 

Exhibit 10.2 

 

EXECUTION COPY

 

OAKS FUNDING LLC
Depositor

 

WELLS FARGO BANK, N.A.
Master Servicer and Securities Administrator

 

and

 

Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust
Trustee for the benefit of

 

Oaks Mortgage Trust Series 2015-1

 

___________________________

 

POOLING AND SERVICING AGREEMENT
dated as of April 1, 2015

 

___________________________

 

OAKS MORTGAGE TRUST SERIES 2015-1

 

 

  

 

TABLE OF CONTENTS

 

      Page         Article I DEFINITIONS 6 Section 1.01 Definitions 6 Article II
DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES 43 Section 2.01 Creation and
Declaration of Trust Fund; Conveyance of Mortgage Loans 43 Section 2.02
Acceptance of Trust Fund by Trustee; Review of Documentation for Trust Fund 44
Section 2.03 Representations and Warranties of the Depositor 45 Section 2.04
Discovery of Breach; Repurchase of Mortgage Loans 46 Section 2.05 Obligations in
Respect of Alleged Breach of Representations and Warranties; Defective or
Missing Mortgage Documents 48 Section 2.06 Procedures Following Determination of
Breach of Representations and Warranties 50 Section 2.07 Intention of Parties 52
Section 2.08 The Independent Evaluator 52 Section 2.09 Obligations in Respect of
Proposed Eminent Domain Mortgage Loan Acquisition 53 Article III THE
CERTIFICATES 54 Section 3.01 The Certificates 54 Section 3.02 Registration 55
Section 3.03 Transfer and Exchange of Certificates 56 Section 3.04 Cancellation
of Certificates 62 Section 3.05 Replacement of Certificates 62 Section 3.06
Persons Deemed Owners 63 Section 3.07 Temporary Certificates 63 Section 3.08
Appointment of Paying Agent 63 Section 3.09 Book-Entry Certificates 64 Section
3.10 Exchangeable Certificates 65 Section 3.11 Tax Status and Reporting of
Exchangeable Certificates 66 Article IV ADMINISTRATION OF THE TRUST FUND 68
Section 4.01 Custodial Accounts; Distribution Account 68 Section 4.02 Reports to
Trustee and Certificateholders 69 Section 4.03 Rule 17g-5 Compliance 73 Section
4.04 Rule 15Ga-1 Compliance 74 Section 4.05 Calculations Respecting Mortgage
Loans 75 Article V DISTRIBUTIONS TO HOLDERS OF CERTIFICATES 75 Section 5.01
Distributions Generally 75

 

- ii -

  

 

Section 5.02 Distributions From the Distribution Account 76 Section 5.03
Allocation of Realized Losses, Net Interest Shortfalls and Subsequent Recoveries
78 Section 5.04 Obligations of the Servicers and the Servicing Administrator 79
Section 5.05 Advances by Master Servicer 80 Section 5.06 Master Servicer
Compensating Interest Payments 80 Section 5.07 Distributions and Realized Losses
on Uncertificated REMIC Regular Interests 80 Article VI CONCERNING THE TRUSTEE
AND THE SECURITIES ADMINISTRATOR; EVENTS OF DEFAULT 81 Section 6.01 Duties of
Trustee and the Securities Administrator 81 Section 6.02 Certain Matters
Affecting the Trustee and the Securities Administrator 84 Section 6.03 Trustee
and Securities Administrator Not Liable for Certificates 86 Section 6.04 Trustee
and Securities Administrator May Own Certificates 86 Section 6.05 Eligibility
Requirements for Trustee and Securities Administrator 87 Section 6.06
Resignation and Removal of Trustee and the Securities Administrator 87 Section
6.07 Successor Trustee and Successor Securities Administrator 88 Section 6.08
Merger or Consolidation of Trustee or Securities Administrator 89 Section 6.09
Appointment of Co-Trustee, Separate Trustee or Custodian 89 Section 6.10
Authenticating Agents 91 Section 6.11 Indemnification of the Trustee, the
Securities Administrator and the Master Servicer 92 Section 6.12 Fees and
Expenses of the Securities Administrator, the Certificate Registrar, the Paying
Agent, the Rule 17g-5 Information Provider, the Authenticating Agent, the
Trustee and the Custodian 93 Section 6.13 Collection of Monies 93 Section 6.14
Events of Default; Trustee to Act; Appointment of Successor 93 Section 6.15
Additional Remedies of Trustee Upon Event of Default 97 Section 6.16 Waiver of
Defaults 98 Section 6.17 Notification to Holders 98 Section 6.18 Directions by
Certificateholders and Duties of Trustee During Event of Default 98 Section 6.19
Action Upon Certain Failures of the Master Servicer and Upon Event of Default 99
Section 6.20 Preparation of Tax Returns and Other Reports 99 Section 6.20
Trustee Capacity; Limitation of Liability 100 Article VII PURCHASE OF MORTGAGE
LOANS AND TERMINATION OF THE TRUST FUND 100 Section 7.01 Purchase of Mortgage
Loans; Termination of Trust Fund Upon Purchase or Liquidation of All Mortgage
Loans 100 Section 7.02 Procedure Upon Redemption and Termination of Trust Fund
101        



- iii -

  

 

Section 7.03 Additional Trust Fund Termination Requirements 102 Article VIII
RIGHTS OF CERTIFICATEHOLDERS 103 Section 8.01 Limitation on Rights of Holders
103 Section 8.02 Confidentiality of Holders 103 Section 8.03 Acts of Holders of
Certificates 104 Article IX ADMINISTRATION AND SERVICING OF MORTGAGE LOANS BY
THE MASTER SERVICER 105 Section 9.01 Duties of the Master Servicer; Enforcement
of Servicing Administrator’s, Servicer’s and Master Servicer’s Obligations 105
Section 9.02 Assumption of Master Servicing by Trustee 107 Section 9.03
Representations, Warranties and Covenants of the Master Servicer 108 Section
9.04 Compensation to the Master Servicer 110 Section 9.05 Merger or
Consolidation 111 Section 9.06 Resignation of Master Servicer 111 Section 9.07
Assignment or Delegation of Duties by the Master Servicer 111 Section 9.08
Limitation on Liability of the Master Servicer and Others 112 Section 9.09
Indemnification; Third-Party Claims 112 Section 9.10 Master Servicer Fidelity
Bond and Master Servicer Errors and Omissions Insurance Policy 112 Section 9.11
Annual Statements of Compliance 113 Section 9.12 Annual Assessments of
Compliance 113 Section 9.13 Accountant’s Attestation 114 Article X REMIC
ADMINISTRATION 115 Section 10.01 REMIC Administration 115 Section 10.02
Prohibited Transactions and Activities 117 Section 10.03 Indemnification With
Respect to Prohibited Transactions or Loss of REMIC Status 117 Section 10.04 REO
Property 118 Article XI MISCELLANEOUS PROVISIONS 118 Section 11.01 Binding
Nature of Agreement; Assignment 118 Section 11.02 Entire Agreement 118 Section
11.03 Amendment 119 Section 11.04 Voting Rights 120 Section 11.05 Provision of
Information 120 Section 11.06 Governing Law 120 Section 11.07 Notices 121
Section 11.08 Severability of Provisions 122 Section 11.09 Indulgences; No
Waivers 122 Section 11.10 Headings Not to Affect Interpretation 123        



- iv -

  



 

Section 11.11 Benefits of Agreement 123 Section 11.12 Special Notices to the
Rating Agencies 123 Section 11.13 Conflicts 124 Section 11.14 Counterparts 124
Section 11.15 No Petitions 124 Section 11.16 Certifications 124 Section 11.17
Name of the Trustee 125 Section 11.18 FATCA 125 Section 11.19 Separateness
Provisions

 

ATTACHMENTS

 

Exhibit A Forms of Certificates Exhibit B Form of Residual Certificate Transfer
Affidavit (Transferee) Exhibit C Residual Certificate Transfer Affidavit
(Transferor) Exhibit D Form of Custodial Agreement Exhibit E-1 Form of Rule 144A
Transfer Certificate Exhibit E-2 Form of Regulation S Transfer Certificate
Exhibit E-3 Form of Purchaser’s Letter for Qualified Institutional Buyer Exhibit
F Form of Certificateholder Certification Exhibit G Form of ERISA Transfer
Affidavit Exhibit H Servicing Criteria to Be Addressed in Assessment of
Compliance Exhibit I Form of Certification for NRSROs and Depositor Exhibit J
Permitted Exchanges Exhibit K Form of Exchangeable Notice Exhibit L Certificate
of Trust     Schedule A Mortgage Loan Schedule

 

- v -

  

 

This POOLING AND SERVICING AGREEMENT, dated as of April 1, 2015 (the
“Agreement”), by and among OAKS FUNDING LLC, a Delaware limited liability
company, as depositor (the “Depositor”), Wilmington Savings Fund Society, FSB,
d/b/a Christiana Trust, a federal savings bank, as trustee (the “Trustee”) for
the benefit of Oaks Mortgage Trust Series 2015-1 (the “Trust”), and WELLS FARGO
BANK, N.A., a national banking association, in its dual capacities as master
servicer (the “Master Servicer”) and securities administrator (the “Securities
Administrator”).

 

PRELIMINARY STATEMENT

 

The Depositor has acquired the Mortgage Loans from the Sponsor and at the
Closing Date is the owner of the Mortgage Loans and related property being
conveyed by the Depositor to the Trustee hereunder for the benefit of the Trust
for inclusion in the Trust Fund. On the Closing Date, the Depositor will acquire
the Certificates from the Trust as consideration for the Depositor’s transfer to
the Trust Fund of the Mortgage Loans, and the other property constituting the
Trust Fund but excluding the related Servicing Rights. The Depositor has duly
authorized the execution and delivery of this Agreement to provide for the
conveyance to the Trustee of the Mortgage Loans and the related property
constituting the Trust Fund for the benefit of the Trust. All covenants and
agreements made by (i) the Sponsor in the Mortgage Loan Purchase Agreement and
in this Agreement and (ii) the Depositor, the Master Servicer, the Securities
Administrator and the Trustee herein, with respect to the Mortgage Loans and the
other property constituting the Trust Fund, are for the benefit of the Trust.
The Depositor, the Master Servicer, the Securities Administrator and the Trustee
for the benefit of the Trust are entering into this Agreement, and the Trustee
is accepting the Trust Fund created hereby, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged.

 

As provided herein, the Trustee is hereby directed by the Depositor to elect
that the Trust Fund be treated for federal income tax purposes as comprising two
real estate mortgage investment conduits (each, a “REMIC” or, in the
alternative, the “Lower-Tier REMIC” or the “Upper-Tier REMIC,” as applicable).
In addition, the Securities Administrator shall be deemed to acquire and hold in
a subtrust created hereunder certain uncertificated regular interests in the
Upper-Tier REMIC, which subtrust shall be treated as a separate grantor trust
for tax purposes as further described in Section 3.11 hereof.

 

The Lower-Tier REMIC shall hold as its assets all property of the Trust Fund
other than the interests in any REMIC formed hereby. The Class LT-R Certificate
evidences ownership of the residual interest in the Lower-Tier REMIC (the “LT-R
Interest”) and the LT-R Interest is hereby designated as the sole Class of
residual interest in the Lower-Tier REMIC. Each Lower-Tier REMIC Regular
Interest referenced in the chart below that describes the Lower-Tier REMIC shall
be uncertificated and is hereby designated as a regular interest in the
Lower-Tier REMIC.

 

The Upper-Tier REMIC shall hold as its assets all of the Lower-Tier REMIC
Regular Interests issued by the Lower-Tier REMIC. The Class R Certificate
evidences ownership of the residual interest in the Upper-Tier REMIC (the “UT-R
Interest”) and the UT-R Interest is hereby designated as the sole Class of
residual interest in the Upper-Tier REMIC. Each Upper-Tier Interest referenced
in the chart below that describes the Upper-Tier REMIC is hereby designated as a
regular interest in the Upper-Tier REMIC.

 

For all purposes other than federal tax purposes, each Certificate evidences an
ownership interest in the Trust. For federal taxation purposes, each Certificate
(other than the Class R Certificate, the Class LT-R Certificate, any Initial
Exchangeable Certificate (as defined herein) and any Exchangeable Certificate
(as defined herein)) evidences ownership of a Certificated Upper-Tier Interest
(as defined herein) that is referenced as corresponding to such Certificate in
the chart below that describes the Certificates. Each Initial Exchangeable
Certificate and each Exchangeable Certificate evidences ownership of an
undivided interest in the Exchangeable Subtrust, as further described in Section
3.11 hereof, which subtrust shall be deemed to own the Uncertificated Upper-Tier
Interests (as defined herein).

 

 

 

 

The REMICs created hereunder shall be administered for tax purposes as provided
in this Preliminary Statement and Article X hereof. The Exchangeable Subtrust
shall be administered for tax purposes as provided in this Preliminary
Statement, Article X and Sections 3.10 and 3.11 hereof.

 

Lower-Tier REMIC

 

As provided herein, the Trustee, at the direction of the Depositor, will make an
election to treat the segregated pool of assets consisting of the Mortgage Loans
and certain other related assets subject to this Agreement as a real estate
mortgage investment conduit (a “REMIC”) for federal income tax purposes, and
such segregated pool of assets will be designated as the “Lower-Tier REMIC.” The
LT-R Interest will represent the sole class of “residual interests” in the
Lower-Tier REMIC for purposes of the REMIC Provisions (as defined herein) under
federal income tax law. The following table irrevocably sets forth the
designation, the initial Uncertificated Certificate Principal Amount and the
Uncertificated Lower-Tier REMIC Interest Rate for each of the “regular
interests” in the Lower-Tier REMIC (the “Lower-Tier REMIC Regular Interests”).
None of the Lower-Tier REMIC Regular Interests will be certificated. The latest
possible maturity date (determined for purposes of satisfying Treasury
regulation Section 1.860G-1(a)(4)(iii)) of each of the Lower-Tier REMIC Regular
Interests will be the Latest Possible Maturity Date as defined herein.

 

Designation  Initial Uncertificated
Certificate Principal
Amount or Notional
Amount   Uncertificated
Lower-Tier REMIC
Interest Rate   Corresponding Classes of Upper-Tier
Interests LT-A-6  $17,501,000    (1)  UT-A-6, UT-A-X-1, UT-A-X-5 LT-A-9 
$170,332,000    (1)  UT-A-9, UT-A-X-1, UT-A-X-6 LT-A-11  $56,777,000    (1) 
UT-A-11, UT-A-X-1, UT-A-X-7 LT-B-1  $7,748,000    (1)  UT-B-1 LT-B-2 
$6,146,000    (1)  UT-B-2 LT-B-3  $3,740,000    (1)  UT-B-3 LT-B-4  $2,004,000  
 (1)  UT-B-4 LT-B-5  $1,336,000    (1)  UT-B-5 LT-B-6  $1,603,616    (1)  UT-B-6

___________________

(1) Net WAC Rate.

 

- 2 -

 

 

The Upper-Tier REMIC

 

As provided herein, the Trustee, at the direction of the Depositor, will make an
election to treat the segregated pool of assets consisting of the Lower-Tier
REMIC Regular Interests as a REMIC for federal income tax purposes, and such
segregated pool of assets will be designated the “Upper-Tier REMIC”. The Class
UT-A-6, UT-A-9, UT-A-11, UT-A-X-1, UT-A-X-5, UT-A-X-6, UT-A-X-7, UT-B-1, UT-B-2,
UT-B-3, UT-B-4, UT-B-5 and UT-B-6 Upper-Tier Interests referenced below each
constitute regular interests in the Upper-Tier REMIC that correspond to the
Certificates indicated in the chart below, and the UT-R Interest corresponds to
the Class R Certificate and constitutes the sole Class of residual interest in
the Upper-Tier REMIC. The latest possible maturity date (determined for purposes
of satisfying Treasury regulation Section 1.860G-1(a)(4)(iii)) of each of the
regular interests in the Upper-Tier REMIC will be the Latest Possible Maturity
Date as defined herein.

 

Designation  Initial Certificate
Principal Amount
or Notional
Amount   Interest
Rate   Corresponding Classes of Certificates UT-A-6  $17,501,000    (1)   Class
A-1, Class A-2, Class A-5, Class A-6, Class A-7                UT-A-9 
$170,332,000    (1)   Class A-1, Class A-2, Class A-3, Class A-4,  Class A-7,
Class A-8, Class A-9                UT-A-11  $56,777,000    (1)   Class A-1,
Class A-2, Class A-3, Class A-4, Class A-7, Class A-10, Class A-11             
  UT-A-X-1  $244,610,000(2)   (3)   Class A-X-1, Class A-X-2, Class A-7        
       UT-A-X-5  $17,501,000(4)   (5)   Class A-X-2, Class A-X-3, Class
A-X-5,  Class A-1, Class A-5, Class A-7                UT-A-X-6 
$170,332,000(6)   (5)   Class A-X-2, Class A-X-3, Class A-X-4,  Class
A-X-6,  Class A-1, Class A-3, Class A-7, Class A-8                UT-A-X-7 
$56,777,000(7)   (5)   Class A-X-2, Class A-X-3, Class A-X-4,  Class
A-X-7,  Class A-1, Class A-3, Class A-7, Class A-10                UT-B-1 
$7,748,000    (8)   Class B-1                UT-B-2  $6,146,000    (8)   Class
B-2                UT-B-3  $3,740,000    (8)   Class B-3                UT-B-4 
$2,004,000    (8)   Class B-4                UT-B-5  $1,336,000    (8)   Class
B-5                UT-B-6  $1,603,616    (8)   Class B-6

______________

 

- 3 -

 

 

(1)Upper-Tier Interests UT-A-6, UT-A-9 and UT-A-11 will each bear interest at
3.00% per annum, subject to a cap equal to the Net WAC Rate.

 

(2)Upper Tier Interest UT-A-X-1 is not entitled to distributions of principal,
but will accrue interest on a notional amount equal to the aggregate
Uncertificated Certificate Principal Amount of Lower-Tier REMIC Regular
Interests LT-A-6, LT-A-9 and LT-A-11.

 

(3)Upper Tier Interest UT-A-X-1 will bear interest at a rate equal to the
excess, if any, of (x) the Net WAC Rate over (y) 3.50% per annum.

 

(4)Upper-Tier Interest UT-A-X-5 is not entitled to distributions of principal,
but will accrue interest on a notional amount equal to the Uncertificated
Certificate Principal Amount of Lower-Tier REMIC Regular Interest LT-A-6.

 

(5)Upper-Tier Interests UT-A-X-5, UT-A-X-6 and UT-A-X-7 will each bear interest
at a rate equal to the excess, if any, of (x) the Net WAC Rate over (y) the
greater of (A) 3.00% per annum and (B) the difference between (i) the Net WAC
Rate and (ii) 0.50% per annum.

 

(6)Upper-Tier Interest UT-A-X-6 is not entitled to distributions of principal,
but will accrue interest on a notional amount equal to the Uncertificated
Certificate Principal Amount of Lower-Tier REMIC Regular Interest LT-A-9.

 

(7)Upper-Tier Interest UT-A-X-7 is not entitled to distributions of principal,
but will accrue interest on a notional amount equal to the Uncertificated
Certificate Principal Amount of Lower-Tier REMIC Regular Interest LT-A-11.

 

(8)Net WAC Rate.

 

On each Distribution Date, the Available Distribution Amount distributable as
interest and principal on the Certificates shall be deemed to have been
distributed as interest and principal with respect to the Upper-Tier Interests
to the same extent that such amounts are allocated to the Corresponding Class of
Certificates. Such amounts will be allocated to the Upper-Tier Interests on a
pro rata basis to the extent a Corresponding Class of Certificates has more than
one related Upper-Tier Interest. For the avoidance of doubt, amounts allocated
to the Class LT-R Certificate pursuant to Section 5.02(k) shall be excluded from
the Available Distribution Amount for the Upper-Tier REMIC.

 

The foregoing REMIC structure is intended to cause all of the cash flow from the
Mortgage Loans (other than amounts distributable on the Class LT-R Certificates)
to flow through to the Upper-Tier REMIC without creating any shortfall—actual or
potential (other than for credit losses). To the extent that the structure has
diverged from such intention, the parties hereto agree to amend the terms of
this Agreement pursuant to Section 11.03(a) without the consent of
Certificateholders (so long as such amendment does not materially adversely
affect Certificateholders) to resolve any ambiguities and rectify any drafting
errors to accomplish such intention.

 

- 4 -

 

 

The Certificates

 

The following table describes the Class designation, initial Certificate
Principal Amount (or initial Certificate Notional Amount), Certificate Interest
Rate, minimum denomination for each Class of Certificates comprising interests
in the Trust Fund created hereunder and whether such Certificate evidences
ownership of a Certificated Upper-Tier Interest or ownership of an interest in
the Exchangeable Subtrust that holds the Uncertificated Upper-Tier Interests.

 

Class
Designation  Initial Certificate
Principal Amount or
Notional Amount   Certificate
Interest Rate(1)   Minimum
Denominations or
Percentage
Interest   Corresponding Ownership for Tax Offered Certificates           Class
A-1  $244,610,000    3.50%(2)  $100,000   Exchangeable Subtrust/Uncertificated
Upper-Tier Interest Class A-X-1(3)  $244,610,000(5)   0.37%(6)  $1,000,000  
Initial Exchangeable Subtrust/ Uncertificated Upper-Tier Interest Class A-2(3) 
$244,610,000    3.00%(2)  $100,000   Exchangeable Subtrust/Uncertificated
Upper-Tier Interest Class A-X-2(3)  $244,610,000(5)   0.87%(7)  $1,000,000  
Exchangeable Subtrust/ Uncertificated Upper-Tier Interest Class A-X- 3(3) 
$244,610,000(5)   0.50%(8)  $1,000,000   Exchangeable Subtrust/ Uncertificated
Upper-Tier Interest Class A-3(3)  $227,109,000    3.50%(2)  $100,000  
Exchangeable Subtrust/Uncertificated Upper-Tier Interest Class A-4(3) 
$227,109,000    3.00%(2)  $100,000   Exchangeable Subtrust/Uncertificated
Upper-Tier Interest Class A-X-4(3)  $227,109,(5)   0.50%(8)  $1,000,000  
Exchangeable Subtrust/ Uncertificated Upper-Tier Interest Class A-5(3) 
$17,501,000    3.50%(2)  $100,000   Exchangeable Subtrust/Uncertificated
Upper-Tier Interest Class A-6(3)  $17,501,000    3.00%(2)  $100,000   Initial
Exchangeable Subtrust/Uncertificated Upper-Tier Interest Class A-X- 5(3) 
$17,501,000(5)   0.50%(8)  $1,000,000   Initial Exchangeable Subtrust/
Uncertificated Upper-Tier Interest Class A-7(3)  $244,610,000    3.87%(4) 
$100,000   Exchangeable Subtrust/Uncertificated Upper-Tier Interest Class
A-8(3)  $170,332,000    3.50%(2)  $100,000   Exchangeable Subtrust/
Uncertificated Upper-Tier Interest Class A-9(3)  $170,332,000    3.00%(2) 
$100,000   Initial Exchangeable Subtrust/ Uncertificated Upper-Tier Interest
Class A-X-6(3)  $170,332,000(5)   0.50%(8)  $1,000,000   Initial Exchangeable
Subtrust/ Uncertificated Upper-Tier Interest Class A-10(3)  $56,777,000  
 3.50%(2)  $100,000   Exchangeable Subtrust/ Uncertificated Upper-Tier Interest
Class A-11(3)  $56,777,000    3.00%(2)  $100,000   Initial Exchangeable
Subtrust/ Uncertificated Upper-Tier Interest Class A-X-7(3)  $56,777,000(5) 
 0.50%(8)  $1,000,000   Initial Exchangeable Subtrust/ Uncertificated Upper-Tier
Interest Class B-1  $7,748,000    3.87%(4)  $100,000   Certificated Upper-Tier
Interest Class B-2  $6,146,000    3.87%(4)  $100,000   Certificated Upper-Tier
Interest Class B-3  $3,740,000    3.87%(4)  $100,000   Certificated Upper-Tier
Interest

 

- 5 -

 

 

Class
Designation  Initial Certificate
Principal Amount or
Notional Amount   Certificate
Interest Rate(1)   Minimum
Denominations or
Percentage
Interest   Corresponding Ownership for Tax Class B-4  $2,004,000    3.87%(4) 
$100,000   Certificated Upper-Tier Interest Class B-5  $1,336,000    3.87%(4) 
$100,000   Certificated Upper-Tier Interest Class B-6  $1,603,616    3.87%(4) 
$100,000   Certificated Upper-Tier Interest Non-Offered Certificates          
Class R   N/A    N/A    N/A   Certificated Residual in Upper-Tier REMIC Class
LT-R   N/A    N/A    N/A   Certificated Residual in the Lower-Tier REMIC

 

(1)Each Certificate Interest Rate is subject to the Net WAC Rate for such
Distribution Date or will be the Net WAC Rate for such Distribution Date.

 

(2)The Certificate Interest Rate on the Class A-1, Class A-2, Class A-3, Class
A-4, Class A-5, Class A-6, Class A-8, Class A-9, Class A-10 and Class A-11
Certificates with respect to any Distribution Date will be a per annum rate
equal to the lesser of (i) the initial Certificate Interest Rate set forth in
the table above and (ii) the Net WAC Rate for such Distribution Date.

 

(3)All or a portion of the Initial Exchangeable Certificates can be exchanged
for the Exchangeable Certificates and vice versa in the combinations set forth
in Exhibit J. In addition, certain Exchangeable Certificates can be exchanged
for other Exchangeable Certificates, and vice versa. On the Closing Date the
aggregate Certificate Principal Amount of the Senior Certificates will equal
$266,790,000. All exchanges are subject to certain requirements of the
Securities Administrator as described herein.

 

(4)The Certificate Interest Rate on the Class A-7, Class B-1, Class B-2, Class
B-3, Class B-4, Class B-5 and Class B-6 Certificates will each bear interest at
a variable pass-through rate equal to the Net WAC Rate. The initial interest
rate for the Subordinate Certificates with respect to the first Distribution
Date will be 3.87% per annum.

 

(5)Notional Amount. The Class A-X-1, Class A-X-2, Class A-X-3, Class A-X-4,
Class A-X-5, Class A-X-6 and Class A-X-7 Certificates are Interest-Only
Certificates that are not entitled to distributions of principal. The Class
A-X-1, Class A-X-2 and Class A-X-3 Certificates will accrue interest on a
Notional Amount equal to the allocable portion of the aggregate Certificate
Principal Amounts of the Class A-6, Class A-9 and Class A-11 Certificates as
adjusted with respect to any exchanges made for Exchangeable Certificates. The
Class A-X-4 Certificates will accrue interest on a Notional Amount equal to the
allocable portion of the aggregate Certificate Principal Amounts of the Class
A-9 and Class A-11 Certificates as adjusted with respect to any exchanges made
for Exchangeable Certificates. The Class A-X-5 Certificates will accrue interest
on a Notional Amount equal to the allocable portion of the Certificate Principal
Amount of the Class A-6 Certificates as adjusted with respect to any exchanges
made for Exchangeable Certificates. The Class A-X-6 Certificates will accrue
interest on a Notional Amount equal to the allocable portion of the Certificate
Principal Amount of the Class A-9 Certificates as adjusted with respect to any
exchanges made for Exchangeable Certificates. Class A-X-7 Certificates will
accrue interest on a Notional Amount equal to the allocable portion of the
Certificate Principal Amount of the Class A-11 Certificates as adjusted with
respect to any exchanges made for Exchangeable Certificates.

 

(6)The Certificate Interest Rate on the Class A-X-1 Certificates with respect to
any Distribution Date will be a per annum rate equal to the excess, if any, of
(i) the Net WAC Rate for such Distribution Date over (ii) 3.50%.

 

(7)The Certificate Interest Rate on the Class A-X-2 Certificates with respect to
any Distribution Date will be a per annum rate equal to the excess, if any, of
(i) the Net WAC Rate for such Distribution Date over (ii) 3.00%.

 

(8)The Certificate Interest Rate on the Class A-X-3, Class A-X-4, Class A-X-5,
Class A-X-6 and Class A-X-7 Certificates with respect to any Distribution Date
will be a per annum rate equal to the lesser of (i) the excess, if any, of the
Net WAC Rate for such Distribution Date minus 3.00% and (ii) 0.50%.

 

In consideration of the mutual agreements herein contained, the Depositor, the
Master Servicer, the Securities Administrator and the Trustee hereby agree as
follows.

 

Article I

DEFINITIONS

 

Section 1.01        Definitions. The following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

AAR Agreement: Each assignment, assumption and recognition agreements listed on
Schedule B among an Originator, Five Oaks Acquisition Corp., as assignor, and
the Trustee, pursuant to which the related Purchase Agreement (including the
representations and warranties relating to the Mortgage Loans therein) is
assigned to the Trustee for the benefit of the Trust.

 

- 6 -

 

 

Accepted Master Servicing Practices: With respect to any Mortgage Loan, those
mortgage master servicing practices of prudent mortgage master servicing
institutions that master service mortgage loans of the same type as such
Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located.

 

Accepted Servicing Practices: With respect to Cenlar, Customary Servicing
Procedures as defined in the Cenlar Servicing Agreement, with respect to PHH,
Accepted Servicing Practices as defined in the PHH Servicing Agreement and with
respect to Shellpoint, Accepted Servicing Practices as defined in the Shellpoint
Servicing Agreement .

 

Accountant: A Person engaged in the practice of accounting who (except when this
Agreement provides that an Accountant must be Independent) may be employed by or
affiliated with the Depositor or an Affiliate of the Depositor.

 

Accountant’s Attestation: As defined in Section 9.13.

 

Accrual Period: With respect to any Distribution Date and for each Class of
Certificates, the calendar month immediately preceding the month in which the
Distribution Date occurs. For each Distribution Date and each related Accrual
Period, interest will be calculated on the basis of a 360-day year consisting of
twelve 30-day months.

 

Advance: The payments required to be made by the Master Servicer, the Servicer
or the Servicing Administrator with respect to any Distribution Date pursuant to
this Agreement or the related Servicing Agreement, as applicable, the amount of
any such payment being equal to the aggregate of the Scheduled Payments of
principal and interest (net of the Master Servicing Fee and the Servicing Fee)
on the Mortgage Loans that were due on the related Due Date and not received as
of the close of business on the related Determination Date or, less the
aggregate amount of any such late payments that the Master Servicer, the
Servicer or the Servicing Administrator, as applicable, have determined would
constitute Nonrecoverable Advances if advanced.

 

Adverse Grantor Trust Event: Any event that would cause the Exchangeable
Subtrust to lose its status as a grantor trust for federal income tax purposes.

 

Adverse REMIC Event: Either (i) loss of status as a REMIC, within the meaning of
Section 860D of the Code, for any group of assets identified as a REMIC in the
Preliminary Statement to this Agreement (other than pursuant to a “qualified
liquidation” within the meaning of Section 860F(a)(4) of the Code), or (ii)
imposition of any tax, including the tax imposed under Section 860F(a)(1) on
prohibited transactions, and the tax imposed under Section 860G(d) on certain
contributions to a REMIC, on any REMIC created hereunder to the extent such tax
would be payable from assets held as part of the Trust Fund.

 

Affiliate: With respect to any specified Person, any other Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

- 7 -

 

 

Aggregate Expense Rate: The sum of the Aggregate Servicing Fee Rate, the Master
Servicing Fee Rate and the Trustee Fee Rate.

 

Aggregate Servicing Fee Rate: 0.25% per annum.

 

Aggregate Stated Principal Balance: As to any date of determination, the
aggregate Stated Principal Balance of the Mortgage Loans that were outstanding
as of the most recent Due Date.

 

Aggregate Subordinate Percentage: With respect to any Distribution Date, the
percentage equivalent of a fraction, the numerator of which is the aggregate
Certificate Principal Amount of the Subordinate Certificates prior to any
distributions of principal and allocations of Realized Losses, Certificate
Writedown Amounts or Subsequent Recoveries on such Distribution Date, and the
denominator of which is the aggregate Stated Principal Balance of all of the
Mortgage Loans as of the preceding Distribution Date.

 

Aggregate Voting Interests: The aggregate of the Voting Interests of all the
Certificates under this Agreement.

 

Agreement: This Pooling and Servicing Agreement and all amendments and
supplements hereto.

 

Applicable Credit Support Percentage: For each Class of Subordinate Certificates
and any Distribution Date, the sum of the Class Subordination Percentage of that
Class and the aggregate Class Subordination Percentage of all other Classes (if
any) of Subordinate Certificates having lower payment priorities than that
Class.

 

Assessment of Compliance: As defined in Section 9.12(a).

 

Assignment of Mortgage: An assignment of the Mortgage, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
transfer of the Mortgage to the party indicated therein or if the related
Mortgage has been recorded in the name of MERS or its designee, such actions as
are necessary to cause the Issuer or its designee to be shown as the owner of
the related Mortgage on the records of MERS for purposes of the system of
recording transfers of beneficial ownership of mortgages maintained by MERS.

 

Authenticating Agent: Any authenticating agent appointed by the Trustee pursuant
to Section 6.10 until any successor authenticating agent for the Certificates is
named, and thereafter “Authenticating Agent” shall mean any such successor. The
initial Authenticating Agent shall be the Securities Administrator.

 

Authorized Officer: Any Person who may execute an Officer’s Certificate on
behalf of the Depositor.

 

Available Distribution Amount: With respect to any Distribution Date, the sum of
the following amounts:

 

- 8 -

 

 

(A) (i) all Scheduled Payments of interest (net of the Servicing Fees, the
Master Servicing Fee and the Trustee Fee) and principal due during the related
Due Period and received by the related Determination Date, together with any
Advances in respect thereof or collections or Advances with respect to a prior
Due Period that were not included in the Available Distribution Amount for a
previous Distribution Date; (ii) Insurance Proceeds received during the related
Prepayment Period; (iii) Liquidation Proceeds received during the related
Prepayment Period (net of unreimbursed expenses incurred in connection with a
liquidation or foreclosure and unreimbursed Advances and Servicing Advances, if
any); (iv) Subsequent Recoveries received during the related Prepayment Period
and any amounts received by the Trustee since the prior Distribution Date as
reimbursements for expenses or other amounts that were previously applied to
reduce the Available Distribution Amount and were not applied to reduce the Net
WAC Rate for any Distribution Date; (v) all Principal Prepayments, together with
any accrued interest thereon, identified as having been received on the Mortgage
Loans during the related Prepayment Period, plus any amounts received from the
related Servicer or the Servicing Administrator in respect of Net Prepayment
Interest Shortfalls or Prepayment Interest Shortfalls (or received from the
Master Servicer in the event the related Servicer or Servicing Administrator
defaults on its obligation to pay Net Prepayment Interest Shortfalls or
Prepayment Interest Shortfalls) on such Mortgage Loans; (vi) amounts received
since the prior Distribution Date (or the Closing Date in the case of the first
Distribution Date) as the Substitution Amount and the Repurchase Price of each
Mortgage Loan repurchased by an Originator or the Sponsor during the related
Prepayment Period in connection with a related Remedy Obligation as a result of
a Material Breach or a Material Document Defect or by an Originator as a result
of an early payment default provision in the related AAR Agreement, other than
any portion of the repurchase price that represents reimbursement of expenses or
payment of damages; (vii) amounts received from a governmental authority in
connection with any purchases of Mortgage Loans through the power of eminent
domain (without duplication of amounts set forth in clause (iii) above); and
(viii) the Clean-Up Call Price paid by the Servicing Administrator or the Master
Servicer to purchase the Mortgage Loans and terminate the Trust, if applicable,
other than the portion of the Clean-Up Call Price required to be paid to other
parties that is not subtracted pursuant to clauses (B), (C) and (D) below;

 

minus the sum of the following amounts:

 

(B) amounts applied to reimburse all Advances and Servicing Advances previously
made and other amounts as to which the Servicers or the Servicing Administrator
are entitled to be reimbursed pursuant to the applicable Servicing Agreements,
without duplication to the extent such reimbursement has reduced the amount
determined in clause (A) above;

 

(C) amounts applied to reimburse Advances and Servicing Advances previously made
as to which the Master Servicer, either in its capacity as Master Servicer with
respect to any Advances and Servicing Advances made prior to the Master Servicer
becoming the successor servicer or in its capacity as successor servicer with
respect to Advances and Servicing Advances, is entitled to be reimbursed
pursuant to this Agreement; and

 

(D) an amount equal to all Extraordinary Trust Expenses (except as otherwise
provided in the definition thereof), payable or reimbursable to the Master
Servicer, the Securities Administrator and the Trustee from the Trust Fund under
the Pooling and Servicing Agreement and the Custodian under the Custodial
Agreement, subject to the annual expense limits as described in the definition
of Extraordinary Trust Expenses.

 

Bankruptcy: As to any Person, the making of an assignment for the benefit of
creditors, the filing of a voluntary petition in bankruptcy, adjudication as a
bankrupt or insolvent, the entry of an order for relief in a bankruptcy or
insolvency proceeding, the seeking of reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief, or seeking, consenting
to or acquiescing in the appointment of a trustee, receiver or liquidator,
dissolution, or termination, as the case may be, of such Person pursuant to the
provisions of either the Bankruptcy Code or any other similar state laws.

 

- 9 -

 

 

Bankruptcy Code: The United States Bankruptcy Code, as amended.

 

Basic Documents: This Agreement, the Purchase Agreements, the Servicing
Agreements and any other agreements relating to the servicing of the Mortgage
Loans, the AAR Agreements, the Custodial Agreement and any amendment or
supplement to any such document.

 

Benefit Plan Opinion: An Opinion of Counsel satisfactory to the Certificate
Registrar, the Depositor and the Trustee to the effect that any proposed
transfer will not (i) cause the assets of the Trust Fund to be regarded as plan
assets for purposes of the Plan Asset Regulations or (ii) give rise to any
fiduciary duty on the part of the Depositor or the Trustee.

 

Book-Entry Certificates: Beneficial interests in Certificates designated as
“Book-Entry Certificates” in this Agreement, ownership and transfers of which
shall be evidenced or made through book entries by a Clearing Agency as
described in Section 3.09; provided, that after the occurrence of a Book-Entry
Termination whereupon book-entry registration and transfer are no longer
permitted and Definitive Certificates are to be issued to Certificate Owners,
such Book-Entry Certificates shall no longer be “Book-Entry Certificates.” As of
the Closing Date, the following Classes of Certificates constitute Book-Entry
Certificates: Class A-1, Class A-2, Class A-3, Class A-4, Class A-5, Class A-6,
Class A-7, Class A-8, Class A-9, Class A-10, Class A-11, Class A-X-1, Class
A-X-2, Class A-X-3, Class A-X-4, Class A-X-5, Class A-X-6, Class A-X-7, Class
B-1, Class B-2, Class B-3, Class B-4, Class B-5 and Class B-6 Certificates.

 

Book-Entry Termination: As defined in Section 3.09(c).

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the States of Maryland, Delaware, Minnesota or New York, (iii) a day
on which banking institutions in the States of Maryland, Delaware, Minnesota or
New York, or any city in which the Corporate Trust Office of the Trustee or the
Securities Administrator is located, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.

 

Cenlar: Cenlar FSB.

 

Cenlar-Serviced Mortgage Loans: The Mortgage Loans for which Cenlar is
identified on the Mortgage Loan Schedule as the servicer.

 

Cenlar Servicing AAR: Assignment, Assumption and Recognition Agreement by and
among Five Oaks Acquisition Corp., as assignor and servicing administrator, the
Depositor, Cenlar and the Trustee, dated as of April 1, 2015, pursuant to which
the Sponsor’s rights with respect to the Cenlar Servicing Agreement are assigned
in part to the Trust Fund.

 

Cenlar Servicing Agreement: The Flow Mortgage Loan Securitization Subservicing
Agreement by and between Cenlar and Five Oaks Acquisition Corp., as owner and
servicing administrator, and Five Oaks Investment Corp., as guarantor, dated as
of April 1, 2015, as amended or supplemented from time to time as permitted
thereunder and as modified by the Cenlar Servicing AAR.

 

Cenlar Servicing Fee: As to any Distribution Date and each Cenlar-Serviced
Mortgage Loan, the servicing compensation payable to Cenlar or any successor
servicer under the Cenlar Servicing Agreement on such Distribution Date pursuant
to the Cenlar Servicing Agreement.

 

- 10 -

 

 

Certificate: Any one of the certificates signed by the Trustee and authenticated
by the Securities Administrator as Authenticating Agent in substantially the
forms attached hereto as Exhibit A.

 

Certificate Interest Rate: With respect to each Class of Certificates, the per
annum rate described in the Preliminary Statement to this Agreement.

 

Certificate Owner: With respect to a Book-Entry Certificate, the Person who is
the owner of such Book-Entry Certificate, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly or as an indirect participant, in accordance with the
rules of such Clearing Agency).

 

Certificate of Trust: As defined in Section 1A.03.

 

Certificate Principal Amount: With respect to any Certificate (other than the
Interest-Only Certificates and the Residual Certificates) and any Distribution
Date, the maximum specified dollar amount of principal to which the Holder
thereof is then entitled under this Agreement, that amount being equal to the
initial principal amount set forth on the face of such Certificate less (i) the
amount of all principal distributions previously made with respect to that
Certificate; (ii) the principal portion of any Realized Losses previously
allocated to that Certificate; and (iii) any Certificate Writedown Amount or
portion thereof previously allocated to that Certificate; provided, however,
that on any Distribution Date on which a Subsequent Recovery or any amount
described in clause (4) of the definition of Senior Principal Distribution
Amount or Subordinate Principal Distribution Amount is distributed, the
Certificate Principal Amount of any Certificate to which a Realized Loss amount
or Certificate Writedown Amount had previously been applied will be increased in
accordance with Section 5.03(c), by an amount equal to the lesser of (A) the
principal portion of any Realized Loss amount or Certificate Writedown Amount
previously allocated to that Certificate to the extent not previously recovered
and (B) the sum of (x) the principal portion of any Subsequent Recovery
allocable to such Certificate after application (for this purpose) to more
senior Classes of Certificates pursuant to this Agreement and (y) any amount
described in clause (4) of the definition of Senior Principal Distribution
Amount or Subordinate Principal Distribution Amount after application (for this
purpose) to more senior Classes of Certificates pursuant to this Agreement; and
provided further that on any Distribution Date on which the aggregate Stated
Principal Balance of the Mortgage Loans exceeds the aggregate Certificate
Principal Amount of the Certificates, such excess (including any excess
attributable to the allocation of Principal Forbearance Amounts) will be
allocated (in the same manner as Subsequent Recoveries are allocated pursuant to
Section 5.03(c)) to increase the Certificate Principal Amount of any Certificate
to which a Realized Loss amount or Certificate Writedown Amount has previously
been allocated, up to the principal amount of such Realized Loss amount or
Certificate Writedown Amount to the extent not previously recovered. For the
sake of clarity, no payment of Fixed Fees will reduce the Certificate Principal
Amount with respect to any Certificates.

 

The Interest-Only Certificates and the Residual Certificates are issued without
Certificate Principal Amounts. Notwithstanding the foregoing, the Certificate
Principal Amount of the Initial Exchangeable Certificates and the Exchangeable
Certificates will be subject to increase or decrease from time to time in
connection with exchanges of such Certificates as described herein. When
“Certificate Principal Amount” is used with reference to any Class or Classes of
Certificates, such term shall mean the aggregate of the Certificate Principal
Amounts of all Certificates of such Class or Classes. With respect to any
Uncertificated Upper-Tier Interest (other than the interest-only Upper-Tier
Interests), the initial Certificate Principal Amount as shown or described in
the related table set forth in the Preliminary Statement to this Agreement for
the Upper-Tier REMIC, as reduced by principal distributed with respect to such
Uncertificated Upper-Tier Interest, and Realized Losses or Certificate Writedown
Amounts allocated to such Uncertificated Upper-Tier Interest at the date of
determination.

 

- 11 -

 

 

Certificate Purchase Agreement: The Certificate Purchase Agreement, dated April
28, 2015, among the Depositor, the Sponsor and the Initial Purchasers.

 

Certificate Register and Certificate Registrar: The register maintained and the
registrar appointed pursuant to Section 3.02. The initial Certificate Registrar
shall be the Securities Administrator.

 

Certificate Writedown Amount: The amount by which the aggregate Certificate
Principal Amount of all the Certificates (other than the Interest-Only
Certificates and the Residual Certificates) on any Distribution Date (after
giving effect to distributions of principal and allocations of Realized Losses
on that Distribution Date) exceeds the Aggregate Stated Principal Balance of the
Mortgage Loans for such Distribution Date.

 

Certificated Upper-Tier Interest: Any or all, as the context requires, of the
following regular interests in the Upper-Tier REMIC described in the Preliminary
Statement to this Agreement as the Class UT-B1 Upper Tier Interest, Class UT-B2
Upper Tier Interest, Class UT-B3 Upper Tier Interest, Class UT-B4 Upper Tier
Interest, Class UT-B5 Upper Tier Interest and Class UT-B6 Upper Tier Interest.

 

Certificateholder: The meaning provided in the definition of “Holder.”

 

Civil Relief Act: The Servicemembers Civil Relief Act, as amended, or any
similar state or local law.

 

Class: Collectively, Certificates bearing the same class designation. In the
case of each Lower-Tier REMIC Regular Interest or Uncertificated Upper-Tier
Interest, the term “Class” refers to all Lower-Tier REMIC Regular Interests or
Uncertificated Upper-Tier Interests having the same alphanumeric designation.

 

Class B Certificates: Collectively, the Class B-1, Class B-2, Class B-3, Class
B-4, Class B-5 and Class B-6 Certificates.

 

Class LT-R Certificate: The Class LT-R Certificate executed by the Trustee, and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed hereto as Exhibit A, and evidencing the ownership of the LT-R
Interest.

 

Class R Certificate: The Class R Certificate executed by the Trustee, and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed hereto as Exhibit A, and evidencing the ownership of the UT-R
Interest.

 

Class Subordination Percentage: For any Distribution Date and each Class of
Subordinate Certificates, an amount equal to a fraction (expressed as a
percentage), the numerator of which is the Certificate Principal Amount of that
Class prior to any distributions of principal and allocations of Realized
Losses, Certificate Writedown Amounts or Subsequent Recoveries on such
Distribution Date and the denominator of which is the aggregate of the
Certificate Principal Amount of all Classes of Certificates (other than the
Interest-Only Certificates and the Residual Certificates) prior to any
distributions of principal and allocations of Realized Losses, Certificate
Writedown Amounts or Subsequent Recoveries on that Distribution Date.

 

- 12 -

 

 

Clean-up Call: The optional purchase of the Mortgage Loans and all property
acquired in respect of any Mortgage Loan remaining in the Trust Fund by the
Servicing Administrator on any date on which the Aggregate Stated Principal
Balance is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, or if the Servicing Administrator does not exercise such option,
the optional purchase of the Mortgage Loans and all property acquired in respect
of any Mortgage Loan remaining in the Trust Fund by the Master Servicer on any
date on which the Aggregate Stated Principal Balance is less than or equal to 3%
of the Aggregate Stated Principal Balance as of the Cut-off Date, in each case
in accordance with Section 7.01(d) of this Agreement.

 

Clean-up Call Price: The price to be paid by the Servicing Administrator or the
Master Servicer, as applicable, pursuant to Section 7.01(d) of this Agreement,
which is equal to the sum of (i) 100% of the aggregate outstanding principal
balance of the Mortgage Loans plus accrued interest thereon, to, but not
including, the first day of the month in which the Clean-up Call Price is to be
distributed, (ii) the fair market value of any REO Property and (iii) any
Termination Fees; provided, however, that such purchase price may be increased
as is necessary, as determined by the Depositor, to avoid disqualification of
any REMIC created under this Agreement as a REMIC.

 

Clearing Agency: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act. As of the Closing Date, the Clearing Agency
shall be The Depository Trust Company.

 

Clearing Agency Participant: A broker, dealer, bank, other financial institution
or other Person for whom from time to time a Clearing Agency effects book-entry
transfers and pledges of securities deposited with the Clearing Agency.

 

Clearance System: The Euroclear System or Clearstream or both.

 

Clearstream: Clearstream Banking, société anonyme.

 

Closing Date: April 30, 2015.

 

Code: The Internal Revenue Code of 1986, as amended, and as it may be further
amended from time to time, any successor statutes thereto.

 

Commission: U.S. Securities and Exchange Commission.

 

Cooperative Corporation: The entity that holds title (fee or an acceptable
leasehold estate) to the real property and improvements constituting the
Cooperative Property and which governs the Cooperative Property, which
Cooperative Corporation must qualify as a Cooperative Housing Corporation under
Section 216 of the Code.

 

Cooperative Loan: Any Mortgage Loan secured by Cooperative Shares and a
Proprietary Lease.

 

Cooperative Property: The real property and improvements owned by the
Cooperative Corporation, that includes the allocation of individual dwelling
units to the holders of the shares of the Cooperative Corporation.

 

Cooperative Shares: Shares issued by a Cooperative Corporation.

 

Corporate Trust Office: With respect to the Trustee or the Trust, the corporate
trust office of the Trustee located at 500 Delaware Avenue, 11th Floor,
Wilmington, Delaware 19801 / Attention: Corporate Trust -Oaks Mortgage Trust
Series 2015-1, or at such other address as the Trustee may designate from time
to time by notice to the Certificateholders, the Depositor, the Master Servicer
and the Securities Administrator or the principal corporate trust office of any
successor Trustee. With respect to the Securities Administrator (including in
its capacity as Certificate Registrar) (i) for presentment of Certificates for
registration of transfer, exchange or final payment, Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, and (ii) for all other purposes, 9062 Old
Annapolis Road, Columbia, Maryland 21045, Attention: Client Manager – Oaks
Mortgage Trust Series 2015-1.

 

- 13 -

 

 

Corresponding Class of Certificates: With respect to each Upper-Tier Interest
(other than the UT-R Interest), the Class or Classes of Certificates appearing
opposite such Upper-Tier Interest, as described in the Preliminary Statement to
this Agreement.

 

Corresponding Class of Upper-Tier Interests: With respect to each Lower-Tier
REMIC Regular Interest, the Class or Classes of Upper-Tier Interests appearing
opposite such Lower-Tier REMIC Regular Interest, as described in the Preliminary
Statement to this Agreement.

 

Credit File: As defined in the Custodial Agreement.

 

Credit File Exception Report: As defined in the Custodial Agreement.

 

Credit Support Depletion Date: The Distribution Date on which the aggregate
Certificate Principal Amount of the Subordinate Certificates has been reduced to
zero, prior to any distributions of principal and allocations of Realized
Losses, Certificate Writedown Amounts or Subsequent Recoveries on that
Distribution Date.

 

Current Interest: For each Class of Certificates (other than the Residual
Certificates) on any Distribution Date, an amount equal to interest accrued
during the related Accrual Period at the related Certificate Interest Rate on
the related Certificate Principal Amount prior to any distributions of principal
and allocations of Realized Losses, Certificate Writedown Amounts or Subsequent
Recoveries on that Distribution Date (or in the case of the Interest-Only
Certificates, the related Notional Amount immediately prior to that Distribution
Date).

 

Custodial Account: As defined in the applicable Servicing Agreement.

 

Custodial Agreement: The Custodial Agreement, dated as of April 1, 2015, among
the Depositor, the Trustee and the Custodian, as amended from time to time. A
copy of the Custodial Agreement is attached hereto as Exhibit D.

 

Custodian: A Person who is at any time appointed by the Trustee as a custodian
of all or a portion of the Mortgage Documents and the Mortgage Files and listed
on the Mortgage Loan Schedule as the Custodian of such Mortgage Documents and
Mortgage Files. The initial Custodian shall be Wells Fargo Bank, N.A.

 

Cut-off Date: April 1, 2015.

 

Cut-off Date Aggregate Balance: $267,187,616.

 

Debt Service Reduction: With respect to any Mortgage Loan, a reduction in the
Scheduled Payment for such Mortgage Loan by a court of competent jurisdiction in
a proceeding under the Bankruptcy Code, which became final and non-appealable,
except such a reduction resulting from a Deficient Valuation or any reduction
that results in a permanent forgiveness of principal.

 

Defective Mortgage Loan: A Mortgage Loan that has an uncured Material Breach.

 

- 14 -

 

 

Deficient Valuation: With respect to any Mortgage Loan, a valuation of the
related Mortgaged Property by a court of competent jurisdiction in an amount
less than the then outstanding indebtedness under the Mortgage Loan, or any
reduction in the amount of principal to be paid in connection with any Scheduled
Payment that results in a permanent forgiveness of principal, which valuation or
reduction results from an order of such court which is final and non-appealable
in a proceeding under the Bankruptcy Code.

 

Definitive Certificate: A Certificate of any Class issued in definitive, fully
registered, certificated form, which shall initially be the Class R Certificates
and Class LT-R Certificates.

 

Delaware Statutory Trust Act: As defined in Section 1A.03 hereof.

 

Delinquent: Any Mortgage Loan with respect to which the Scheduled Payment due on
a Due Date is not received, based on the Mortgage Bankers Association method of
calculating delinquency.

 

Demand: As defined in Section 4.04(a).

 

Depositor: Oaks Funding LLC, a Delaware limited liability company having its
principal place of business in New York, or any successor in interest.

 

Determination Date: With respect to each Distribution Date, the 15th day of the
month in which such Distribution Date occurs, or, if such 15th day is not a
Business Day, the following Business Day.

 

Directing Holders: Subject to Section 11.04, (a) one or more Certificate Owners
holding 66-2/3% or more of the aggregate voting interests of the Senior
Certificates or (b) one or more Certificate Owners holding the majority of the
Certificate Principal Amount of the most subordinate Class of Certificates
outstanding.

 

Disqualified Organization: A “disqualified organization” as defined in Section
860E(e)(5) of the Code.

 

Distribution Account: The separate Eligible Account created and maintained by
the Securities Administrator, on behalf of the Trustee, pursuant to Section
4.01. Funds in the Distribution Account (exclusive of any earnings on
investments made with funds deposited in the Distribution Account) shall be held
in trust for the Certificateholders for the uses and purposes set forth in this
Agreement.

 

Distribution Date: The 25th day of each month or, if such day is not a Business
Day, the next Business Day thereafter, commencing in May 2015.

 

Distribution Date Statement: As defined in Section 4.02.

 

Distribution Compliance Period: The period ending on the 40th day after the
later of (i) the date on which the Certificates are first offered to persons
other than distributors in reliance on Regulation S under the Securities Act and
(ii) the Closing Date.

 

Document Remedy Obligations: The Originator Document Remedy Obligations.

 

Due Date: With respect to any Mortgage Loan, the date specified in the related
Mortgage Note on which the Scheduled Payment is due, exclusive of any days of
grace, which is generally the first day of the calendar month.

 

- 15 -

 

 

Due Period: With respect to any Distribution Date, the period beginning on the
second day of the calendar month preceding the month in which the Distribution
Date occurs and ending on the first day of the calendar month in which that
Distribution Date occurs.

 

Eligible Account: Either (i) any account or accounts maintained with a federal
or state chartered depository institution or trust company the short-term and
long-term unsecured debt obligations of which (or, in the case of a depository
institution or trust company that is the principal subsidiary of a holding
company, the debt obligations of such holding company) are rated in the highest
rating category of each Rating Agency with respect to short-term unsecured debt
obligations and in one of the two highest rating categories of each Rating
Agency with respect to long-term unsecured debt obligations at the time any
amounts are held on deposit therein or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulation Section 9.10(b), which, in either case, has corporate trust powers,
acting in its fiduciary capacity. Eligible Accounts may bear interest, and may
include, if otherwise qualified under this definition, accounts maintained with
the Paying Agent. If the rating of the short-term unsecured debt obligations of
the depository institution or trust company that maintains the account or
accounts is no longer in the highest rating category of each Rating Agency with
respect to short-term unsecured debt obligations, the funds on deposit therewith
in connection with this transaction shall be transferred to an Eligible Account
within 30 days of such downgrade.

 

Eligible Investments: At any time, any one or more of the following obligations
and securities:

 

(i)direct obligations of, and obligations fully guaranteed by, the United States
of America;

 

(ii)(a) demand or time deposits, federal funds or bankers’ acceptances issued by
any depository institution or trust company incorporated under the laws of the
United States of America or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, provided that the
commercial paper and/or the short-term deposit rating and/or the long-term
unsecured debt obligations or deposits of such depository institution or trust
company at the time of such investment or contractual commitment providing for
such investment are rated in the highest rating category by each Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations and (b) any other
demand or time deposit or certificate of deposit that is fully insured by the
FDIC;

 

(iii)repurchase obligations with a term not to exceed thirty (30) days and with
respect to any security described in clause (i) above and entered into with a
depository institution or trust company (acting as principal) described in
clause (ii)(a) above;

 

(iv)securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
that are rated in the highest rating category by each Rating Agency for
long-term unsecured debt with a maturity of more than one year or in the highest
rating category with respect to short-term obligations, in each case at the time
of such investment or contractual commitment providing for such investment;
provided, however, that securities issued by any particular corporation will not
be Eligible Investments to the extent that investments therein will cause the
then outstanding principal amount of securities issued by such corporation and
held as Eligible Investments to exceed 10% of the aggregate outstanding
principal balances of all of the Mortgage Loans and Eligible Investments;

 

- 16 -

 

 

(v)commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) that is rated in the
highest rating category by each Rating Agency at the time of such investment;
and

 

(vi)any money market funds, including any such fund managed or advised by the
Securities Administrator or any of their respective Affiliates, that are rated
in the highest category by two nationally recognized statistical rating
organizations;

 

provided, however, that no instrument or security shall be a Eligible Investment
if such instrument or security evidences a right to receive only interest
payments with respect to the obligations underlying such instrument or if such
security provides for payment of both principal and interest with a yield to
maturity in excess of 120% of the yield to maturity at par or if such instrument
or security is purchased at a price greater than par.

 

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

 

ERISA-Qualifying Underwriting: An underwriting or private placement that meets
the requirements of an Underwriter’s Exemption.

 

ERISA-Restricted Certificate: (i) The Senior, Class B-1, Class B-2 and Class B-3
Certificates that have not been the subject of an ERISA-Qualifying Underwriting,
(ii) the Class B-4, Class B-5, Class B-6, Class R and Class LT-R Certificates
and (iii) any Certificate that has been underwritten for purposes of the
Underwriter’s Exemption that does not satisfy the applicable rating requirement
under the Underwriter’s Exemption.

 

Escrow Account: As defined in the applicable Servicing Agreement.

 

Event of Default: Any one of the conditions or circumstances enumerated in
Section 6.14.

 

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder.

 

Exchange Date: As defined in Section 3.10(b).

 

Exchange Fee: As defined in Section 3.10(b).

 

Exchangeable Certificates: Collectively, the Class A-1, Class A-2, Class A-3,
Class A-4, Class A-5, Class A-7, Class A-8, Class A-10, Class A-X-2, Class A-X-3
and Class A-X-4 Certificates.

 

Exchangeable Subtrust: That portion of the Trust Fund consisting of the
Uncertificated Upper-Tier Interests deemed held by the Securities Administrator
in a grantor trust for the benefit of Holders of the Initial Exchangeable
Certificates and the Exchangeable Certificates as further described in Section
3.11.

 

Exchangeable Subtrust Account: The account designated by the Securities
Administrator pursuant to Section 3.11, which may be a subaccount of the
Distribution Account.

 

Exemption Rating Agency: An NRSRO that meets the requirements of the
Underwriter’s Exemption.

 

- 17 -

 

 

Extraordinary Trust Expenses: An amount equal to the sum of all unanticipated
fees (all fees other than the Fixed Fees), charges and other costs, including
without limitation indemnification amounts, costs of arbitration, costs incurred
by the Trustee challenging any eminent domain proceedings (to the extent not
paid by the Directing Holders or reimbursed by the related governmental entity)
and costs incurred by the Trustee if the Trustee is required to engage an
Independent Evaluator, payable or reimbursable to the Master Servicer and the
Securities Administrator (in its various capacities under this Agreement) and
the Trustee from the Trust under this Agreement and to the Custodian under the
Custodial Agreement, subject (other than with respect to Servicing Transfer
Costs, Master Servicing Transfer Costs and related termination expenses) to an
aggregate maximum amount of $300,000 annually (per year from the Closing Date to
the first anniversary of the Closing Date and each subsequent anniversary year
thereafter), out of which amount the Trustee may only be reimbursed in an
aggregate maximum amount of $125,000 annually (per year from the Closing Date to
the first anniversary of the Closing Date and each subsequent anniversary year
thereafter); provided, however, that if a claim is presented for an amount that,
when combined with the amount of prior claims paid during that year, would
exceed $300,000, or $125,000 in the case of a claim presented by the Trustee,
then only a portion of such claim will be paid that will make the total amount
paid during that year equal to $300,000, or $125,000 in the case of a claim
presented by the Trustee, and the excess remaining unpaid, together with any
additional claims received during that year, will be deferred until the
following anniversary year and if the total amount of such deferred claims
exceeds $300,000, or $125,000 in the case of a claim presented by the Trustee,
then payment in such following anniversary year (and each subsequent anniversary
year as may be needed until such deferred claims are paid in full) shall be
apportioned among the Master Servicer, the Securities Administrator, the
Custodian and the Trustee, in proportion to the aggregate amount of deferred
claims submitted by such entity as of the last day of the prior year.

 

Fannie Mae: Fannie Mae or any successor thereto.

 

FATCA: As defined in Section 11.18.

 

FDIC: The Federal Deposit Insurance Corporation or any successor thereto.

 

Final Certification: The Final Certification provided by the Custodian as
provided in Section 7 of the Custodial Agreement.

 

FIRREA: The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.

 

Fitch: Fitch Ratings, Inc.

 

Fixed Fees: The Servicing Fee, the Master Servicing Fee (including amounts
required to be paid by the Master Servicer from the Master Servicing Fee) and
the Trustee Fee, which such Fixed Fees shall only be paid from interest.

 

Freddie Mac: Freddie Mac, or any successor thereto.

 

Holder or Certificateholder: The registered owner of any Certificate as recorded
on the books of the Certificate Registrar except that, solely for the purposes
of taking any action or giving any consent pursuant to this Agreement, any
Certificate registered in the name of the Trustee, the Master Servicer, the
Servicing Administrator, the Securities Administrator, a Servicer, or any
Affiliate thereof shall be deemed not to be outstanding in determining whether
the requisite percentage necessary to take such action or effect such consent
has been obtained, and, in determining whether the Trustee shall be protected in
taking such action or in relying upon such consent, only Certificates which a
Responsible Officer of the Trustee actually knows to be so owned shall be
disregarded. The Trustee, the Certificate Registrar and the Securities
Administrator may request and conclusively rely on certifications by the Master
Servicer, the Servicing Administrator, the Securities Administrator or a
Servicer in determining whether any Certificates are registered to an Affiliate
of the Master Servicer, the Servicing Administrator, the Securities
Administrator or a Servicer.

 

- 18 -

 

 

HUD: The United States Department of Housing and Urban Development, or any
successor thereto.

 

Independent: When used with respect to any Accountants, a Person who is
“independent” within the meaning of Rule 2-01(b) of the Securities and Exchange
Commission’s Regulation S-X. When used with respect to any other Person, a
Person who (a) is in fact independent of another specified Person and any
Affiliate of such other Person, (b) does not have any material direct financial
interest in such other Person or any Affiliate of such other Person, and (c) is
not connected with such other Person or any Affiliate of such other Person as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.

 

Independent Evaluator: An independent third-party, appointed in accordance with
Section 2.08, to review breaches of representations and warranties as provided
in Section 2.05.

 

Initial Certification: The Initial Certification provided by the Custodian on
the Closing Date as provided in Section 5 of the Custodial Agreement.

 

Initial Exchangeable Certificates: Collectively, the Class A-6, Class A-9, Class
A-11, Class A-X-1, Class A-X-5, Class A-X-6 and Class A-X-7 Certificates.

 

Initial Purchasers: Barclays Capital Inc. and Morgan Stanley & Co. LLC.

 

Insurance Policy: With respect to any Mortgage Loan, any insurance policy,
including all names and endorsements thereto in effect, including any
replacement policy or policies for any Insurance Policies.

 

Insurance Proceeds: All proceeds of any Insurance Policies with respect to the
Mortgage Loans, to the extent such proceeds are not applied to the restoration
of the related Mortgaged Property or released to the related Mortgagor in
accordance with the related Servicer’s normal servicing procedures and excluding
Insured Expenses.

 

Insured Expenses: Expenses covered by an Insurance Policy or any other insurance
policy with respect to the Mortgage Loans.

 

Interest Distribution Amount: For each Class of Certificates (other than the
Residual Certificates) on any Distribution Date, Current Interest for that Class
on that Distribution Date as reduced by such Class’s share of Net Interest
Shortfalls, which will be allocated to such Class of Certificates as provided in
Section 5.02(a) and Section 5.03 of this Agreement.

 

Interest Distribution Shortfall: As to any Class of Certificates (other than the
Residual Certificates) and any Distribution Date, the amount by which (i) the
Interest Distribution Amount for such Class on all prior Distribution Dates
exceeds (ii) amounts distributed in respect of interest to such Class of
Certificates on prior Distribution Dates.

 

- 19 -

 

 

Interest-Only Certificates: Collectively, the Class A-X-1, Class A-X-2, Class
A-X-3, Class A-X-4, Class A-X-5, Class A-X-6 and Class A-X-7 Certificates.

 

Interested Party: The Sponsor, the Initial Purchasers, the Depositor, the
Trustee, or the Master Servicer.

 

Item 1123 Certificate: As defined in Section 9.11.

 

Latest Possible Maturity Date: The Distribution Date occurring in April 2046.

 

Legality Determination: As defined in Section 2.09(a).

 

Liquidated Mortgage Loan: With respect to any Distribution Date, a defaulted
Mortgage Loan (including any REO Property) as to which the related Servicer has
determined that all recoverable Liquidation Proceeds and Insurance Proceeds have
been received.

 

Liquidation Proceeds: All cash amounts received in connection with the partial
or complete liquidation of defaulted Mortgage Loans, whether through trustee’s
sale, foreclosure sale or otherwise, all cash amounts received with respect to
Mortgage Loans that have been purchased pursuant to eminent domain proceedings,
amounts received in connection with any condemnation or partial release of a
Mortgaged Property and any other net proceeds received in connection with the
disposition of an REO Property, but not including Insurance Proceeds.

 

Lower-Tier REMIC: The segregated pool of assets subject hereto, constituting the
primary trust created hereby and to be administered hereunder, with respect to
which a REMIC election is to be made consisting of: (i) such Mortgage Loans as
from time to time are subject to this Agreement, together with the Mortgage
Files relating thereto, and together with all collections thereon and proceeds
thereof, (ii) any REO Property, together with all collections thereon and
proceeds thereof, (iii) the Trustee’s rights with respect to the Mortgage Loans
under all insurance policies required to be maintained pursuant to this
Agreement and any proceeds thereof and (iv) the Custodial Accounts and the
Distribution Account and such assets that are deposited therein from time to
time and any investments thereof.

 

Lower-Tier REMIC Regular Interests: The meaning provided in the Preliminary
Statement to this Agreement under “Lower-Tier REMIC.”

 

LT-R Interest: The meaning provided in the Preliminary Statement to this
Agreement.

 

Master Servicer: Wells Fargo Bank, N.A., a national banking association
organized under the laws of the United States in its capacity as Master Servicer
and any successor in interest, or if any successor master servicer shall be
appointed as herein provided, then such successor master servicer.

 

Master Servicer Compensating Interest Payment: As to any Distribution Date and
the Master Servicer, the lesser of (1) the Master Servicing Fee for such date
and (2) any Net Prepayment Interest Shortfalls for such date (to the extent such
Net Prepayment Interest Shortfalls are required to be paid but are not actually
paid by the Servicing Administrator as a Servicer Compensating Interest
Payment).

 

Master Servicing Fee: With respect to the Master Servicer, as to any
Distribution Date, an amount equal to the greater of (i) the product of (a)
one-twelfth of the Master Servicing Fee Rate and (b) the Aggregate Stated
Principal Balance of the Mortgage Loans as of the first day of the related Due
Period and (ii) $2,500.

 

- 20 -

 

 

Master Servicing Fee Rate: 0.03250% per annum; provided, however, if on any
Distribution Date the Master Servicing Fee is equal to $2,500 pursuant to clause
(ii) of the definition of “Master Servicing Fee”, the Master Servicing Fee Rate
will be calculated as a per annum rate by dividing (A) the product of (i) $2,500
and (ii) twelve by (B) the aggregate Stated Principal Balance of the Mortgage
Loans as of the first day of the related Due Period.

 

Master Servicing Transfer Costs: All reasonable costs and expenses incurred by
the Trustee in connection with the appointment of a successor master servicer
and the transfer of master servicing from a predecessor master servicer,
including, without limitation, any reasonable costs or expenses associated with
the identification and engagement of a successor master servicer, the
documentation of the assumption of master servicing by the successor master
servicer, the complete transfer of all master servicing data and the completion,
correction or manipulation of such master servicing data as may be required by
the Trustee or the successor master servicer to correct any errors or
insufficiencies in the master servicing data or otherwise to enable the Trustee
or other successor master servicer to master service the Mortgage Loans properly
and effectively. Master Servicing Transfer Costs shall not be subject to the
annual cap on Extraordinary Trust Expenses.

 

Material Breach: With respect to any Mortgage Loan, a breach of a representation
or warranty of an Originator regarding the Mortgage Loan that materially and
adversely affects the value of such Mortgage Loan or the interest therein of the
Certificateholders.

 

Material Document Defect: As defined in Section 2.05(a).

 

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

 

MERS® System: The system of recording transfers of Mortgages electronically
maintained by MERS.

 

Minimum ERISA Rating: A rating that is not lower than BBB- (or its equivalent)
provided by an Exemption Rating Agency.

 

Moody’s: Moody’s Investor Services, Inc.

 

Mortgage: A mortgage, deed of trust or other instrument creating a first lien
on, or first priority ownership interest in, an estate in fee simple in real
property securing a Mortgage Note, together with improvements thereto; except
that with respect to real property located in jurisdictions in which the use of
leasehold estates for residential properties is a widely-accepted practice, the
mortgage, deed of trust or other instrument securing the Mortgage Note may
secure and create a first lien upon a leasehold estate of the Mortgagor.

 

Mortgage Documents: With respect to each Mortgage Loan, the mortgage documents
required to be delivered to the Custodian pursuant to the Custodial Agreement.

 

Mortgagee: The mortgagee or beneficiary named in the Mortgage and the successors
and assigns of such mortgagee or beneficiary.

 

Mortgage File: With respect to each Mortgage Loan, the Mortgage Documents to be
retained in the custody and possession of the Custodian on behalf of the Trustee
pursuant to the Custodial Agreement.

 

- 21 -

 

 

Mortgage Loan: A Mortgage and the related Mortgage Note or other evidences of
indebtedness secured by each such Mortgage conveyed, transferred, sold, assigned
to or deposited with the Trustee pursuant to Section 2.01 (including any
Qualified Substitute Mortgage Loan and REO Property), including without
limitation, each Mortgage Loan listed on the Mortgage Loan Schedule, as amended
from time to time.

 

Mortgage Loan Purchase Agreement: The Mortgage Loan Purchase and Sale Agreement,
dated as of April 1, 2015, between the Sponsor and the Depositor.

 

Mortgage Loan Schedule: The schedule attached hereto as Schedule A, which shall
identify each Mortgage Loan and such other information as mutually agreed to by
the Depositor and the Master Servicer, as such schedule may be amended by the
Depositor, the Trustee or the Master Servicer from time to time to reflect the
addition of Qualified Substitute Mortgage Loans to, or the removal of Defective
Mortgage Loans or Mortgage Loans with uncured Material Document Defects from,
the Trust Fund.

 

Mortgage Note: The original executed note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage under a Mortgage Loan.

 

Mortgaged Property: The underlying property securing a Mortgage Loan, which,
with respect to a Cooperative Loan, is the related Cooperative Shares and
Proprietary Lease.

 

Mortgage Rate: As to any Mortgage Loan and any Distribution Date, the annual
rate of interest on the related Mortgage Note as of the related Due Date, taking
into account any Servicing Modification or other amendments to the Mortgage
Note.

 

Mortgagor: The obligor on a Mortgage Note.

 

Net Interest Shortfall: With respect to any Distribution Date, the sum of (i)
with respect to any Mortgage Loan, any Net Prepayment Interest Shortfalls for
that Distribution Date to the extent not covered by the Servicer, the Servicing
Administrator or the Master Servicer and (ii) any Relief Act Shortfalls for that
Distribution Date.

 

Net Liquidation Proceeds: With respect to any Liquidated Mortgage Loan or any
other disposition of related Mortgaged Property, the related Liquidation
Proceeds net of Advances, Servicing Advances, Servicing Fees and/or Master
Servicing Fees and any other accrued and unpaid servicing compensation received
and retained in connection with the liquidation of such Mortgage Loan or
Mortgaged Property.

 

Net Mortgage Rate: With respect to any Mortgage Loan and any Distribution Date,
the excess, if any, of the related Mortgage Rate applicable to the scheduled
monthly payment due during the related Due Period, less the Aggregate Expense
Rate.

 

Net Prepayment Interest Shortfall: With respect to any Mortgage Loan and any
Distribution Date, the amount by which the Prepayment Interest Shortfalls for
the related Due Period exceeds the amount that a Servicer, the Servicing
Administrator and the Master Servicer are obligated to remit to cover such
shortfall for such Due Date.

 

Net WAC Rate: With respect to any Distribution Date, a per annum rate, expressed
as a percentage, equal to the weighted average of the Net Mortgage Rates of the
Mortgage Loans, weighted on the basis of the Stated Principal Balances thereof
as of the first day of the related Due Period minus the product of (i) a
fraction expressed as a percentage, the numerator of which equals the amount of
any Extraordinary Trust Expenses paid or reimbursed to the Master Servicer, the
Securities Administrator, the Servicers, the Servicing Administrator and the
Trustee from the Trust Fund under this Agreement and the Custodian under the
Custodial Agreement during the prior calendar month, and the denominator of
which equals the aggregate Stated Principal Balance of the Mortgage Loans, and
(ii) twelve.

 

- 22 -

 

 

Non-Book-Entry Certificate: Any Certificate other than a Book-Entry Certificate.

 

Non-permitted Foreign Holder: As defined in Section 3.03(f).

 

Nonrecoverable Advance: Any portion of an Advance or Servicing Advance
previously made or proposed to be made by the Master Servicer, either in its
capacity as Master Servicer with respect to any Advances made prior to the
Master Servicer becoming the successor servicer or in its capacity as successor
servicer with respect to Advances and Servicing Advances, or a Servicer and/or
the Servicing Administrator (as certified in an Officer’s Certificate of the
Master Servicer or the Servicer and/or the Servicing Administrator, as
applicable), which in the good faith business judgment of such party and in
accordance with Accepted Servicing Practices, is or would not be ultimately
recoverable by such party from the related Mortgagor, related Liquidation
Proceeds or otherwise.

 

Non-U.S. Person: An individual, corporation, partnership or other person other
than (i) a citizen or resident of the United States; (ii) a corporation,
partnership or other entity created or organized in or under the laws of the
United States or any state thereof, including for this purpose, the District of
Columbia; (iii) an estate that is subject to U.S. federal income tax regardless
of the source of its income; (iv) a trust if a court within the United States is
able to exercise primary supervision over the administration of the trust and
one or more United States trustees have authority to control all substantial
decisions of the trust; and (v) to the extent provided in Treasury regulations,
certain trusts in existence on August 20, 1996 that are treated as United States
persons prior to such date and elect to continue to be treated as United States
persons.

 

Notional Amount: In respect of (i) the Class A-X-1, Class A-X-2 and Class A-X-3
Certificates, an amount equal to the allocable portion of the aggregate
Certificate Principal Amounts of the Class A-6, Class A-9 and Class A-11
Certificates as adjusted with respect to any exchanges made for Exchangeable
Certificates; (ii) the Class A-X-4 Certificates, an amount equal to the
allocable portion of the aggregate Certificate Principal Amounts of the Class
A-9 and Class A-11 Certificates as adjusted with respect to any exchanges made
for Exchangeable Certificates; (iii) the Class A-X-5 Certificates, an amount
equal to the allocable portion of the Certificate Principal Amount of the Class
A-6 Certificates as adjusted with respect to any exchanges made for Exchangeable
Certificates; (iv) the Class A-X-6 Certificates, an amount equal to the
allocable portion of the Certificate Principal Amount of the Class A-9
Certificates as adjusted with respect to any exchanges made for Exchangeable
Certificates; and (v) the Class A-X-7 Certificates, an amount equal to the
allocable portion of the Certificate Principal Amount of the Class A-11
Certificates as adjusted with respect to any exchanges made for Exchangeable
Certificates. With respect to any interest-only Uncertificated Upper-Tier
Interest, the initial Notional Amount as shown or described in the related table
set forth in the Preliminary Statement to this Agreement for the Upper-Tier
REMIC, as subsequently reduced in accordance with the reductions in the Notional
Amount of the corresponding Class of Certificates at the date of determination.

 

NRSRO: Any nationally recognized statistical rating organization for purposes of
Exchange Act Rule 17g-5.

 

NRSRO Certification: A certification in the form of Exhibit I hereto.

 

- 23 -

 

 

Offering Memorandum: The offering memorandum dated April 28, 2015, relating to
the offering of the Senior, Class B-1, Class B-2, Class B-3, Class B-4, Class
B-5 and Class B-6 Certificates, together with any amendments or supplements
thereto.

 

Officer’s Certificate: (a) With respect to the Depositor, a certificate signed
by an Authorized Officer of the Depositor, (b) with respect to the Master
Servicer or the Securities Administrator, a certificate signed by the Chairman
of the Board, any Vice Chairman, the President, any Vice President or any
Assistant Vice President of the Master Servicer or the Securities Administrator
and (c) with respect to the Servicing Administrator or a Servicer, a certificate
signed by the Chairman of the Board, the Vice Chairman of the Board, the
President, a Managing Director, a Vice President (however denominated), an
Assistant Vice President, the Treasurer, the Secretary, one of the Assistant
Treasurers or Assistant Secretaries of the Servicing Administrator or such
Servicer, or any other duly authorized officers or agents of the Servicing
Administrator or such Servicer.

 

Opinion of Counsel: A written opinion of counsel, reasonably acceptable in form
and substance to the Trustee, the Securities Administrator or the Master
Servicer, as required hereby, and who may be in-house or outside counsel to the
Depositor, the Master Servicer, the Securities Administrator or the Trustee but
which must be Independent outside counsel with respect to any such opinion of
counsel concerning the transfer of any Residual Certificate or concerning
certain matters with respect to ERISA or the taxation, or the federal income tax
status, of each REMIC or the Exchangeable Subtrust.

 

Original Applicable Credit Support Percentage: With respect to each Class of
Subordinate Certificates, the related Applicable Credit Support Percentage as of
the Closing Date, which shall be equal to the corresponding approximate
percentage set forth in the table below opposite its Class designation:

 

Class B-18.45%

Class B-25.55%

Class B-33.25%

Class B-41.85%

Class B-51.10%

Class B-60.60%

 

Original Subordinate Certificate Principal Amount: The aggregate Certificate
Principal Amount of the Subordinate Certificates as of the Closing Date.

 

Originator: The “Company” as defined in each AAR Agreement.

 

Originator Remedy Obligation: In connection with any Material Breach relating to
a representation or warranty made by an Originator pursuant to a Purchase
Agreement and assigned to the Trust pursuant to an AAR Agreement, the obligation
of such Originator to (i) cure such Material Breach, (ii) repurchase the related
Mortgage Loan or (iii) under certain circumstances, substitute for such Mortgage
Loan.

 

Originator Document Remedy Obligation: With respect to a Mortgage Document
related to a Mortgage Loan that is missing or defective, the obligation of the
related Originator under the related Purchase Agreement to cure or repurchase
the related Mortgage Loan if such missing document or defect results in a
Material Document Defect.

 

- 24 -

 

 

Paying Agent: Any paying agent appointed pursuant to Section 3.08. The initial
Paying Agent shall be the Securities Administrator.

 

Percentage Interest: With respect to any Certificate, other than an
Interest-Only Certificate or the Residual Certificates, the initial Certificate
Principal Amount thereof divided by the initial aggregate Certificate Principal
Amount of all Certificates of the same Class. With respect to an Interest-Only
Certificate, the Percentage Interest evidenced thereby shall equal its initial
Notional Amount divided by the initial aggregate Notional Amount of all
Certificates of the same Class. With respect to the Residual Certificates, the
Percentage Interest evidenced thereby shall be 100%.

 

Person: Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

PHH: PHH Mortgage Corporation or its successors in interest.

 

PHH Series 2015-1 Servicing Supplement: The Oaks Mortgage Trust Series 2015-1
Servicing Supplement dated as of April 1, 2015 among PHH, the Sponsor and the
Trustee.

 

PHH-Serviced Mortgage Loans: The Mortgage Loans for which PHH is identified on
the Mortgage Loan Schedule as the servicer.

 

PHH Servicing Agreement: The Mortgage Loan Securitization Program Servicing
Agreement, dated as of April 1, 2015 between PHH and Five Oaks Acquisition
Corp., including the related Mortgage Loan Servicing Standard Terms and
Conditions dated as of April 1, 2015 attached as Exhibit B thereto, as amended
or supplemented from time to time as permitted thereunder, together with the PHH
Series 2015-1 Servicing Supplement.

 

PHH Servicing Fee: As to any Distribution Date and the PHH-Serviced Mortgage
Loans, a monthly servicing fee equal to the product of (1) a fraction, the
numerator of which is the PHH Servicing Fee Rate and the denominator of which is
twelve and (2) the aggregate Stated Principal Balance of the PHH-Serviced
Mortgage Loans as of the first day of the related Due Period.

 

PHH Servicing Fee Rate: 0.25% per annum.

 

Plan: An employee benefit plan or other retirement arrangement which is subject
to Section 406 of ERISA and/or Section 4975 of the Code or any entity whose
underlying assets include “plan assets” of such plan or arrangement under the
Plan Asset Regulations by reason of their investment in the entity.

 

Plan Asset Regulations: The U.S. Department of Labor regulations set forth in 29
C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA.

 

Prepayment Interest Shortfall: With respect to a Mortgage Loan and any
Distribution Date, the amount by which interest paid by a Mortgagor in
connection with a Principal Prepayment on a Mortgage Loan is less than one
month’s interest at the related Mortgage Rate on the Stated Principal Balance of
that Mortgage Loan as of the preceding Distribution Date.

 

Prepayment Period: For any Distribution Date and any partial prepayments for any
Shellpoint-Serviced Mortgage Loan, the calendar month preceding such
Distribution Date. For any Distribution Date and prepayments in full for any
Shellpoint-Serviced Mortgage Loan, the period beginning on the 16th day of the
calendar month preceding the calendar month in which the related Distribution
Date occurs and ending on the 15th day of the calendar month in which such
Distribution Date occurs; provided that the Prepayment Period with respect to
the Distribution Date in May 2015 shall be the period beginning on April 1,
2015, and continuing through May 15, 2015. For any Distribution Date and any
Principal Prepayments (partial or in full) for any Cenlar-Serviced Mortgage
Loans or PHH-Serviced Mortgage Loans, the calendar month preceding such
Distribution Date.

 

- 25 -

 

 

Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount of principal of the Mortgage
Loan that has been deferred and that does not accrue interest.

 

Principal Prepayment: Any full or partial payment or other recovery of principal
on a Mortgage Loan that is received in advance of its scheduled Due Date.

 

Proprietary Lease: With respect to any Cooperative Property, a lease or
occupancy agreement between a Cooperative Corporation and a holder of related
Cooperative Shares.

 

Purchase Agreement: Each underlying mortgage loan purchase agreement pursuant to
which the Originator initially sold the related Mortgage Loans, which was
assigned to the Trustee pursuant to an AAR Agreement.

 

Qualified Institutional Buyer: As defined in Rule 144A.

 

Qualified Insurer: An insurance company duly qualified as such under the laws of
the state in which the Mortgaged Property is located, duly authorized and
licensed in such state to transact the applicable insurance business and to
write the insurance provided.

 

Qualified Substitute Mortgage Loan: A mortgage loan substituted by the Sponsor
for a Defective Mortgage Loan in accordance with the Mortgage Loan Purchase
Agreement, which must, on the date of such substitution, (a) have an outstanding
principal balance, after deduction of all scheduled payments due in the month of
substitution (or in the case of a substitution of more than one mortgage loan
for a Defective Mortgage Loan, an aggregate principal balance), not in excess of
the Stated Principal Balance of the Defective Mortgage Loan (the amount of any
shortfall will be paid by the Sponsor as a Substitution Amount and distributed
to the Trust Fund in the month of substitution), (b) have a Mortgage Rate not
less than, and not more than one percentage point greater than, the Mortgage
Rate of the Defective Mortgage Loan, (c) have a remaining term to maturity not
greater than (and not more than one year less than) that of the Defective
Mortgage Loan, (d) have a loan-to-value ratio at origination no greater than
that of the Defective Mortgage Loan (as specified in the Mortgage Loan Schedule)
and (e) comply as of the date of substitution with each representation and
warranty relating to the Mortgage Loans set forth in the Mortgage Loan Purchase
Agreement.

 

R&W Remedy Obligations: The Originator Remedy Obligations and the Sponsor Remedy
Obligations.

 

Rating Agency: Each of Moody’s and Fitch.

 

Rating Agency Information: The notices, information, reports, certifications and
oral and written statements required to be provided to each Rating Agency
pursuant to this Agreement or Exchange Act Rule 17g-5.

 

- 26 -

 

 

Realized Loss: An amount equal to (a) with respect to each Liquidated Mortgage
Loan, an amount (not less than zero or more than the Stated Principal Balance of
the Mortgage Loan plus accrued interest) as of the date of such liquidation,
equal to (i) the unpaid principal balance of the Liquidated Mortgage Loan as of
the date of such liquidation, plus (ii) interest at the Net Mortgage Rate from
the Due Date as to which interest was last paid by the Mortgagor to the Trust
Fund up to the Due Date in the month in which Liquidation Proceeds are required
to be distributed on the Stated Principal Balance of such Liquidated Mortgage
Loan from time to time, minus (iii) the Net Liquidation Proceeds received during
the month in which such liquidation occurred, to the extent not previously
applied as recoveries of interest at the Net Mortgage Rate and to principal of
the Liquidated Mortgage Loan, (b) in the event of bankruptcy of a Mortgagor with
respect to any Mortgage Loan that has become the subject of a Deficient
Valuation, if the principal amount due under the related Mortgage Note has been
reduced, the difference between the principal balance of the Mortgage Loan
outstanding immediately prior to such Deficient Valuation and the principal
balance of the Mortgage Loan as reduced by the Deficient Valuation, (c) with
respect to a Mortgage Loan that has been the subject of a Servicing
Modification, any principal due on the Mortgage Loan that has been written off
by the related Servicer and any Principal Forbearance Amount, (d) with respect
to a Mortgage Loan that has been removed from the Trust Fund by a governmental
authority exercising the power of eminent domain, the excess, if any, of the
unpaid principal balance of such Mortgage Loan plus accrued interest over the
amount received by the Trust Fund from such governmental authority or (e) with
respect to each class of Certificates, the amount by which the related
Certificate Principal Amount is reduced as a result of clauses (a), (b), (c) or
(d) above. To the extent additional losses are incurred with respect to a
Liquidated Mortgage Loan after liquidation (which may occur, for example, as a
result of additional Servicing Advances incurred post-liquidation), such losses
will result in a restatement of the Realized Loss and an additional loss
allocated to the Senior Certificates or Subordinate Certificates, as applicable.

 

Reconciled Market Value: The estimated market value of a Mortgaged Property or
REO Property as reasonably determined by the applicable Servicer based on
different results obtained from different permitted valuation methods or at
different time periods, all in accordance with such Servicer's customary
servicing procedures.

 

Record Date: For the first Distribution Date, the Closing Date. As to any other
Distribution Date, the last Business Day of the calendar month preceding the
month of the related Distribution Date.

 

Regular Certificates: All Classes of Certificates other than the Residual
Certificates.

 

Regulation AB: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarifications and interpretations as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506 - 1,631 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

 

Regulation S: As defined in Section 3.03(c).

 

Regulation S Global Certificates: Registered definitive Certificates in
substantially the form set forth in Exhibit A hereto.

 

Regulation S Transfer Certificate: A certificate from a prospective transferor
of a Certificate pursuant to Regulation S under the Securities Act in
substantially the form of Exhibit E-2 hereto, appropriately completed by such
transferor.

 

- 27 -

 

 

Relevant Servicing Criteria: The Servicing Criteria applicable to each party, as
set forth on an exhibit to the applicable Servicing Agreement and Exhibit H
hereto. Multiple parties can have responsibility for the same Relevant Servicing
Criteria.

 

Relief Act Shortfalls: With respect to any Distribution Date and any Mortgage
Loan as to which there has been a reduction in the amount of interest
collectible thereon for the most recently ended calendar month as a result of
the application of the Civil Relief Act, the amount, if any, by which
(i) interest collectible on such Mortgage Loan for the most recently ended
calendar month is less than (ii) interest accrued thereon for such month
pursuant to the Mortgage Note.

 

Remedy Obligations: The Document Remedy Obligations and the R&W Remedy
Obligations.

 

REMIC: A “real estate mortgage investment conduit” within the meaning of section
860D of the Code.

 

REMIC Provisions: Provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at sections 860A through 860G
of the Code, and related provisions, and regulations, including proposed
regulations and rulings, and administrative pronouncements, promulgated
thereunder, as the foregoing may be in effect from time to time.

 

REO Property: A Mortgaged Property acquired by the Trustee for the benefit of
the Trust through foreclosure or deed-in-lieu of foreclosure in connection with
a defaulted Mortgage Loan or otherwise treated as having been acquired pursuant
to the REMIC Provisions.

 

Repurchase Price: With respect to any Mortgage Loan, the “Repurchase Price” as
defined in the related Purchase Agreement.

 

Residual Certificates: The Class R Certificates and the Class LT-R Certificates.

 

Responsible Officer: With respect to any party, any officer in the corporate
trust, servicing or master servicing department or similar group of such party
with direct responsibility for the administration of this Agreement and also,
with respect to a particular matter related to this transaction, any other
officer to whom such matter is referred because of his or her knowledge of and
familiarity with the particular subject.

 

Rule 144A: Rule 144A under the Securities Act.

 

Rule 144A Global Certificates: Registered definitive Certificates in
substantially the form set forth in Exhibit A hereto.

 

Rule 144A Transfer Certificate: A certificate from a prospective transferor of a
Certificate pursuant to Rule 144A under the Securities Act in substantially the
form of Exhibit E-1 hereto, appropriately completed by such transferor.

 

Rule 144A Information: The information that the Depositor determines to be
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act in
order to permit compliance by the applicable Certificateholder with Rule 144A in
connection with the resale of such Certificateholder’s Certificate, including
but not limited to copies of the following:

 

(1)the Offering Memorandum;

 

- 28 -

 

 

(2)the Mortgage Loan Purchase Agreement, the AAR Agreements, this Agreement, the
Servicing Agreements, the Custodial Agreement and any amendments thereto;

 

(3)copies of each monthly statement or report made available to
Certificateholders pursuant to this Agreement during the 12 months immediately
prior to such request; and

 

(4)such other information as is reasonably available to the Trustee and the
Securities Administrator and is related to the distributions on the Certificates
(unless the Trustee is otherwise prohibited from making such information
available).

 

Rule 15Ga-1 Information: As defined in Section 4.04(c).

 

Rule 17g-5 Information Provider: The Securities Administrator.

 

Rule 17g-5 Website: The website maintained by the Securities Administrator
pursuant to Section 4.03.

 

Scheduled Payment: The scheduled monthly payment on a Mortgage Loan due on any
Due Date allocable to principal and interest on such Mortgage Loan which, unless
otherwise specified in this Agreement or the applicable Servicing Agreement,
shall give effect to any related Debt Service Reduction, any Deficient Valuation
and any Servicing Modification that affects the amount of the monthly payment
due on such Mortgage Loan.

 

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

Securities Administrator: Wells Fargo Bank, N.A., not in its individual capacity
but solely as Securities Administrator, or any successor in interest, or if any
successor Securities Administrator shall be appointed as herein provided, then
such successor Securities Administrator. Wells Fargo Bank, N.A. shall act as
Securities Administrator for so long as it is Master Servicer under this
Agreement.

 

Senior Certificates: Collectively, the Senior P&I Certificates and the
Interest-Only Certificates.

 

Senior P&I Certificates: Collectively, the Class A-1, Class A-2, Class A-3,
Class A-4, Class A-5, Class A-6, Class A-7, Class A-8, Class A-9, Class A-10 and
Class A-11 Certificates.

 

Senior Percentage: For any Distribution Date and the Senior P&I Certificates,
the lesser of (a) the percentage equivalent of a fraction, the numerator of
which is the aggregate Certificate Principal Amount of the Senior P&I
Certificates prior to any distributions of principal, allocations of Realized
Losses, allocations of Certificate Writedown Amounts or Subsequent Recoveries on
such Distribution Date and the denominator of which is the aggregate Stated
Principal Balance of the Mortgage Loans as of the preceding Distribution Date
and (b) 100%.

 

Senior Prepayment Percentage: For any Distribution Date occurring before the
Distribution Date in May 2020, 100%. For any Distribution Date occurring in or
after May 2020, Senior Prepayment Percentage means the following:

 

•            for any Distribution Date occurring in or after May 2020 to and
including April 2021, the Senior Percentage plus 70% of the Subordinate
Percentage for that date;

 

- 29 -

 

 

•            for any Distribution Date occurring in or after May 2021 to and
including April 2022, the Senior Percentage plus 60% of the Subordinate
Percentage for that date;

 

•            for any Distribution Date occurring in or after May 2022 to and
including April 2023, the Senior Percentage plus 40% of the Subordinate
Percentage for that date;

 

•            for any Distribution Date occurring in or after May 2023 to and
including April 2024, the Senior Percentage plus 20% of the Subordinate
Percentage for that date; and

 

•            for any Distribution Date occurring in May 2024 and thereafter, the
Senior Percentage for that date;

 

provided, however, that there will be no reduction in the Senior Prepayment
Percentage (other than as a result of a reduction of the Senior Percentage) on
any Distribution Date unless the Step-Down Test is satisfied; and provided,
further, that if on any Distribution Date on or after the Distribution Date in
May 2020, the Senior Percentage exceeds the initial Senior Percentage, the
Senior Prepayment Percentage for that Distribution Date will again equal 100%.

 

If on any Distribution Date the allocation to the Senior P&I Certificates then
entitled to distributions of Principal Prepayments and other amounts in the
percentage required above would reduce the aggregate Certificate Principal
Amounts of the Senior P&I Certificates to below zero, the Senior Prepayment
Percentage for that Distribution Date will be limited to the percentage
necessary to reduce the aggregate Certificate Principal Amount of the Senior P&I
Certificates to zero.

 

Senior Principal Distribution Amount: With respect to the Senior P&I
Certificates for any Distribution Date, the sum of:

 

(1)         the product of (a) the Senior Percentage and (b) the principal
portion of the Scheduled Payment due on each Mortgage Loan on the related Due
Date, whether or not received;

 

(2)         the product of (a) the Senior Prepayment Percentage and (b) each of
the following amounts: (i) the principal portion of each full and partial
Principal Prepayment made by a Mortgagor on a Mortgage Loan during the related
Prepayment Period; (ii) each other unscheduled collection, including Subsequent
Recoveries, Insurance Proceeds, proceeds received from a governmental authority
in connection with any purchase of a Mortgage Loan by the power of eminent
domain (without duplication of any Net Liquidation Proceeds) and Net Liquidation
Proceeds (other than with respect to any Mortgage Loan that was finally
liquidated during the related Prepayment Period) representing or allocable to
recoveries of principal of the Mortgage Loans received during the related
Prepayment Period; (iii) the principal portion of the Repurchase Price of each
Mortgage Loan purchased by the Sponsor or an Originator during the related
Prepayment Period (up to 100% of the unpaid principal balance of such Mortgage
Loan) or the principal portion of any indemnity payment made in respect of a
Mortgage Loan during the related Prepayment Period, in each case due to any of
(A) a Material Breach of a representation and warranty with respect to such
Mortgage Loan, (B) an early payment default provision in the related
Securitization AAR or (C) with respect to the Originators only, a Material
Document Defect relating to document defects or missing documents as set forth
in the exceptions report to the Final Certification that required repurchase by
the Originator; (iv) in the case of a permitted substitution of a Defective
Mortgage Loan, the amount representing any Substitution Amount in connection
with any such replaced Mortgage Loan included in the Available Distribution
Amount for such Distribution Date; and (v) the principal portion of the Clean-Up
Call Price for Mortgage Loans paid by the Servicing Administrator or the Master
Servicer exercising its right to terminate the Trust;

 

- 30 -

 

 

(3)         with respect to each Mortgage Loan that became a Liquidated Mortgage
Loan during the related Prepayment Period, the lesser of (a) the Net Liquidation
Proceeds allocable to principal and (b) the product of (i) the Senior Prepayment
Percentage for that Distribution Date and (ii) the remaining principal balance
of the Mortgage Loan at the time of liquidation; and

 

(4)         any amounts described in clauses (1) through (3) above that remain
unpaid with respect to the Senior P&I Certificates from prior Distribution
Dates.

 

If on any Distribution Date the allocation to the Senior P&I Certificates of the
Senior Principal Distribution Amount would reduce the aggregate Certificate
Principal Amounts of such Certificates below zero, the distribution to such
Certificates of the Senior Prepayment Percentage of those amounts for that
Distribution Date will be limited to the percentage necessary to reduce the
Certificate Principal Amounts of such Certificates to zero.

 

In addition, until the aggregate Certificate Principal Amount of the Senior P&I
Certificates is reduced to zero, if on any Distribution Date the Certificate
Principal Amount of the Subordinate Certificates is less than or equal to 2.25%
of the Cut-off Date Aggregate Balance, the Senior Principal Distribution Amount
for such Distribution Date and each succeeding Distribution Date will include
all principal collections on the Mortgage Loans payable on that Distribution
Date, and the Subordinate Principal Distribution Amount will be zero.

 

Furthermore, until the aggregate Certificate Principal Amount of the Senior P&I
Certificates is reduced to zero, if on any Distribution Date, the Subordinate
Percentage for such Distribution Date is less than 8.45%, the Senior Principal
Distribution Amount for such Distribution Date will include all principal
collections on the Mortgage Loans payable on that Distribution Date, and the
Subordinate Principal Distribution Amount will be zero.

 

Senior Support Certificates: The Class A-5, Class A-6 and Class A-X-5
Certificates.

 

Servicer: With respect to the Cenlar-Serviced Mortgage Loans, Cenlar or any
successor thereto under the Cenlar Servicing Agreement. With respect to the
PHH-Serviced Mortgage Loans, PHH or any successor thereto under the PHH
Servicing Agreement. With respect to the Shellpoint-Serviced Mortgage Loans,
Shellpoint or any successor thereto under the Shellpoint Servicing Agreement.

 

Servicer Fee: With respect to each Servicer, as to any Due Period, a monthly fee
equal to the lesser of (i) the sum of all servicing compensation payable to such
Servicer under the related Servicing Agreement with respect to the related Due
Period and (ii) the product of (1) a fraction, the numerator of which is
Aggregate Servicing Fee Rate and the denominator of which is twelve and (2) the
aggregate Stated Principal Balance of the Mortgage Loans serviced by such
Servicer as of the first day of the related Due Period.

 

Servicer Compensating Interest Payment: With respect to the Mortgage Loans and
as to any Distribution Date, the lesser of (1) the product of (A) a fraction,
the numerator of which is 0.250% and the denominator of which is 12 and (B) the
Aggregate Stated Principal Balance of the Mortgage Loans for such Distribution
Date and (2) any Net Prepayment Interest Shortfalls for such Distribution Date.

 

Servicer Remittance Date: With respect to the Cenlar-Serviced Mortgage Loans,
the 18th day of any month, or if such 18th day is not a Business Day (as defined
in the Cenlar Servicing Agreement), the first such Business Day immediately
preceding that 18th day; and with respect to the Shellpoint-Serviced Mortgage
Loans and the PHH-Serviced Mortgage Loans, the 18th day of any month, or if such
18th day is not a Business Day (as defined in the related Servicing Agreement),
the immediately following that Business Day.

 

- 31 -

 

 

Servicing Administrator: Five Oaks Acquisition Corp. or any successor thereto.

 

Servicing Administrator Fee: With respect to the Servicing Administrator, as to
any Distribution Date, an amount equal to the excess, if any, of the Servicing
Fees for such Due Period over the aggregate Servicer Fee paid to the Servicers
for the related Due Period.

 

Servicing Advances: With respect to each Servicer and the Servicing
Administrator, as defined in the applicable Servicing Agreement.

 

Servicing Agreements: The Cenlar Servicing Agreement, PHH Servicing Agreement
and the Shellpoint Servicing Agreement.

 

Servicing Criteria: The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB, as such may be amended from time to time.

 

Servicing Fees: As to any Distribution Date, an amount equal to the product of
(1) a fraction, the numerator of which is Aggregate Servicing Fee Rate and the
denominator of which is twelve and (2) the aggregate Stated Principal Balance of
the Mortgage Loans as of the first day of the related Due Period.

 

Servicing File: The items pertaining to a particular Mortgage Loan including,
but not limited to, the computer files, data disks, books, records, data tapes,
notes, and all additional documents generated as a result of or utilized in
originating and/or servicing each Mortgage Loan.

 

Servicing Modification: Any reduction of the Mortgage Rate on or the outstanding
principal balance of a Mortgage Loan, any extension of the final maturity date
of a Mortgage Loan, any increase to the Stated Principal Balance of a Mortgage
Loan by adding to the Stated Principal Balance unpaid principal and interest and
other amounts owing under the Mortgage Loan, any Principal Forbearance Amount
and any other modification, in each case pursuant to a modification of a
Mortgage Loan that is in default or for which, in the judgment of the Servicer,
default is reasonably foreseeable in accordance with the applicable Servicing
Agreement.

 

Servicing Officer: With respect to each Servicer, any officer of such Servicer
involved in, or responsible for, the administration and servicing of the
applicable Mortgage Loans whose name and facsimile signature appear on a list of
servicing officers furnished to the Master Servicer by such Servicer on the
Closing Date pursuant to this Agreement or the applicable Servicing Agreement,
as such list may from time to time be amended.

 

Servicing Rights: With respect to each Mortgage Loan, any and all of the
following: (i) all rights to service the Mortgage Loan; (ii) all rights to
receive servicing fees (other than the Master Servicing Fees), ancillary fees
and income on escrow accounts and any custodial account, reimbursements or
indemnification for servicing the Mortgage Loan, and any payments received in
respect of the foregoing and proceeds thereof; (iii) the right to collect, hold
and disburse escrow payments or other similar payments with respect to the
Mortgage Loans and any amounts actually collected with respect thereto and to
receive or pay interest income on such amounts to the extent permitted or
required by applicable law and contractual obligations; (iv) possession of any
and all Credit Files and Servicing Files pertaining to the Mortgage Loans for
purposes of servicing of the Mortgage Loans; (v) all rights, powers and
privileges incident to any of the foregoing; and (vi) all agreements or
documents creating, defining or evidencing any of the foregoing rights to the
extent they relate to such rights.

 

- 32 -

 

 

Servicing Transfer Costs: Any reasonable and customary costs of the Master
Servicer or other successor to a Servicer incurred in connection with (i) the
transfer of servicing from the Servicer immediately preceding such successor to
a Servicer, including without limitation any reasonable costs or expenses
associated with the documentation of the assumption of servicing by the Master
Servicer or other successor to a Servicer, the complete transfer of all
servicing data and the completion, correction and manipulation of such servicing
data as may be reasonably required by the Master Servicer or other successor to
a Servicer to correct any errors or insufficiencies in the servicing data or
otherwise to enable the Master Servicer or such other successor to a Servicer,
as applicable, to service the Mortgage Loans properly and effectively and (ii)
with respect to the Cenlar Serviced Mortgage Loans, any of the foregoing types
of costs and expenses relating to the termination of any Servicing Administrator
and the appointment of a successor or assumption of its duties and
responsibilities. Servicing Transfer Costs shall not be subject to the annual
cap on Extraordinary Trust Expenses.

 

Shellpoint: New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing and any
successors in interest.

 

Shellpoint Series 2015-1 Servicing Supplement: The Oaks Mortgage Trust Series
2015-1 Servicing Supplement dated as of April 1, 2015 among the Servicer, the
Sponsor and the Trustee.

 

Shellpoint-Serviced Mortgage Loans: The Mortgage Loans for which Shellpoint is
identified on the Mortgage Loan Schedule as the servicer.

 

Shellpoint Servicing Agreement: The Mortgage Loan Securitization Program
Agreement, dated as of April 1, 2015 between Shellpoint and Five Oaks
Acquisition Corp., as amended or supplemented from time to time as permitted
thereunder including the related Mortgage Loan Servicing Standard Terms and
Conditions dated as of April 1, 2015 for servicing agreements between the
Sponsor and the Servicer attached as Exhibit B thereto, as amended or
supplemented from time to time as permitted thereunder, together with the
Shellpoint Series 2015-1 Servicing Supplement.

 

Shellpoint Servicing Fee: As to any Distribution Date and the
Shellpoint-Serviced Mortgage Loans, a monthly servicing fee equal to the product
of (1) a fraction, the numerator of which is the Shellpoint Servicing Fee Rate
and the denominator of which is twelve and (2) the aggregate Stated Principal
Balance of the Shellpoint-Serviced Mortgage Loans as of the first day of the
related Due Period.

 

Shellpoint Servicing Fee Rate: 0.25% per annum.

 

Sponsor: Five Oaks Acquisition Corp. or its successor in interest.

 

Sponsor Remedy Obligation: In connection with any Material Breach relating to a
representation or warranty provided by an Originator under the related Purchase
Agreement with respect to the Mortgage Loans, the obligation of the Sponsor
under the Mortgage Loan Purchase Agreement to (i) cure such Material Breach or
(ii) repurchase the related Mortgage Loan or (iii) under certain circumstances,
substitute for the related Mortgage Loan if (A) under the related AAR Agreement,
the related representation or warranty was made by the Originator as of a date
prior to the Closing Date and the related representation or warranty was true as
of such date it was made but not true as of the Closing Date or (B) any
Originator that is obligated to cure, repurchase or, in some cases, substitute
for the related Mortgage Loan pursuant to the terms of the related Purchase
Agreement and AAR Agreement, fails to perform its required Originator Remedy
Obligation, and such Originator is subject to a bankruptcy or insolvency
proceedings or is no longer in existence.

 

- 33 -

 

 

Startup Day: The day designated as such pursuant to Section 10.01(b) hereof.

 

Stated Principal Balance: For a Mortgage Loan at any date of determination, the
unpaid principal balance of the Mortgage Loan as of the most recent Due Date as
determined by the amortization schedule for the Mortgage Loan at the time
relating thereto (before any adjustment to that amortization schedule by reason
of any moratorium or similar waiver or grace period) after giving effect to any
previous Servicing Modification, Principal Prepayments, Insurance Proceeds
applied to reduce the principal balance of such Mortgage Loan and related
Liquidation Proceeds allocable to principal and to the payment of principal due
on such Due Date and irrespective of any delinquency in payment by the related
Mortgagor. For the avoidance of doubt, the Stated Principal Balance of any
Mortgage Loan that has been prepaid in full or has become a Liquidated Mortgage
Loan during the Prepayment Period that includes the first day of the related Due
Period will be zero.

 

Step-Down Test: As to any Distribution Date, the test that will be satisfied if
both of the following conditions are met: first, the outstanding principal
balance of all Mortgage Loans Delinquent 60 days or more (including Mortgage
Loans in foreclosure, REO Property or bankruptcy status) and any Mortgage Loans
subject to a Servicing Modification within the 12 months prior to that
Distribution Date (provided that the outstanding principal balance of any
Mortgage Loan that is 60 days or more Delinquent and subject to such Servicing
Modification shall only be included in this calculation once), subject to
removal from this test upon meeting performance thresholds, described in Section
2.09(c), averaged over the preceding six-month period, as a percentage of the
aggregate Certificate Principal Amount of the Subordinate Certificates on such
Distribution Date (without giving effect to any payments, allocation of Realized
Losses or Certificate Writedown Amounts on such Distribution Date), does not
equal or exceed 50%; and second, cumulative Realized Losses on the Mortgage
Loans plus, with respect to any Mortgage Loans that have been the subject of a
Servicing Modification, any interest due on such Mortgage Loans that has been
written off by the applicable Servicer, do not exceed:

 

•            for each Distribution Date occurring in or after May 2020 to and
including April 2021, 20% of the Original Subordinate Certificate Principal
Amount;

 

•            for each Distribution Date occurring in or after May 2021 to and
including April 2022, 25% of the Original Subordinate Certificate Principal
Amount;

 

•            for each Distribution Date occurring in or after May 2022 to and
including April 2023, 30% of the Original Subordinate Certificate Principal
Amount;

 

•            for each Distribution Date occurring in or after May 2023 to and
including April 2024, 35% of the Original Subordinate Certificate Principal
Amount; and

 

•            for the Distribution Date occurring in May 2024 and thereafter, 40%
of the Original Subordinate Certificate Principal Amount.

 

Subordinate Certificates: Collectively, the Class B-1, Class B-2, Class B-3,
Class B-4, Class B-5 and Class B-6 Certificates.

 

Subordinate Percentage: With respect to any Distribution Date, an amount equal
to the excess, if any, of 100% over the Senior Percentage on that Distribution
Date.

 

- 34 -

 

 

Subordinate Prepayment Percentage: With respect to any Distribution Date, the
excess, if any, of 100% over the Senior Prepayment Percentage on that
Distribution Date.

 

Subordinate Principal Distribution Amount: For any Distribution Date, the sum
of:

 

(1)         the product of (a) the Subordinate Percentage and (b) the principal
portion of the Scheduled Payment on each Mortgage Loan due during the related
Due Period, whether or not received;

 

(2)         the product of (a) the Subordinate Prepayment Percentage and (b)
each of the following amounts: (i) the principal portion of each full and
partial Principal Prepayment made by a Mortgagor on a Mortgage Loan during the
related Prepayment Period, (ii) each other unscheduled collection, including
Subsequent Recoveries, Insurance Proceeds, proceeds received from a governmental
authority in connection with any purchase of a Mortgage Loan by the power of
eminent domain (without duplication of any Net Liquidation Proceeds) and Net
Liquidation Proceeds (other than with respect to any Mortgage Loan that was
finally liquidated during the related Prepayment Period), representing or
allocable to recoveries of principal of Mortgage Loans received during the
related Prepayment Period; (iii) the principal portion of the Repurchase Price
of each Mortgage Loan purchased by the Sponsor or an Originator during the
related Prepayment Period (up to 100% of the unpaid principal balance of such
Mortgage Loan) or the principal portion of any indemnity payment made in respect
of a Mortgage Loan during the related Prepayment Period, in each case due to any
of (A) a Material Breach of a representation and warranty with respect to such
Mortgage Loan, (B) an early payment default provision in the related
Securitization AAR or (C) with respect to the Originators only, a Material
Document Defect relating to document defects or missing documents as set forth
in the exceptions report to the Final Certification that required repurchase by
the Originator; (iv) in the case of a permitted substitution of a Defective
Mortgage Loan, the amount representing any Substitution Amount in connection
with any such replaced Mortgage Loan included in the Available Distribution
Amount for such Distribution Date; and (v) the principal portion of the Clean-Up
Call Price for Mortgage Loans paid by the Servicing Administrator or the Master
Servicer exercising its right to terminate the Trust;

 

(3)         with respect to unscheduled recoveries allocable to principal of any
Mortgage Loan that was finally liquidated during the related Prepayment Period,
the related Net Liquidation Proceeds allocable to principal, to the extent not
distributed pursuant to clause (3) of the definition of Senior Principal
Distribution Amount; and

 

(4)         the lesser of (x) any amounts described in clauses (1) through (3)
above for any previous Distribution Date that remain unpaid and (y) the
Available Distribution Amount with respect to the Senior P&I Certificates
remaining after application of the Available Distribution Amount to pay Interest
Distribution Amounts and Interest Distribution Shortfalls for each Class of
Certificates, the Senior Principal Distribution Amount (giving effect to clause
(4) thereof) and the Subordinate Principal Distribution Amount (without giving
effect to clause (4) thereof);

 

Notwithstanding the above, with respect to any Class of Subordinate Certificates
(other than the Class B-1 Certificates), if on any Distribution Date the
Applicable Credit Support Percentage is less than the Applicable Credit Support
Percentage for that Class on the Closing Date, no distribution of principal will
be made to any such Classes on such Distribution Date. Instead, the Subordinate
Principal Distribution Amount on that Distribution Date will be allocated among
the more senior Classes of Subordinate Certificates, pro rata, based upon their
respective Certificate Principal Amounts, and any remaining Subordinate
Principal Distribution Amount will be included in the Senior Principal
Distribution Amount for such Distribution Date; provided that, in the event the
aggregate Certificate Principal Amount of the Senior P&I Certificates and each
class of Subordinate Certificates whose Applicable Credit Support Percentage is
greater than the Applicable Credit Support Percentage for that class on the
Closing Date has been reduced to zero pursuant to the foregoing, any remaining
Subordinate Principal Distribution Amount will be allocated to any remaining
Subordinate Certificates, in order of priority, in each case until the
Certificate Principal Amount thereof has been reduced to zero.

 

- 35 -

 

 

Notwithstanding the above, with respect to each Class of Subordinate
Certificates (other than the Class B-1 Certificates), if on any Distribution
Date the Certificate Principal Amount of that Class and the aggregate of the
Certificate Principal Amounts of all Classes of Subordinate Certificates which
have a lower payment priority than that Class is less than or equal to 2.25% of
the Cut-off Date Aggregate Balance (each such Class a “Locked-Out Class”), the
portion of the Subordinate Principal Distribution Amount otherwise payable to
such Class or Classes on such Distribution Date and each succeeding Distribution
Date will be allocated among the Subordinate Certificates with a higher payment
priority then entitled to principal, pro rata, based on their respective
Certificate Principal Amounts and any remaining Subordinate Principal
Distribution Amount will be included in the Senior Principal Distribution Amount
for such Distribution Date; provided, that in the event the Certificate
Principal Amount of the Senior P&I Certificates and each Class of Subordinate
Certificates which is not a Locked-Out Class has been reduced to zero or are
reduced to zero pursuant to the foregoing, any remaining Subordinate Principal
Distribution Amount will be allocated to the Locked-Out Classes in order of
payment priority, in each case until the Certificate Principal Amount thereof
has been reduced to zero.

 

In addition, until the aggregate Certificate Principal Amount of the Senior P&I
Certificates is reduced to zero, if on any Distribution Date the aggregate
Certificate Principal Amount of the Subordinate Certificates is less than or
equal to 2.25% of the Cut-off Date Aggregate Balance, the Senior Principal
Distribution Amount for such Distribution Date, and each succeeding Distribution
Date, will include all principal collections on the Mortgage Loans payable on
that Distribution Date, and the Subordinate Principal Distribution Amount will
be zero; provided, that in the event the aggregate Certificate Principal Amount
of the Senior P&I Certificates is reduced to zero pursuant to the foregoing, any
remaining principal will be allocated to the Subordinate Certificates in order
of payment priority, in each case until the Certificate Principal Amount thereof
has been reduced to zero.

 

In addition, until the aggregate Certificate Principal Amount of the Senior P&I
Certificates is reduced to zero, if on any Distribution Date, the Subordinate
Percentage for such Distribution Date is less than 8.45%, the Senior Principal
Distribution Amount for such Distribution Date will include all principal
collections on the Mortgage Loans payable on that Distribution Date, and the
Subordinate Principal Distribution Amount will be zero; provided that, in the
event the aggregate Certificate Principal Amount of the Senior P&I Certificates
is reduced to zero pursuant to the foregoing, any remaining principal will be
allocated to the Subordinate Certificates in order of payment priority, in each
case until the Certificate Principal Amount thereof is reduced to zero.

 

Subsequent Recovery: With respect to (i) a Liquidated Mortgage Loan with respect
to which a Realized Loss was incurred, any amount recovered by a Servicer (after
reimbursement of any unreimbursed Advances or expenses relating to such
Liquidated Mortgage Loan as well as any previously Liquidated Mortgage Loans)
after the liquidation or disposition of such Mortgage Loan, and (ii) a modified
Mortgage Loan, any amount recovered by a Servicer as a Principal Forbearance
Amount or as a payment payable to the owner of a Mortgage Loan modified under
the Home Affordable Modification Program (HAMP) or any similar program.

 

Substitution Amount: For any month in which the Sponsor substitutes one or more
Qualified Substitute Mortgage Loans for one or more Defective Mortgage Loans as
a result of either (i) a Material Breach of a representation or warranty with
respect to a Mortgage Loan or (ii) a document defect or missing document as set
forth in the exceptions report to the Final Certification, the amount by which
the aggregate Repurchase Price of all of the Defective Mortgage Loans exceeds
the aggregate Stated Principal Balance of the Qualified Substitute Mortgage
Loans, together with one month’s interest at the related Net Mortgage Rate.

 

- 36 -

 

 

Super Senior Certificates: The Class A-3, Class A-4, Class A-8, Class A-9, Class
A-10, Class A-11, Class A-X-4, Class A-X-6 and Class A-X-7 Certificates.

 

Tax Matters Person: The person designated as “tax matters person” in the manner
provided under Treasury regulation § 1.860F-4(d) and Treasury regulation §
301.6231(a)(7)-1.

 

Termination Fees: On any Distribution Date for which the Clean-Up Call has been
exercised in accordance with Section 7.01 of this Agreement, any amounts that
are reimbursable under this Agreement, the applicable Servicing Agreement or the
Custodial Agreement to the Depositor, the Master Servicer, the Trustee, the
Servicers, the Servicing Administrator, the Securities Administrator and the
Custodian in respect of any Advances, Servicing Advances, accrued and unpaid
Servicing Fees and Master Servicing Fees or other amounts with respect to the
related Mortgage Loans which have not been previously reimbursed. Termination
Fees shall not be subject to the annual cap on Extraordinary Trust Expenses.

 

Trust: Oaks Mortgage Trust Series 2015-1, the Delaware statutory trust created
hereby and by the filing of the Certificate of Trust.

 

Trust Fund: As defined in Section 2.01 herein.

 

Trustee: Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in
its individual capacity but solely as Trustee, or any successor in interest, or
if any successor trustee or any co-trustee shall be appointed as herein
provided, then such successor trustee and such co-trustee, as the case may be.

 

Trustee Fee: With respect to the Trustee, as to any Distribution Date, an amount
equal to the (i) the product of (a) one-twelfth and (b) $4,500.

 

Trustee Fee Rate: With respect to the Trustee, as to any Distribution Date, a
per annum rate equal to (a) $4,500 divided by (b) the aggregate Stated Principal
Balance of the Mortgage Loans as of the first day of the related Due Period.

 

UCC: The Uniform Commercial Code as enacted in any applicable jurisdiction from
time to time.

 

Uncertificated Accrued Interest: With respect to each Uncertificated REMIC
Regular Interest on each Distribution Date, an amount equal to one month’s
interest at the related Uncertificated Interest Rate on the Uncertificated
Certificate Principal Amount of such Uncertificated REMIC Regular Interest
immediately prior to such Distribution Date.

 

Uncertificated Certificate Principal Amount: With respect to each Uncertificated
REMIC Regular Interest, the initial Uncertificated Certificate Principal Amount
as shown or described in the table set forth in the Preliminary Statement to
this Agreement for the Uncertificated REMIC Regular Interest, as reduced by
principal distributed with respect to such Uncertificated REMIC Regular Interest
and Realized Losses or Certificate Writedown Amounts allocated to such
Uncertificated REMIC Regular Interest at the date of determination.

 

- 37 -

 

 

Uncertificated Interest Rate: The Uncertificated Lower-Tier REMIC Interest Rate.

 

Uncertificated Lower-Tier REMIC Interest Rate: With respect to each Lower-Tier
REMIC Regular Interest and any Distribution Date, the meaning provided in the
Preliminary Statement to this Agreement under “Lower-Tier REMIC.”

 

Uncertificated REMIC Regular Interests: The Lower-Tier REMIC Regular Interests.

 

Uncertificated Upper-Tier Interest: Any or all, as the context requires, of the
following regular interests in the Upper-Tier REMIC described in the Preliminary
Statement to this Agreement as the Class UT-A-6, UT-A-9, UT-A-11, UT-A-X-1,
UT-A-X-5, UT-A-X-6 and UT-A-X-7 Upper-Tier Interests.

 

Underwriter’s Exemption: Department of Labor Final Authorization Number
2004-03E, each as amended by PTE 2013-08 (July 9, 2013), and from time to time
or any substantially similar administrative exemption granted by the U.S.
Department of Labor to the Initial Purchasers.

 

Upper-Tier Interest: Any one of the interests in the Upper-Tier REMIC as
described in the Preliminary Statement to this Agreement.

 

Upper-Tier REMIC: The segregated pool of assets that is described in the
Preliminary Statement to this Agreement.

 

UT-R Interest: The meaning provided in the Preliminary Statement to this
Agreement.

 

Voting Interests: The portion of the voting rights of all the Certificates that
is allocated to any Certificate for purposes of the voting provisions of this
Agreement. At all times during the term of this Agreement, 99% of all Voting
Interests shall be allocated to the Senior P&I, Class B-1, Class B-2, Class B-3,
Class B-4, Class B-5 and Class B-6 Certificates, in proportion to their
respective outstanding Certificate Principal Amounts; and 1% of all Voting
Interests shall be allocated to the Interest-Only Certificates, in proportion to
their respective Notional Amounts. Voting Interests shall be allocated among the
Certificates of each Class based on their Percentage Interests and no
Certificate with a Certificate Principal Amount or Notional Amount equal to zero
will have any voting rights. The Residual Certificates will not have any voting
rights.

 

WHFIT: A “Widely Held Fixed Investment Trust” as that term is defined in
Treasury Regulations section 1.671-5(b)(22) or successor provisions.

 

WHFIT Regulations: Treasury Regulations section 1.671-5, as amended.

 

WHMT: A “Widely Held Mortgage Trust” as that term is defined in Treasury
Regulations section 1.671-5(b)(23) or successor provisions.

 

Article II

ORGANIZATION OF TRUST

 

Section 1A.01. Name of Trust

 

The name of the Trust formed hereby shall be “Five Oaks Mortgage Trust Series
2015-1” in which name the Trustee may conduct the business and affairs of the
Trust, make and execute contracts and agreements on behalf of the Trust and sue
and be sued on behalf of the Trust.

 

- 38 -

 

 

Section 1A.02. Office.

 

The principal office of the Trust shall be in care of the Trustee and shall be
located at its Corporate Trust Office, or at such other address as the Trustee
may designate by written notice to the Certificateholders, each Rating Agency
and the other parties to this Agreement.

 

Section 1A.03. Declaration of Trust.

 

The Depositor hereby appoints Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust to act as Trustee of the Trust, to have all the rights, powers
and duties set forth herein. It is the intention of the parties hereto that the
Trust constitute a statutory trust under Chapter 38 of Title 12 of the Delaware
Code, 12 Del. Code § 3801 et seq., as the same may be amended from time to time
(the “Delaware Statutory Trust Act”), and that this Agreement constitutes the
governing instrument of such statutory trust. Effective as of the date hereof,
the Trustee shall have all rights, powers and duties set forth in the Delaware
Statutory Trust Act with respect to accomplishing the purposes of the Trust. On
or before the date hereof, the Trustee is hereby authorized and directed to file
a certificate of trust in substantially the form of Exhibit L (the “Certificate
of Trust”) with the Secretary of State of the State of Delaware, on behalf of
the Trust.

 

Section 1A.04. Purpose and Powers.

 

The purposes of the Trust are, and the Trust and the Trustee on behalf of the
Trust shall have the power and authority, (i) to issue the Certificates pursuant
to this Agreement and to sell the Certificates to or at the direction of the
Depositor; (ii) with the proceeds of the sale of the Certificates, to purchase
the Mortgage Loans and all related assets upon direction of the Depositor and to
pay any organizational start-up and transactional expenses of the Trust; (iii)
to enter into this Agreement and the Basic Documents and to perform their
respective obligations hereunder and thereunder; (iv) to acquire, hold, manage
and dispose of the Trust Fund in accordance with this Agreement; (v) to conduct
the affairs of the Trust so that any Certificates representing REMIC regular
interests are treated as regular interests in a REMIC for federal income tax
purposes pursuant to this Agreement; (vi) to engage in those activities,
including entering into agreements upon receipt of direction, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and (vii) subject to compliance with this
Agreement, to engage in such other activities as may be required in connection
with the conservation of the assets of the Trust. The Trust and the Trustee on
behalf of the Trust are hereby authorized to engage in the foregoing activities.
The Trust and the Trustee on behalf of the Trust shall not engage in any
activity other than in connection with the foregoing or other than as required
or authorized by the terms of this Agreement.

 

Section 1A.05. Liability of the Certificateholders.

 

The Certificateholders shall be entitled to the same limitation of personal
liability extended to stockholders of private corporations for profit organized
under the General Corporation Law of the State of Delaware.

 

Section 1A.06. Title to Trust Property.

 

Legal title to the assets of the Trust shall be vested at all times in the name
of the Trustee on behalf of the Trust as a separate legal entity. The
Certificateholders shall not have legal title to any part of the assets of the
Trust. No transfer by operation of law or otherwise of any interest of the
Certificateholders shall operate to terminate this Agreement or the trusts
hereunder or entitle any transferee to an accounting or to the transfer to it of
any part of the assets of the Trust. The Trustee, in such capacity is hereby
authorized to hold all assets of the Trust on behalf of the Trust, for the
benefit of the Certificateholders.

 

- 39 -

 

 

Section 1A.07. Situs of Trust.

 

The Trust will be located in the State of Delaware in care of the Trustee and
administered by the Trustee in the State of Delaware. Nothing herein shall
restrict or prohibit the Trustee from having employees within or outside of the
State of Delaware.

 

Section 1A.08. Limitations on Activities; Separateness Provisions.

 

(a)          So long as any Certificate remains outstanding, the Trust hereby
covenants that it will:

 

(i)          remain organized solely for the purpose of acquiring, owning,
holding, transferring, exchanging, and managing the Mortgage Loans, entering
into and performing its obligations under this Agreement, and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing.

 

(ii)         not engage in any business unrelated to the activities set forth in
the immediately preceding clause.

 

(iii)        not own any real property other than the Mortgage Loans and
property incidental thereto.

 

(iv)        not have at any time any assets other than those incidental to the
Mortgage Loans titled in the name of the Trustee.

 

(v)         not cause, consent to or permit any amendment of this Agreement with
respect to the matters set forth in these separateness provisions.

 

(vi)        not fail to correct any known misunderstanding regarding its
separate identity nor identify itself as a division of any other Person.

 

(vii)       hold itself out and identify itself as a separate and distinct
entity under its own name.

 

(viii)      at all times remain solvent and pay its liabilities from its assets
as the same become due and maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated purposes.

 

(ix)        maintain its bank accounts, books of account, books and records
separate from those of any other person and, to the extent that it is required
to file income tax returns under applicable law, file its own income tax
returns.

 

(x)         not commingle its assets with those of any other entity.

 

(xi)        maintain its own records, books, resolutions and agreements.

 

- 40 -

 

 

(xii)        maintain its financial and accounting books and records separate
from those of any other entity.

 

(xiii)       pay its indebtedness, operating expenses and liabilities from its
own funds.

 

(xiv)       neither incur any indebtedness nor pay the indebtedness, operating
expenses and liabilities of any other entity.

 

(xv)        not engage in any dissolution, liquidation, consolidation, merger or
sale of assets except as specifically provided for herein.

 

(xvi)       maintain appropriate minutes or other records of all appropriate
actions and maintain its office separate from the offices of the Depositor or
any of its Affiliates

 

(xvii)      not engage in any business activity other than as contemplated by
this Agreement.

 

(xviii)     not form, or cause to be formed, any subsidiaries and shall not own
or acquire any asset other than as contemplated by this Agreement.

 

(xix)       not, other than as contemplated by this Agreement, not follow the
directions or instructions of the Depositor or the Sponsor.

 

(xx)        conduct its own business and hold its assets in its own name.

 

(xxi)       observe all formalities required under the Delaware Statutory Trust
Statute.

 

(xxii)      not hold out its credit as being available to satisfy the
obligations of any other person or entity.

 

(xxiii)     not acquire the obligations or securities of its Affiliates or the
Seller.

 

(xxiv)     not, other than as contemplated by this Agreement, not pledge its
assets for the benefit of any other person or entity.

 

(xxv)      correct any known misunderstanding regarding its separate identity.

 

(xxvi)     not identify itself as a division of any other person or entity.

 

(xxvii)    for accounting purposes, be treated as an entity separate and
distinct from any Certificateholder.

 

(xxviii)   ensure that the pricing and other material terms of all transactions
and agreements to which the Trust is a party shall be intrinsically fair to all
parties thereto.

 

(xxix)      not have any agreement, other than this Agreement with respect to
the creation, operation and termination of the Trust.

 

(xxx)       maintain its financial statements, accounting records and other
entity documents separate from those of any other person; (B) show, in its
financial statements, its asset and liabilities separate and apart from those of
any other person; and (C) not permit its assets to be listed as assets on the
financial statement of any of its affiliates.

 

- 41 -

 

 

(xxxi)      pay its own liabilities and expenses out of its own funds and
assets.

 

(xxxii)     observe all statutory trust formalities.

 

(xxxiii)    not assume or guarantee or become obligated for the debts of any
other person or hold out its credit as being available to satisfy the
obligations of any other person.

 

(xxxiv)    maintain and use separate stationery, invoices and checks bearing its
name and not bearing the name of any other entity.

 

(xxxv)     maintain its assets in such a manner that it shall not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other person.

 

(xxxvi)    not have any of its obligations guaranteed by any affiliate except as
provided by the loan documents with respect to the R&W Remedy Obligations.

 

(xxxvii)   not permit any affiliate access to its bank accounts, except the
Servicers solely in their respective capacities as a Servicer in accordance with
this Agreement.]]

 

(b)          Notwithstanding any other provision of this Agreement, each party
hereto agrees that it will not take any action nor fail to take any action, in
each case on behalf of the Trust, that would result in a breach of any of the
foregoing covenants of the Trust

 

(c)          For accounting purposes, the Trust shall be treated as an entity
separate and distinct from any Certificateholder. The Depositor shall ensure
that pricing and other material terms of all transactions and agreements to
which the Trust is a party shall be intrinsically fair to all parties thereto.
This Agreement is and shall be the only agreement among the parties hereto with
respect to the creation, operation and termination of the Trust.

 

(d)          Failure by the Trust to comply with any of the provisions of the
foregoing shall not affect the status of the Trust as a separate legal entity.

 

Section 1A.09. Assets of the Trust.

 

The assets of the Trust shall be limited to the assets described in the
definition of “Trust Fund.”

 

Section 1A.10. Representations and Warranties of the Trustee.

 

The Trustee hereby represents and warrants to the Depositor and the Master
Servicer and Securities Administrator, as of the Closing Date, that:

 

(a)          the Trustee is duly organized and validly existing as a federal
savings bank under the laws of the United States with power and authority to own
its property and to conduct its business as such property is currently owned and
such business is presently conducted;

 

- 42 -

 

 

(b)          the Trustee has the power and authority to execute and deliver this
Agreement and to carry out its terms; and the execution, delivery and
performance of this Agreement have been duly authorized by the Trustee by all
necessary corporate action;

 

(c)          the consummation of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof do not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under the organizational documents of the
Trustee or any material agreement or other material instrument to which the
Trustee is a party or by which it is bound;

 

(d)          to the Trustee’s knowledge, there are no proceedings or
investigations pending or threatened before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Trustee or its property: (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (iii) seeking any determination or ruling that
might materially and adversely affect the performance by the Trustee of its
obligations under, or the validity or enforceability of, this Agreement; and

 

(e)          this Agreement has been duly executed and delivered by the Trustee
and, assuming the due authorization, execution and delivery of this Agreement by
the Depositor and the Securities Administrator, this Agreement constitutes a
valid, legal and binding obligation of the Trustee, enforceable against it in
accordance with the terms hereof, except as the enforcement hereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by general
principles of equity (whether considered in a proceeding or action in equity or
at law)

 

Article II

DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES

 

Section 2.01         Creation and Declaration of Trust Fund for the benefit of
Trust; Conveyance of Mortgage Loans.

 

Concurrently with the execution and delivery of this Agreement, the Depositor
does hereby sell, transfer, assign, set over, deposit with and otherwise convey
to the Trustee for the benefit of the Trust, without recourse, subject to
Sections 2.02 and 2.04, in trust, all right, title and interest of the Depositor
in and to the Trust Fund consisting of: (i) the Mortgage Loans, including the
Mortgage Notes, the Mortgages, and the right to all payments of principal and
interest due on or with respect to the Mortgage Loans after the Cut-off Date
(other than Scheduled Payments due on or before such date), and all such
payments due after such date but received on or prior to such date and intended
by the related Mortgagors to be applied after such date, but not including the
related Servicing Rights; (ii) all of the Depositor’s right, title and interest,
if any, in and to all amounts from time to time credited to and the proceeds of
the Distribution Account, any Custodial Accounts or any Escrow Account
established with respect to the Mortgage Loans; (iii) the Depositor’s rights
under the Servicing Agreements and the Mortgage Loan Purchase Agreement; (iv)
any REO Property acquired in respect of any defaulted Mortgage Loan and the
proceeds thereof; (v) all of the Depositor’s rights under any Insurance Policies
related to the Mortgage Loans; (vi) the Depositor’s security interest in any
collateral pledged to secure the Mortgage Loans, including the Mortgaged
Properties; together with all proceeds of the foregoing and (vii) the AAR
Agreements (collectively, the “Trust Fund”); and the Trustee declares that,
subject to the Custodian's review provided for in Section 2.02, it has received
and shall hold the Trust Fund, as trustee, in trust, for the benefit and use of
the Trust and for the purposes and subject to the terms and conditions set forth
in this Agreement, and, concurrently with such receipt, has caused to be
executed, authenticated and delivered to or upon the order of the Depositor, in
exchange for the Trust Fund, all of the Certificates in the authorized
denominations specified by the Depositor pursuant to Section 3.01(b).

 

- 43 -

 

 

The foregoing sale, transfer, assignment, set-over, deposit and conveyance does
not and is not intended to result in the creation or assumption by the Trustee
or the Trust of any obligation of the Depositor, the Sponsor or any other Person
in connection with the Mortgage Loans or any other agreement or instrument
relating thereto except as specifically set forth therein.

 

Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge that the functions of the Trustee with respect to the custody,
acceptance and inspection of the Mortgage Files and release of Mortgage
Documents, and preparation and delivery of the certifications relating to the
Mortgage Files shall be performed by the Custodian pursuant to the terms and
conditions of the Custodial Agreement. In addition, the Trustee is hereby
directed to execute, not in its individual capacity but solely as Trustee
hereunder, and deliver the Custodial Agreement. The Master Servicer, the
Depositor, the Securities Administrator, the Trust and the Certificateholders
(by their acceptance of such Certificates) acknowledge and agree that the
Trustee is executing and delivering the Custodial Agreement solely in its
capacity as Trustee and not in its individual capacity.

 

In connection with such sale, transfer and assignment of the Mortgage Loans, the
Depositor (x) does hereby deliver to, and deposit with, or cause to be delivered
to and deposited with, the Custodian acting on the Trustee's behalf, the
Mortgage Files and (y) pursuant to the Custodial Agreement will deliver to and
deposit with the Custodian acting on the Trustee's behalf, the Credit Files.

 

Section 2.02        Acceptance of Trust Fund by Trustee for the benefit of the
Trust; Review of Documentation for Trust Fund.

 

(a)          The Trustee, by execution and delivery hereof and the
below-referenced delivery to the Trustee of the Initial Certification,
acknowledges (x) receipt by it (or by the Custodian on its behalf) of the
Mortgage Files pertaining to the Mortgage Loans listed on the Mortgage Loan
Schedule and (y) that it (or the Custodian on its behalf) will receive the
Credit Files, subject to review thereof by the Custodian on behalf of the
Trustee in accordance with Sections 3 and 5 of the Custodial Agreement and the
exceptions set forth on (i) the Credit File Exception Report and (ii) the
Initial Certification. The Custodian, on behalf of the Trustee, will execute and
deliver to the Trustee, the Servicers, the Servicing Administrator, the Master
Servicer and the Depositor an Initial Certification on the Closing Date in the
form required by the Custodial Agreement.

 

(b)          Within 270 days after the Closing Date, the Custodian, on behalf of
the Trustee, will, for the benefit of the Trust, review each related Mortgage
File to ascertain that all required documents set forth in the Custodial
Agreement have been received and appear on their face to conform with the
requirements set forth in Sections 2, 4 and 6 of the Custodial Agreement.

 

(c)          Nothing in this Agreement shall be construed to constitute an
assumption by the Trust, Trust Fund, the Trustee, the Custodian or the
Certificateholders of any unsatisfied duty, claim or other liability on any
Mortgage Loan or to any Mortgagor.

 

(d)          Each of the parties hereto acknowledges that the Custodian shall
perform the applicable review of the related Mortgage Loans and respective
certifications as provided in the Custodial Agreement.

 

- 44 -

 

 

(e)          Upon execution of this Agreement, the Depositor hereby delivers to
the Trustee and the Trustee acknowledges receipt of the Mortgage Loan Purchase
Agreement and the Servicing Agreements.

 

(f)          The Trustee shall deliver to each Rating Agency via the Rule 17g-5
Information Provider any report or certification provided to it by the Custodian
under this Section 2.02. 

 

Section 2.03         Representations and Warranties of the Depositor.

 

(a)          The Depositor hereby represents and warrants to the Trustee, the
Trust, the Certificateholders, and to the Master Servicer and the Securities
Administrator, as of the Closing Date or such other date as is specified below,
that:

 

(i)          the Depositor is a limited liability company duly organized,
validly existing and in good standing under the laws governing its creation and
existence and has full power and authority to own its property, to carry on its
business as presently conducted, to enter into and perform its obligations under
this Agreement, and to create the trust pursuant hereto;

 

(ii)         the execution and delivery by the Depositor of this Agreement have
been duly authorized by all necessary action on the part of the Depositor;
neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein contemplated, nor compliance with the provisions hereof,
will conflict with or result in a breach of, or constitute a default under, any
of the provisions of any law, governmental rule, regulation, judgment, decree or
order binding on the Depositor or its properties or the certificate of formation
or limited liability company agreement of the Depositor;

 

(iii)        the execution, delivery and performance by the Depositor of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except such as has been obtained, given,
effected or taken prior to the date hereof;

 

(iv)        this Agreement has been duly executed and delivered by the Depositor
and, assuming due authorization, execution and delivery by the Trustee, the
Master Servicer and the Securities Administrator, constitutes a valid and
binding obligation of the Depositor enforceable against it in accordance with
its terms except as such enforceability may be subject to (A) applicable
bankruptcy and insolvency laws and other similar laws affecting the enforcement
of the rights of creditors generally and (B) general principles of equity
regardless of whether such enforcement is considered in a proceeding in equity
or at law;

 

(v)         there are no actions, suits or proceedings pending or, to the
knowledge of the Depositor, threatened or likely to be asserted, against or
affecting the Depositor, before or by any court, administrative agency,
arbitrator or governmental body (A) with respect to any of the transactions
contemplated by this Agreement or (B) with respect to any other matter which in
the judgment of the Depositor will be determined adversely to the Depositor and
will if determined adversely to the Depositor materially and adversely affect it
or its business, assets, operations or condition, financial or otherwise, or
adversely affect its ability to perform its obligations under this Agreement;

 

- 45 -

 

 

(vi)        immediately prior to the transfer and assignment of the Mortgage
Loans (exclusive of the Servicing Rights) to the Trustee, the Depositor was the
sole owner and holder of each Mortgage Loan, and the Depositor had good and
marketable title thereto, and had full right to transfer and sell each Mortgage
Loan to the Trustee free and clear, subject only to (1) liens of current real
property taxes and assessments not yet due and payable and, if the related
Mortgaged Property is a condominium unit, any lien for common charges permitted
by statute, (2) covenants, conditions and restrictions, rights of way, easements
and other matters of public record as of the date of recording of such Mortgage
acceptable to mortgage lending institutions in the area in which the related
Mortgaged Property is located and specifically referred to in the lender’s title
insurance policy or attorney’s opinion of title and abstract of title delivered
to the originator of such Mortgage Loan, (3) liens created pursuant to any
federal, state or local law, regulation or ordinance affording liens for the
costs of cleanup of hazardous substances or hazardous wastes or for other
environmental protection purposes and (4) such other matters to which like
properties are commonly subject which do not, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Mortgage, of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest, and had full right and authority,
subject to no interest or participation of, or agreement with, any other party,
to sell and assign each Mortgage Loan pursuant to this Agreement;

 

(vii)       other than the security interest or ownership interest granted to
the Trustee pursuant to this Agreement, the Depositor has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the Mortgage
Loans. The Depositor has not authorized the filing of and is not aware of any
financing statement against the Depositor that includes a description of the
collateral covering the Mortgage Loans. The Depositor is not aware of any
judgment or tax lien filings against the Depositor;

 

(viii)      none of the Mortgage Loans have any marks or notations indicating
that such Mortgage Loans have been pledged, assigned or otherwise conveyed to
any Person other than the Trustee; and

 

(ix)        the Depositor has received all consents and approvals required by
the terms of the Mortgage Loans to convey the Mortgage Loans hereunder to the
Trustee.

 

The foregoing representations made in this Section 2.03 shall survive the
termination of this Agreement and shall not be waived by any party hereto.

 

Section 2.04         Discovery of Breach; Repurchase of Mortgage Loans.

 

(a)          Pursuant to the Mortgage Loan Purchase Agreement, the Sponsor has
made certain representations and warranties with respect to the Mortgage Loans,
and each of the Depositor and the Trustee intend that the Mortgage Loans
(including any Qualified Substitute Mortgage Loans substituted by the Sponsor
due to a breach of a representation or warranty by the Sponsor) included in the
Trust Fund satisfy such representations and warranties. The Depositor, for the
benefit of the Trustee, the Trust and the Certificateholders, hereby assigns any
rights it has against the Sponsor with respect to the Mortgage Loan Purchase
Agreement to the Trustee.

 

- 46 -

 

 

(b)          Subject to Section 2.05, upon discovery by the Depositor or the
Sponsor of a breach of any representation or warranty for which the Sponsor is
obligated to perform a Sponsor Remedy Obligation, the Trustee, or its designee,
shall promptly notify the Sponsor in writing of such breach and request that the
Sponsor perform such Remedy Obligation with respect to a representation or
warranty under the Mortgage Loan Purchase Agreement, within ninety (90) days
from the earlier of the date that the Sponsor discovered or was notified of such
breach. Subject to Section 2.05, upon the occurrence of a breach of any
representation or warranty for which an Originator is obligated to perform an
Originator Remedy Obligation or an Originator Document Remedy Obligation, the
Trustee, or its designee, shall promptly notify such Originator in writing of
such breach and request that such Originator perform such Originator Remedy
Obligation or Originator Document Remedy Obligation within the applicable cure
period set forth in the related Purchase Agreement. If the Sponsor or an
Originator (as applicable) fails to perform the applicable Remedy Obligation in
all material respects during the applicable cure period, the Trustee shall
enforce the applicable Remedy Obligation following the expiration of the
applicable cure period; provided, however, that, in connection with any such
breach that could not reasonably have been cured by the Sponsor within the
applicable cure period, the Sponsor shall be required to perform a Remedy
Obligation with respect to the applicable Mortgage Loan no later than one
hundred twenty (120) days after its discovery or notice of such breach; and
provided further, that, if such breach would cause the Mortgage Loan to be other
than a “qualified mortgage” (as defined in the Code), then notwithstanding the
previous provisions of this paragraph, the Sponsor or such Originator (as
applicable) shall be required to repurchase or substitute (if applicable) the
Defective Mortgage Loan within sixty (60) days from the date the defect was
discovered (and no indemnity payment in lieu of such repurchase or substitution
will be accepted); and provided further, however, that no substitution pursuant
to this Section 2.04(b) shall occur more than two years after the Closing Date.
Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis. The Repurchase Price for the
repurchased Mortgage Loan shall be deposited by the Sponsor or such Originator,
as applicable, in the Distribution Account, and the Trustee, or its designee,
upon receipt of written certification of such deposit or remittance, shall
release to the Sponsor or such Originator (as applicable) the related Mortgage
File and shall execute and deliver such instruments of transfer or assignment,
in each case without recourse, representation or warranties, as either party
shall furnish to the Trustee and as shall be necessary to vest in such party any
Mortgage Loan released pursuant hereto and the Trustee, or its designee, shall
have no further responsibility with regard to such Mortgage File (it being
understood that the Trustee shall have no responsibility for determining the
sufficiency of such assignment for its intended purpose). Any indemnity payment
made with respect to a Defective Mortgage Loan shall be deposited by the Sponsor
in the Distribution Account. It is understood and agreed that the obligation of
the Sponsor or an Originator to perform a Remedy Obligation shall constitute the
sole remedy against such party respecting the omission, defect or breach
available to the Trustee on behalf of the Trust. Costs and expenses incurred by
the Trustee pursuant to this Section 2.04, to the extent not reimbursed by the
Sponsor or the Directing Holders, shall be reimbursed by the Trust Fund, subject
to the limitation in clause (D) of the definition of Available Distribution
Amount.

 

(c)          It is understood and agreed that the representations and warranties
set forth in the Mortgage Loan Purchase Agreement, the Purchase Agreements and
the AAR Agreements, and the Sponsor’s obligation to perform a Remedy Obligation
with respect to a Mortgage Loan pursuant to the Mortgage Loan Purchase Agreement
shall survive delivery of the Mortgage Files and the sale and assignment of each
Mortgage Loan to the Trustee and shall continue throughout the term of this
Agreement.

 

(d)          The Sponsor shall indemnify and hold harmless the Trust, the Trust
Fund, the Trustee, the Master Servicer, the Securities Administrator, the
Depositor, the Custodian and each Certificateholder against any and all taxes,
claims, losses, penalties, fines, forfeitures, reasonable legal fees and related
costs, judgments, and any other costs, fees and expenses that the Trust, the
Trust Fund, the Trustee, the Master Servicer, the Securities Administrator, the
Depositor, the Custodian or any Certificateholder may sustain in connection with
any actions of the Sponsor relating to a repurchase of a Mortgage Loan other
than in compliance with the terms of this Section 2.04 and the Mortgage Loan
Purchase Agreement, to the extent that any such action causes an Adverse REMIC
Event or Adverse Grantor Trust Event.

 

- 47 -

 

 

Section 2.05        Obligations in Respect of Alleged Breach of Representations
and Warranties; Defective or Missing Mortgage Documents.

 

(a)          The Trustee shall acknowledge receipt of the Initial Certification
and Final Certification provided by the Custodian pursuant to the Custodial
Agreement. The Depositor shall review the Final Certification provided by the
Custodian pursuant to the Custodial Agreement. If any document is listed as
missing or defective in the Final Certification, the Depositor shall determine
whether the failure to provide any missing documentation or the existence of a
defective document materially and adversely affects the value of the applicable
Mortgage Loan or the interest of the Certificateholders in such Mortgage Loan
(each, a “Material Document Defect”). If the Depositor concludes that a Material
Document Defect exists with respect to a Mortgage Loan, it shall so notify the
Trustee. The Trustee shall make available to the Certificateholders the
information regarding the Depositor’s determination that a Material Document
Defect exists and the Final Certification generated by the Custodian by
forwarding such documents to the Securities Administrator, and the Securities
Administrator is hereby directed to upload such findings to the Securities
Administrator’s website at www.ctslink.com; provided, that neither the
Securities Administrator nor the Trustee will have any obligation to confirm or
verify the accuracy of such information. The Trustee shall pursue the applicable
Document Remedy Obligation against the related Originator if within ninety (90)
days of notification of the Certificateholders, (i) the Trustee receives written
direction to do so by Directing Holders because such Directing Holders have
determined, after review of the Depositor’s decision and the final
certification, that the missing document constitutes a Material Document Defect
and (ii) the Certificateholders directing the Trustee to pursue the Document
Remedy Obligation agree to provide in advance to the Trustee funds to pay for
any fees, costs and expenses incurred by the Trustee and to provide any
indemnification reasonably requested by the Trustee. In connection with any such
action against the related Originator, the Trustee shall pursue reimbursement
for its fees, costs and expenses from such Originator under the terms of the
related Securitization AAR, if directed to do so by Directing Holders that
provided such funds to the Trustee as described above. For the avoidance of
doubt, in connection with any matters relating to enforcing the Document Remedy
Obligations of the Originators, the Trustee shall not be obligated to take any
action without first receiving adequate direction, indemnification and advances,
as necessary, from Directing Holders, such adequacy to be agreed upon by the
Trustee and such Directing Holders. If the Trustee recovers any such fees, costs
and expenses, it will be obligated to pay such amounts to the Certificateholders
that provided such funds to the Trustee as described above. To the extent not
reimbursed by the applicable Originator or the applicable Certificateholders,
the Trustee shall be reimbursed by the Trust, subject to the annual expense
limits as described in the definition of Extraordinary Trust Expenses.

 

(b)          With respect to any Mortgage Loan that is less than one hundred
twenty (120) days delinquent and has not been the subject of a previous
arbitration proceeding under the related Securitization AAR or the Mortgage Loan
Purchase Agreement (as applicable), the Directing Holders may direct the Trustee
to request the Credit File for a Mortgage Loan from the Custodian, and to engage
an Independent Evaluator in accordance with Section 2.08 (which Independent
Evaluator may be selected by the Directing Holders or, if no such selection is
made by such holders, such third party will be selected by the Trustee), to
review the related Mortgage Loan to determine whether there has been a Material
Breach of a representation and warranty under the related Securitization AAR and
for which the related Originator under the related Securitization AAR or the
Seller under the Mortgage Loan Purchase Agreement, as applicable, is obligated
to cure, repurchase or, in some cases, substitute for the related Mortgage Loan
pursuant to the terms of the related Securitization AAR or the Mortgage Loan
Purchase Agreement, as applicable. The costs and expenses of such third party
review shall be paid for by the Directing Holders.

 

- 48 -

 

 

(c)          In the event a Mortgage Loan becomes one hundred twenty (120) days
or more Delinquent and has not been the subject of a previous arbitration
proceeding under the related Securitization AAR or the Mortgage Loan Purchase
Agreement (as applicable), the Trustee will request the Credit File for a
Mortgage Loan from the Custodian, and shall engage an Independent Evaluator in
accordance with Section 2.08 (which may be selected by the holder or holders of
the majority of the Certificate Principal Amount of the most subordinate class
of certificates outstanding or, if no such selection is made by such Directing
Holders, such Independent Evaluator will be selected by the Trustee), to review
the related Mortgage Loan to determine whether there has been a Material Breach
of a representation and warranty and for which the related Originator under the
related Securitization AAR or the Seller under the Mortgage Loan Purchase
Agreement, as applicable, is obligated to cure, repurchase or, in some cases,
substitute for the related Mortgage Loan pursuant to the terms of the related
Securitization AAR or the Mortgage Loan Purchase Agreement, as applicable. In
that situation, the Trustee (at the Trust’s expense, as an Extraordinary Trust
Expense) shall select an Independent Evaluator that will request the Mortgage
File, the Credit File, the related Originator’s underwriting guidelines from the
Custodian and the Servicing File from the related Servicer, and based upon all
available information, the Independent Evaluator will evaluate the Mortgage Loan
as to the existence of any breach. Any costs and expenses incurred by the
Trustee in connection with the engagement of the Independent Evaluator to
conduct such automatic review will, to the extent not reimbursed by
Certificateholders, be reimbursed from the Trust Fund, subject to the annual
expense limits as described in the definition of Extraordinary Trust Expenses.

 

(d)          With respect to any of the foregoing clauses (b) and (c), the
Trustee shall engage an Independent Evaluator to perform such review of the
related Mortgage File and Credit File and report its findings to the Trustee;
provided that the Trustee shall have no obligation to confirm or verify the
accuracy of such information. The Trustee shall cause the Custodian to provide
the Independent Evaluator with the related Mortgage File and Credit File. The
Independent Evaluator shall be required to perform a review and report its
findings to the Trustee. Any such report shall include an attestation by the
Independent Evaluator that its review and report were not influenced or affected
by any interested party.

 

(e)          If upon the review of the results of such review, the Independent
Evaluator determines there is evidence that a Material Breach of representation
or warranty may have occurred requiring the Sponsor or an Originator to perform
a Remedy Obligation with respect to the related Mortgage Loan, then the Trustee
shall proceed in accordance with Section 2.05(f) and Section 2.06 below. Neither
the Trustee nor the Trust will be responsible for the willful misconduct or
negligence on the part of any Independent Evaluator. For the avoidance of doubt,
the fee, if any, of the Independent Evaluator shall be separate from the Trustee
Fee.

 

- 49 -

 

 

(f)          The Trustee shall provide to the Certificateholders the information
regarding the Independent Evaluator’s review by forwarding such information to
the Securities Administrator, and the Securities Administrator is hereby
directed to upload such findings to the Securities Administrator’s website at
www.ctslink.com; provided that the Securities Administrator will have no
obligation to review, redact, confirm the accuracy of, or otherwise verify such
information. If upon review of the Independent Evaluator’s findings a group of
Directing Holders determines that a Material Breach has occurred, such Directing
Holders will notify the Trustee of such determination and instruct the Trustee
to pursue and enforce a Remedy Obligation against the applicable Originator or
the Sponsor (as applicable), including participating in an arbitration or other
cause of action, pursuant to and to the extent provided in the related
Securitization AAR or the Mortgage Loan Purchase Agreement, as applicable, as
directed by, and at the expense of, the Directing Holders; provided that the
Trustee shall be obligated to commence its enforcement of a Remedy Obligation
only if (i) the Directing Holders provide written direction to the Trustee to
enforce such Remedy Obligation within ninety (90) days of notification to the
Certificateholders and (ii) the Directing Holders have entered into an agreement
to provide in advance to the Trustee funds to pay for any and all costs and
expenses incurred by the Trustee (including but not limited to engaging the
Independent Evaluator) in connection with such enforcement and to provide any
indemnification reasonably requested by the Trustee (including but not limited
to the Directing Holders’ decision to direct the Trustee to pursue or not to
pursue an action based on the results of such review). In connection with any
such review and/or action against an Originator or the Sponsor (as applicable),
the Trustee shall pursue reimbursement for its fees, costs and expenses from
such Originator or the Sponsor (as applicable) under the terms of the related
Securitization AAR or Mortgage Loan Purchase Agreement. For the avoidance of
doubt, in connection with any matters relating to enforcing an Originator’s or
the Sponsor’s applicable R&W Remedy Obligations, the Trustee shall not be
obligated to take any action without first receiving adequate direction,
indemnification and advances, as necessary, from the Directing Holders, such
adequacy to be agreed upon by the Trustee and such Directing Holders. If the
Trustee recovers any such fees, costs and expenses from the related Originator
or the Seller, the Trustee shall pay such amounts to the Directing Holders
pursuant to the agreement described in clause (ii) above. Costs and expenses
incurred by the Trustee to the extent not reimbursed by the applicable
Originator, the Seller or the Directing Holders, shall be reimbursed by the
Trust Fund, subject to the annual expense limits as described in the definition
of Extraordinary Trust Expenses. Notwithstanding anything to the contrary set
forth in this paragraph (f), information provided to Certificateholders in
connection with any breach will be a summary of the Independent Evaluator’s
review and shall not include any personally identifiable information or any
other information that would give the recipient the ability to identify the
borrower, and the Depositor will have the right to remove (or cause the removal
of) such information from materials that are to be provided to
Certificateholders.

 

(g)          The Trust and the Trustee on behalf of the Trust will not have any
right or power to bring any action or claim against any party other than the
Sponsor and the applicable Originator with respect to any breach or alleged
breach of any representation or warranty made with respect to the Mortgage
Loans. The representations and warranties made by the Sponsor and the
Originators with respect to the related Mortgage Loans have been made to the
Trust and not to the Certificateholders or any Certificateholder. Each
Certificateholder, by acquiring its Certificates, will be deemed to have
consented to these limitations.

 

Section 2.06         Procedures Following Determination of Breach of
Representations and Warranties.

 

(a)          Upon determination by Directing Holders of a Material Breach or
Material Document Defect and upon receipt of direction from such Directing
Holders within 90 days from the date on which the Independent Evaluator’s
findings were made available to the Certificateholders for the Trustee to pursue
a Remedy Obligation in accordance with the related Securitization AAR or the
Mortgage Loan Purchase Agreement, as applicable, the Trustee shall provide
written notification of such breach by mail to the Sponsor or the related
Originator (as applicable), within thirty (30) days of determination of the
breach (or such other time required under the related Purchase Agreement). If
the Trustee does not receive a response, the Trustee shall send a follow-up
demand notice within sixty (60) days after the initial notice. Both notices will
remind the Sponsor or the related Originator (as applicable) of its right to
submit the claim to binding arbitration if it disputes the claim.

 

- 50 -

 

 

(b)          With respect to any Material Breach for which the Sponsor is
responsible, the Sponsor will have the obligation provided in the Mortgage Loan
Purchase Agreement to perform a Sponsor Remedy Obligation with respect to the
related Mortgage Loan within ninety (90) days (or such shorter period as
provided in Section 2.04). With respect to any Material Breach or Material
Document Defect for which an Originator is responsible, such Originator will
have the obligation under the related Purchase Agreement to perform an
applicable Originator Remedy Obligation within the timeframe provided in the
related Purchase Agreement. Any cure may be subject to review and approval by
the Trustee or the Independent Evaluator to ensure that a Material Breach no
longer exists.

 

(c)          If the Sponsor or the related Originator (as applicable) disputes
the claim, as provided in and if permitted under the Mortgage Loan Purchase
Agreement or the related Purchase Agreement (as applicable), the dispute of the
claim shall be submitted by the Trustee to binding arbitration if permitted
under the Mortgage Loan Purchase Agreement or the related Purchase Agreement (as
applicable). The Trustee shall provide prompt written notice to the Securities
Administrator (i) that a claim has been submitted to binding arbitration and
(ii) the arbitrator’s decision with respect to such dispute.

 

(d)          If the Sponsor or the related Originator (as applicable) refuses to
perform its applicable Remedy Obligation within thirty (30) days after the end
of the cure period, then the Trustee shall notify all of the Certificateholders
through a special and additional communication made available on the Securities
Administrator’s website located at www.ctslink.com and request guidance as to
whether to bring a legal action against the Sponsor. There will not be any
deadline for obtaining guidance. The Trustee shall only bring legal action upon
the direction of Directing Holders. The Trustee will not be required to proceed
unless it obtains in advance funds to pay any fees, costs and expenses incurred
by the Trustee and adequate indemnification from the Directing Holders to cover
any cost, expense or liability in connection with any legal action. For the
avoidance of doubt, in connection with any matters relating to enforcing the
Sponsor’s or such Originator’s remedy obligations, the Trustee will not be
obligated to take any action without first receiving adequate direction,
indemnification and advances, as necessary, from Directing Holders, such
adequacy to be agreed upon by the Trustee and such Directing Holders.
Certificateholders who are not part of the Directing Holders will be not be
required to contribute, but shall not have any rights with respect to the
approval or disapproval of the resolution of any dispute. The existence of any
outstanding unresolved breaches and their status shall be reported by the
Trustee to the Securities Administrator and the Securities Administrator is
hereby directed to include such status in each Distribution Date Statement or
supplemental report, solely to the extent the Securities Administrator has
received such information from the Trustee. The status of any outstanding
unresolved breaches shall remain on each Distribution Date Statement until an
update as to such status is provided by the Trustee to the Securities
Administrator.

 

(e)          Certificateholders or other third parties will have no rights to
bring any action for the enforcement of breaches of representations and
warranties made by the Sponsor or the Originators other than as described above.

 

(f)          In the event the Sponsor or an Originator repurchases the related
Mortgage Loan, the Repurchase Price for the repurchased Mortgage Loan for such
Mortgage Loan shall be deposited by the Sponsor or such Originator, as
applicable, in the Distribution Account, and the Trustee, or its designee, upon
receipt of written certification of such deposit or remittance (as applicable),
shall release to the Sponsor the related Mortgage File and shall execute and
deliver such instruments of transfer or assignment, in each case without
recourse, representation or warranty, as either such party shall furnish to the
Trustee and as shall be necessary to vest in such party any Mortgage Loan
released pursuant hereto and the Trustee, or its designee, shall have no further
responsibility with regard to such Mortgage File (it being understood that the
Trustee shall have no responsibility for determining the sufficiency of such
assignment for its intended purpose). It is understood and agreed that the
obligation of the Sponsor or such Originator (as applicable) to perform a Remedy
Obligation with respect to any Mortgage Loan as to which such a breach has
occurred and is continuing shall constitute the sole remedy against the Sponsor
or such Originator (as applicable) respecting such omission, defect or breach
available to the Trustee on behalf of the Trust or the Certificateholders.

 

- 51 -

 

 

(g)          Any cost or expense incurred by the Trustee in notifying the
Sponsor or an Originator of alleged breaches and notifying Certificateholders of
the Sponsor’s or such Originator’s failure to perform an applicable Remedy
Obligation with respect to a Mortgage Loan will not be an Extraordinary Trust
Expense. Notwithstanding the foregoing, the Trustee may recover its notification
expenses and any other expenses it may incur in connection with enforcing
remedies for breaches of representations and warranties (and will attempt to
recover the expense of the Independent Evaluator and, if applicable, arbitrator)
from the Sponsor or such Originator, to the extent provided in this Agreement or
the related Purchase Agreement, and will reimburse itself and any such
Independent Evaluator or arbitrator first for any such costs. Any expenses
incurred by the Trustee or the Trust, other than notification costs, which are
not covered by the Sponsor or any other party will be an Extraordinary Trust
Expense. In addition, the cost of the Independent Evaluator and any cost of the
arbitration, to the extent not covered by the Sponsor, the related Originator,
the Certificateholders or any other party will be treated as an Extraordinary
Trust Expense.

 

Section 2.07         Intention of Parties.

 

Notwithstanding any other provision of this Agreement, it is intended by each of
the parties hereto that the conveyance of the Depositor’s right, title and
interest in and to property constituting the Trust Fund pursuant to this
Agreement shall constitute, and shall be construed as, a sale of such property
and not a grant of a security interest to secure a loan or other obligation, so
that the Trustee shall be the owner of the Trust Fund for the benefit of the
Trust.

 

However, in the event that, notwithstanding the intent of the parties, the Trust
Fund is held to be the property of the Depositor, or if for any other reason
this Agreement is held or deemed to create a security interest in the Trust
Fund, then (a) this Agreement shall constitute a security agreement to secure a
debt, and (b) the conveyance provided for in Section 2.01 shall be deemed to be
a grant by the Depositor to the Trustee of, and the Depositor hereby grants to
the Trustee, to secure payment of the aggregate Certificate Principal Amount and
all interest accrued on the Trust Fund, a security interest in all of the
Depositor’s right, title, and interest, whether now owned or hereafter acquired,
in and to (i) the Mortgage Loans, (ii) all other property in the Trust Fund,
(iii) all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter of credit rights,
letters of credit, money, and oil, gas, and other minerals, consisting of,
arising from, or relating to, any of the foregoing, and (iv) all proceeds of the
foregoing.

 

Section 2.08         The Independent Evaluator.

 

Any Independent Evaluator appointed to review a Mortgage Loan pursuant to this
Agreement must be a recognized third party with experience performing due
diligence on residential mortgage loans and may not be (i) the same party that
performed the pre-offering review of such Mortgage Loan or (ii) an affiliate of
the Sponsor. Clayton Services LLC and Opus Capital Market Consultants, LLC
performed the pre-offering review of the Mortgage Loans. Any such evaluator will
be deemed to have been selected with due care by the Trustee and the Trustee
will not be liable for the results of any review made by an Independent
Evaluator. The Trustee will inform the Master Servicer which Independent
Evaluator has been selected, and the Master Servicer shall direct the Custodian
to deliver to the Independent Evaluator the related Mortgage File, the Credit
File and the related Originator’s underwriting guidelines and (ii) direct the
applicable Servicer to deliver to the Independent Evaluator the related
Servicing File and any other information with respect to the related Mortgage
Loan requested by the Independent Evaluator, to the extent permitted under the
applicable Servicing Agreement. As a condition to its appointment, the
Independent Evaluator shall have agreed to treat as confidential any such
information. The Trustee will make available to the Certificateholders certain
information regarding the Independent Evaluator’s review by forwarding the
Independent Evaluator’s findings to the Securities Administrator. The Securities
Administrator is hereby directed to upload such findings to the Securities
Administrator’s website at www.ctslink.com; provided, that the Securities
Administrator will have no obligation to review, redact, confirm the accuracy
of, or otherwise verify such information.

 

- 52 -

 

 

Section 2.09         Obligations in Respect of Proposed Eminent Domain Mortgage
Loan Acquisition.

 

(a)          The Master Servicer or the Trustee shall promptly notify the other
if one of its Responsible Officers has received notice that any governmental
entity intends to acquire a Mortgage Loan through the exercise of its power of
eminent domain. The Trustee shall cause the applicable Servicer to obtain a
valuation on the related property in the form of a broker’s price opinion or
another valuation method that it deems appropriate. The Trustee also may engage,
at the expense of the Trust, a third party to review each such Mortgage Loan to
determine whether the payment offered by such governmental entity for the
Mortgage Loan is the fair market value (the “Fair Value”) of such Mortgage Loan.
Any such third party reviewer must be a recognized third party with experience
performing valuations of residential mortgage loans. The Trustee also may
engage, at the expense of the Trust, legal counsel to assess the legality of
such governmental entity’s proposed exercise of its power of eminent domain to
acquire the Mortgage Loan to determine whether there are bona fide legal grounds
for contesting such acquisition (without regard to issues relating to the amount
of compensation to be paid) (each such determination referred to herein as a
“Legality Determination”). If, as a result of such review, the Trustee
determines that the offered payment does not constitute the Fair Value of the
Mortgage Loan or that there may be bona fide legal grounds to contest such
proposed acquisition, then the Trustee may, at the direction of the Directing
Holders, contest such acquisition through appropriate legal proceedings at the
expense of the Trust.

 

(b)          If, as a result of a review conducted pursuant to Section 2.09(a)
above, the Trustee concludes that it will not contest the proposed acquisition,
then the Trustee shall notify the Master Servicer, the Securities Administrator
and the applicable Servicer in writing and the Securities Administrator shall
forward to the Certificateholders a copy of this decision pursuant to a
Distribution Date Statement; provided, that the Securities Administrator shall
only be required to include such notification and any related details on any
Distribution Date Statement to the extent it has received the same. After such
notification has been delivered, notwithstanding such a determination by the
Trustee, the Certificateholders may direct the Trustee to contest an acquisition
of a Mortgage Loan through exercise of the power of eminent domain, or the
amount of the offered payment for such Mortgage Loan, if, within ninety (90)
days of notification of the Certificateholders, (i) the Trustee receives written
direction to do so by Directing Holders and (ii) the Holders directing the
Trustee to take such action agree to provide in advance to the Trustee funds to
pay for any fees, costs and expenses incurred by the Trustee or the Trust and to
provide any indemnification reasonably requested by the Trustee. For the
avoidance of doubt, in connection with any matters relating to eminent domain
proceedings, the Trustee will not be obligated to take any action without first
receiving adequate direction, indemnification and advances, as necessary, from
Directing Holders, such adequacy to be agreed upon by the Trustee and such
Directing Holders. In connection with any such action, the Trustee shall pursue
reimbursement for its fees, costs and expenses from the governmental entity, if
directed to do so by the Certificateholders that provided such funds to the
Trustee as described above. If the Trustee recovers any such fees, costs and
expenses, it shall be obligated to pay such amounts to Certificateholders that
are Directing Holders unless such Certificateholders directing the Trustee have
not satisfied their obligations to pay the fees, costs, expenses and indemnities
of the Trustee in taking such action, in which case such amounts shall be
retained by the Trustee for such purposes. To the extent not reimbursed by the
governmental entity or the Certificateholders, the Trustee shall be reimbursed
by the Trust Fund for any costs incurred by it in connection with the
performance of such duties, subject to the annual expense limits as described in
the definition of Extraordinary Trust Expenses.

 

- 53 -

 

 

(c)          The Trustee shall, contemporaneously with the actions it takes
pursuant to Sections 2.09(a) and 2.09(b), notify the Certificateholders that it
has received notice that a governmental entity intends to acquire a Mortgage
Loan through the exercise of its power of eminent domain. The Trustee shall take
such other actions with respect to the action of the governmental authority as
are consistent with the instructions of the Certificateholders, provided the
Trustee shall have no duty or obligation to take such actions except (i) in
accordance with the written direction of Directing Holders and (ii) an agreement
by Holders directing the Trustee to take such action to provide in advance to
the Trustee funds to pay for any fees, costs and expenses incurred by the
Trustee, and provide any indemnification reasonably requested by the Trustee.
For the avoidance of doubt, in connection with any matters relating to eminent
domain proceedings, the Trustee will not be obligated to take any action without
first receiving adequate direction, indemnification and advances, as necessary,
from Directing Holders, such adequacy to be agreed upon by the Trustee and such
Directing Holders. In connection with any such action, the Trustee shall pursue
reimbursement for its fees, costs and expenses from such governmental entity if
directed to do so by the Certificateholders that provided such funds to the
Trustee as described above. If the Trustee recovers any such fees, costs and
expenses, it shall be obligated to reimburse such amounts to such
Certificateholders unless the Certificateholders directing the Trustee have not
satisfied their obligations to pay the fees, costs, expenses and indemnities of
the Trustee in taking such action, in which case such amounts shall be retained
by the Trustee for such purposes. To the extent not reimbursed by the
governmental entity or the Certificateholders, the Trustee shall be reimbursed
by the Trust Fund for any costs incurred by it in connection with the
performance of such duties, subject to the annual expense limits as described in
the definition of Extraordinary Trust Expenses.

 

For the avoidance of doubt, the Trustee shall not be liable for any Legality
Determination or determination of Fair Value made as described above, or any
actions taken by them with respect to or in reliance on such determinations.

 

(d)          In performing its duties under this Section 2.09, the Trustee may
rely upon, and shall be protected in acting or refraining from acting upon, any
Legality Determination by a nationally recognized law firm and any determination
of Fair Value by a recognized third party with experience in performing
valuations of residential mortgage loans.

 

Article III

THE CERTIFICATES

 

Section 3.01         The Certificates.

 

(a)          The Certificates shall be issuable in registered form only and
shall be securities governed by Article 8 of the Delaware UCC. The Certificates
will be evidenced by one or more certificates, ownership of which will be held
in the minimum denominations in Certificate Principal Amount or Notional Amount
specified in the Preliminary Statement to this Agreement and in integral
multiples of $1 in excess thereof, or in the Percentage Interests specified in
the definition of Percentage Interest, as applicable. Except as otherwise
provided herein with respect to treatment of the Certificates for federal
taxation purposes, the Certificates represent the ownership of the entire Trust.

 

- 54 -

 

 

(b)          The Certificates shall be executed by manual or facsimile signature
on behalf of the Trustee by an authorized officer of the Trustee. Each
Certificate shall, on original issue, be authenticated by the Authenticating
Agent upon the order of the Depositor upon the sale of the Mortgage Loans to the
Trustee as described in Section 2.01. No Certificate shall be entitled to any
benefit under this Agreement, or be valid for any purpose, unless there appears
on such Certificate a certificate of authentication substantially in the form
provided for herein, executed by an authorized officer of the Authenticating
Agent, by manual signature, and such certification upon any Certificate shall be
conclusive evidence, and the only evidence, that such Certificate has been duly
authenticated and delivered hereunder. All Certificates shall be dated the date
of their authentication.

 

(c)          The Certificates are offered and sold in reliance on the exemption
from registration under Rule 144A or in reliance on Regulation S under the
Securities Act and shall be issued with the applicable legends set forth in
Exhibit A. The Class R Certificates and the Class LT-R Certificates shall be
issued only as Definitive Certificates.

 

Section 3.02         Registration.

 

(a)          The Securities Administrator is hereby appointed, and the
Securities Administrator hereby accepts its appointment as, initial Certificate
Registrar in respect of the Certificates and shall maintain books for the
registration and for the transfer of Certificates (the “Certificate Register”).
A registration book shall be maintained for the Certificates collectively. The
Certificate Registrar may at any time resign by giving at least 30 days' advance
written notice of resignation to the Trustee, the Depositor and the Master
Servicer. The Trustee may at any time remove the Certificate Registrar by giving
written notice of such removal to such Certificate Registrar, the Depositor and
the Master Servicer. Upon receiving a notice of resignation or upon such a
removal, the Trustee may appoint a bank or trust company to act as successor
certificate registrar, shall give written notice of such appointment to the
Depositor and the Master Servicer and shall mail notice of such appointment to
all Holders of Certificates. Any successor certificate registrar upon acceptance
of its appointment hereunder shall become vested with all the rights, powers,
duties and responsibilities of its predecessor hereunder, with like effect as if
originally named as Certificate Registrar. The Certificate Registrar may
appoint, by a written instrument delivered to the Holders and the Master
Servicer, any bank or trust company to act as co-registrar under such conditions
as the Certificate Registrar may prescribe; provided, however, that the
Certificate Registrar shall not be relieved of any of its duties or
responsibilities hereunder by reason of such appointment.

 

(b)          In connection with any breach or alleged breach of representations
and warranties with respect to the Mortgage Loans as provided in Article II of
this Agreement, any individual Certificateholder or group of Certificateholders
may act as Directing Holders to pursue rights held by Directing Holders as
provided in such Article. At its or their expense, any Certificateholder or
group of Certificateholders may provide communications to the Securities
Administrator, which shall be included in a supplemental report provided with
the next Distribution Date Statement of the Securities Administrator, which may
include, among other things, a request to create or to join the Directing
Holders, or any other communication related to the Trust Fund.

 

- 55 -

 

 

 

(c)         In addition, the Securities Administrator shall make available to
any Certificateholder and any Certificate Owner, the Investor Registry. The
“Investor Registry” shall be a voluntary service available on the Securities
Administrator’s website, where Certificateholders and Certificate Owners can
register and thereafter obtain information with respect to any other
Certificateholder or Certificate Owner that has so registered. Any person
registering to use the Investor Registry shall be required to certify that (a)
it is a Certificateholder or a Certificate Owner and (b) it grants authorization
to the Securities Administrator to make its name and contact information
available on the Investor Registry for at least forty five (45) days from the
date of such certification to persons entitled to access to the Investor
Registry. Such Person shall then be asked to enter certain mandatory fields such
as the individual’s name, the company name and email address, as well as certain
optional fields such as address, phone, and Class(es) of Certificates owned. If
any Certificateholder or Certificate Owner notifies the Securities Administrator
that it wishes to be removed from the Investor Registry (which notice may not be
within forty five (45) days of its registration), the Securities Administrator
shall promptly remove it from the Investor Registry. The Securities
Administrator shall not be responsible for verifying or validating any
information submitted on the Investor Registry, or for monitoring or otherwise
maintaining the accuracy of any information thereon. The Securities
Administrator may require acceptance of a waiver and disclaimer for access to
the Investor Registry.

 

(d)         Every Holder or Certificate Owner, if the Holder is a Clearing
Agency, by receiving and holding a Certificate, agrees with the Depositor, the
Master Servicer, the Securities Administrator, the Certificate Registrar and the
Trustee that none of the Depositor, the Sponsor, the Master Servicer, the
Securities Administrator, the Certificate Registrar or the Trustee shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of the Certificateholders hereunder, regardless of the source from
which such information was derived. Neither the Depositor nor the Sponsor will
have any responsibility for maintaining an investor registry, through the
Securities Administrator’s website or otherwise, and will have no liability for
information disclosed or not disclosed on such website.

 

Section 3.03         Transfer and Exchange of Certificates.

 

(a)          A Certificate (other than Book-Entry Certificates which shall be
subject to Section 3.09 hereof) may be transferred by the Holder thereof only
upon presentation and surrender of such Certificate at the office of the
Certificate Registrar duly endorsed or accompanied by an assignment duly
executed by such Holder or his duly authorized attorney in such form as shall be
satisfactory to the Certificate Registrar and delivery of such other
certificates and affidavits as may be required in this Section 3.03. Upon the
transfer of any Certificate in accordance with the preceding sentence and
subsection (c) below, the Trustee shall execute, and the Authenticating Agent
shall authenticate and deliver to the transferee, one or more new Certificates
of the same Class and evidencing, in the aggregate, the same aggregate
Certificate Principal Amount (or Notional Amount or Percentage Interest) as the
Certificate being transferred. No service charge shall be made to a
Certificateholder for any registration of transfer of Certificates, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any registration
of transfer of Certificates.

 

(b)          A Certificate may be exchanged by the Holder thereof for any number
of new Certificates of the same Class, in authorized denominations, representing
in the aggregate the same Certificate Principal Amount (or Notional Amount or
Percentage Interest) as the Certificate surrendered, upon surrender of the
Certificate to be exchanged at the office of the Certificate Registrar duly
endorsed or accompanied by a written instrument of transfer duly executed by
such Holder or his duly authorized attorney in such form as is satisfactory to
the Certificate Registrar. Certificates delivered upon any such exchange will
evidence the same obligations, and will be entitled to the same rights and
privileges, as the Certificates surrendered. No service charge shall be made to
a Certificateholder for any exchange of Certificates, but the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any exchange of
Certificates. Whenever any Certificates are so surrendered for exchange, the
Trustee shall execute, and the Authenticating Agent shall authenticate, date and
deliver the Certificates which the Certificateholder making the exchange is
entitled to receive.

 

- 56 -

 

  

(c)          No transfer, sale, pledge or other disposition of any Certificate
or interest therein shall be made unless that transfer, sale, pledge or other
disposition is exempt from the registration and/or qualification requirements of
the Securities Act and any applicable securities laws of any state or other
jurisdiction, or is otherwise made in accordance with the Securities Act and
such securities laws. None of the Trustee, the Securities Administrator or the
Certificate Registrar is obligated to register or qualify any Certificates under
the Securities Act or any other securities law or to take any action not
otherwise required under this Agreement to permit the transfer of any
Certificate or interest therein without registration or qualification. Any
Certificateholder desiring to effect a transfer of Certificates or interests
therein shall, and does hereby agree to, indemnify the Trust, the Trustee, the
Securities Administrator and the Certificate Registrar against any liability
that may result if the transfer is not so exempt or is not made in accordance
with such applicable securities laws and the provisions of this Agreement. If a
Certificateholder does not meet the transfer requirements set forth herein, the
Certificate Registrar shall have the right to require any such Certificateholder
to sell its interest in the Certificate it holds.

 

By acceptance of a Certificate or a beneficial interest in a Certificate,
whether upon original issuance or subsequent transfer, each Holder thereof will
be deemed to have represented and agreed that transfer thereof is restricted and
agrees that it will transfer such Certificate or beneficial interest only in
accordance with the terms of this Agreement and such Certificate and in
compliance with applicable laws.

 

The applicable procedures utilized or imposed by the Clearing Agency and/or any
Clearance System (collectively, “Applicable Procedures”) shall be applicable to
the Global Certificates insofar as and to the extent beneficial interests in
such Global Certificates are held by the agent members of or participants in
Euroclear System or Clearstream. Account holders or agent members of or
participants in Euroclear System and Clearstream shall have no rights under this
Agreement with respect to such Global Certificates, and the Clearing Agency as
registered Holder of the Global Certificates may be treated by the Depositor,
the Trust, the Certificate Registrar, the Securities Administrator and the
Trustee (and any agent of any of the foregoing) as the owner of such Global
Certificates for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Depositor, the Trust, the Certificate Registrar, the
Securities Administrator or the Trustee, from giving effect to any written
certification, proxy or other authorization furnished by any Clearance System or
impair, as between the Clearance System and its agent members or participants,
the operation of customary practices governing the exercise of the rights of a
holder of any Certificates. Requests or directions from, or votes of, the
Clearing Agency or any Clearance System with respect to any matter shall not be
deemed inconsistent if made with respect to (or in separate proportions
corresponding to) different beneficial owners. None of the Depositor, the Trust,
the Certificate Registrar, the Securities Administrator or the Trustee shall
have any duty to monitor, maintain records concerning (or determine compliance
with any of the restrictions on transfer set forth herein with respect to)
owners of beneficial interests in the Global Certificates. None of the
Depositor, the Trust, the Certificate Registrar, the Securities Administrator or
the Trustee shall have any liability for the accuracy of the records of the
Clearing Agency or any Clearance System, or any actions or omissions of the
Clearing Agency or any Clearance System (or of the agent members of or
participants in any Clearance System).

 

- 57 -

 

  

A Certificateholder may transfer a Certificate or its beneficial interest in a
Certificate only in accordance with the following provisions:

 

(i)          Rule 144A Global Certificate to Regulation S Global Certificate. If
a holder of a beneficial interest in the Rule 144A Global Certificate of a
particular Class wishes at any time to transfer any of its beneficial interest
in such Rule 144A Global Certificate to a person that is not a U.S. person (as
defined in Regulation S under the Securities Act (“Regulation S”)), such holder
shall, subject to the provisions of this Section 3.03, transfer its beneficial
interest in such Rule 144A Global Certificate for an equivalent interest in a
Regulation S Global Certificate of the same Class. Upon (A) receipt by the
Certificate Registrar and the Depositor of (1) an Investor Representation Letter
from such holder's transferee in the form of Exhibit E-3 hereto and (2) a
Regulation S Transfer Certificate from such holder in the form of Exhibit E-2
hereto (as to which, in the case of the Book-Entry Certificates, the holder and
such holder’s transferee will be deemed to have made the representations and
warranties contained therein) and (B) receipt by the Certificate Registrar of a
written order given in accordance with the Clearing Agency's Applicable
Procedures, the Certificate Registrar shall adjust the Clearing Agency's
position to reflect a reduction of the Class Principal Amount of the Rule 144A
Global Certificate by the Class Principal Amount of the beneficial interest
thereof to be so transferred and concurrently with such reduction, credit the
Regulation S Global Certificate of the same Class to reflect an increase in the
Class Principal Amount thereof by the same amount.

 

(ii)         Regulation S Global Certificate to Rule 144A Global Certificate. If
a holder of a beneficial interest in the Regulation S Global Certificate of a
particular Class wishes at any time after the Distribution Compliance Period to
transfer any of its beneficial interest in such Regulation S Global Certificate
to a U.S. Person which is a Qualified Institutional Buyer, such holder shall,
subject to the provisions of this Section 3.03, transfer its beneficial interest
in such Regulation S Global Certificate for an equivalent interest in a Rule
144A Global Certificate of the same Class. Upon (A) receipt by the Certificate
Registrar and the Depositor of (1) an Investor Representation Letter from such
holder's transferee in the form of Exhibit E-3 hereto and (2) a Rule 144A
Transfer Certificate from such holder in the form of Exhibit E-1 hereto (as to
which, in the case of the Book-Entry Certificates, the holder and such holder’s
transferee will be deemed to have made the representations and warranties
contained therein) and (B) receipt by the Certificate Registrar of a written
order given in accordance with the Clearing Agency's Applicable Procedures, the
Certificate Registrar shall adjust the Clearing Agency’s position to reflect a
reduction of the Class Principal Amount of the Regulation S Global Certificate
by the Class Principal Amount of the beneficial interest thereof to be so
transferred and, concurrently with such reduction, credit the Rule 144A Global
Certificate of the same Class to reflect an increase in the Class Principal
Amount thereof by the same amount.

 

(iii)        Transfers of Interests in the Regulation S Global Certificate.
Transfers of beneficial interests in the Regulation S Global Certificate may
only be made (A) in accordance with Section 3.03(c)(ii) above or (B) by
book-entry transfer of beneficial interests in the Regulation S Global
Certificate within the Clearance System (and subject to the Applicable
Procedures) to non-U.S. persons in accordance with Regulation S in “offshore
transactions” (as defined in Regulation S under the Securities Act). With
respect to clause (B) of this Section 3.03(c)(iii), the holder transferring such
beneficial interest will be deemed to have made the representations and
warranties contained in the Regulation S Transfer Certificate attached as
Exhibit E-2 hereto, and in the case of clause (A) such holder’s transferee will
be deemed to have made the representations and warranties contained in the
Investor Representation Letter attached as Exhibit E-3 hereto.

 

- 58 -

 

 

 

(iv)        Transfers of Interests in the Rule 144A Global Certificate.
Transfers of beneficial interest in the Rule 144A Global Certificate may only be
made (A) in accordance with Section 3.03(c)(i) above or (B) by book-entry
transfer of beneficial interests in the Rule 144A Global Certificate within the
Clearance System (and subject to the Applicable Procedures) to Qualified
Institutional Buyers in accordance with Rule 144A under the Securities Act. With
respect to clause (B) of this Section 3.03(c)(iv), the holder transferring such
beneficial interest will be deemed to have made the representations and
warranties contained in the Rule 144A Transfer Certificate attached as Exhibit
E-1 hereto, and such holder’s transferee will be deemed to have made the
representations and warranties contained in the Investor Representation Letter
attached as Exhibit E-3 hereto.

 

(v)         Securities Act. No transfer of any Certificate or any beneficial
interest in any Certificate shall be made unless such transfer (a) is made
pursuant to an effective registration statement under the Securities Act and
registration or qualification under applicable securities laws of any state or
other jurisdiction or (b) is exempt from such registration or qualification
requirements, as evidence by compliance with Sections 3.03(c)(i), (ii), (iii),
or (iv), as applicable.

 

(vi)        Transfers of the Class R and Class LT-R Certificates. With respect
to the transfer and registration of a transfer of a Class R or Class LT-R
Certificate to a transferee that takes delivery in the form of a Definitive
Certificate, the Certificate Registrar shall register such transfer if the
requested transfer is (A)(x) to the Depositor or its affiliate (as defined in
Rule 405 under the Securities Act) of the Depositor or (y) being made to a
Qualified Institutional Buyer in accordance with Rule 144A under the Securities
Act by a transferor that has provided the Certificate Registrar with a
certificate in the form of Exhibit E-1 hereto and has furnished to the
Certificate Registrar a certificate of the transferee in the form of Exhibit E-3
hereto; (B) being made to an institutional “accredited investor” under Rule
501(a)(1), (2), (3) or (7) under the Securities Act, or to any Person all of the
equity owners in which are such accredited investors and (C) otherwise in
compliance with the additional requirements applicable to such Certificates set
forth in Section 3.03(f) below, by a transferor who furnishes to the Certificate
Registrar a letter of the transferee substantially in the form of Exhibit F
hereto.

 

(d)         No transfer of an ERISA-Restricted Certificate shall be made to any
Person or shall be effective unless the Certificate Registrar, on behalf of the
Securities Administrator, has received (A) a Certificate substantially in the
form of Exhibit G hereto (or Exhibit B, in the case of a Residual Certificate)
from such transferee or (B) in the case of an ERISA-Restricted Certificate that
is not a Residual Certificate, an Opinion of Counsel satisfactory to the
Depositor, the Certificate Registrar and the Trustee, and upon which the
Certificate Registrar, the Trust, the Trustee, the Master Servicer, the
Depositor and the Securities Administrator shall be entitled to rely, to the
effect that the purchase and holding of such a Certificate is permissible under
applicable law, will not constitute or result in any non-exempt prohibited
transaction under Title I of ERISA or Section 4975 of the Code and will not
subject the Certificate Registrar, the Trust, the Trustee, the Master Servicer,
the Depositor or the Securities Administrator to any obligation in addition to
those undertaken in this Agreement. Each Transferee of an ERISA-Restricted
Certificate or a Certificate that is not an ERISA-Restricted Certificate but is
not subject to an ERISA-Qualifying Underwriting that is a Book-Entry Certificate
shall be deemed to have made the representations set forth in Exhibit G. The
preparation and delivery of the Certificate and opinions referred to above shall
not be an expense of the Trust Fund, the Certificate Registrar, the Trustee, the
Master Servicer, the Depositor or the Securities Administrator.

 

- 59 -

 

  

Notwithstanding the foregoing, no opinion or certificate shall be required for
the initial issuance of the ERISA-Restricted Certificates. The Certificate
Registrar shall have no obligation to monitor transfers of Book-Entry
Certificates that are ERISA-Restricted Certificates and shall have no liability
for transfers of such Certificates in violation of the transfer restrictions.
The Certificate Registrar shall be under no liability to any Person for any
registration of transfer of any ERISA-Restricted Certificate that is in fact not
permitted by this Section 3.03(d) and none of the Securities Administrator, the
Trust, the Trustee or the Paying Agent shall have any liability for making any
payments due on such Certificate to the Holder thereof or taking any other
action with respect to such Holder under the provisions of this Agreement so
long as the transfer was registered by the Certificate Registrar in accordance
with the foregoing requirements. The Securities Administrator, on behalf of the
Trustee, shall be entitled, but not obligated, to recover from any Holder of any
ERISA-Restricted Certificate that was in fact a Plan or a Person acting on
behalf of, or an entity holding “plan assets” of, a Plan any payments made on
such ERISA-Restricted Certificate at and after either such time. Any such
payments so recovered by the Securities Administrator shall be paid and
delivered by the Securities Administrator to the last preceding Holder of such
Certificate that is not such a Plan or Person acting on behalf of, or an entity
holding “plan assets” of, a Plan.

 

If any ERISA-Restricted Certificate, or any interest therein, is acquired or
held in violation of this Section 3.03(d), then upon receipt by the Certificate
Registrar of written notice that the registration of transfer of such
ERISA-Restricted Certificate was not permitted by this Section 3.03(d), the next
preceding permitted beneficial owner will be treated as the beneficial owner of
that ERISA-Restricted Certificate, retroactive to the date of transfer to the
purported beneficial owner. If the requirements are not satisfied with respect
to all or a portion of the Certificates received in an exchange, such
Certificates must be transferred to a person that is not a Plan. Any purported
beneficial owner whose acquisition or holding of an ERISA-Restricted
Certificate, or interest therein, was effected in violation of the provisions of
shall indemnify to the extent permitted by law and hold harmless the Depositor,
the Master Servicer, the Custodian, the Servicers, the Servicing Administrator,
the Securities Administrator, the Trustee, any subservicers, the Initial
Purchasers and the Trust, claims, costs or expenses incurred by such parties as
a result of such acquisition or holding.

 

(e)          As a condition of the registration of transfer or exchange of any
Certificate, the Certificate Registrar may require the certified taxpayer
identification number of the owner of the Certificate and the payment of a sum
sufficient to cover any tax or other governmental charge imposed in connection
therewith; provided, however, that the Certificate Registrar shall have no
obligation to require such payment or to determine whether or not any such tax
or charge may be applicable. No service charge shall be made to the
Certificateholder for any registration, transfer or exchange of a Certificate.

 

(f)           Notwithstanding anything to the contrary contained herein, no
Residual Certificate may be owned, pledged or transferred, directly or
indirectly, by or to (i) a Disqualified Organization or (ii) an individual,
corporation or partnership or other person unless such person is (A) not a
Non-U.S. Person or (B) is a Non-U.S. Person that holds a Residual Certificate in
connection with the conduct of a trade or business within the United States and
has furnished the transferor and the Certificate Registrar with an effective
Internal Revenue Service Form W-8ECI or successor form at the time and in the
manner required by the Code (any such person who is not covered by clause (A) or
(B) above is referred to herein as a “Non-permitted Foreign Holder”).

 

- 60 -

 

  

Prior to and as a condition of the registration of any transfer, sale or other
disposition of a Residual Certificate, the proposed transferee shall deliver to
the Certificate Registrar, on behalf of the Trustee, an affidavit in
substantially the form attached hereto as Exhibit B representing and warranting,
among other things, that such transferee is neither a Disqualified Organization,
an agent or nominee acting on behalf of a Disqualified Organization, nor a
Non-permitted Foreign Holder (any such transferee, a “Permitted Transferee”),
and the proposed transferor shall deliver to the Certificate Registrar an
affidavit in substantially the form attached hereto as Exhibit C. In addition,
the Certificate Registrar may (but shall have no obligation to) require, prior
to and as a condition of any such transfer, the delivery by the proposed
transferee of an Opinion of Counsel, addressed to the Certificate Registrar and
the Depositor, that such proposed transferee or, if the proposed transferee is
an agent or nominee, the proposed beneficial owner, is not a Disqualified
Organization, agent or nominee thereof, or a Non-permitted Foreign Holder.
Notwithstanding the registration in the Certificate Register of any transfer,
sale, or other disposition of a Residual Certificate to a Disqualified
Organization, an agent or nominee thereof, or Non-permitted Foreign Holder, such
registration shall be deemed to be of no legal force or effect whatsoever and
such Disqualified Organization, agent or nominee thereof, or Non-permitted
Foreign Holder shall not be deemed to be a Certificateholder for any purpose
hereunder, including, but not limited to, the receipt of distributions on such
Residual Certificate. The Depositor, the Certificate Registrar, the Trust, the
Trustee, the Securities Administrator and the Paying Agent shall be under no
liability to any Person for any registration or transfer of a Residual
Certificate to a Disqualified Organization, agent or nominee thereof or
Non-permitted Foreign Holder or for the Paying Agent making any payments due on
such Residual Certificate to the Holder thereof or for taking any other action
with respect to such Holder under the provisions of this Agreement, so long as
the transfer was effected in accordance with this Section 3.03(f), unless a
Responsible Officer of the Certificate Registrar shall have actual knowledge at
the time of such transfer or the time of such payment or other action that the
transferee is a Disqualified Organization, or an agent or nominee thereof, or
Non-permitted Foreign Holder. The Certificate Registrar shall be entitled, but
not obligated, to recover from any Holder of a Residual Certificate that was a
Disqualified Organization, agent or nominee thereof, or Non-permitted Foreign
Holder at the time it became a Holder or any subsequent time it became a
Disqualified Organization, agent or nominee thereof, or Non-permitted Foreign
Holder, all payments made on such Residual Certificate at and after either such
times (and all costs and expenses, including but not limited to attorneys’ fees,
incurred in connection therewith). Any payment (not including any such costs and
expenses) so recovered by the Certificate Registrar shall be paid and delivered
to the last preceding Holder of such Residual Certificate.

 

If any purported transferee shall become a registered Holder of a Residual
Certificate in violation of the provisions of this Section 3.03(f), then upon
receipt by the Certificate Registrar of written notice that the registration of
transfer of such Residual Certificate was not in fact permitted by this Section
3.03(f), the last preceding Permitted Transferee shall be restored to all rights
as Holder thereof retroactive to the date of such registration of transfer of
such Residual Certificate. The Depositor, the Certificate Registrar, the
Securities Administrator, the Trust, the Trustee and the Paying Agent shall be
under no liability to any Person for any registration of transfer of a Residual
Certificate that is in fact not permitted by this Section 3.03(f), or for the
Paying Agent making any payment due on such Certificate to the registered Holder
thereof or for taking any other action with respect to such Holder under the
provisions of this Agreement so long as the transfer was registered upon receipt
of the affidavit described in the preceding paragraph of this Section 3.03(f).

 

- 61 -

 

  

The following legend shall appear on all Residual Certificates:

 

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE CERTIFICATE REGISTRAR, ON BEHALF OF THE TRUSTEE THAT SUCH TRANSFEREE IS NOT
A “DISQUALIFIED ORGANIZATION” WITHIN THE MEANING OF SECTION 860E(e)(5) OF THE
CODE AND WILL NOT BE A “DISQUALIFIED ORGANIZATION” AS OF THE DATE OF TRANSFER,
AND THAT THE TRANSFEREE IS NOT ACQUIRING THIS CERTIFICATE FOR THE ACCOUNT OF, OR
AS AGENT (INCLUDING A BROKER, NOMINEE, OR OTHER MIDDLEMAN) FOR, ANY PERSON OR
ENTITY FROM WHICH IT HAS NOT RECEIVED A TRANSFER AFFIDAVIT SUBSTANTIALLY IN THE
FORM OF THE TRANSFER AFFIDAVIT PROVIDED BY SUCH TRANSFEREE. FOR THESE PURPOSES,
A “DISQUALIFIED ORGANIZATION” MEANS THE UNITED STATES, ANY STATE OR POLITICAL
SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, ANY
AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY
IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND A MAJORITY OF ITS BOARD OF
DIRECTORS IS NOT SELECTED BY SUCH GOVERNMENTAL ENTITY), ANY COOPERATIVE
ORGANIZATION FURNISHING ELECTRIC ENERGY OR PROVIDING TELEPHONE SERVICE TO
PERSONS IN RURAL AREAS AS DESCRIBED IN CODE SECTION 1381(a)(2)(C), ANY “ELECTING
LARGE PARTNERSHIP” WITHIN THE MEANING OF SECTION 775 OF THE CODE, OR ANY
ORGANIZATION (OTHER THAN A FARMERS’ COOPERATIVE DESCRIBED IN CODE SECTION 521)
THAT IS EXEMPT FROM FEDERAL INCOME TAX UNLESS SUCH ORGANIZATION IS SUBJECT TO
THE TAX ON UNRELATED BUSINESS INCOME IMPOSED BY CODE SECTION 511. SUCH AFFIDAVIT
SHALL INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE
PROPOSED TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IF APPLICABLE).
NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER,
SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR
AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE
OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE
A CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO,
THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THIS
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.

 

(g)          Each Holder or Certificate Owner of a Certificate (including any
ERISA-Restricted Certificate or Residual Certificate) or an interest therein, by
such Holder’s or Owner’s acceptance thereof, shall be deemed for all purposes to
have consented to the provisions of this section.

 

(h)          After the Closing Date, neither the Sponsor nor the Depositor shall
be the Holder of any Subordinate Certificates; provided, however, that the
Certificate Registrar shall have no duty or obligation to monitor ownership by
the Sponsor or the Depositor of any Subordinate Certificates or any ownership
interest therein.

 

Section 3.04         Cancellation of Certificates.

 

Any Certificate surrendered for registration of transfer or exchange shall be
cancelled and retained in accordance with normal retention policies with respect
to cancelled certificates maintained by the Trustee or the Certificate
Registrar.

 

Section 3.05         Replacement of Certificates.

 

If (i) any Certificate is mutilated and is surrendered to the Certificate
Registrar or (ii) the Certificate Registrar receives evidence to its
satisfaction of the destruction, loss or theft of any Certificate, and there is
delivered to the Certificate Registrar such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of written
notice to the Certificate Registrar that such destroyed, lost or stolen
Certificate has been acquired by a protected purchaser, the Trustee shall
execute and the Authenticating Agent shall authenticate and deliver, in exchange
for or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a
new Certificate of like tenor and Certificate Principal Amount. Upon the
issuance of any new Certificate under this Section 3.05, the Depositor or the
Certificate Registrar may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee, the Depositor,
the Certificate Registrar or the Securities Administrator) connected therewith.
Any replacement Certificate issued pursuant to this Section 3.05 shall
constitute complete and indefeasible evidence of ownership in the Trust, as if
originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time.

 

- 62 -

 

  

If after the delivery of such new Certificate, a protected purchaser of the
original Certificate in lieu of which such new Certificate was issued presents
for payment such original Certificate, the Depositor, the Securities
Administrator, the Certificate Registrar, the Paying Agent, the Trust and the
Trustee or any agent shall be entitled to recover such new Certificate from the
Person to whom it was delivered or any Person taking therefrom, except a
protected purchaser, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expenses
incurred by the Depositor, the Securities Administrator, the Certificate
Registrar, the Paying Agent, the Trust, the Trustee or any agent in connection
therewith.

 

Section 3.06         Persons Deemed Owners.

 

Subject to the provisions of Section 3.09 with respect to Book-Entry
Certificates, the Depositor, the Securities Administrator, the Master Servicer,
the Trust, the Trustee, the Certificate Registrar, the Paying Agent and any
agent of any of them shall treat the Person in whose name any Certificate is
registered upon the books of the Certificate Registrar as the owner of such
Certificate for the purpose of receiving distributions pursuant to Sections 5.01
and 5.02 and for all other purposes whatsoever, and none of the Depositor, the
Securities Administrator, the Master Servicer, the Trust, the Trustee, the
Certificate Registrar, the Paying Agent or any agent of any of them shall be
affected by notice to the contrary.

 

Section 3.07         Temporary Certificates.

 

(a)          Pending the preparation of definitive Certificates, upon the order
of the Depositor, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver temporary Certificates that are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Certificates in lieu of which they
are issued and with such variations as the authorized officers executing such
Certificates may determine, as evidenced by their execution of such
Certificates.

 

(b)          If temporary Certificates are issued, the Depositor will cause
definitive Certificates to be prepared without unreasonable delay. After the
preparation of definitive Certificates, the temporary Certificates shall be
exchangeable for definitive Certificates upon surrender of the temporary
Certificates at the office or agency of the Certificate Registrar without charge
to the Holder. Upon surrender for cancellation of any one or more temporary
Certificates, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver in exchange therefor a like aggregate Certificate
Principal Amount of definitive Certificates of the same Class in the authorized
denominations. Until so exchanged, the temporary Certificates shall in all
respects be entitled to the same benefits under this Agreement as definitive
Certificates of the same Class.

 

Section 3.08         Appointment of Paying Agent.

 

The Trustee may appoint a Paying Agent (which may be the Trustee) for the
purpose of making distributions to the Certificateholders hereunder. The Trustee
hereby appoints the Securities Administrator as the initial Paying Agent. The
Trustee shall cause any Paying Agent, other than the Securities Administrator or
itself, to execute and deliver to the Trustee an instrument in which such Paying
Agent shall agree with the Trustee and the Securities Administrator, and the
Securities Administrator as initial Paying Agent hereby agrees with the Trustee,
that such Paying Agent shall hold all sums held by it for the payment to the
Certificateholders in an Eligible Account (which shall be the Distribution
Account) in trust for the benefit of the Certificateholders entitled thereto
until such sums shall be paid to the Certificateholders. All funds remitted by
the Securities Administrator to any such Paying Agent for the purpose of making
distributions shall be paid to the Certificateholders on each Distribution Date
and any amounts not so paid shall be returned on such Distribution Date to the
Securities Administrator. If the Paying Agent is not the Securities
Administrator, the Securities Administrator shall cause to be remitted to the
Paying Agent on or before the Business Day prior to each Distribution Date, by
wire transfer in immediately available funds, the funds to be distributed on
such Distribution Date. Any Paying Agent shall be either a bank or trust company
or otherwise authorized under law to exercise corporate trust powers.

 

- 63 -

 

 

 

Section 3.09         Book-Entry Certificates.

 

(a)          Each Class of Book-Entry Certificates, upon original issuance,
shall be issued in the form of one or more typewritten Certificates representing
the Book-Entry Certificates. The Book-Entry Certificates shall initially be
registered on the Certificate Register in the name of the nominee of the
Clearing Agency, and no Certificate Owner will receive a Definitive Certificate
representing such Certificate Owner’s interest in the Book-Entry Certificates,
except as provided in Section 3.09(c). Unless Definitive Certificates have been
issued to Certificate Owners of Book-Entry Certificates pursuant to Section
3.09(c):

 

(i)          the provisions of this Section 3.09 shall be in full force and
effect;

 

(ii)         the Certificate Registrar, the Securities Administrator and the
Paying Agent shall deal with the Clearing Agency for all purposes (including the
making of distributions on the Book-Entry Certificates) as the authorized
representatives of the Certificate Owners and the Clearing Agency and shall be
responsible for crediting the amount of such distributions to the accounts of
such Persons entitled thereto, in accordance with the Clearing Agency’s normal
procedures;

 

(iii)        to the extent that the provisions of this Section 3.09 conflict
with any other provisions of this Agreement, the provisions of this Section 3.09
shall control; and

 

(iv)        the rights of Certificate Owners shall be exercised only through the
Clearing Agency and the Clearing Agency Participants and shall be limited to
those established by law and agreements between such Certificate Owners and the
Clearing Agency and/or the Clearing Agency Participants. Unless and until
Definitive Certificates are issued pursuant to Section 3.09(c), the initial
Clearing Agency will make book-entry transfers among the Clearing Agency
Participants and receive and transmit distributions of principal of and interest
on the Book-Entry Certificates to such Clearing Agency Participants.

 

(b)          Whenever notice or other communication to the Certificateholders is
required under this Agreement, unless and until Definitive Certificates shall
have been issued to Certificate Owners pursuant to Section 3.09(c), the
Securities Administrator shall give all such notices and communications
specified herein to be given to Holders of the Book-Entry Certificates to the
Clearing Agency.

 

- 64 -

 

  

(c)          If (i) (A) the Clearing Agency or the Depositor advises the
Securities Administrator in writing that the Clearing Agency is no longer
willing or able to discharge properly its responsibilities with respect to the
Book-Entry Certificates, and (B) the Depositor is unable to locate a qualified
successor satisfactory to the Depositor and the Securities Administrator or (ii)
after the occurrence of an Event of Default, Certificate Owners representing
beneficial interests aggregating not less than 50% of the Certificate Principal
Amount of a Class of Book-Entry Certificates advise the Securities Administrator
and the Clearing Agency through the Clearing Agency Participants in writing that
the continuation of a book-entry system through the Clearing Agency is no longer
in the best interests of the Certificate Owners of a Class of Book-Entry
Certificates (each such event, a “Book-Entry Termination”), the Certificate
Registrar shall notify the Clearing Agency to effect notification to all
Certificate Owners, through the Clearing Agency, of the occurrence of any such
event and of the availability of Definitive Certificates to Certificate Owners.
Upon surrender to the Certificate Registrar of the Book-Entry Certificates by
the Clearing Agency, accompanied by registration instructions from the Clearing
Agency for registration, the Certificate Registrar shall issue the Definitive
Certificates. None of the Depositor, the Certificate Registrar, the Securities
Administrator, the Paying Agent, the Trust or the Trustee shall be liable for
any delay in delivery of such instructions and may conclusively rely on, and
shall be protected in relying on, such instructions. Upon the issuance of
Definitive Certificates all references herein to obligations imposed upon or to
be performed by the Clearing Agency shall be deemed to be imposed upon and
performed by the Certificate Registrar, to the extent applicable, with respect
to such Definitive Certificates and the Certificate Registrar shall recognize
the holders of the Definitive Certificates as Certificateholders hereunder.

 

Section 3.10         Exchangeable Certificates.

 

(a)          The Initial Exchangeable Certificates and Exchangeable Certificates
authorized by this Agreement shall consist of the Initial Exchangeable
Certificates and Exchangeable Certificates having the characteristics specified
or determined as described herein, and otherwise shall be subject to the terms
and provisions set forth herein.

 

(b)          The Initial Exchangeable Certificates and Exchangeable
Certificates, as applicable, shall be exchangeable on the books of the Clearing
Agency for the Initial Exchangeable Certificates and Exchangeable Certificates,
as applicable, in the combinations specified on Exhibit J, on and after the
Closing Date, by notice to the Securities Administrator substantially in the
form of Exhibit K hereto and in accordance with the procedures specified
hereunder.

 

On each Distribution Date, the Securities Administrator shall increase or reduce
the Certificate Principal Amounts and Notional Amounts of the Initial
Exchangeable Certificates and the Exchangeable Certificates in accordance with
the payment priorities set forth in Section 5.02 and allocation of Realized
Losses and Certificate Writedown Amounts as set forth in Section 5.03 based on
the then outstanding Certificate Principal Amounts of such Classes.

 

There shall be no limitation on the number of exchanges authorized pursuant to
this Section 3.10, and, except as provided in the third following paragraph, no
fee or other charge shall be payable to the Securities Administrator or the
Clearing Agency in connection therewith. The maximum Certificate Principal
Amount and Notional Amount of the Initial Exchangeable Certificates and the
Exchangeable Certificates shall be as described in the Preliminary Statement to
this Agreement.

 

In order to effect an exchange of Certificates, the Certificateholder shall
notify the Securities Administrator by email at “ctsspgexchanges@wellsfargo.com”
no later than three Business Days prior to the proposed Exchange Date. A notice
becomes irrevocable on the second Business Day before the proposed Exchange
Date. The “Exchange Date” can be any Business Day other than the first or last
Business Day of the month and the related Record Date, subject to the Securities
Administrator's approval. The notice must be on the Certificateholder's
letterhead, carry a medallion stamp guarantee and set forth the following
information: (i) the CUSIP number of each Certificate or Certificates (as
applicable) to be exchanged and Certificate or Certificates (as applicable) to
be received; (ii) the outstanding Certificate Principal Amounts and, if
applicable, Notional Amounts of the Certificates to be exchanged; (iii) the
Clearing Agency’s participant numbers to be debited and credited; (iv) the
proposed Exchange Date; and (v) the Certificateholder’s email address. After
receiving the notice, the Securities Administrator shall e-mail to the
Certificateholder wire payment instructions relating to the Exchange Fee. The
Certificateholder will utilize the Deposit and Withdrawal at Custodian System at
the Clearing Agency to exchange the Certificates.

 

- 65 -

 

  

The Initial Exchangeable Certificate and Exchangeable Certificates to be
exchanged must be in the correct Certificate Principal Amounts and Notional
Amounts, as applicable, set forth on Exhibit J. The Securities Administrator
shall verify the proposed Certificate Principal Amounts and Notional Amounts to
ensure that the principal and interest entitlements of the Certificates received
equal the entitlements of the Certificates surrendered. If there is an error,
the exchange will not occur until such error is corrected. Unless rejected for
error, the notice of exchange will become irrevocable on the second Business Day
before the proposed Exchange Date.

 

The preparation of all Certificates referred to in this Section 3.10 in
connection with an exchange shall be at the expense of the parties thereto. For
each exchange, the Certificateholder of the related Certificate shall pay to the
Securities Administrator in connection with each exchange a fee (the “Exchange
Fee”) equal to $5,000. Such Exchange Fee must be received by the Securities
Administrator prior to the Exchange Date or such exchange shall not be effected.
The Certificateholder wishing to effect such exchange must pay any other
expenses related to such exchange, including but not limited to any fees charged
by the Clearing Agency.

 

The Securities Administrator shall make the first distribution on an Initial
Exchangeable Certificate or an Exchangeable Certificate received in an exchange
transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

Section 3.11         Tax Status and Reporting of Exchangeable Certificates.

 

(a)         It is intended that the Exchangeable Subtrust be classified for
federal income tax purposes as a grantor trust under Subpart E, part I of
subchapter J of chapter 1 of the Code, and the powers granted and obligations
undertaken in this Agreement shall be construed so as to further such intent.
Under no circumstances shall the Trust, the Trustee, the Master Servicer, the
Depositor or the Securities Administrator have the power to vary the investments
of the Holders of Initial Exchangeable Certificates or Exchangeable Certificates
in their related assets of the Exchangeable Subtrust in order to take advantage
of variations in the market to improve their rate of return. The Initial
Exchangeable Certificates and the Exchangeable Certificates represent undivided
beneficial ownership of a proportionate interest in the Uncertificated
Upper-Tier Interests identified as related to such Certificates in the
Preliminary Statement.

 

(b)         The Securities Administrator shall prepare and file, and the Trustee
shall sign, as instructed by the Securities Administrator, all of the tax
returns that it determines are required with respect to the Exchangeable
Subtrust. The Trustee and the Trust shall, however, be entitled to conclusively
rely on such tax returns and shall have no duty to review or monitor any tax
returns prepared by the Securities Administrator. The expenses of preparing such
returns shall be borne by the Securities Administrator without any right of
reimbursement therefor. The Trustee and the Master Servicer shall promptly
provide the Securities Administrator with such information as the Securities
Administrator may from time to time request for the purpose of enabling the
Securities Administrator to prepare such tax returns.

 

- 66 -

 

  

(c)         Each beneficial owner of an Initial Exchangeable Certificate or an
Exchangeable Certificate shall be deemed to have instructed the Trustee to
deposit the Uncertificated Upper-Tier Interests into the Exchangeable Subtrust
and to have agreed, by acceptance of any rights in the Certificates, to treat
the Initial Exchangeable Certificates and the Exchangeable Certificates as
interests in a grantor trust that owns regular interests in a REMIC for all
income tax purposes unless and until otherwise required by an applicable taxing
authority. The Securities Administrator shall establish and maintain the
Exchangeable Subtrust Account as a subaccount of the Distribution Account. On
each Distribution Date, the Securities Administrator on behalf of the Trustee
(or the Paying Agent appointed by the Trustee) shall deposit into the
Exchangeable Subtrust Account all amounts deemed distributed with respect to
Uncertificated Upper-Tier Interests pursuant to the Preliminary Statement and
Section 5.07 hereof.

 

(d)         The Exchangeable Subtrust shall be treated as a WHFIT that is a
WHMT. The Securities Administrator will report as required under the WHFIT
Regulations to the extent such information as is reasonably necessary to enable
the Securities Administrator to do so is provided to the Securities
Administrator on a timely basis. The “middlemen” as defined by the WHFIT
Regulations shall be Cede & Co., the nominee of the Clearing Agency. The
Securities Administrator will not be liable for any tax reporting penalties that
may arise under the WHFIT Regulations as a result of the Depositor incorrectly
determining the status of the Grantor Trust as a WHFIT or failing to identify
whether or not the Exchangeable Subtrust is a WHFIT.

 

(e)         The Securities Administrator, in its discretion, will report
required WHFIT information using either the cash or accrual method, except to
the extent the WHFIT Regulations specifically require a different method. The
Securities Administrator shall be under no obligation to determine whether any
Certificateholder uses the cash or accrual method. The Securities Administrator,
upon written request, will make available WHFIT information to
Certificateholders annually. In addition, the Securities Administrator will not
be responsible or liable for providing subsequently amended, revised or updated
information to any Certificateholder, unless requested by the Certificateholder.

 

(f)          The Securities Administrator shall not be liable for failure to
meet the reporting requirements of the WHFIT Regulations or for any penalties
thereunder if such failure is due to: (i) the lack of reasonably necessary
information being provided to the Securities Administrator or (ii) incomplete,
inaccurate or untimely information being provided to the Securities
Administrator. Each owner of a Class of Certificates representing, in whole or
in part, beneficial ownership of an interest in a WHFIT, by acceptance of its
interest in such Class of Certificates, shall be deemed to have agreed to
provide the Securities Administrator at its applicable Corporate Trust Office
with information regarding any sale of such Certificates, including the price,
amount of proceeds and date of sale. Absent receipt of such information, and
unless informed otherwise by the Depositor, the Securities Administrator will
assume there is no secondary market trading of WHFIT interests.

 

(g)         To the extent required by the WHFIT Regulations, the Securities
Administrator will use reasonable efforts to publish on an appropriate website
the CUSIPs for the Certificates that represent ownership of an interest in a
WHFIT. The Securities Administrator will make reasonable good faith efforts to
keep the website accurate and updated to the extent CUSIP have been received.
The Securities Administrator will not be liable for investor reporting delays
that result from the receipt of inaccurate or untimely CUSIP information.

 

(h)         The Securities Administrator shall perform on behalf of the
Exchangeable Subtrust all reporting and other tax compliance duties that are
required in respect thereof under the Code or other compliance guidance issued
by the Internal Revenue Service or any state or local taxing authority.

 

- 67 -

 

  

(i)          The Securities Administrator shall perform its duties hereunder so
as to maintain the status of the Exchangeable Subtrust as a grantor trust. The
Securities Administrator shall not knowingly take (or cause any Exchangeable
Subtrust to take) any action or fail to take (or fail to cause to be taken) any
action that, if taken or not taken, as the case may be, could result in an
Adverse Grantor Trust Event, unless the Securities Administrator has obtained or
received an Opinion of Counsel (at the expense of the party requesting such
action or at the expense of the Trust if the Securities Administrator seeks to
take such action or to refrain from taking any action for the benefit of the
Trust) to the effect that the contemplated action will not result in an Adverse
Grantor Trust Event. None of the other parties hereto shall take any action or
fail to take any action (whether or not authorized hereunder) as to which the
Securities Administrator has advised it in writing that the Securities
Administrator has received or obtained an Opinion of Counsel to the effect that
an Adverse Grantor Trust Event could result from such action or failure to act.
The Securities Administrator may consult with counsel to make such written
advice, and the cost of same shall be borne by the party seeking to take the
action not permitted by this Agreement, but in no event at the cost or expense
of the Trust or the Securities Administrator.

 

Article IV

 

ADMINISTRATION OF THE TRUST FUND

 

Section 4.01         Custodial Accounts; Distribution Account.

 

(a)          On or prior to the Closing Date, the applicable Servicer will be
required to establish and maintain one or more Custodial Accounts, as provided
in the applicable Servicing Agreement, into which all Scheduled Payments and
unscheduled payments with respect to the Mortgage Loans, net of any deductions
or reimbursements permitted under this Agreement and the applicable Servicing
Agreement, shall be deposited. On each Servicer Remittance Date, each Servicer
will remit to the Securities Administrator, for deposit into the Distribution
Account, all amounts so required to be deposited into such account in accordance
with the terms of this Agreement and the applicable Servicing Agreement.

 

(b)          The Securities Administrator, as Paying Agent for the Trustee,
shall establish and maintain an Eligible Account entitled “Distribution Account
of Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, as Trustee for
the benefit of Holders of Oaks Mortgage Trust Series 2015-1 Mortgage
Pass-Through Certificates.” The Securities Administrator shall hold the
Distribution Account and all money and other property therein in trust for the
benefit of the Certificateholders. The Securities Administrator shall, promptly
upon receipt from the Servicers on each Servicer Remittance Date, deposit into
the Distribution Account and retain on deposit until the related Distribution
Date the following amounts:

 

(i)          the aggregate of collections with respect to the Mortgage Loans
remitted by each Servicer from the applicable Custodial Account to the
Securities Administrator in accordance with the applicable Servicing Agreement;

 

(ii)         any amounts required to be deposited by the Master Servicer with
respect to the Mortgage Loans for the related Due Period pursuant to this
Agreement, including the amount of any Advances or Master Servicer Compensating
Interest Payments with respect to the Mortgage Loans not paid by the applicable
Servicer or the Servicing Administrator; and

 

(iii)        any other amounts so required to be deposited in the Distribution
Account in the related Due Period pursuant to this Agreement.

 

The Distribution Account (including income, if any, earned on the investment of
funds in such account) will be owned by the Lower-Tier REMIC for federal income
tax purposes.

 

- 68 -

 

  

(c)          In the event the Master Servicer or a Servicer has remitted in
error to the Distribution Account any amount not required to be remitted in
accordance with the definition of the Available Distribution Amount, it may at
any time direct the Securities Administrator to withdraw such amount from the
Distribution Account for repayment to the Master Servicer or such Servicer, as
applicable, by delivery of an Officer’s Certificate to the Securities
Administrator and the Trustee which describes the amount deposited in error.

 

(d)          On each Distribution Date and the final Distribution Date of the
Certificates in accordance with Section 7.01, the Securities Administrator, as
Paying Agent, shall distribute the Available Distribution Amount to the
Certificateholders and any other parties entitled thereto in the amounts and
priorities set forth in Section 5.02. The Securities Administrator may, with the
consent of the Depositor, from time to time withdraw from the Distribution
Account and pay to itself, the Master Servicer, the Trustee or the Custodian any
amounts permitted to be paid or reimbursed to such Person from funds in the
Distribution Account that are Extraordinary Trust Expenses.

 

(e)         Funds in the Distribution Account for the period from each Servicer
Remittance Date to the related Distribution Date shall, if invested, be invested
in Eligible Investments selected by the Securities Administrator, which shall
mature not later than the Distribution Date and any such Eligible Investment
shall not be sold or disposed of prior to its maturity. All such Eligible
Investments shall be made in the name of the Securities Administrator in trust
for the benefit of the Trustee, the Trust and Holders of the Oaks Mortgage Trust
Series 2015-1 Certificates. All income and gain realized from any Eligible
Investment in the Distribution Account shall be compensation to the Securities
Administrator. The Securities Administrator shall deposit the amount of any
losses incurred in respect of any such investments out of its own funds, without
any right of reimbursement therefor, immediately as realized. For the avoidance
of doubt, the Lower-Tier REMIC will report all items of income, gain, loss,
deduction, credit and any other items attributable to the Distribution Account
for federal income tax purposes. Promptly following the receipt of an employer
identification number for the Lower-Tier REMIC from the Securities Administrator
pursuant to Section 6.20(b), the Depositor shall prepare and provide to the
Securities Administrator, and the Trustee shall sign as instructed by the
Depositor, (i) an IRS Form W-9 on behalf of the Lower-Tier REMIC, and (ii) any
additional IRS forms (or updated versions of any previously submitted IRS forms)
or other documentation upon the reasonable request of the Securities
Administrator as may be necessary (a) to reduce or eliminate the imposition of
U.S. withholding taxes on the Lower-Tier REMIC and (b) to permit the Securities
Administrator to fulfill its tax reporting obligations under applicable law with
respect to the Distribution Account or any amounts paid to the Trust. If any IRS
form or other documentation previously delivered becomes obsolete or inaccurate
in any respect, the Depositor shall timely provide to the Securities
Administrator, and the Trustee shall sign as instructed by the Depositor,
accurately updated and complete versions of such IRS forms or other
documentation. In connection with the foregoing, the Trustee shall be entitled
to conclusively rely on such tax forms and shall have no duty to prepare,
review, file or monitor such tax forms prepared by the Depositor. The Securities
Administrator, both in its individual capacity and in its capacity as Securities
Administrator, shall have no liability to the Trust or any other person in
connection with any tax withholding amounts paid or withheld from the
Distribution Account pursuant to applicable law arising from the Depositor’s
failure to timely provide an accurate, correct and complete IRS Form W-9 or such
other documentation contemplated under this paragraph.

 

Section 4.02         Reports to Trustee and Certificateholders.

 

On each Distribution Date, the Securities Administrator shall have prepared and
shall make available to the Trustee, the Depositor and each Certificateholder a
written report setting forth the following information (on the basis of Mortgage
Loan level information obtained from the Master Servicer and the applicable
Servicer) (the “Distribution Date Statement”):

 

- 69 -

 

 

 

(a)          the amount of the distributions, separately identified, with
respect to each Class of Certificates;

 

(b)          the amount of the distributions set forth in clause (a) allocable
to principal, separately identifying the aggregate amount of any Principal
Prepayments or other unscheduled recoveries of principal included in that
amount;

 

(c)          the amount of the distributions set forth in clause (a) allocable
to interest;

 

(d)          the amount of any unpaid Interest Distribution Shortfall, Net
Prepayment Interest Shortfalls and any shortfalls from interest rate reductions
related to the Civil Relief Act with respect to each Class of Certificates;

 

(e)          the Certificate Principal Amount of each Class of Certificates
(other than the Interest-Only Certificates) and the Notional Amount of each
Class of Interest-Only Certificates, in each case after giving effect to the
distribution of principal on that Distribution Date;

 

(f)          the aggregate Stated Principal Balance of the Mortgage Loans at the
beginning and at the end of the related Prepayment Period, the mortgage interest
rates (in incremental ranges) and the weighted average remaining term of the
Mortgage Loans;

 

(g)         the aggregate Repurchase Price deposited into the Distribution
Account with respect to the Mortgage Loans, which information may be presented
in a footnote;

 

(h)          the Senior Percentage and the Subordinate Percentage for the
following Distribution Date;

 

(i)          the Senior Prepayment Percentage and the Subordinate Prepayment
Percentage for the following Distribution Date;

 

(j)           the amount of the Master Servicing Fee, Servicing Administrator
Fee, Trustee Fee, the Cenlar Servicing Fee, the PHH Servicing Fee, the
Shellpoint Servicing Fee paid to or retained by the Master Servicer, the
Servicing Administrator, the Trustee, Cenlar, PHH and Shellpoint, respectively,
and the amount of any fees paid to the Custodian;

 

(k)          the aggregate amount of Advances for the related Due Period;

 

(l)           the number and Stated Principal Balance of the Mortgage Loans that
were (A) delinquent (exclusive of Mortgage Loans in foreclosure) (1) 30 to 59
days, (2) 60 to 89 days and (3) 90 or more days, in each case using the MBA
method, (B) in foreclosure and delinquent and (C) in bankruptcy as of the close
of business on the last day of the calendar month preceding that Distribution
Date;

 

(m)         the amount of cash flow received for such Distribution Date, and the
sources thereof (e.g., principal, interest, liquidation proceeds or REO
disposition proceeds);

 

- 70 -

 

  

(n)          for any Mortgage Loan as to which the related Mortgaged Property
was an REO Property during the preceding calendar month, the principal balance
of such Mortgage Loan as of the close of business on the last day of the related
Due Period;

 

(o)          the aggregate number and principal balance of any REO Properties as
of the close of business on the last day of the preceding Due Period;

 

(p)          the amount of Realized Losses incurred during the preceding
calendar month;

 

(q)          the cumulative amount of Realized Losses incurred since the Closing
Date;

 

(r)           the Realized Losses, if any, allocated to each Class of
Certificates on that Distribution Date;

 

(s)          the Certificate Interest Rate for each Class of Certificates and
the Net WAC Rate for that Distribution Date;

 

(t)           any Servicing Modifications with respect to any Mortgage Loan
during the related Due Period;

 

(u)          the applicable Record Date and Accrual Period for each Class of
Certificates and such Distribution Date;

 

(v)         the amount on deposit in the Distribution Account as of such
Distribution Date (after giving effect to distributions on such date) and as of
the prior Distribution Date;

 

(w)         the nature of any Material Breach of a representation and warranty
relating to the characteristics of the Mortgage Loans or any transaction
covenants;

 

(x)          the amount of (i) Advances and Servicing Advances made by the
Servicers, the Servicing Administrator and the Master Servicer, either in its
capacity as Master Servicer with respect to any Advances made prior to the
Master Servicer becoming the successor servicer or in its capacity as successor
servicer with respect to Advances and Servicing Advances, and (ii) Advances and
Servicing Advances reimbursed during the related Due Period;

 

(y)          the amount of any Subsequent Recoveries;

 

(z)          the amount, if any, of Extraordinary Trust Expenses (a) as of the
related Distribution Date that have been paid from the Trust, (b) cumulatively
since the Closing Date that have been paid from the Trust and (c) will be
carried over to the next year due the limitation contained in clause (D) of the
definition of Available Distribution Amount;

 

(aa)        the amounts of any compensating interest paid by the Servicing
Administrator and the Master Servicer for such Distribution Date;

 

(bb)        whether the Step-Down Test has been satisfied for such Distribution
Date;

 

(cc)        the status and outcome of the Mortgage Loan review conducted by the
Independent Evaluator;

 

- 71 -

 

  

(dd)       the aggregate number and principal balance of any repurchased
Mortgage Loans and the aggregate amount of indemnity payments made by the
Sponsor with respect to a Defective Mortgage Loan, in each case, during the
preceding Due Period, and cumulatively as of the close of business on the last
day of the preceding Due Period;

 

(ee)        the aggregate Certificate Principal Amounts of each Class of Initial
Exchangeable Certificates and Exchangeable Certificates, immediately preceding
such Distribution Date; and

 

(ff)         the Certificate Principal Amount and Class factor of each Class of
Certificates and the Notional Amount for the Interest-Only Certificates prior to
and after giving effect to distributions on such Distribution Date.

 

In addition, the Securities Administrator shall provide a supplemental report on
each Distribution Date containing any communication received by it in accordance
with Section 3.02(b) since the preceding Distribution Date.

 

On each Distribution Date, the Securities Administrator shall provide Bloomberg
Financial Markets, L.P. (“Bloomberg”) CUSIP level factors for each Class of
Certificates as of such Distribution Date, using a format and media mutually
acceptable to the Securities Administrator and Bloomberg.

 

The Securities Administrator shall make such reports and such other loan level
information as the Depositor and the Securities Administrator shall agree
available each month via the Securities Administrator’s website at
http://www.ctslink.com. Assistance in using the website may be obtained by
calling the Securities Administrator’s customer service desk at 1-866-846-4526.
Certificateholders and other parties that are unable to use the website are
entitled to have a paper copy mailed to them via first class mail by contacting
the Securities Administrator and indicating such. In preparing or furnishing the
foregoing information to the Certificateholders, the Securities Administrator
shall be entitled to rely conclusively on the accuracy of the information or
data regarding the Mortgage Loans and the related REO Properties that has been
provided to the Securities Administrator by the Master Servicer and the
Servicers, and the Securities Administrator shall not be obligated to verify,
recompute, reconcile or recalculate any such information or data.

 

Within a reasonable period of time after the end of each calendar year, the
Securities Administrator shall cause to be furnished to each Person who at any
time during the calendar year was a Certificateholder, a statement containing
information necessary to enable certificateholders to prepare their tax returns.
Such obligation of the Securities Administrator shall be deemed to have been
satisfied to the extent that substantially comparable information shall be
provided by the Securities Administrator pursuant to any requirements of the
Code as from time to time in effect.

 

Upon the reasonable advance written request of any Certificateholder that is a
savings and loan, bank or insurance company (which request, if received by the
Securities Administrator, shall be promptly forwarded to the Trustee), the
Trustee shall provide, or cause to be provided (or, to the extent that such
information or documentation is not required to be provided by the Servicers
under this Agreement and the applicable Servicing Agreement, shall use
reasonable efforts to obtain such information and documentation from the
applicable Servicer, and provide) to such Certificateholders such reports and
access to information and documentation regarding the Mortgage Loans as such
Certificateholders may reasonably deem necessary to comply with applicable
regulations of the Office of Thrift Supervision or its successor or other
regulatory authorities with respect to an investment in the Certificates;
provided, however, that (i) such Certificateholders shall pay in advance for the
Trustee’s actual expenses incurred in providing such reports and access and such
expenses shall not be paid by the Trust Fund and (ii) the Trustee shall provide
such information and documentation only to the extent that the Trustee has
obtained such information and would not be in violation of any applicable
privacy laws.

 

- 72 -

 

  

The Trustee shall provide a copy of the Final Certification it receives from the
Custodian pursuant to Section 7 of the Custodial Agreement to the Securities
Administrator. The Securities Administrator is hereby directed to provide a copy
(which may be in electronic form) of such Final Certification to any
Certificateholder upon such party's request therefor.

 

Section 4.03         Rule 17g-5 Compliance.

 

(a)          The Rule 17g-5 Information Provider shall, upon receipt of an NRSRO
Certification in the form of Exhibit I, make available on its Rule 17g-5 Website
solely to the Depositor, each Rating Agency and to any NRSRO the following
items, but only to the extent such items are delivered to it by electronic mail
(in a format suitable for posting to the Rule 17g-5 Website) to
rmbs17g5informationprovider@wellsfargo.com, specifically with a subject
reference of “Oaks Mortgage Trust Series 2015-1” and an identification of the
type of information being provided in the body of such notice, or any other
delivery method established or approved by the Rule 17g-5 Information Provider
if or as may be necessary or beneficial:

 

(i)          any Rating Agency Information provided to the Rule 17g-5
Information Provider in accordance with Sections 2.02, 6.06, 6.07, 6.14, 9.01,
11.03 and 11.12 of this Agreement, as well as reports prepared in accordance
with Sections 9.11, 9.12 and 9.13 (provided that the Rule 17g-5 Information
Provider shall not be required to post to its Rule 17g-5 Website any such
information previously posted to and available on the Securities Administrator’s
website);

 

(ii)         any notice of any amendment to the Exchange Act that modifies the
procedures herein relating to Exchange Act Rule 17g-5 pursuant to this
Agreement; and

 

(iii)        a summary of any oral conversation with a Rating Agency regarding
any Mortgage Loan, any Mortgaged Property or any REO Property, to the extent
required to be provided pursuant to Exchange Act Rule 17g-5.

 

The foregoing information shall be made available by the Rule 17g-5 Information
Provider on its Rule 17g-5 Website. Such information shall be posted to the Rule
17g-5 Website on the same Business Day as it is received, provided that such
information is received by 12:00 p.m. (eastern time) or, if received after 12:00
p.m., on the next Business Day. The Rule 17g-5 Information Provider shall have
no obligation or duty to verify, confirm or otherwise determine whether the
information being delivered is accurate, complete, conforms to the requirements
of this Agreement, or otherwise is or is not anything other than what it
purports to be. The Rule 17g-5 Information Provider shall not be deemed to have
obtained actual knowledge of any information by virtue of the receipt and
posting of such information to the Rule 17g-5 Website. Further, notwithstanding
anything to the contrary herein, in the event the Depositor determines that any
information previously posted to the Rule 17g-5 Website should not have been
posted thereto pursuant to the terms of this Agreement, the Depositor shall
direct the Rule 17g-5 Information Provider in writing to remove such information
from the Rule 17g-5 Website, such written notice to specify the information to
be so removed. The Rule 17g-5 Information Provider (i) shall have no obligation
or duty to verify, confirm or otherwise determine the accuracy of the
information contained in such written direction, (ii) shall be entitled to rely
fully upon such written direction and (iii) shall not be held liable in
connection with removing any such information from the Rule 17g-5 Website upon
the receipt of such written direction.

 

- 73 -

 

  

The Rule 17g-5 Information Provider shall provide a mechanism to notify any
party that has submitted an NRSRO Certification each time the Rule 17g-5
Information Provider posts an additional document to the Rule 17g-5 Website.

 

In connection with providing access to the Rule 17g-5 Website, the Rule 17g-5
Information Provider may require registration and the acceptance of a
disclaimer. The Rule 17g-5 Information Provider shall not be liable for the
dissemination of information in accordance with the terms of this Agreement,
makes no representations or warranties as to the accuracy or completeness of
such information being made available, has no obligation to review such
information, and assumes no responsibility for such information. The Rule 17g-5
Information Provider shall not be liable for its failure to make any information
available to each Rating Agency or NRSROs unless such information was delivered
to the Rule 17g-5 Information Provider at the email address specified in writing
to the Depositor, with a subject heading of “ Oaks Mortgage Trust Series 2015-1”
and sufficient detail to indicate that such information is required to be posted
on the Rule 17g-5 Website.

 

If any NRSRO that has previously submitted an NRSRO Certification and whose
NRSRO Certification has been accepted, notifies the Rule 17g-5 Information
Provider that it is unable to access information posted to the Rule 17g-5
Website and such access issue is determined to be the result of a problem with
the Rule 17g-5 Website, if such access issue is not resolved within one Business
Day of such determination, the Rule 17g-5 Information Provider shall so notify
the Depositor.

 

(b)          Each of the Master Servicer and the Trustee hereby agrees that,
except as otherwise expressly permitted herein, it shall not communicate with
(including verbally) or provide information to a Rating Agency without the prior
consent of and consultation with the Depositor, and that any permitted
communication by it to a Rating Agency will be made by it only in the manner
prescribed by the procedures established by the Depositor to ensure compliance
with Exchange Act Rule 17g-5, including to the extent set forth herein,
providing any such communications to the Depositor for posting on the Rule 17g-5
Website pursuant to this Section 4.03 prior to communicating with such Rating
Agency.

 

Section 4.04         Rule 15Ga-1 Compliance.

 

(a)          To the extent a Responsible Officer of the Master Servicer or the
Securities Administrator receives a demand for the repurchase or substitution of
a Mortgage Loan based on a breach of a representation or warranty made by the
Sponsor (a “Demand”), the Master Servicer and the Securities Administrator
agrees (i) if such Demand is in writing, promptly to forward such Demand to the
Trustee, and (ii) if such Demand is oral, to instruct the requesting party to
submit such Demand in writing to the Trustee. To the extent a Responsible
Officer of the Trustee receives a Demand, it shall provide the Depositor with
prompt written notice of such Demand.

 

(b)          In connection with the repurchase or substitution of a Mortgage
Loan pursuant to a Demand, any dispute with respect to a Demand, or the
withdrawal or final rejection of a Demand (i) the Master Servicer agrees, to the
extent a Responsible Officer of the Master Servicer has actual knowledge
thereof, promptly to notify the Trustee in writing, and (ii) the Trustee agrees,
to the extent a Responsible Officer of the Trustee has actual knowledge thereof,
promptly to notify the Depositor in writing.

 

(c)          To the extent in its possession, the Trustee shall provide the
Depositor with any applicable information required under Rule 15Ga-1 of the
Exchange Act (the “Rule 15Ga-1 Information”) in a timely manner so as to enable
the Depositor to meet its reporting obligations under Rule 15Ga-1. The Depositor
shall be entitled conclusively to rely on the Rule 15Ga-1 Information provided
to it by the Trustee in connection with the compilation by the Depositor of the
Rule 15Ga-1 Information required to be reported on Form ABS-15G. For the
avoidance of doubt, the Depositor shall have sole responsibility for compiling
the Rule 15Ga-1 Information required to be reported on Form ABS-15G.

 

- 74 -

 

  

Section 4.05         Calculations Respecting Mortgage Loans.

 

Calculations required to be made pursuant to this Agreement with respect to any
Mortgage Loan in the Trust Fund shall be made based upon current information as
to the terms of each Mortgage Loan and reports by the applicable Servicer of
payments received by such Servicer from the Mortgagor on such Mortgage Loan and
payments to be made to the Securities Administrator as supplied to the
Securities Administrator by the Master Servicer. Neither the Trustee nor the
Securities Administrator shall be required to recompute, verify or recalculate
the information supplied to it by the Master Servicer or the Servicers.

 

Article V

 

DISTRIBUTIONS TO HOLDERS OF CERTIFICATES

 

Section 5.01         Distributions Generally.

 

(a)          Subject to Section 7.01 respecting the final distribution on the
Certificates, on each Distribution Date the Paying Agent on behalf of the
Trustee shall make distributions to holders of Certificates as of the related
Record Date in accordance with this Article V. Such distributions shall be made
by wire transfer in immediately available funds to an account specified in the
request and at the expense of each Certificateholder or, upon request made to
the Securities Administrator at least five Business Days prior to the related
Record Date by check mailed to each Certificateholder’s address as it appears on
the Certificate Register of the Certificate Registrar; provided, however, that
the final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Certificate Registrar’s
Corporate Trust Office; provided, further, that the foregoing provisions shall
not apply to any Class of Certificates as long as such Certificate remains a
Book-Entry Certificate in which case all payments made shall be made through the
Clearing Agency and its Clearing Agency Participants. Wire transfers will be
made at the expense of the Holder requesting such wire transfer by deducting a
wire transfer fee from the related distribution. Notwithstanding such final
payment of principal of any of the Certificates, each Certificate will remain
outstanding until the termination of each REMIC and the payment in full of all
other amounts due with respect to the Certificates and at such time such final
payment in retirement of any Certificate will be made only upon presentation and
surrender of such Certificate at the Certificate Registrar’s Corporate Trust
Office. If any payment required to be made on the Certificates is to be made on
a day that is not a Business Day, then such payment will be made on the next
succeeding Business Day.

 

(b)          All distributions or allocations made with respect to the
Certificateholders within each Class on each Distribution Date shall be
allocated among the outstanding Certificates in such Class equally in proportion
to their respective initial Certificate Principal Amounts or initial Notional
Amounts (or Percentage Interests).

 

- 75 -

 

  

Section 5.02         Distributions From the Distribution Account.

 

(a)         On each Distribution Date, to the extent received by the Securities
Administrator, the Available Distribution Amount for such date will be applied
to distributions on the Certificates in the following order of priority:

 

(1)         to the Class A-6, Class A-9, Class A-11, Class A-X-1, Class A-X-5,
Class A-X-6 and Class A-X-7 Certificates, pro rata, based on their respective
Interest Distribution Amounts, each such Class’ Interest Distribution Amount and
any accrued but unpaid Interest Distribution Shortfalls;

 

(2)         from the Available Distribution Amount remaining after application
of priority (1) above, the Senior Principal Distribution Amount will be
distributed, concurrently, on a pro rata basis, based upon the applicable
Certificate Principal Amount of the related Certificates:

 

(i)          to the Class A-9 and Class A-11 Certificates in the aggregate, and
to the Class A-6 Certificates, concurrently, on a pro rata basis based upon the
applicable Certificate Principal Amount for each such Class:

 

(A)         sequentially, to the Class A-9 and Class A-11 Certificates, in that
order, an amount up to the Senior Principal Distribution Amount, multiplied by a
fraction, the numerator of which is equal to the aggregate Certificate Principal
Amount of the Class A-9 and Class A-11 Certificates immediately prior to such
Distribution Date, and the denominator of which is equal to the aggregate
Certificate Principal Amount of the Class A-6, Class A-9 and Class A-11
Certificates immediately prior to such Distribution Date, in each case until the
Certificate Principal Amount of each such Class has been reduced to zero; and

 

(B)         to the Class A-6 Certificates, an amount up to the Senior Principal
Distribution Amount, multiplied by a fraction, the numerator of which is equal
to the Certificate Principal Amount of the Class A-6 Certificates immediately
prior to such Distribution Date, and the denominator of which is equal to the
aggregate Certificate Principal Amount of the Class A-6, Class A-9 and Class
A-11 Certificates immediately prior to such Distribution Date, until the
Certificate Principal Amount of such Class has been reduced to zero;

 

(3)         from the Available Distribution Amount remaining after application
of priorities (1) and (2) above, in the following order of priority:

 

(i)          to the Class B-1 Certificates, the Interest Distribution Amount for
such date and Class and any accrued but unpaid Interest Distribution Shortfalls
for such date and Class;

 

(ii)         to the Class B-1 Certificates, the aggregate Subordinate Principal
Distribution Amount payable to such Class for such date, until its Certificate
Principal Amount has been reduced to zero;

 

(iii)        to the Class B-2 Certificates, the Interest Distribution Amount for
such date and Class and any accrued but unpaid Interest Distribution Shortfalls
for such date and Class;

 

(iv)        to the Class B-2 Certificates, the aggregate Subordinate Principal
Distribution Amount payable to such Class for such date, until its Certificate
Principal Amount has been reduced to zero;

 

- 76 -

 

  

(v)         to the Class B-3 Certificates, the Interest Distribution Amount for
such date and Class and any accrued but unpaid Interest Distribution Shortfalls
for such date and Class;

 

(vi)        to the Class B-3 Certificates, the aggregate Subordinate Principal
Distribution Amount payable to such Class for such date, until its Certificate
Principal Amount has been reduced to zero;

 

(vii)       to the Class B-4 Certificates, the Interest Distribution Amount for
such date and Class and any accrued but unpaid Interest Distribution Shortfalls
for such date and Class;

 

(viii)      to the Class B-4 Certificates, the aggregate Subordinate Principal
Distribution Amount payable to such Class for such date, until its Certificate
Principal Amount has been reduced to zero;

 

(ix)         to the Class B-5 Certificates, the Interest Distribution Amount for
such date and Class and any accrued but unpaid Interest Distribution Shortfalls
for such date and Class;

 

(x)          to the Class B-5 Certificates, the aggregate Subordinate Principal
Distribution Amount payable to such Class for such date, until its Certificate
Principal Amount has been reduced to zero; and

 

(xi)         to the Class B-6 Certificates, the Interest Distribution Amount for
such date and Class and any accrued but unpaid Interest Distribution Shortfalls
for such date and Class;

 

(xii)        to the Class B-6 Certificates, the aggregate Subordinate Principal
Distribution Amount payable to such Class for such date, until its Certificate
Principal Amount has been reduced to zero; and

 

(xiii)       to the Class LT-R Certificates the amount specified in Section
5.07(a); and thereafter any remaining amounts to the Class R Certificates;
provided, however, that neither the Class LT-R nor Class R Certificates shall
receive any amount if any Class of Certificates has been allocated, and not
fully reimbursed for, any Realized Losses or Certificate Writedown Amounts. For
the avoidance of doubt, if any amounts would have been available to allocate to
the Class LT-R or Class R Certificates pursuant to this clause (xi) and any
Class of Certificates has not been fully reimbursed for a Realized Loss or
Certificate Writedown Amount, then such amounts shall be allocated and
distributed in the same manner as Subsequent Recoveries are allocated and
distributed pursuant to Section 5.03(c) and this Section 5.02(a).

 

On each Distribution Date on and after the Credit Support Depletion Date, the
Senior Principal Distribution Amount will be distributed to the Class A-6, Class
A-9 and Class A-11 Certificates, concurrently, on a pro rata basis, in
accordance with their respective Certificate Principal Amounts, until the
aggregate Certificate Principal Amount thereof has been reduced to zero.

 

In the event that Initial Exchangeable Certificates or Exchangeable Certificates
have been exchanged for the related Exchangeable Certificates or Initial
Exchangeable Certificates in one of the exchange combinations described in
Exhibit J, the Exchangeable Certificates or Initial Exchangeable Certificates
received in such an exchange will be entitled to a proportionate share of the
interest and/or principal payments, as applicable, otherwise allocable to the
Classes of Initial Exchangeable Certificates or Exchangeable Certificates so
exchanged, in accordance with their respective Interest Distribution Amounts and
Certificate Principal Amounts. In addition, Realized Losses and Certificate
Writedown Amounts will be allocated as described in Section 5.03 below.

 

- 77 -

 

  

(b)         On each Distribution Date, to the extent of funds available in the
Distribution Account prior to making the Certificateholder payments described
herein, the Securities Administrator shall withdraw amounts equal to (i) the
Trustee Fee and pay such amounts to the Trustee and (ii) the Master Servicing
Fee less any Prepayment Interest Shortfalls required to be paid by the Master
Servicer for such Distribution Date and pay such amounts to the Master Servicer.
In addition, the Securities Administrator shall pay any Extraordinary Trust
Expenses then due and payable.

 

Section 5.03         Allocation of Realized Losses, Net Interest Shortfalls and
Subsequent Recoveries.

 

(a)          On or prior to each Distribution Date, the Master Servicer shall
calculate the aggregate Realized Losses and Net Interest Shortfalls for such
Distribution Date based on the information with respect to losses as reported to
it by the Servicers.

 

If a Realized Loss occurs on the Mortgage Loans (including a Servicing
Modification resulting in (i) a reduction of the outstanding principal amount of
such Mortgage Loan or (ii) a Principal Forbearance Amount), then, on each
Distribution Date, the principal portion of that Realized Loss will be allocated
first to the Class B-6, Class B-5, Class B-4, Class B-3, Class B-2 and Class B-1
Certificates, in that order, in each case until the Certificate Principal Amount
of each such Class is reduced to zero, and second, pro rata, to the Senior P&I
Certificates, until each of the related Certificate Principal Amount thereof has
been reduced to zero, provided, however, that all Realized Losses allocated to
the Super Senior Certificates will first be allocated to the Senior Support
Certificates, until their related Certificate Principal Amount is reduced to
zero, and thereafter to the Super Senior Certificates, pro rata, based on their
respective Certificate Principal Amount, until the aggregate Certificate
Principal Amount of each such Class is reduced to zero. Any allocation of the
principal portion of a Realized Loss to a Class of Certificates will be
allocated in reduction of the Certificate Principal Amount of such Class of
Certificates, until reduced as provided in the previous sentence. In determining
whether a Realized Loss is a loss of principal or of interest, Liquidation
Proceeds and other recoveries on a Mortgage Loan will be applied first to
outstanding expenses or Advances incurred with respect to such Mortgage Loan,
then to accrued, unpaid interest, and finally to principal. To the extent
additional losses are incurred with respect to a Liquidated Mortgage Loan after
liquidation, such losses will be treated as amounts payable to the Servicers as
unreimbursed Servicing Advances and will result in a restatement of the Realized
Loss and an additional loss allocated to the Senior Certificates or Subordinate
Certificates, as applicable.

 

To the extent that any Initial Exchangeable Certificates have been exchanged for
Exchangeable Certificates then all Realized Losses that would otherwise be
allocated to the Initial Exchangeable Certificates so exchanged will be
allocated to the related Exchangeable Certificates, until the Certificate
Principal Amounts thereof have been reduced to zero.

 

(b)          On each Distribution Date, the Certificate Principal Amount of the
lowest ranking Class of Subordinate Certificates then outstanding will be
reduced by the Certificate Writedown Amount and if no Subordinate Certificates
are then outstanding, the Certificate Principal Amounts of the Senior P&I
Certificates will be reduced, pro rata, by the Certificate Writedown Amount,
provided, however, that the Certificate Writedown Amount allocated to the Super
Senior Certificates will first be allocated to the Senior Support Certificates,
until their Certificate Principal Amount is reduced to zero, and thereafter to
the Super Senior Certificates, pro rata, based on their respective Certificate
Principal Amount, until the Certificate Principal Amount of each Class of Super
Senior Certificates is reduced to zero. To the extent that any Initial
Exchangeable Certificates have been exchanged for Exchangeable Certificates,
then all Certificate Writedown Amounts that would otherwise be allocated to the
Initial Exchangeable Certificates so exchanged will be allocated to the related
Exchangeable Certificates until the Certificate Principal Amounts thereof have
been reduced to zero.

 

- 78 -

 

  

(c)          Subsequent Recoveries will be distributed to the Certificates still
outstanding, in accordance with the priorities described under Section 5.02(a),
and the Certificate Principal Amount of each Class of Certificates then
outstanding that has been reduced due to application of a Realized Loss or
Certificate Writedown Amount (and not previously recovered) will be increased,
first, for the Senior P&I Certificates, pro rata in accordance with the
accumulated amount of Realized Losses and Certificate Writedown Amounts
previously allocated to each such Class of Certificates to the extent not
previously recovered; provided, however, that to the extent the Certificate
Principal Amount of the Class A-6 Certificates (or Exchangeable Certificates
exchanged therefor) has been reduced in accordance with Sections 5.03(a) and
5.03(b), the portion of the increase otherwise allocable to the Class A-6
Certificates (or Exchangeable Certificates exchanged therefor) will be allocated
first to the Class A-9 and Class A-11 Certificates (or Exchangeable Certificates
exchanged therefor) on a pro rata basis in accordance with the accumulated
amount of Realized Losses and Certificate Writedown Amounts previously allocated
to such Certificates to the extent not previously recovered, before being
allocated to the Class A-6 Certificates, and then sequentially in order of
seniority with respect to the Subordinate Certificates, by the lesser of (i) the
amount of such Subsequent Recovery (reduced by any amounts applied for this
purpose to senior ranking Certificates) and (ii) the Realized Loss amount and
Certificate Writedown Amount previously allocated to such Class to the extent
not previously recovered. Any Subsequent Recovery that is received during a
Prepayment Period will be included in the Available Distribution Amount for the
related Distribution Date.

 

For the avoidance of doubt, with respect to any Distribution Date and Class of
Certificates, the principal amount of Subsequent Recoveries with respect to such
Distribution Date will be allocated to such Class prior to (1) any distributions
of principal with respect to such Class and (2) the allocation of Realized
Losses and Certificate Writedown Amounts with respect to such Class on such
Distribution Date.

 

(d)          Any Class of Certificates whose Certificate Principal Amount has
been reduced to zero due to the allocation of Realized Losses and Certificate
Writedown Amounts will nonetheless remain outstanding until the termination of
the Trust and may have its Certificate Principal Amount increased from zero in
connection with the distribution of Subsequent Recoveries and allocation of
write-ups pursuant to the definition of Certificate Principal Amount and may
receive future distributions in accordance with the payment priorities.

 

Section 5.04         Obligations of the Servicers and the Servicing
Administrator.

 

With respect to the Servicers and the Servicing Administrator, in the event of
any inconsistency between this Agreement and the respective Servicing Agreement
with respect to the obligations of the Servicers and the Servicing
Administrator, the provisions of the related Servicing Agreement shall govern
such obligations.

 

- 79 -

 

  

Section 5.05         Advances by Master Servicer.

 

If the Servicing Administrator fails to remit any Advance required to be funded
under this Agreement or the applicable Servicing Agreement, the Master Servicer
shall itself fund, or shall cause the successor to such Servicer or successor
Servicing Administrator to fund, such Advance. If the Master Servicer determines
that an Advance is required, it shall on the Business Day preceding the related
Distribution Date immediately following such Determination Date remit to the
Securities Administrator from its own funds for deposit in the Distribution
Account immediately available funds in an amount equal to such Advance. The
Master Servicer, the Servicer and the Servicing Administrator shall be entitled
to be reimbursed for all Advances funded by it. Notwithstanding anything to the
contrary herein, in the event the Master Servicer determines in its reasonable
judgment that an Advance is a Nonrecoverable Advance, the Master Servicer shall
be under no obligation to make such Advance. If the Master Servicer determines
that an Advance is a Nonrecoverable Advance, it shall, on or prior to the
related Distribution Date, deliver an Officer’s Certificate to the Trustee to
such effect.

 

Reimbursements of (i) Advances to the Master Servicer on the one hand and the
Servicing Administrator or any Servicer on the other hand, and (ii) Servicing
Advances to the Servicing Administrator or any Servicer will be allocated pro
rata based on the amount of unreimbursed Advances and Servicing Advances
reimbursable to the Master Servicer (solely with respect to Advances) the
Servicing Administrator or any Servicer with respect to the related Mortgage
Loan.

 

Section 5.06         Master Servicer Compensating Interest Payments.

 

The amount of the aggregate Master Servicing Fees payable to the Master Servicer
in respect of any Distribution Date shall be reduced (but not below zero) by the
amount of any Master Servicer Compensating Interest Payment for such
Distribution Date. Such amount shall not be treated as an Advance and shall not
be reimbursable to the Master Servicer.

 

Section 5.07         Distributions and Realized Losses on Uncertificated REMIC
Regular Interests.

 

Amounts distributed to the Certificates pursuant to Section 5.02 hereof shall be
deemed to have first been distributed as follows:

 

(a)          from the Lower-Tier REMIC to the Upper-Tier REMIC, as the holder of
the Lower-Tier REMIC Regular Interests, and to Holders of Class LT-R
Certificates in respect of the LT-R Interest, from the Available Distribution
Amount for such Distribution Date, (x) first, to each Lower-Tier REMIC Regular
Interest in an amount equal to its Uncertificated Accrued Interest for such
Distribution Date (plus any amounts in respect thereof remaining unpaid from
previous Distribution Dates), in the same amount and priority as interest is
distributed to its Corresponding Classes of Upper-Tier Interests, (y) second, to
each Lower-Tier REMIC Regular Interest, in the same amount and priority as
principal is distributed to its Corresponding Classes of Upper-Tier Interests,
in each case until the Uncertificated Principal Balance of such Lower-Tier REMIC
Regular Interest is reduced to zero; and (z) third, to the extent of the
Available Distribution Amount for such Distribution Date remaining after payment
of the amounts pursuant to clauses (x) and (y), to the Class LT-R Certificates
in respect of the LT-R Interest, any remaining amount; and

 

(b)          from the Upper-Tier REMIC to the Holders of the applicable
Certificated Upper-Tier Interests or to the Exchangeable Subtrust in accordance
with the distribution provisions for such Upper-Tier REMIC set forth in the
Preliminary Statement.

 

- 80 -

 

  

(c)          Realized Losses and the amount of any Certificate Writedown Amount
allocated by this Section to a Class of Certificates shall be allocated to the
corresponding Upper-Tier Interests and shall reduce the Certificate Principal
Amount of such Upper-Tier Interests to the same extent that the Certificate
Principal Amount of such corresponding Class of Certificates is reduced pursuant
to the provisions of this Section (on a pro rata basis to the extent a
Corresponding Class of Certificates has more than one related Upper-Tier
Interest). Subsequent Recoveries distributed to a Class of Certificates pursuant
to the provisions of Section 5.03(a) shall be deemed to have been distributed to
the corresponding Upper-Tier Interests (on a pro rata basis to the extent a
Corresponding Class of Certificates has more than one related Upper-Tier
Interest). To the extent that the Certificate Principal Amount of any Class of
Certificates has been increased on account of Subsequent Recoveries pursuant to
the provisions of Section 5.03(c), the principal balance of the corresponding
Upper-Tier Interests shall be increased, in each case to the extent of their
remaining unreimbursed Realized Losses (on a pro rata basis to the extent a
Corresponding Class of Certificates has more than one related Upper-Tier
Interest).

 

(d)          Realized Losses and the amount of any Certificate Writedown Amount
allocated by this Section to a Class of Upper-Tier Interests shall be allocated
to the corresponding Uncertificated REMIC Regular Interests and shall reduce the
Uncertificated Certificate Principal Amounts thereof to the same extent that the
Certificate Principal Amount of such corresponding Class of Upper-Tier Interests
is reduced pursuant to the provisions of this Section. Subsequent Recoveries
distributed to a Class of Upper-Tier Interests pursuant to the provisions of
Section 5.03(a) shall be deemed to have been distributed to the corresponding
Uncertificated REMIC Regular Interests. To the extent that the Certificate
Principal Amount of any Class of Upper-Tier Interests has been increased on
account of Subsequent Recoveries pursuant to the provisions of Section 5.03(c),
the principal balance of the corresponding Uncertificated REMIC Regular
Interests shall be increased by the same amount.

 

(e)          Notwithstanding the distributions on the Lower-Tier REMIC Regular
Interests, the applicable Certificated Upper-Tier Interests and the Exchangeable
Subtrust described in this Section 5.07, distribution of funds from the
Distribution Account shall only be made in accordance with Section 5.02.

 

Article VI

 

CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF DEFAULT

 

Section 6.01         Duties of Trustee and the Securities Administrator.

 

(a)          The Trustee is authorized and directed to execute and deliver the
Custodial Agreement, the PHH Series 2015-1 Servicing Supplement, the Shellpoint
Series 2015-1 Servicing Supplement, the Cenlar Servicing AAR, the AAR Agreements
and each certificate or other document attached as an exhibit to or contemplated
by such agreements to which the Trustee is to be a party or other agreement
contemplated by this Agreement to which the Trustee is to be a party, as
evidenced conclusively by the Trustee’s execution thereof. The Trustee, except
during the continuance of an Event of Default, and the Securities Administrator
each undertake to perform their respective duties and only such duties as are
specifically set forth in this Agreement. Any permissive right of the Trustee
and the Securities Administrator provided for in this Agreement shall not be
construed as a duty of the Trustee or the Securities Administrator, as the case
may be. If an Event of Default has occurred and has not otherwise been cured or
waived, the Trustee shall exercise such of the rights and powers vested in it by
this Agreement and use the same degree of care and skill in their exercise as a
prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.

 

- 81 -

 

  

(b)          Each of the Trustee and the Securities Administrator, upon receipt
of all resolutions, certificates, statements, opinions, reports, documents,
orders or other instruments furnished to the Trustee or the Securities
Administrator, as applicable, which are specifically required to be furnished
pursuant to any provision of this Agreement, shall examine them to determine
whether they are in the form required by this Agreement; provided, however, that
neither the Trustee nor the Securities Administrator shall be responsible for
the accuracy or content of any such resolution, certificate, statement, opinion,
report, document, order or other instrument furnished to the Trustee or the
Securities Administrator pursuant to this Agreement and shall not be required to
recalculate or verify any numerical information furnished to the Trustee or the
Securities Administrator pursuant this Agreement. Subject to the immediately
preceding sentence, if any such resolution, certificate, statement, opinion,
report, document, order or other instrument is found not to conform to the form
required by this Agreement in a material manner the Trustee or the Securities
Administrator, as applicable, shall take such action as it deems appropriate to
cause the instrument to be corrected, and if the instrument is not corrected to
the Trustee’s or the Securities Administrator’s satisfaction, the Trustee or the
Securities Administrator, as applicable, will provide notice thereof to the
Certificateholders and take such further action as directed by the
Certificateholders pursuant to Sections 6.02(d) and 6.02(f).

 

(c)          None of the Trustee, the Securities Administrator, the Paying Agent
or the Certificate Registrar shall have any liability arising out of or in
connection with this Agreement, except for its negligence or willful misconduct.
No provision of this Agreement shall be construed to relieve the Trustee, the
Securities Administrator, the Paying Agent or the Certificate Registrar from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct; provided, however, that:

 

(i)          The Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with the direction of Holders of Certificates as provided in Section 6.18
hereof;

 

(ii)         For all purposes under this Agreement, the Trustee shall not be
deemed to have notice of any Event of Default unless a Responsible Officer of
the Trustee has actual knowledge thereof or unless written notice of any event
which is in fact such a default is received by the Trustee at the Corporate
Trust Office of the Trustee, and such notice references the Holders of the
Certificates and this Agreement;

 

(iii)        For all purposes under this Agreement, except when the Master
Servicer is the Securities Administrator, the Securities Administrator shall not
be deemed to have notice of any Event of Default (other than resulting from a
failure by the Master Servicer to furnish information to the Securities
Administrator or payment with respect to a Distribution Date when required to do
so) unless a Responsible Officer of the Securities Administrator has actual
knowledge thereof or unless written notice of any event which is in fact such a
default is received by the Securities Administrator at the at the address
provided in Section 11.07, and such notice references the Holders of the
Certificates and this Agreement;

 

(iv)        No provision of this Agreement shall require the Trustee or the
Securities Administrator (regardless of the capacity in which it is acting) to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it; and none of the provisions contained in this
Agreement shall in any event require the Trustee or the Securities Administrator
to perform, or be responsible for the manner of performance of, any of the
obligations of the Depositor, the Master Servicer or any other Person under this
Agreement, the applicable Servicing Agreement or the Custodial Agreement; and

 

- 82 -

 

  

(v)         None of the Trustee, the Securities Administrator, the Paying Agent
or the Certificate Registrar shall be responsible for any act or omission of the
Master Servicer (other than, in the case of the Securities Administrator, as
provided in the next sentence), the Depositor, the Servicing Administrator the
Sponsor, the Servicers or the Custodian. If the Master Servicer is the
Securities Administrator, the Securities Administrator shall be responsible for
any act or omission of the Master Servicer.

 

(d)          The Trustee shall have no duty hereunder with respect to any
complaint, claim, demand, notice or other document it may receive or which may
be alleged to have been delivered to or served upon it by the parties as a
consequence of the assignment of any Mortgage Loan hereunder; provided, however,
that the Trustee shall promptly remit to the applicable Servicer or to the
Servicing Administrator, as applicable (with a copy to the Master Servicer) upon
receipt any such complaint, claim, demand, notice or other document (i) which is
delivered to the Corporate Trust Office of the Trustee, (ii) of which a
Responsible Officer has actual knowledge, and (iii) which contains information
sufficient to permit the Trustee to make a determination that the real property
to which such document relates is a Mortgaged Property.

 

(e)          None of the Trustee, the Securities Administrator or the Master
Servicer shall be personally liable with respect to any action taken, suffered
or omitted to be taken by it in good faith in accordance with the direction of
the Directing Holders as to the time, method and place of conducting any
proceeding for any remedy available to the Trustee, the Securities Administrator
or the Master Servicer or exercising any trust or power conferred upon the
Trustee, the Securities Administrator or the Master Servicer under this
Agreement.

 

(f)          Neither the Trustee nor the Securities Administrator shall be
required to perform services under this Agreement, or to expend or risk its own
funds or otherwise incur financial liability for the performance of any of its
duties hereunder or the exercise of any of its rights or powers if there is
reasonable ground for believing that the timely payment of its fees and expenses
or the repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it, and none of the provisions contained
in this Agreement shall in any event require the Trustee or the Securities
Administrator to perform, or be responsible for the manner of performance of,
any of the obligations of the Master Servicer, the Servicing Administrator or
the applicable Servicer under this Agreement or the applicable Servicing
Agreement except, with respect to the Master Servicer, during such time, if any,
as the Trustee shall be the successor to, and be vested with the rights, duties,
powers and privileges of, the Master Servicer in accordance with the terms of
this Agreement.

 

(g)          Except as otherwise provided herein, neither the Trustee nor the
Securities Administrator shall have any duty (A) to see to any recording,
filing, or depositing of this Agreement or any agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, refiling or redepositing of any thereof, (B)
to see to any insurance, (C) to see to the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Trust Fund
other than from funds available in the Distribution Account, or (D) to confirm
or verify the contents of any reports or certificates of the Master Servicer,
the Servicing Administrator or the Servicers delivered to the Trustee or the
Securities Administrator pursuant to this Agreement or the applicable Servicing
Agreement believed by the Trustee or the Securities Administrator, as
applicable, to be genuine and to have been signed or presented by the proper
party or parties.

 

- 83 -

 

  

(h)          None of the Trustee, the Securities Administrator, the Paying Agent
or the Certificate Registrar shall be liable in its individual capacity for an
error of judgment made in good faith by a Responsible Officer or other officers
of the Trustee, the Securities Administrator, the Paying Agent or the
Certificate Registrar, as applicable, unless it shall be proved that the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar, as applicable, was negligent in ascertaining the pertinent facts.

 

(i)          Notwithstanding anything in this Agreement to the contrary, none of
the Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar shall be liable for special, indirect or consequential losses or
damages of any kind whatsoever (including, but not limited to, lost profits),
even if the Trustee, the Securities Administrator, the Paying Agent or the
Certificate Registrar, as applicable, has been advised of the likelihood of such
loss or damage and regardless of the form of action.

 

(j)          Neither the Trustee nor the Securities Administrator (regardless of
the capacity in which it is acting) shall be responsible for the acts or
omissions of the other, it being understood that this Agreement shall not be
construed to render them agents of one another.

 

(k)          The duties and obligations of the Trustee, the Securities
Administrator, the Paying Agent and the Certificate Registrar shall be
determined solely by the express provisions of this Agreement, none of the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar shall be liable except for the performance of its duties and
obligations as are specifically set forth in this Agreement, no implied
covenants or obligations shall be read into this Agreement against the Trustee,
the Securities Administrator, the Paying Agent or the Certificate Registrar and,
in the absence of bad faith on the part of the Trustee, the Securities
Administrator, the Paying Agent or the Certificate Registrar, the Trustee, the
Securities Administrator, the Paying Agent or the Certificate Registrar, as
applicable, may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to such party that conform to the requirements of this Agreement.

 

(l)          The Trustee shall not be liable or responsible for delays or
failures in the performance of its obligations hereunder arising out of or
caused, directly or indirectly, by force majeure event (including but not
limited to acts of God, strikes, lockouts, riots or acts of war, or any
interruptions, losses or malfunctions of utilities, computer (hardware or
software) or communications services beyond its reasonable control) if, by
reason of such force majeure event, the Trustee shall be prevented or forbidden
from doing or performing any act or thing which the terms of this Agreement
provide shall or may be done or performed; it being understood that the Trustee
shall use commercially reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as reasonably
practicable under the circumstances.

 

Section 6.02         Certain Matters Affecting the Trustee and the Securities
Administrator.

 

Except as otherwise provided in Section 6.01:

 

(a)          Before taking or refraining from taking any actions hereunder, each
of the Trustee and the Securities Administrator may request, and may rely and
shall be protected in acting or refraining from acting upon, any resolution,
Officer’s Certificate, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or document believed by it to be genuine and to
have been signed or presented by the proper party or parties;

 

- 84 -

 

  

(b)          Each of the Trustee and the Securities Administrator may consult
with counsel and any advice of its counsel or Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel;

 

(c)          Neither the Trustee nor the Securities Administrator shall be
personally liable for any action taken, suffered or omitted by it in good faith
and reasonably believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Agreement;

 

(d)          Unless an Event of Default shall have occurred and be continuing,
the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document (provided the same appears regular on its face), unless requested in
writing to do so by the Holders of at least a majority in Certificate Principal
Amount (or Percentage Interest) of each Class of Certificates or such other
percentage specified in Sections 2.05, 2.06, 2.09, 6.14, 11.03 and 11.04 with
respect to actions described in Sections 2.05, 2.06, 2.09, 6.14, 11.03 and
11.04, respectively; provided, however, that, if the payment within a reasonable
time to the Trustee of the costs, expenses or liabilities likely to be incurred
by it in the making of such investigation is, in the opinion of the Trustee, not
reasonably assured to the Trustee by the security afforded to it by the terms of
this Agreement, the Trustee may require reasonable indemnity against such
expense or liability or payment of such estimated expenses from the
Certificateholders as a condition to proceeding. Except as otherwise provided in
Sections 2.05, 2.06, 2.09, 6.14, 11.03 and 11.04, the reasonable expense thereof
shall be paid by the party requesting such investigation and shall not be paid
by the Trust Fund; and, provided further, that in the case of an alleged breach
of the Sponsor's representations and warranties, the provisions of Section 2.05
must be satisfied.

 

(e)          Each of the Trustee and the Securities Administrator may execute
any of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through agents, custodians or attorneys, which agents,
custodians or attorneys shall have any and all of the rights, powers, duties and
obligations of the Trustee and the Securities Administrator conferred on them by
such appointment; provided that each of the Trustee and the Securities
Administrator shall continue to be responsible for its duties and obligations
hereunder to the extent provided herein; provided further that the Trustee shall
not be responsible for the duties and obligations of Wells Fargo Bank, N.A. in
its capacity as any of the Paying Agent, the Authenticating Agent, the
Securities Administrator or the Certificate Registrar under this Agreement;

 

(f)           Neither the Trustee nor the Securities Administrator shall be
under any obligation to exercise any of the trusts or powers vested in it by
this Agreement, and the Trustee shall not be under any obligation to institute,
conduct or defend any litigation hereunder or in relation hereto, in each case
at the request, order or direction of any of the Certificateholders pursuant to
the provisions of this Agreement, unless such Certificateholders shall have
offered to the Trustee or the Securities Administrator, as applicable, security
or indemnity reasonably satisfactory to the Trustee or the Securities
Administrator against the costs, expenses and liabilities which may be incurred
therein or thereby;

 

(g)          The right of the Trustee and the Securities Administrator to
perform any discretionary act enumerated in this Agreement shall not be
construed as a duty, and neither the Trustee nor the Securities Administrator
shall be answerable for other than its negligence or willful misconduct in the
performance of such act;

 

- 85 -

 

  

(h)          Neither the Trustee nor the Securities Administrator shall be
required to give any bond or surety in respect of the execution of the Trust
Fund created hereby or the powers granted hereunder; and

 

(i)           Neither the Trustee nor the Securities Administrator shall have
any duty to conduct any affirmative investigation (including, but not limited
to, reviewing any reports delivered to the Trustee in connection with the review
of the Mortgage Files) as to the occurrence of any condition requiring the
repurchase of any Mortgage Loan pursuant to this Agreement, the AAR Agrements or
the Mortgage Loan Purchase Agreement, as applicable, or the eligibility of any
Mortgage Loan for purposes of this Agreement including, without limitation,
whether any mortgage loan is a Qualified Substitute Mortgage Loan, except as set
forth in Sections 2.05 and 2.06 with respect to the Trustee. In the event that
the Trustee receives written direction from the requisite percentage of
Certificateholders in accordance with Section 2.05 to make such investigation,
then the Trustee shall engage a third party to perform or shall itself perform
such investigation and report its findings, the expense of which shall be
included in the costs and expenses for which the Trustee is entitled to be
reimbursed in accordance with Section 2.05.

 

In the event either the Trustee or the Securities Administrator deems the nature
of any action required on its part to be unclear, the Trustee or the Securities
Administrator, as applicable, may require prior to such action that it be
provided by the Depositor with reasonable further written instructions.

 

Section 6.03         Trustee and Securities Administrator Not Liable for
Certificates.

 

The Trustee and the Securities Administrator make no representations as to the
validity or sufficiency of this Agreement, the Custodial Agreement, the
Servicing Agreements, the AAR Agreements, the Mortgage Loan Purchase Agreement
or the Certificates (other than the certificate of authentication on the
Certificates) or of any Mortgage Loan or related document, save that the Trustee
and the Securities Administrator represent that, assuming due execution and
delivery by the other parties hereto, this Agreement has been duly authorized,
executed and delivered by it and constitutes its valid and binding obligation,
enforceable against it in accordance with its terms except that such
enforceability may be subject to (A) applicable bankruptcy and insolvency laws
and other similar laws affecting the enforcement of the rights of creditors
generally, and (B) general principles of equity regardless of whether such
enforcement is considered in a proceeding in equity or at law. The recitals
contained herein and in the Certificates (other than the signature of the
Trustee on the Certificates and the acknowledgements of the Trustee contained in
Article II) shall not be taken as the statements of the Trustee and the Trustee
does not assume any responsibility for their correctness. Neither the Trustee
nor the Securities Administrator shall be accountable for the use or application
by the Depositor of any of the Certificates or of the proceeds of such
Certificates, or of funds paid to the Depositor in consideration of the sale of
the Mortgage Loans to the Trustee by the Depositor or for the use or application
of any funds deposited into the Distribution Account or any other fund or
account maintained with respect to the Certificates. Neither the Trustee nor the
Securities Administrator shall be responsible for the legality or validity of
this Agreement or the validity, priority, perfection or sufficiency of the
security for the Certificates issued or intended to be issued hereunder. Neither
the Trustee nor the Securities Administrator shall have any responsibility for
filing any financing or continuation statement in any public office at any time
or to otherwise perfect or maintain the perfection of any security interest or
lien granted to it hereunder or to record this Agreement.

 

Section 6.04         Trustee and Securities Administrator May Own Certificates.

 

Each of the Trustee and the Securities Administrator (and any Affiliate or agent
of either of them) in its individual or any other capacity may become the owner
or pledgee of Certificates and may transact banking and trust business with the
other parties hereto and their Affiliates with the same rights it would have if
it were not Trustee, Securities Administrator or such Affiliate or agent, as
applicable.

 

- 86 -

 

  

Section 6.05         Eligibility Requirements for Trustee and Securities
Administrator.

 

The Trustee hereunder shall at all times (i) be an institution insured by the
FDIC, (ii) be a corporation, federal savings banks or national banking
association, organized and doing business under the laws of any State or the
United States of America, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of not less than $50,000,000 and
subject to supervision or examination by federal or state authority, (iii) not
be an Affiliate of the Master Servicer, the Servicing Administrator or the
Servicers (unless it becomes the successor master servicer pursuant to Section
6.14) and (iv) itself satisfy the requirements of Section 3807(a) of the
Delaware Statutory Trust Act that the Trust have at least one trustee with a
principal place of business in the State of Delaware, or else the Trustee
hereunder shall have appointed a separate co-trustee to satisfy such
requirements, pursuant to the provisions set forth in Section 6.09 of this
Agreement. If such corporation, federal savings bank or national banking
association publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then,
for the purposes of this Section, the combined capital and surplus of such
corporation or national banking association shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published. In case at any time the Trustee shall cease to be eligible in
accordance with provisions of this Section, the Trustee shall resign immediately
in the manner and with the effect specified in Section 6.06.

 

The Securities Administrator hereunder shall at all times (i) be an institution
authorized to exercise corporate trust powers under the laws of its jurisdiction
of organization and (ii) not be the Depositor or an Affiliate of the Depositor.

 

Section 6.06         Resignation and Removal of Trustee and the Securities
Administrator.

 

(a)          Each of the Trustee and the Securities Administrator may at any
time resign and be discharged from the trust hereby created by giving 30 days’
written notice thereof to the Trustee or the Securities Administrator, as
applicable, the Depositor, the Sponsor and the Master Servicer; provided that if
the Securities Administrator resigns pursuant to this Section 6.06(a), the
Securities Administrator may not resign as Master Servicer unless in accordance
with Section 9.06. No such resignation will become effective until a successor
has assumed the Trustee’s obligations and duties under this Agreement and the
Servicing Agreements. Upon receiving such notice of resignation, the Depositor
will promptly appoint a successor trustee or a successor securities
administrator, as applicable, by written instrument, one copy of which
instrument shall be delivered to the resigning Trustee or resigning Securities
Administrator, as applicable, one copy to the successor trustee or successor
securities administrator, as applicable, and one copy to the Master Servicer. If
no successor trustee or successor securities administrator shall have been so
appointed and shall have accepted appointment within 30 days after the giving of
such notice of resignation, the resigning Trustee or resigning Securities
Administrator, as applicable, may petition any court of competent jurisdiction
for the appointment of a successor trustee or successor securities
administrator, as applicable. In the case of any such resignation by the
Securities Administrator, if no successor securities administrator shall have
been appointed and shall have accepted appointment within 60 days after the
Securities Administrator ceases to be the Securities Administrator pursuant to
this Section 6.06, then the Trustee shall perform the duties of the Securities
Administrator pursuant to this Agreement and shall be entitled to the fees of
the Securities Administrator for so long as the Trustee performs such duties;
provided, however, that the Trustee may engage a qualified entity to perform the
duties of the Securities Administrator under Sections 4.03, 6.20 and 10.01 of
this Agreement. The successor trustee shall notify each Rating Agency through
the Rule 17g-5 Information Provider, the Servicers, the Servicing Administrator
and the Master Servicer of any change of Trustee, and the successor securities
administrator shall notify each Rating Agency through the Rule 17g-5 Information
Provider, the Servicing Administrator, the Servicers and the Master Servicer of
any change of Securities Administrator.

 

- 87 -

 

  

(b)          If at any time any of the following events shall occur: (i) the
Trustee or the Securities Administrator ceases to be eligible in accordance with
the provisions of Section 6.05 and fails to resign after written request
therefor by the Depositor, (ii) the Securities Administrator fails to perform
its obligations pursuant to Section 5.02 to make distributions to
Certificateholders, which failure continues unremedied for a period of one
Business Day after the date upon which written notice of such failure shall have
been given to the Securities Administrator by the Trustee or the Depositor,
(iii) the Trustee or the Securities Administrator becomes legally unable to act,
or is adjudged bankrupt or insolvent, or a receiver of the Trustee or the
Securities Administrator of its property is appointed, or any public officer
takes charge or control of the Trustee or the Securities Administrator or of the
property or affairs of either for the purpose of rehabilitation, conservation or
liquidation, (iv) a tax is imposed or threatened with respect to the Trust Fund
by any state in which the Trustee or the Trust Fund held by the Trustee is
located, or (v) the continued use of the Trustee or the Securities Administrator
would result in a downgrading of the rating by a Rating Agency of any Class of
Certificates with a rating; then, in each such case, the Depositor shall remove
the Trustee or the Securities Administrator, as applicable, and the Depositor
shall appoint a successor trustee or successor securities administrator, as
applicable, within thirty (30) days of the date that the Trustee or the
Securities Administrator, as applicable, ceases to be eligible in accordance
with the provisions of Section 6.05, by written instrument, one copy of which
instrument shall be delivered to the Trustee or Securities Administrator so
removed, one copy to the successor trustee or successor securities
administrator, as applicable, and one copy to the Master Servicer. If the same
Person is acting as both the Securities Administrator and the Master Servicer,
then the Depositor shall direct the Trustee to remove the Master Servicer in
accordance with the provisions of Section 6.14, and the Trustee promptly upon
such direction shall remove the Master Servicer in accordance therewith.

 

(c)          Any resignation or removal of the Trustee or the Securities
Administrator, as applicable, and appointment of a successor trustee or
successor securities administrator pursuant to any of the provisions of this
Section shall only become effective upon acceptance of appointment by the
successor trustee or the successor securities administrator, as applicable, as
provided in Section 6.07.

 

Section 6.07         Successor Trustee and Successor Securities Administrator.

 

(a)          Any successor trustee or successor securities administrator
appointed as provided in Section 6.06 shall execute, acknowledge and deliver to
the Depositor and to its predecessor trustee or predecessor securities
administrator, as applicable, an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
or predecessor securities administrator, as applicable, shall become effective
and such successor trustee or successor securities administrator, as applicable,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor hereunder, with
like effect as if originally named as trustee or securities administrator, as
applicable, herein. The predecessor trustee shall deliver to the successor
trustee (or assign to the Trustee its interest under the Custodial Agreement, to
the extent permitted thereunder), all Mortgage Files and documents and
statements related to each Mortgage File held by it hereunder, the predecessor
trustee shall duly assign, transfer, deliver and pay over to the successor
trustee the entire Trust Fund, together with all necessary instruments of
transfer and assignment or other documents properly executed necessary to effect
such transfer and the predecessor trustee or the predecessor securities
administrator, as applicable, shall deliver such of the records or copies
thereof maintained by the predecessor trustee or predecessor securities
administrator, as applicable, in the administration hereof as may be requested
by the successor trustee and shall thereupon be discharged from all duties and
responsibilities under this Agreement. In addition, the Depositor and the
predecessor trustee or predecessor securities administrator, as applicable,
shall execute and deliver such other instruments and do such other things as may
reasonably be required to more fully and certainly vest and confirm in the
successor trustee or successor securities administrator, as applicable, all such
rights, powers, duties and obligations.

 

- 88 -

 

  

(b)          No successor trustee or successor securities administrator shall
accept appointment as provided in this Section unless at the time of such
appointment such successor trustee or successor securities administrator, as
applicable, shall be eligible under the provisions of Section 6.05.

 

(c)          Upon acceptance of appointment by a successor trustee or successor
securities administrator, as applicable, as provided in this Section 6.07, the
predecessor trustee or predecessor securities administrator, as applicable,
shall mail notice of the succession of such trustee or securities administrator,
as applicable, hereunder to all Holders of Certificates at their addresses as
shown in the Certificate Register and to each Rating Agency through the Rule
17g-5 Information Provider. The expenses of such mailing shall be borne by the
predecessor trustee or predecessor securities administrator, as applicable.

 

(d)          Any successor trustee appointed hereunder shall execute and file an
amendment to the Certificate of Trust as required by the Delaware Statutory
Trust Act.

 

Section 6.08         Merger or Consolidation of Trustee or Securities
Administrator.

 

Any Person into which the Trustee or Securities Administrator may be merged or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Trustee or Securities Administrator
shall be a party, or any Persons succeeding to the corporate trust business of
the Trustee or Securities Administrator, shall be the successor to the Trustee
or Securities Administrator hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding, provided that such Person shall be
eligible under the applicable provisions of Section 6.05. The Trustee shall file
an amendment to the Certificate of Trust as required by the Delaware Statutory
Trust Act.

 

Section 6.09         Appointment of Co-Trustee, Separate Trustee or Custodian.

 

(a)          Notwithstanding any other provisions hereof, at any time, the
Trustee, the Depositor or the Certificateholders evidencing more than 50% of the
Certificate Principal Amount (or Percentage Interest) of every Class of
Certificates shall have the power from time to time to appoint one or more
Persons, approved by the Trustee, to act either as co-trustees jointly with the
Trustee, or as separate trustees, or as custodians, for the purpose of holding
title to, foreclosing or otherwise taking action with respect to any Mortgage
Loan outside the state where the Trustee has its principal place of business
where such separate trustee or co-trustee is necessary or advisable (or the
Trustee has been advised by the Master Servicer that such separate trustee or
co-trustee is necessary or advisable) under the laws of any state in which a
property securing a Mortgage Loan is located or for the purpose of otherwise
conforming to any legal requirement, restriction or condition in any state in
which a property securing a Mortgage Loan is located or in any state in which
any portion of the Trust Fund is located. The separate trustees, co-trustees, or
custodians so appointed shall be trustees or custodians for the benefit of the
Trust and shall have such powers, rights and remedies as shall be specified in
the instrument of appointment; provided, however, that no such appointment
shall, or shall be deemed to, constitute the appointee an agent of the Trustee.
The obligation of the Master Servicer to make Advances pursuant to Section 5.05
hereof shall not be affected or assigned by the appointment of a co-trustee.

 

- 89 -

 

  

(b)          Every separate trustee, co-trustee, and custodian shall, to the
extent permitted by law, be appointed and act subject to the following
provisions and conditions:

 

(i)          all powers, duties, obligations and rights conferred upon the
Trustee in respect of the receipt, custody and payment of moneys shall be
exercised solely by the Trustee;

 

(ii)         all other rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate trustee, co-trustee, or custodian
jointly, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed the Trustee shall be incompetent
or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations, including the holding of title to the Trust Fund or any
portion thereof in any such jurisdiction, shall be exercised and performed by
such separate trustee, co-trustee, or custodian;

 

(iii)        no trustee or custodian hereunder shall be personally liable by
reason of any act or omission of any other trustee or custodian hereunder; and

 

(iv)        the Trustee may at any time, by an instrument in writing executed by
it, with the concurrence of the Depositor, accept the resignation of or remove
any separate trustee, co-trustee or custodian, so appointed by it or them, if
such resignation or removal does not violate the other terms of this Agreement.

 

(c)          Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee, co-trustee or custodian shall refer to this Agreement and the
conditions of this Article VI. Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Trustee. Every such instrument shall be filed with the Trustee and a copy given
to the Master Servicer.

 

(d)          Any separate trustee, co-trustee or custodian may, at any time,
constitute the Trustee, its agent or attorney-in-fact with full power and
authority, to the extent not prohibited by law, to do any lawful act under or in
respect of this Agreement on its behalf and in its name. If any separate
trustee, co-trustee or custodian shall die, become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by law, without
the appointment of a new or successor trustee.

 

(e)          No separate trustee, co-trustee or custodian hereunder shall be
required to meet the terms of eligibility as a successor trustee under Section
6.05 hereunder and no notice to the Certificateholders of the appointment shall
be required under Section 6.07 hereof.

 

(f)          The Trustee agrees to instruct the co-trustees, if any, to the
extent necessary to fulfill the Trustee’s obligations hereunder.

 

- 90 -

 

  

(g)          The Trust Fund shall pay the reasonable compensation of the
co-trustees (which compensation shall not reduce any compensation payable to the
Trustee).

 

Section 6.10         Authenticating Agents.

 

(a)          The Trustee may appoint one or more Authenticating Agents which
shall be authorized to act on behalf of the Trustee in authenticating
Certificates. The Trustee hereby appoints the Securities Administrator as
initial Authenticating Agent, and the Securities Administrator hereby accepts
such appointment. Wherever reference is made in this Agreement to the
authentication of Certificates by the Trustee or the Trustee’s certificate of
authentication, such reference shall be deemed to include authentication on
behalf of the Trustee by an Authenticating Agent and a certificate of
authentication executed on behalf of the Trustee by an Authenticating Agent.
Each Authenticating Agent must be a national banking association or a
corporation organized and doing business under the laws of the United States of
America or of any state, having a combined capital and surplus of at least
$15,000,000, authorized under such laws to exercise corporate trust powers and
subject to supervision or examination by federal or state authorities.

 

(b)          Any Person into which any Authenticating Agent may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which any Authenticating Agent shall be a
party, or any Person succeeding to the corporate agency business of any
Authenticating Agent, shall continue to be the Authenticating Agent without the
execution or filing of any paper or any further act on the part of the Trustee
or the Authenticating Agent.

 

(c)          Any Authenticating Agent may at any time resign by giving at least
30 days’ advance written notice of resignation to the Trustee and the Depositor.
The Trustee may at any time terminate the agency of any Authenticating Agent by
giving written notice of termination to such Authenticating Agent and the
Depositor. Upon receiving a notice of resignation or upon such a termination, or
in case at any time any Authenticating Agent shall cease to be eligible in
accordance with the provisions of this Section 6.10, the Trustee may appoint a
successor authenticating agent, shall give written notice of such appointment to
the Depositor and shall mail notice of such appointment to all Holders of
Certificates. Any successor authenticating agent upon acceptance of its
appointment hereunder shall become vested with all the rights, powers, duties
and responsibilities of its predecessor hereunder, with like effect as if
originally named as Authenticating Agent. No successor authenticating agent
shall be appointed unless eligible under the provisions of this Section 6.10. No
Authenticating Agent shall have responsibility or liability for any action taken
by it as such at the direction of the Trustee or in accordance with the
provisions of this Agreement.

 

- 91 -

 

  

Section 6.11         Indemnification of the Trustee, the Securities
Administrator and the Master Servicer.

 

Subject to the limitations described in definition of the Extraordinary Trust
Expense, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, both in
its individual capacity and in its capacity as Trustee hereunder, and Wells
Fargo Bank, N.A., both in its individual capacity and in its capacities as
Securities Administrator, Certificate Registrar, Paying Agent, Authenticating
Agent, Rule 17g-5 Information Provider and Master Servicer hereunder, and each
of their respective directors, officers, employees and agents shall be
indemnified and held harmless by, and entitled to reimbursement from, the Trust
Fund for any claim, loss, liability, damage, cost or expense, including without
limitation any reasonable legal fees and expenses and any extraordinary or
unanticipated expense, incurred or expended (without negligence or willful
misconduct on its or their part) in connection with, (a) investigating,
preparing for, defending itself or themselves against, or prosecuting for itself
or themselves or for the sake of the Trust Fund any legal proceeding, whether
pending or threatened, that is related directly or indirectly in any way to the
Trust Fund, this Agreement, the Servicing Agreements, the AAR Agreements, the
Mortgage Loan Purchase Agreement, Custodial Agreement, the Mortgage Loans or
other assets of the Trust Fund, or the Certificates (including without
limitation the initial offering, any secondary trading and any transfer and
exchange of the Certificates), (b) the acceptance or administration of the
trusts created hereunder, (c) the performance or exercise or the lack of
performance or exercise of any or all of its or their powers, duties, rights,
responsibilities, or privileges hereunder, including without limitation (i)
complying with any new or updated laws or regulations directly related to the
performance by the Trustee, the Securities Administrator, the Certificate
Registrar, the Paying Agent, the Authenticating Agent or the Master Servicer as
applicable, of its obligations under this Agreement and (ii) addressing any
bankruptcy in any way related to or affecting this Agreement, the Servicing
Agreements, the AAR Agreements, the Custodial Agreement, the Mortgage Loan
Purchase Agreement or any party to such agreements, including, as applicable,
all costs incurred in connection with the use of default specialists within or
outside Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust (in the
case of Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust personnel,
such costs to be calculated using standard market rates), in the case of the
Trustee, or Wells Fargo Bank, N.A. (in the case of Wells Fargo Bank, N.A.
personnel, such costs to be calculated using standard market rates), in the case
of the Master Servicer and the Securities Administrator. The amount of any
Extraordinary Trust Expenses reimbursed and the reason therefor (including the
party to whom they were paid) shall be reported to the Securities Administrator.
Any such costs shall be attributable directly to costs specifically incurred by
the Trust Fund and shall not include any general allocation for market
conditions. However in the event the Trust Fund is included in any action, or
lawsuit naming multiple trusts, or if any action is desired to be taken by the
Trust Fund with other trust funds in order to minimize expense (such as a filing
in connection with a bankruptcy), the Trustee, the Securities Administrator, the
Certificate Registrar, the Paying Agent, the Authenticating Agent, the Rule
17g-5 Information Provider or the Master Servicer, as applicable, may make a
reasonable allocation of any expenses incurred in the defense or action to the
Trust Fund. As of the Startup Day, no such indemnifications or expense
reimbursements are expected to be paid from the Trust Fund and it is intended
that if such payments are ever made that they be characterized for purposes of
the REMIC Provisions as "unanticipated expenses" within the meaning of Treasury
Regulation Section 1.860G-1(b)(3)(ii). The rights and indemnity afforded to the
Trustee, the Master Servicer and the Securities Administrator in this Section
6.11 shall apply, mutatis mutandis, to (x) the Trustee, the Master Servicer and
the Securities Administrator in any other capacity under this Agreement and (y)
the Trustee, the Master Servicer and the Securities Administrator under the
Servicing Agreements, the AAR Agreements, the Custodial Agreement or the
Mortgage Loan Purchase Agreement.

 

In connection with any claim as to which indemnification is to be sought
hereunder:

 

(i)          the Trustee, the Securities Administrator, the Certificate
Registrar, the Paying Agent, the Authenticating Agent, the Rule 17g-5
Information Provider or the Master Servicer as applicable, shall give the
Depositor written notice thereof promptly after the Trustee, the Securities
Administrator, the Certificate Registrar, the Paying Agent, the Authenticating
Agent, the Rule 17g-5 Information Provider or the Master Servicer as applicable,
shall have knowledge thereof; provided that failure of the Trustee, the
Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent, the Rule 17g-5 Information Provider or the Master
Servicer, as applicable, to provide such written notice shall not relieve the
Trust Fund of the obligation to indemnify the Trustee, the Securities
Administrator, the Certificate Registrar, the Paying Agent, the Authenticating
Agent or the Master Servicer as applicable, under this Section 6.11;

 

- 92 -

 

  

(ii)         while maintaining control over its own defense, the Trustee, the
Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent, the Rule 17g-5 Information Provider or the Master Servicer
as applicable, shall cooperate and consult fully with the Depositor in preparing
such defense; and

 

(iii)        notwithstanding anything to the contrary in this Section 6.11,
neither the Trust nor the Trust Fund shall be liable for settlement of any such
claim by the Trustee, the Securities Administrator, the Certificate Registrar,
the Paying Agent, the Authenticating Agent, the Rule 17g-5 Information Provider
or the Master Servicer, as applicable, entered into without the prior consent of
the Depositor, which consent shall not be unreasonably withheld.

 

The indemnification obligations set forth in this Section shall survive the
discharge of this Agreement and the termination or resignation of the Trustee,
the Securities Administrator, the Certificate Registrar, the Paying Agent, the
Rule 17g-5 Information Provider, the Authenticating Agent or the Master
Servicer, as applicable.

 

Section 6.12         Fees and Expenses of the Securities Administrator, the
Certificate Registrar, the Paying Agent, the Rule 17g-5 Information Provider,
the Authenticating Agent, the Trustee and the Custodian.

 

(a)          Compensation for the services of the Securities Administrator, the
Certificate Registrar, the Paying Agent, the Rule 17g-5 Information Provider and
the Authenticating Agent hereunder, including any successors to such entities,
shall be paid by the Master Servicer from the Master Servicing Fee. The
Securities Administrator shall be entitled to all disbursements and advancements
incurred or made by the Securities Administrator (in its various capacities
hereunder) in accordance with this Agreement (including fees and expenses of its
counsel and all persons not regularly in its employment), except any such
expenses arising from its negligence, bad faith or willful misconduct. Wells
Fargo Bank, N.A. shall act as Securities Administrator for so long as it is
Master Servicer under this Agreement.

 

(b)          As compensation for its services under the Custodial Agreement, the
Custodian, including any successors to the Custodian, shall be paid by the
Master Servicer from the Master Servicing Fee pursuant to a separate agreement
between the Custodian and the Master Servicer.

 

(c)          As compensation for its services hereunder the Trustee shall be
entitled to receive the Trustee Fee, which shall be distributed by the
Securities Administrator pursuant to Section 5.02.         

 

Section 6.13         Collection of Monies.

 

Except as otherwise expressly provided in this Agreement, the Trustee and the
Securities Administrator may demand payment or delivery of, and shall receive
and collect, all money and other property payable to or receivable by it
pursuant to this Agreement. The Trustee or the Securities Administrator, as
applicable, shall hold all such money and property received by it as part of the
Trust Fund and shall distribute it as provided in this Agreement.

 

Section 6.14         Events of Default; Trustee to Act; Appointment of
Successor.

 

(a)          The occurrence of any one or more of the following events shall
constitute an “Event of Default”:

 

(i)          Any failure by the Master Servicer to furnish the Securities
Administrator the Mortgage Loan data sufficient to prepare the reports described
in Section 4.02 which continues unremedied for a period of one Business Day
after the date upon which written notice of such failure shall have been given
to the Master Servicer by the Trustee or the Securities Administrator or to the
Master Servicer, the Securities Administrator and the Trustee by Directing
Holders;

 

- 93 -

 

  

(ii)         Any failure on the part of the Master Servicer duly to observe or
perform in any material respect any other of the covenants or agreements (other
than those referred to in (vii) and (viii) below) on the part of the Master
Servicer contained in this Agreement which continues unremedied for a period of
30 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Master Servicer by the Trustee
or the Securities Administrator, or to the Master Servicer, the Securities
Administrator and the Trustee by Directing Holders (or in the case of a breach
of its obligation to provide an Item 1123 Certificate, an Assessment of
Compliance or an Accountant’s Attestation pursuant to Sections 9.11, 9.12 and
9.13, immediately without a cure period);

 

(iii)        A decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Master Servicer, and such decree or
order shall have remained in force undischarged or unstayed for a period of 60
days or a Rating Agency reduces or withdraws or threatens to reduce or withdraw
the rating of the Certificates because of the financial condition or loan
servicing capability of such Master Servicer;

 

(iv)        The Master Servicer shall consent to the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities, voluntary liquidation or similar
proceedings of or relating to the Master Servicer or of or relating to all or
substantially all of its property;

 

(v)         The Master Servicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations;

 

(vi)        The Master Servicer shall be dissolved, or shall dispose of all or
substantially all of its assets, or consolidate with or merge into another
entity or shall permit another entity to consolidate or merge into it, such that
the resulting entity does not meet the criteria for a successor servicer as
specified in Section 9.05 hereof;

 

(vii)       If a representation or warranty set forth in Section 9.03 hereof
shall prove to be incorrect as of the time made in any respect that materially
and adversely affects the interests of the Certificateholders, and the
circumstance or condition in respect of which such representation or warranty
was incorrect shall not have been eliminated or cured within 30 days after the
date on which written notice of such incorrect representation or warranty shall
have been given to the Master Servicer by the Trustee or the Securities
Administrator, or to the Master Servicer, the Securities Administrator and the
Trustee by Directing Holders;

 

(viii)      A sale or pledge of any of the rights of the Master Servicer
hereunder or an assignment of this Agreement by the Master Servicer or a
delegation of the rights or duties of the Master Servicer hereunder shall have
occurred in any manner not otherwise permitted hereunder and without the prior
written consent of the Trustee and the Directing Holders;

 

- 94 -

 

  

(ix)         The purchase or holding of any Certificates by the Master Servicer
or any master servicer transferee that is an insured depository institution (as
such term is defined in the Federal Deposit Insurance Act) such that the Master
Servicer or such master servicer transferee is required to consolidate any
assets of the Trust Fund on its financial statements under U.S. generally
accepted accounting principles; and

 

(x)          Any failure of the Master Servicer to make any Advances when such
Advances are due, which failure continues unremedied for a period of one
Business Day.

 

If an Event of Default described in clauses (i) through (ix) of this Section
shall occur, then, in each and every case, subject to applicable law, so long as
any such Event of Default shall not have been remedied within any period of time
as prescribed by this Section, the Trustee, by notice in writing to the Master
Servicer may, and, if so directed in writing by Certificateholders evidencing
either (a) more than 50% of the Certificate Principal Amount (or Notional Amount
or Percentage Interest) of each Class of Certificates, or (b) 50% of the
aggregate Certificate Principal Amount of the Subordinate Certificates, or upon
the occurrence of an Event of Default described in clause (x) of this Section,
shall, terminate all of the rights and obligations of the Master Servicer
hereunder and in and to the Mortgage Loans and the proceeds thereof; provided,
however, that in the case of the preceding clause (b), except with respect to
the occurrence of an Event of Default described in clause (x), the Trustee shall
provide written notice to all of the Certificateholders within two Business Days
of receiving such direction and shall not terminate the Master Servicer if,
within thirty (30) days of sending such written notice, the Trustee has received
contrary instructions from Certificateholders evidencing more than 50% of the
Aggregate Voting Interests of the Certificateholders. For the avoidance of
doubt, prior to complying with any instructions from Certificateholders relating
to an Event of Default of the Master Servicer, the Trustee will not be obligated
to take any action without first receiving adequate direction, indemnification
and advances, as necessary, from Directing Holders, such adequacy to be agreed
upon by the Trustee and such Directing Holders. The Trustee shall notify each
Rating Agency via the Rule 17g-5 Information Provider of its receipt of any such
contrary instructions. On or after the receipt by the Master Servicer of such
written notice, all authority and power of the Master Servicer, and only in its
capacity as Master Servicer under this Agreement, whether with respect to the
Mortgage Loans or otherwise, shall pass to and be vested in the Trustee; and the
Trustee is hereby authorized and empowered to execute and deliver, on behalf of
the defaulting Master Servicer as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents or otherwise. The defaulting Master
Servicer agrees to cooperate with the Trustee and the Securities Administrator
in effecting the termination of the defaulting Master Servicer’s
responsibilities and rights hereunder as Master Servicer including, without
limitation, notifying the Servicers of the assignment of the master servicing
function and providing the Trustee or its designee all documents and records in
electronic or other form reasonably requested by it to enable the Trustee or its
designee to assume the defaulting Master Servicer’s functions hereunder and the
transfer to the Trustee for administration by it of all amounts which shall at
the time be or should have been deposited by the defaulting Master Servicer in
the Distribution Account and any other account or fund maintained with respect
to the Certificates or thereafter received with respect to the Mortgage Loans.
The Master Servicer being terminated pursuant to this Section 6.14 shall bear
all Master Servicing Transfer Costs, including but not limited to those of the
Trustee or Securities Administrator reasonably allocable to specific employees
and overhead, legal fees and expenses, accounting and financial consulting fees
and expenses, and costs of amending this Agreement, if necessary. If the same
Person is acting as both the Securities Administrator and the Master Servicer,
then the Trustee shall direct the Depositor to remove the Securities
Administrator in accordance with the provisions of Section 6.06(b), and the
Depositor promptly upon such direction shall remove the Securities Administrator
in accordance therewith.

 

- 95 -

 

  

Notwithstanding the termination of its activities as Master Servicer, the
terminated Master Servicer shall continue to be entitled to reimbursement under
this Agreement to the extent such reimbursement relates to the period prior to
such Master Servicer’s termination. The successor master servicer shall not be
required to purchase or reimburse the terminated Master Servicer's Advance
receivables. For the avoidance of doubt, to the extent that the terminated
Master Servicer and a successor master servicer have each made Advances in
respect of the same Mortgage Loan, recovered amounts shall be used to reimburse
the terminated Master Servicer and a successor master servicer in the order in
which such Advances were made.

 

When a Responsible Officer of the Trustee has actual knowledge of the occurrence
of an Event of Default, the Trustee shall promptly notify the Securities
Administrator and each Rating Agency through the Rule 17g-5 Information Provider
of the nature and extent of such Event of Default. The Trustee or the Securities
Administrator shall promptly give written notice to the Master Servicer upon the
Master Servicer’s failure to fund Advances as required under this Agreement.

 

(b)          On and after the time the Master Servicer receives a notice of
termination from the Trustee pursuant to Section 6.14(a) or the Trustee receives
the written resignation of the Master Servicer pursuant to Section 9.06, the
Trustee, unless, in either case, another master servicer shall have been
appointed by the Trustee, shall be the successor in all respects to the Master
Servicer in its capacity as such under this Agreement and with respect to the
transactions set forth or provided for herein and shall have all the rights and
powers and be subject to all the responsibilities, duties and liabilities
relating thereto and arising thereafter placed on the Master Servicer hereunder,
including the obligation to make Advances in accordance with Section 5.05;
provided, however, that any failure to perform such duties or responsibilities
caused by the Master Servicer’s failure to provide information required by this
Agreement shall not be considered a default by the Trustee hereunder. The
Trustee shall have no responsibility for any act or omission of the Master
Servicer other than any act or omission performed by the Trustee in its capacity
as a successor master servicer. In addition, the Trustee shall have no liability
relating to the representations and warranties of the Master Servicer set forth
in Section 9.03. In the Trustee’s capacity as successor master servicer, the
Trustee shall have the same limitations on liability herein granted to the
Master Servicer. As compensation for acting as successor master servicer
hereunder, the Trustee shall be entitled to receive all compensation payable to
the Master Servicer under this Agreement, including the Master Servicing Fee,
subject to Section 6.14(d).

 

(c)          Notwithstanding the above, the Trustee may, if it shall be
unwilling to continue to so act, or shall, if it is unable to so act, petition a
court of competent jurisdiction to appoint, or appoint on its own behalf any
established housing and home finance institution servicer, master servicer,
servicing or mortgage servicing institution having a net worth of not less than
$15,000,000, which is a Fannie Mae or Freddie Mac-approved master servicer, and
meeting such other standards for a successor master servicer as are set forth in
this Agreement, as the successor to such Master Servicer in the assumption of
all of the responsibilities, duties and liabilities of a master servicer, like
the Master Servicer. Any entity designated by the Trustee as a successor master
servicer may be an Affiliate of the Trustee; provided, however, that, unless
such Affiliate meets the net worth requirements and other standards set forth
herein for a successor master servicer, the Trustee, in its individual capacity,
shall agree, at the time of such designation, to be and remain liable to the
Trust Fund for such Affiliate’s actions and omissions in performing its duties
hereunder.

 

- 96 -

 

  

The Trustee and such successor shall take such actions, consistent with this
Agreement, as shall be necessary to effectuate any such succession and may make
other arrangements with respect to the master servicing to be conducted
hereunder which are not inconsistent herewith. The Master Servicer shall
cooperate with the Trustee and any successor master servicer in effecting the
termination of the Master Servicer’s responsibilities and rights hereunder
including, without limitation, notifying Mortgagors of the assignment of the
master servicing functions and providing the Trustee and successor master
servicer, as applicable, all documents and records in electronic or other form
reasonably requested by it to enable it to assume the Master Servicer’s
functions hereunder and transferring to the Trustee or such successor master
servicer, as applicable, all amounts which shall at the time be or which should
have been deposited by the Master Servicer in the Distribution Account and any
other account or fund maintained with respect to the Certificates or thereafter
be received with respect to the Mortgage Loans. Neither the Trustee nor any
other successor master servicer shall be deemed to be in default hereunder by
reason of any failure to make, or any delay in making, any distribution
hereunder or any portion thereof caused by (i) the failure of the predecessor
master servicer to deliver, or any delay in delivering, cash, documents or
records to it, (ii) the failure of the predecessor master servicer to cooperate
as required by this Agreement, (iii) the failure of the predecessor master
servicer to deliver the Mortgage Loan data to the Securities Administrator as
required by this Agreement or (iv) restrictions imposed by any regulatory
authority having jurisdiction over the predecessor master servicer. No successor
master servicer (other than the Trustee, with respect to the failure of the
Trustee to cooperate as set forth in subclause (ii) below) shall be deemed to be
in default hereunder by reason of any failure to make, or any delay in making,
any distribution hereunder or any portion thereof caused by (i) the failure of
the Securities Administrator to deliver, or any delay in delivering cash,
documents or records to it related to such distribution, or (ii) the failure of
Trustee or the Securities Administrator to cooperate as required by this
Agreement.

 

(d)          In connection with such appointment and assumption of a successor
master servicer, the Trustee may make such arrangements for the compensation of
such successor out of payments on Mortgage Loans as it and such successor shall
agree; provided, however, that no such compensation shall be in excess of that
permitted to the Master Servicer hereunder.

 

(e)          To the extent that the costs and expenses incurred by the Trustee
in connection with any alleged or actual default by the Master Servicer, the
termination of the Master Servicer, any appointment of a successor master
servicer and/or any transfer and assumption of master servicing by the Trustee
or any successor master servicer (including, without limitation, (i) all legal
costs and expenses and all due diligence costs and expenses associated with the
investigation of any alleged or actual default by the Master Servicer, the
evaluation of the potential termination and/or the actual termination of the
Master Servicer and the appointment of a successor master servicer and (ii) all
Master Servicing Transfer Costs) are not fully and timely reimbursed by the
terminated master servicer, then (a) the successor master servicer shall deduct
such amounts from any amounts that it otherwise would have paid to the
predecessor master servicer in reimbursement of outstanding Advances, and the
successor master servicer shall reimburse itself and the Trustee for any
unreimbursed costs and expenses, and (b) if the Trustee is not required to be
reimbursed by the Master Servicer or if such costs and expenses are not
satisfied pursuant to clause (a) within 90 days, then the Trustee and the
successor master servicer shall be entitled to reimbursement of such costs and
expenses from the Distribution Account without regard to the annual cap set
forth in the definition of Extraordinary Trust Expenses.

 

Section 6.15         Additional Remedies of Trustee Upon Event of Default.

 

During the continuance of any Event of Default, so long as such Event of Default
shall not have been remedied, the Trustee, in addition to the rights specified
in Section 6.14, shall have the right, in its own name and as trustee of the
Trust, to take all actions now or hereafter existing at law, in equity or by
statute to enforce its rights and remedies and to protect the interests, and
enforce the rights and remedies, of the Trust (including the institution and
prosecution of all judicial, administrative and other proceedings and the filing
of proofs of claim and debt in connection therewith). Except as otherwise
expressly provided in this Agreement, no remedy provided for by this Agreement
shall be exclusive of any other remedy, and each and every remedy shall be
cumulative and in addition to any other remedy, and no delay or omission to
exercise any right or remedy shall impair any such right or remedy or shall be
deemed to be a waiver of any Event of Default.

 

- 97 -

 

  

Section 6.16         Waiver of Defaults.

 

More than 50% of the Aggregate Voting Interests of the Certificateholders may
waive any event of default of a Servicer or the Servicing Administrator under
the applicable Servicing Agreement or Event of Default by the Master Servicer,
respectively, in the performance of their respective obligations hereunder,
except that a default in the making of any Advances or any required deposit to
the applicable Custodial Account or Distribution Account, as applicable, that
would result in a failure of the Paying Agent to make any required payment of
principal of or interest on the Certificates may only be waived with the consent
of 100% of the Certificateholders. In addition, more than 50% of the Aggregate
Voting Interests of the Subordinate Certificateholders may waive any event of
default of a Servicer under the applicable Servicing Agreement in the
performance of its obligations thereunder, except that a default in the making
of any required deposit to the applicable Custodial Account or Distribution
Account, as applicable, that would result in a failure of the Paying Agent to
make any required payment of principal of or interest on the Certificates may
only be waived with the consent of 100% of the Certificateholders. Any waiver of
an event of default of a Servicer by the Subordinate Certificateholders shall be
binding on all other Certificateholders and no separate waiver pursuant to the
first sentence of this Section shall be required in order to effect a waiver of
such Servicer event of default. Upon any such waiver of a past default, such
default shall cease to exist, and any event of default by such Servicer or the
Servicing Administrator under the applicable Servicing Agreement, or Event of
Default hereunder by the Master Servicer, arising therefrom shall be deemed to
have been remedied for every purpose of the applicable Servicing Agreement
and/or this Agreement, as applicable. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereon except to the
extent expressly so waived.

 

Section 6.17         Notification to Holders.

 

Upon termination of the Master Servicer or appointment of a successor to the
Master Servicer, in each case as provided herein, the Trustee (i) so long as the
Master Servicer and the Securities Administrator are not the same Person, shall
promptly notify the Securities Administrator in writing, and (ii) shall promptly
mail notice thereof by first class mail to the Certificateholders at their
respective addresses appearing on the Certificate Register. The Trustee shall
also, within 45 days after the date when a Responsible Officer of the Trustee
has actual knowledge of the occurrence of any Event of Default, give written
notice thereof to the Securities Administrator and the Certificateholders,
unless such Event of Default shall have been cured or waived prior to the
issuance of such notice and within such 45-day period.

 

Section 6.18         Directions by Certificateholders and Duties of Trustee
During Event of Default.

 

Subject to the provisions of Sections 6.16 and 8.01 hereof, during the
continuance of any Event of Default, Holders of Certificates evidencing not less
than 25% of the Certificate Principal Amount (or Percentage Interest) of each
Class of Certificates affected thereby may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Agreement; provided,
however, that the Trustee shall be under no obligation to pursue any such
remedy, or to exercise any of the trusts or powers vested in it by this
Agreement (including, without limitation, (i) the conducting or defending of any
administrative action or litigation hereunder or in relation hereto and (ii) the
terminating of the Master Servicer or any successor master servicer from its
rights and duties as Master Servicer hereunder) at the request, order or
direction of any of the Certificateholders, unless such Certificateholders shall
have offered to the Trustee reasonable security or indemnity against the cost,
expenses and liabilities which may be incurred therein or thereby; and, provided
further, that, subject to the provisions of Section 8.01, the Trustee shall have
the right to decline to follow any such direction if the Trustee, in accordance
with an Opinion of Counsel, (a) determines that the action or proceeding so
directed may not lawfully be taken or (b) in good faith determines that the
action or proceeding so directed would involve it in personal liability for
which it is not indemnified to its satisfaction or be unjustly prejudicial to
the non-assenting Certificateholders.

 

- 98 -

 

  

Section 6.19         Action Upon Certain Failures of the Master Servicer and
Upon Event of Default.

 

In the event that a Responsible Officer of the Trustee shall have actual
knowledge of any action or inaction of the Master Servicer that would become an
Event of Default upon the Master Servicer’s failure to remedy the same after
notice, the Trustee shall give prompt written notice thereof to the Master
Servicer.

 

Section 6.20         Preparation of Tax Returns and Other Reports.

 

(a)          The Securities Administrator shall prepare or cause to be prepared
on behalf of the Trust, based upon information calculated in accordance with
this Agreement pursuant to instructions given by the Depositor, and the
Securities Administrator shall file federal tax returns, all in accordance with
Article X hereof (and, with respect to the Exchangeable Subtrust, in accordance
with Article III). If the Securities Administrator is notified in writing that a
state tax return or other return is required, then, at the sole expense of the
Trust Fund, the Securities Administrator shall prepare and file such state
income tax returns and such other returns as may be required by applicable law
relating to the Trust Fund, and, if required by state law, and shall file any
other documents to the extent required by applicable state tax law (to the
extent such documents are in the Securities Administrator’s possession). The
Securities Administrator shall forward copies to the Depositor of all such
returns and Form 1099 supplemental tax information and such other information
within the control of the Securities Administrator as the Depositor may
reasonably request in writing, and shall distribute to each Certificateholder
such forms and furnish such information within the control of the Securities
Administrator as are required by the Code and the REMIC Provisions to be
furnished to them, and will prepare and distribute to Certificateholders Form
1099 (supplemental tax information) (or otherwise furnish information within the
control of the Securities Administrator) to the extent required by applicable
law. The Master Servicer will indemnify the Securities Administrator and the
Trustee for any liability of or assessment against the Securities Administrator
and the Trustee, as applicable, resulting from any error in any of such tax or
information returns directly resulting from errors in the information provided
by such Master Servicer.

 

(b)          The Securities Administrator shall prepare and file with the
Internal Revenue Service (“IRS”), on behalf of the Trust Fund and each REMIC
created hereunder, an application for an employer identification number on IRS
Form SS-4 or by any other acceptable method. The Securities Administrator shall
also file a Form 8811 as required. The Securities Administrator, upon receipt
from the IRS of the Notice of Taxpayer Identification Number Assigned, shall
upon request promptly forward a copy of such notice to the Depositor. The
Securities Administrator shall furnish any other information that is required by
the Code and regulations thereunder to be made available to the
Certificateholders. The Master Servicer shall cause the Servicers to provide the
Securities Administrator with such information as is necessary for the
Securities Administrator to prepare such reports.

 

- 99 -

 

  

Section 6.21         Trustee Capacity; Limitation of Liability.

 

(a)          Each of the parties hereto hereby agrees and, as evidenced by its
acceptance of any benefits hereunder, any Certificateholder agrees that the
Trustee in any capacity (x) has not provided and will not provide in the future,
any advice, counsel or opinion regarding the tax, financial, investment,
securities law or insurance implications and consequences of the formation,
funding and ongoing administration of the Trust, including, but not limited to,
income, gift and estate tax issues, insurable interest issues, doing business or
other licensing matters and the initial and ongoing selection and monitoring of
financing arrangements, (y) has not made any investigation as to the accuracy of
any representations, warranties or other obligations of the Trust under the
Basic Documents and shall have no liability in connection therewith and (z) the
Trustee has not prepared or verified, and shall not be responsible or liable
for, any information, disclosure or other statement in any disclosure or
offering document or in any other document issued or delivered in connection
with the sale or transfer of the Certificates

 

Article VII

 

PURCHASE OF MORTGAGE LOANS AND TERMINATION OF THE TRUST FUND

 

Section 7.01         Purchase of Mortgage Loans; Termination of the Trust and
the Trust Fund Upon Purchase or Liquidation of All Mortgage Loans.

 

(a)          The Trust shall dissolve and commence winding-up in accordance with
the Delaware Statutory Trust Act upon the earliest of (i) the final payment or
other liquidation of the last Mortgage Loan and the disposition of all REO
Property remaining in the Trust Fund, (ii) the distribution of proceeds in
connection with the exercise of the Clean-up Call and (iii) the Distribution
Date immediately following the Latest Possible Maturity Date; provided, however,
that in no event shall the Trust and the Trust Fund created hereby continue
beyond the expiration of 21 years from the death of the last survivor of the
descendants of Joseph P. Kennedy, the late Ambassador of the United States to
the Court of St. James’s, living on the date hereof. Any termination of the
Trust and the Trust Fund shall be carried out in such a manner so that the
termination of each REMIC included therein shall qualify as a “qualified
liquidation” under the REMIC Provisions.

 

(b)          In connection with an exercise of the Clean-up Call, the Trustee,
at the direction of the Securities Administrator, shall cause each REMIC to
adopt a plan of complete liquidation by complying with the provisions of Section
7.03.

 

(c)          The Depositor, the Trustee, the Master Servicer, the Servicers, the
Servicing Administrator, the Securities Administrator and the Custodian shall be
reimbursed from the Clean-up Call Price for any Advances, Servicing Advances,
accrued and unpaid Servicing Fees and Master Servicing Fees or other amounts
with respect to the related Mortgage Loans that are reimbursable to such parties
under this Agreement, the applicable Servicing Agreement or the Custodial
Agreement prior to distributions to any Certificateholder.

 

- 100 -

 

  

(d)          On any date on which the Aggregate Stated Principal Balance is less
than ten percent (10%) of the Aggregate Stated Principal Balance as of the
Cut-off Date, the Servicing Administrator may terminate the Trust and the Trust
Fund by purchasing all of the Mortgage Loans and all property acquired in
respect of any Mortgage Loan for the Clean-up Call Price; provided that the
right of the Servicing Administrator to purchase the Mortgage Loans and the
other assets of the Trust will not be exercisable unless the auditors of the
Servicing Administrator have previously advised the Servicing Administrator that
the Trust and the Servicing Administrator are required to be consolidated under
then applicable accounting principles. If the Servicing Administrator cannot or
does not exercise the right described in the preceding sentence, then on any
date on which the Aggregate Stated Principal Balance is three percent (3%) or
less of the Aggregate Stated Principal Balance as of the Cut-off Date, the
Master Servicer may terminate the Trust and the Trust Fund by purchasing all of
the Mortgage Loans and all property acquired in respect of any Mortgage Loan for
the Clean-up Call Price. The Servicing Administrator or the Master Servicer, as
applicable, shall provide to the Securities Administrator not less than thirty
(30) days prior written notice of its intent to exercise its purchase and
termination right under this Section 7.01(d) and comply with the requirements of
this Article VII to effect a “qualified liquidation” under the REMIC Provisions.
The Depositor, the Securities Administrator, the Master Servicer (in the case of
the Servicing Administrator’s exercise) and the Trustee hereby consent to any
such exercise.

 

(e)          Upon the completion of the winding up of the Trust, the Trustee
shall, as directed by the Depositor in writing, cause the Certificate of Trust
to be canceled by filing at the expense of the Depositor a certificate of
cancellation with the Secretary of State of the State of Delaware in accordance
with the provisions of Section 3810 of the Delaware Statutory Trust Act. Upon
the filing of a certificate of cancellation, the Trust and this Agreement (other
than Section 6.11) shall terminate and be of no further force or effect.

 

Section 7.02         Procedure Upon Redemption and Termination of the Trust and
the Trust Fund.

 

(a)          If on any Determination Date the Master Servicer determines that
there are no outstanding Mortgage Loans, and no other funds or assets in the
Trust Fund other than the funds in the Distribution Account, the Master Servicer
shall direct the Securities Administrator promptly to send a final distribution
notice to each Certificateholder. Such notice shall specify (A) the Distribution
Date upon which final distribution on the Certificates of all amounts required
to be distributed to Certificateholders pursuant to Section 5.02 will be made
upon presentation and surrender of the Certificates at the Certificate
Registrar’s Corporate Trust Office, and (B) that the Record Date otherwise
applicable to such Distribution Date is not applicable, distribution being made
only upon presentation and surrender of the Certificates at the office or agency
of the Certificate Registrar therein specified. The Securities Administrator
shall give such notice to the Trustee, the Master Servicer and the Certificate
Registrar at the time such notice is given to Holders of the Certificates. Upon
any such termination, the duties of the Certificate Registrar with respect to
the Certificates shall terminate.

 

Upon termination of the Trust and the Trust Fund, the Securities Administrator
shall terminate, or request the Master Servicer to terminate, the Distribution
Account and any other account or fund maintained with respect to the
Certificates, subject to the Securities Administrator’s obligation hereunder to
hold all amounts payable to Certificateholders in trust without interest pending
such payment.

 

(b)          In the event that all of the Holders do not surrender their
Certificates for cancellation within three months after the time specified in
the termination notice, the Securities Administrator shall give a second written
notice to the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto. If within
one year after the second notice any Certificates shall not have been
surrendered for cancellation, the Securities Administrator may take appropriate
steps to contact the remaining Certificateholders concerning surrender of such
Certificates, and the cost thereof shall be paid out of the amounts
distributable to such Holders. If within two years after the second notice any
Certificates shall not have been surrendered for cancellation, the Securities
Administrator shall, subject to applicable state law relating to escheatment,
hold all amounts distributable to such Holders for the benefit of such Holders.
No interest shall accrue on any amount held by the Securities Administrator and
not distributed to a Certificateholder due to such Certificateholder’s failure
to surrender its Certificate(s) for payment of the final distribution thereon in
accordance with this Section.

 

- 101 -

 

  

(c)          Any reasonable expenses incurred by the Securities Administrator or
the Trustee in connection with any redemption or termination or liquidation of
the Trust shall be reimbursed from proceeds received from the liquidation of the
Trust Fund.

 

Section 7.03         Additional Trust Termination Requirements.

 

(a)          Any termination of the Trust in connection with the Clean-up Call
or involving any other sale of assets of the Trust Fund prior to the final
payment or other liquidation of the last Mortgage Loan remaining in the Trust
Fund shall be effected in accordance with the following additional requirements,
unless the Securities Administrator and the Trustee receive an Opinion of
Counsel (at the expense of the party exercising any right of termination),
addressed to the Securities Administrator and the Trustee to the effect that the
failure of the Trust to comply with the requirements of this Section 7.03 will
not result in an Adverse REMIC Event:

 

(i)          Within 89 days prior to the time of the making of the final payment
on the Certificates, upon notification that a party intends to exercise its
option to cause the termination of the Trust and the Trust Fund, the Trustee, at
the direction of the Securities Administrator, shall adopt a plan of complete
liquidation of the Trust Fund on behalf of each REMIC, meeting the requirements
of a qualified liquidation under the REMIC Provisions, in the form prepared and
provided by the party exercising its termination right in connection with a
Clean-up Call or by the Depositor in connection with any other termination of
the Trust Fund;

 

(ii)         Any sale of the Mortgage Loans upon the exercise of a Clean-up Call
shall be a sale for cash and shall occur at or after the time of adoption of
such a plan of complete liquidation and prior to the time of making of the final
payment on or credit to the Certificates, and upon the closing of such a sale,
the Trustee shall deliver or cause the Custodian to deliver the Mortgage Loans
to the purchaser thereof as instructed by the party exercising the Clean-up
Call;

 

(iii)        On the date specified for final payment of the Certificates, the
Securities Administrator shall make final distributions of principal and
interest on the Certificates in accordance with Section 5.02 and, after payment
of, or provision for payment of any outstanding expenses, distribute or credit,
or cause to be distributed or credited, to the Holders of the Residual
Certificates all cash on hand after such final payment (other than cash retained
to meet claims), and the Trust Fund (and each REMIC) shall terminate at that
time; and

 

(iv)        In no event may the final payment on or credit to the Certificates
or the final distribution or credit to the Holders of the Residual Certificates
be made after the 89th day from the date on which the plan of complete
liquidation is adopted.

 

(b)          By its acceptance of a Residual Certificate, each Holder thereof
hereby agrees to accept the plan of complete liquidation adopted by the Trustee
at the direction of the Securities Administrator under this Section and to take
such other action in connection therewith as may be reasonably requested by the
Securities Administrator or the Servicers.

 

- 102 -

 

  

Article VIII

 

RIGHTS OF CERTIFICATEHOLDERS

 

Section 8.01          Limitation on Rights of Holders.

 

(a)          The death, bankruptcy or incapacity of any Certificateholder shall
not operate to terminate this Agreement, the Trust or the Trust Fund, nor
entitle such Certificateholder’s legal representatives or heirs to claim an
accounting or take any action or proceeding in any court for a partition or
winding up of the Trust and this Trust Fund, nor otherwise affect the rights,
obligations and liabilities of the parties hereto or any of them. Except as
otherwise expressly provided herein, no Certificateholder, solely by virtue of
its status as a Certificateholder, shall have any right to vote or in any manner
otherwise control the Trustee, the Master Servicer, the Securities Administrator
or the operation and management of the Trust, or the obligations of the parties
hereto, nor shall anything herein set forth, or contained in the terms of the
Certificates, be construed so as to constitute the Certificateholders from time
to time as partners or members of an association, nor shall any
Certificateholder be under any liability to any third person by reason of any
action taken by the parties to this Agreement pursuant to any provision hereof.

 

(b)          No Certificateholder, solely by virtue of its status as
Certificateholder, shall have any right by virtue of or by availing itself of
any provision of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trustee a written notice of an Event
of Default and of the continuance thereof, as hereinbefore provided, and unless,
except as otherwise specified herein, the Holders of Certificates evidencing not
less than 25% of the Certificate Principal Amount or Notional Amount (or
Percentage Interest) of Certificates of each Class affected thereby shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee such reasonable indemnity as it may require against the cost, expenses
and liabilities to be incurred therein or thereby, and the Trustee, for sixty
days after its receipt of such notice, request and offer of indemnity, shall
have neglected or refused to institute any such action, suit or proceeding and
no direction inconsistent with such written request has been given such Trustee
during such sixty-day period by such Certificateholders; it being understood and
intended, and being expressly covenanted by each Certificateholder with every
other Certificateholder, the Securities Administrator and the Trustee, that no
one or more Holders of Certificates shall have any right in any manner whatever
by virtue of or by availing itself of any provision of this Agreement to affect,
disturb or prejudice the rights of the Holders of any other of such
Certificates, or to obtain or seek to obtain priority over or preference to any
other such Holder, or to enforce any right under this Agreement, except in the
manner herein provided and for the benefit of all Certificateholders. For the
protection and enforcement of the provisions of this Section, each and every
Certificateholder and the Trustee shall be entitled to such relief as can be
given either at law or in equity.

 

Section 8.02         Confidentiality of Holders.

 

The identity of each Certificateholder shall be kept confidential by the
Certificate Registrar, the Securities Administrator and the Trustee unless such
Certificateholder directs the Certificate Registrar, the Securities
Administrator or the Trustee to release the identity of its ownership to the
other Certificateholders pursuant to Section 3.02(c) or except to the extent
that such disclosure is necessary to establish that a Certificate is in
registered form under Section 5f.103-1(c) of the U.S. Department of Treasury
regulations or is required by law by any regulatory or administrative authority
in order to avoid withholding taxes or otherwise.

 

- 103 -

 

  

Section 8.03         Acts of Holders of Certificates.

 

(a)          Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Agreement to be given or taken by
Holders or Certificate Owners, if the Holder is a Clearing Agency, may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and
the Securities Administrator and, where expressly required herein, to the Master
Servicer. Such instrument or instruments (as the action embodies therein and
evidenced thereby) are herein sometimes referred to as an “Act” of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agents shall be sufficient for
any purpose of this Agreement and conclusive in favor of the Trustee, the
Securities Administrator and the Master Servicer, if made in the manner provided
in this Section. Each of the Trustee, the Securities Administrator and the
Master Servicer shall promptly notify the others of receipt of any such
instrument by it, and shall promptly forward a copy of such instrument to the
others.

 

(b)          The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by the certificate of any notary public or other officer authorized
by law to take acknowledgments or deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Whenever
such execution is by an officer of a corporation or a member of a partnership on
behalf of such corporation or partnership, such certificate or affidavit shall
also constitute sufficient proof of his authority. The fact and date of the
execution of any such instrument or writing, or the authority of the individual
executing the same, may also be proved in any other manner which the Trustee or
the Securities Administrator deems sufficient.

 

(c)          The ownership of Certificates (whether or not such Certificates
shall be overdue and notwithstanding any notation of ownership or other writing
thereon made by anyone other than the Trustee) shall be proved by the
Certificate Register, and none of the Trustee, the Securities Administrator, the
Master Servicer or the Depositor shall be affected by any notice to the
contrary.

 

(d)          Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Certificate shall bind every future
Holder of the same Certificate and the Holder of every Certificate issued upon
the registration of transfer thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Trustee, the
Securities Administrator or the Master Servicer in reliance thereon, whether or
not notation of such action is made upon such Certificate.

 

- 104 -

 

 

 

Article IX

 

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS BY THE MASTER SERVICER

 

Section 9.01         Duties of the Master Servicer; Enforcement of Servicing
Administrator’s, Servicer’s and Master Servicer’s Obligations.

 

(a)          The Master Servicer, on behalf of the Trustee and the Trust shall,
from and after the Closing Date, monitor the performance of the Servicing
Administrator and the Servicers under the applicable Servicing Agreement. In
performing its obligations hereunder, the Master Servicer shall act in a manner
consistent with Accepted Master Servicing Practices. Furthermore, the Master
Servicer shall consult with the Servicing Administrator and the Servicers as
necessary from time to time to carry out the Master Servicer’s obligations
hereunder, shall receive and review all reports, information and other data
provided to the Master Servicer by the Servicing Administrator and the Servicers
and shall enforce the obligation of the Servicing Administrator and the
Servicers duly and punctually to perform and observe the covenants, duties,
obligations and conditions to be performed or observed by the Servicing
Administrator and the Servicers under this Agreement or the Servicing
Agreements, as applicable. The Master Servicer shall independently and
separately monitor the Servicing Administrator’s and each Servicer’s servicing
activities with respect to each related Mortgage Loan in respect of the
provisions of this Agreement or the related Servicing Agreement, as applicable,
reconcile the reports and other data provided to the Master Servicer pursuant to
the previous sentence on a monthly basis based on the Mortgage Loan data
provided to the Master Servicer by or on behalf of the Depositor on the Closing
Date (upon which data the Master Servicer shall be entitled to rely and with
respect to which the Master Servicer shall have no obligation to confirm or
verify) and coordinate corrective adjustments to the records of the Servicing
Administrator or the Servicers and the Master Servicer, and based on such
reconciled and corrected information, the Master Servicer shall provide such
information to the Securities Administrator as shall be necessary in order for
it to prepare the statements specified in Section 4.02, and prepare any other
information and statements required to be forwarded by the Master Servicer
hereunder; provided neither the Master Servicer nor the Securities Administrator
shall be responsible to calculate or verify the portion of the Servicing Fees
payable to the Servicers or the other amounts specified in Section 6.12. The
Master Servicer shall reconcile the results of its Mortgage Loan monitoring with
the actual remittances of the Servicing Administrator and the Servicers to the
Distribution Account pursuant to this Agreement or the Servicing Agreements, as
applicable. In its review of the activities of the Servicing Administrator and
the Servicers, the Master Servicer may rely upon an Officer’s Certificate of the
Servicing Administrator or the applicable Servicer (or similar document signed
by an officer of the Servicing Administrator or such Servicer). The Master
Servicer may also rely upon the applicable Servicer’s Assessment of Compliance
and related Accountant’s Attestation or other accountants’ report provided to
the Master Servicer pursuant to the applicable Servicing Agreement with regard
to the Servicer’s compliance with the terms of the applicable Servicing
Agreement. Subject to Section 9.08, the Master Servicer shall not be responsible
or liable for the day-to-day servicing activities of the Servicing Administrator
or the Servicers or for any unlawful act or omission, breach, negligence, fraud,
willful misconduct or bad faith of the Servicing Administrator or the Servicers.

 

(b)          Upon the occurrence of an event that, unless cured, would
constitute grounds for termination of the Servicing Administrator or a Servicer
under the applicable Servicing Agreement, the Master Servicer shall promptly
notify the Trustee and the Depositor thereof, and shall specify in such notice
the action, if any, the Master Servicer is taking in respect of such default. So
long as any such event of default shall be continuing, the Master Servicer may,
and shall, if it determines such action to be in the best interests of
Certificateholders, (i) terminate all of the rights and powers of the Servicing
Administrator or such Servicer pursuant to the applicable provisions of this
Agreement or the applicable Servicing Agreement, as applicable; (ii) exercise
any rights it may have to enforce the applicable Servicing Agreement against the
Servicing Administrator or the Servicers, as applicable; and/or (iii) waive any
such default under this Agreement or the related Servicing Agreement, as
applicable, or take any other action with respect to such default as is
permitted hereunder or thereunder. Notwithstanding the immediately preceding
sentence, if the event of default is the failure of the Servicing Administrator
or a Servicer to remit any payment required to be made under the terms of this
Agreement or the applicable Servicing Agreement, as applicable, and such failure
continues unremedied for the duration of the applicable grace period, then the
Master Servicer shall terminate all of the rights and powers of the Servicing
Administrator or such Servicer, as applicable, pursuant to the applicable
provisions of this Agreement or the related Servicing Agreement, as applicable,
unless any waiver described under Section 6.16 shall have been obtained;
provided that, upon the occurrence of any other event of default by the
Servicing Administrator or a Servicer, the Master Servicer (as applicable) may,
at its option, terminate all of the rights and powers of a Servicer pursuant to
the applicable Servicing Agreement unless such a waiver has been obtained. Any
Servicing Transfer Costs incurred by the Master Servicer or any successor to a
Servicer in connection with any termination of a Servicer or the Servicing
Administrator or the appointment of a successor to a Servicer or Servicing
Administrator, to the extent not promptly reimbursed by the terminated Servicer
or Servicing Administrator, shall be paid to the Master Servicer or successor to
a Servicer, as applicable, as Extraordinary Trust Expenses without regard to the
annual cap with respect thereto.

 

- 105 -

 

  

(c)          Upon any termination by the Master Servicer of the rights and
powers of the Servicing Administrator and/or a Servicer pursuant to the
applicable Servicing Agreement, the rights and powers of the Servicing
Administrator and/or such Servicer, as applicable, with respect to the related
Mortgage Loans shall vest in the Master Servicer, and the Master Servicer shall
be the successor in all respects to the Servicing Administrator and/or such
Servicer, as applicable, in its capacity as Servicing Administrator or Servicer,
as applicable, with respect to such Mortgage Loans under such Servicing
Agreement, unless or until the Master Servicer shall have appointed, with the
consent of the Trustee and, in the case of a successor to Cenlar, unless the
Servicing Administrator is also being terminated, the consent of the Servicing
Administrator, in each case such consent not to be unreasonably withheld, a
successor to the Servicing Administrator and/or such Servicer, as applicable;
provided that, with respect to the appointment of a successor servicer, in
accordance with the applicable provisions of the applicable Servicing Agreement,
such successor servicer shall be (i) a Fannie Mae- or Freddie Mac-approved
Person that is a member in good standing of MERS and (ii) have a net worth of at
least $15,000,000; provided, further, that it is understood and agreed by the
parties hereto that there will be a period of transition (not to exceed 180
days) before the actual servicing functions can be fully transferred to a
successor servicer or a successor servicing administrator (including the Master
Servicer). Upon appointment of a successor servicer or successor servicing
administrator, as authorized under this Section 9.01(c), unless the successor
servicer or successor servicing administrator shall have assumed the obligations
of the terminated Servicing Administrator and/or a Servicer or under the
applicable Servicing Agreement, the Master Servicer, the Trustee and such
successor servicing administrator and/or successor servicer shall enter into a
servicing agreement in a form substantially similar to the servicing provisions
of the applicable Servicing Agreement or into an agreement with such successor
servicing administrator, as applicable, in a form mutually agreed upon by the
parties thereto. In connection with any such appointment, the Master Servicer
may make such arrangements for the compensation of such successor servicer or
successor servicing administrator as it and such successor shall agree. The
Master Servicer in its sole discretion shall have the right to agree to
compensation of a successor servicer in excess of that permitted to a Servicer
under this Agreement or the Servicing Agreements, as applicable, if such
increase is, in its good faith judgment, necessary or advisable to engage a
successor servicer. Notwithstanding anything herein to the contrary, in no event
shall the Master Servicer be liable for the Servicing Fees or for any
differential between the amount of the Servicing Fees paid to the original
servicer and the amount necessary to induce any successor to a Servicer to act
as successor to such Servicer hereunder. To the extent a successor to a Servicer
assumes the obligations of the terminated Servicing Administrator or Servicer
under the applicable Servicing Agreement, the Master Servicer may amend the
applicable Servicing Agreement to effect such change to the Servicing Fees
without the consent of the Certificateholders.

 

The Master Servicer shall pay the costs of such enforcement (including the
termination of the Servicing Administrator or a Servicer, the appointment of a
successor servicer or successor servicing administrator or the transfer and
assumption of the servicing or the servicing administration by the Master
Servicer) at its own expense and shall be reimbursed therefor (i) by the
terminated Servicing Administrator or such Servicer, (ii) from a general
recovery resulting from such enforcement only to the extent, if any, that such
recovery exceeds all amounts due in respect of the related Mortgage Loans, (iii)
from a specific recovery of costs, expenses or attorney’s fees against the party
against whom such enforcement is directed, or (iv) to the extent that such
amounts described in (i)-(iii) above are not received by the Master Servicer
within 30 days of the Master Servicer's request for reimbursement therefor, from
the Trust Fund, as provided in Section 9.04. To the extent the Master Servicer
recovers amounts described in (i)-(iii) above subsequent to its reimbursement
from the Trust Fund pursuant to (iv) above, then the Master Servicer promptly
will reimburse such amounts to the Trust Fund.

 

- 106 -

 

  

If the Master Servicer assumes the servicing or servicing administration with
respect to any of the Mortgage Loans, it will not assume liability for the
representations and warranties of the Servicing Administrator or a Servicer
being replaced or for the errors or omissions of the Servicing Administrator or
such Servicer.

 

(d)          Upon any termination of the rights and powers of the Servicing
Administrator or a Servicer pursuant to this Agreement or the related Servicing
Agreement, as applicable, the Master Servicer shall promptly notify the Trustee,
the Securities Administrator and each Rating Agency through the Rule 17g-5
Information Provider, specifying in such notice that the Master Servicer or any
successor servicer or successor servicing administrator, as the case may be, has
succeeded the Servicing Administrator or a Servicer under this Agreement or the
applicable Servicing Agreement, as applicable, which notice shall also specify
the name and address of any such successor servicer or successor servicing
administrator.

 

(e)          For the avoidance of doubt, to the extent the rights and powers of
the Servicing Administrator are terminated and/or transferred in accordance with
this Agreement, the related Servicing Rights shall transfer to the Person that
succeeds the Servicing Administrator hereunder.

 

Section 9.02         Assumption of Master Servicing by Trustee.

 

(a)          In the event the Master Servicer shall for any reason no longer be
the Master Servicer (including by reason of any Event of Default under this
Agreement), the Trustee shall thereupon, in accordance with the terms of Section
6.14 hereof, assume all of the rights and obligations of such Master Servicer
hereunder and under the applicable Servicing Agreement entered into with respect
to the Mortgage Loans or shall appoint as successor master servicer a Fannie Mae
or Freddie Mac-approved servicer that is acceptable to the Depositor and each
Rating Agency. The Trustee, its designee or any successor master servicer
appointed by the Trustee shall be deemed to have assumed all of the replaced
Master Servicer’s interest herein and, with respect to the applicable Servicing
Agreement, shall be deemed to have assumed all of the replaced Master Servicer's
interest therein to the same extent as if the applicable Servicing Agreement had
been assigned to the assuming party; provided that the replaced Master Servicer
shall not thereby be relieved of any liability or obligations of such replaced
Master Servicer pursuant to this Agreement or the related Servicing Agreement,
as applicable, accruing prior to its replacement as Master Servicer, and shall
be liable to the Trustee or any successor master servicer therefor, and hereby
agrees to indemnify and hold harmless the Trustee or any successor master
servicer from and against all costs, damages, expenses and liabilities
(including reasonable attorneys’ fees) incurred by the Trustee or any successor
master servicer as a result of such liability or obligations of the replaced
Master Servicer and in connection with the Trustee’s or such successor master
servicer’s assumption (but not its performance, except to the extent that costs
or liability of the Trustee or any successor master servicer are created or
increased as a result of negligent or wrongful acts or omissions of the replaced
Master Servicer prior to its replacement as Master Servicer) of the Master
Servicer’s obligations, duties or responsibilities thereunder.

 

- 107 -

 

  

(b)          The replaced Master Servicer shall, upon request of the Trustee but
at the expense of such replaced Master Servicer, deliver to the assuming party
all of such replaced Master Servicer’s documents and records relating to the
servicing by the Servicing Administrator and the applicable Servicer under the
related Servicing Agreement and the related Mortgage Loans and an accounting of
amounts collected and held by it, and otherwise use its best efforts to effect
the orderly and efficient transfer of such Servicing Agreement to the assuming
party.

 

Section 9.03         Representations, Warranties and Covenants of the Master
Servicer.

 

(a)          The Master Servicer hereby represents and warrants to the
Depositor, the Securities Administrator (to the extent that the Master Servicer
and the Securities Administrator are not the same Person) and the Trustee, for
the benefit of the Trust and the Certificateholders, as of the Closing Date
that:

 

(i)          it is validly existing and in good standing under the laws of the
United States of America as a national banking association, and as Master
Servicer has full power and authority to transact any and all business
contemplated by this Agreement and to execute, deliver and comply with its
obligations under the terms of this Agreement, the execution, delivery and
performance of which have been duly authorized by all necessary corporate action
on the part of the Master Servicer;

 

(ii)         the execution and delivery of this Agreement by the Master Servicer
and its performance and compliance with the terms of this Agreement will not (A)
violate the Master Servicer’s charter or bylaws, (B) violate any law or
regulation or any administrative decree or order to which it is subject or (C)
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in the breach of, any material
contract, agreement or other instrument to which the Master Servicer is a party
or by which it is bound or to which any of its assets are subject, which
violation, default or breach would materially and adversely affect the Master
Servicer’s ability to perform its obligations under this Agreement;

 

(iii)        this Agreement constitutes, assuming due authorization, execution
and delivery hereof by the other respective parties hereto, a legal, valid and
binding obligation of the Master Servicer, enforceable against it in accordance
with the terms hereof, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights in general, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law);

 

(iv)        the Master Servicer is not in default with respect to any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency to the extent that any such default would materially and
adversely affect its performance hereunder;

 

(v)         the Master Servicer is not a party to or bound by any agreement or
instrument or subject to any charter provision, bylaw or any other corporate
restriction or any judgment, order, writ, injunction, decree, law or regulation
that may materially and adversely affect its ability as Master Servicer to
perform its obligations under this Agreement or that requires the consent of any
third person to the execution of this Agreement or the performance by the Master
Servicer of its obligations under this Agreement;

 

- 108 -

 

  

(vi)        no litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which would prohibit its
entering into this Agreement or performing its obligations under this Agreement;

 

(vii)       the Master Servicer, or an affiliate thereof the primary business of
which is the servicing of conventional residential mortgage loans, is a Fannie
Mae- or Freddie Mac-approved seller/servicer;

 

(viii)      no consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Master Servicer of or compliance by the Master Servicer with
this Agreement or the consummation of the transactions contemplated by this
Agreement, except such consents, approvals, authorizations and orders (if any)
as have been obtained; and

 

(ix)         the consummation of the transactions contemplated by this Agreement
are in the ordinary course of business of the Master Servicer.

 

(b)          It is understood and agreed that the representations and warranties
set forth in this Section shall survive the execution and delivery of this
Agreement. The Master Servicer shall indemnify the Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) and the Trustee and hold them harmless
against any loss, damages, penalties, fines, forfeitures, legal fees and related
costs, judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a material
breach of the Master Servicer’s representations and warranties contained in
Section 9.03(a) or any failure by the Master Servicer to deliver any
information, report, certification, accountants’ letter or other material when
and as required under this Agreement. It is understood and agreed that the
enforcement of the obligation of the Master Servicer set forth in this Section
to indemnify the Depositor, the Securities Administrator and the Trustee as
provided in this Section 9.03(b) constitutes the sole remedy (other than as set
forth in Section 6.14) of the Depositor, the Securities Administrator and the
Trustee, respecting a breach of the foregoing representations and warranties.
Such indemnification shall survive any termination of the Master Servicer as
Master Servicer hereunder, and any termination of this Agreement.

 

Any cause of action against the Master Servicer relating to or arising out of
the breach of any representations and warranties made in this Section 9.03(b)
shall accrue upon discovery of such breach by either the Depositor, the Master
Servicer or the Trustee or written notice thereof by any one of such parties to
the other parties.

 

The Master Servicer shall not be responsible for the validity, priority,
perfection or sufficiency of the security of the Certificates issued or intended
to be issued hereunder.

 

(c)          The Master Servicer covenants and agrees that it shall not hold or
purchase any Certificate if its holding or purchase of such Certificate (or
interest therein) would cause the Master Servicer to be required to consolidate
any assets of the Trust or the Trust Fund on its financial statements under U.S.
generally accepted accounting principles (“Consolidate” or “Consolidation”). The
Master Servicer shall be deemed to have represented by virtue of its purchase or
holding of such Certificate (or interest therein) that its holding or purchase
of such Certificate (or interest therein) will not cause the Master Servicer to
be required to Consolidate any assets of the Trust on its financial statements.

 

- 109 -

 

  

If the Master Servicer's holding or purchase of a Certificate (or interest
therein) does in fact cause such Consolidation, then the last preceding
transferee that is not required to Consolidate shall be restored, to the extent
permitted by law, to all rights and obligations as owner of such Certificate
retroactive to the date of such transfer of such Certificate. If the Master
Servicer holds or purchases a Certificate (or interest therein) in violation of
the restrictions in this Section 9.03(c) and to the extent that the retroactive
restoration of the rights of the owner of such Certificate as described in the
immediately preceding sentence shall be invalid, illegal or unenforceable, then
the Securities Administrator shall have the right, without notice to the owner
or any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The Master Servicer shall promptly endorse and deliver
such Certificate in accordance with the instructions of the Securities
Administrator. The proceeds of such sale, net of the commissions (which may
include commissions payable to the Securities Administrator or its affiliates),
expenses and taxes due, if any, shall be remitted by the Securities
Administrator to the Master Servicer. The terms and conditions of any sale under
this Section 9.03(c) shall be determined in the sole discretion of the
Securities Administrator, and the Securities Administrator shall not be liable
to any owner of a Certificate as a result of its exercise of such discretion.
The Master Servicer shall indemnify and hold harmless the Depositor and the
Trust from and against any and all losses, liabilities, claims, costs or
expenses incurred by such parties as a result of such holding or purchase by the
Master Servicer resulting in a Consolidation.

 

(d)          The Master Servicer covenants and agrees that it shall not transfer
its master servicing rights and duties under this Agreement to an insured
depository institution, as such term is defined in the Federal Deposit Insurance
Act (an “insured depository institution”, and any such insured depository
institution in such capacity, a “master servicer transferee”) unless the Master
Servicer shall have received a representation from the master servicer
transferee that the acquisition of such master servicing rights and duties will
not cause the master servicer transferee to be required to Consolidate any
assets of the Trust or the Trust Fund on its financial statements. Any master
servicer transferee shall be deemed to have represented by virtue of its
acquisition of such master servicing rights and duties that such acquisition
will not cause Consolidation. Any master servicer transferee whose acquisition
of such master servicing rights and duties was effected in violation of the
restrictions in this Section 9.03(d) shall indemnify and hold harmless the
Master Servicer, the Depositor and the Trust from and against any and all
losses, liabilities, claims, costs or expenses incurred by such parties as a
result of such acquisition.

 

Section 9.04         Compensation to the Master Servicer.

 

The Master Servicer shall be entitled to be paid or reimbursed from the Trust
Fund, and shall either retain or withdraw from the Distribution Account, (i) its
Master Servicing Fee with respect to each Distribution Date, (ii) all amounts
necessary to reimburse itself for any previously unreimbursed Advances,
Servicing Advances and Nonrecoverable Advances made by the Master Servicer,
either in its capacity as Master Servicer with respect to any Advances made
prior to the Master Servicer becoming the successor servicer or in its capacity
as successor servicer with respect to Advances and Servicing Advances, in
accordance with the definition of “Available Distribution Amount” and (iii) in
accordance with Section 9.01(b), the cost of any enforcement action taken by it
under Section 9.01 hereof, including, without limitation, any costs incurred in
connection with the termination of a Servicer or the Servicing Administrator,
the appointment of a successor servicer or successor servicing administrator or
the transfer and assumption of the servicing or servicing administration by the
Master Servicer. The Master Servicer shall be required to pay all expenses
incurred by it in connection with its activities hereunder and shall not be
entitled to reimbursement therefor except as provided in this Agreement.

 

- 110 -

 

  

Section 9.05         Merger or Consolidation.

 

Any Person into which the Master Servicer may be merged or consolidated, or any
Person resulting from any merger, conversion, other change in form or
consolidation to which the Master Servicer shall be a party, or any Person
succeeding to the business of the Master Servicer, shall be the successor to the
Master Servicer hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided, however, that the successor or resulting
Person to the Master Servicer or any Affiliate thereof whose primary business is
the servicing of conventional residential mortgage loans shall be a Person that
shall be qualified and approved to service mortgage loans for Fannie Mae or
Freddie Mac and shall have a net worth of not less than $15,000,000.

 

Section 9.06         Resignation of Master Servicer.

 

Except as otherwise provided in Sections 9.05 and 9.07 hereof, the Master
Servicer shall not resign from the obligations and duties hereby imposed on it
unless the Master Servicer’s duties hereunder are no longer permissible under
applicable law and the incapacity cannot be cured. Any such determination
permitting the resignation of the Master Servicer shall be evidenced by an
Opinion of Counsel that shall be Independent to such effect delivered to the
Trustee. No such resignation shall become effective until the Trustee shall have
assumed, or a successor master servicer shall have been appointed by the Trustee
and until such successor shall have assumed, the Master Servicer’s
responsibilities and obligations under this Agreement. Notice of such
resignation shall be given promptly by the Master Servicer to the Depositor and
the Trustee.

 

If, at any time, the Master Servicer resigns under this Section 9.06, or
transfers or assigns its rights and obligations under Section 9.07, or is
removed as Master Servicer pursuant to Section 6.14, then at such time Wells
Fargo Bank, N.A. also shall resign (and shall be entitled to resign) as
Securities Administrator, Paying Agent, Authenticating Agent, Rule 17g-5
Information Provider and Certificate Registrar under this Agreement. In such
event, the obligations of each such party shall be assumed by the Trustee or
such successor master servicer appointed by the Trustee (subject to the
provisions of Section 9.02(a)); provided that such successor master servicer and
the Trustee shall be permitted to retain one or more other parties to assume
such additional capacities and the duties related thereto.

 

Section 9.07         Assignment or Delegation of Duties by the Master Servicer.

 

Except as expressly provided herein, the Master Servicer shall not assign or
transfer any of its rights, benefits or privileges hereunder to any other
Person, or delegate to or subcontract with, or authorize or appoint any other
Person to perform any of the duties, covenants or obligations to be performed by
the Master Servicer hereunder; provided, however, that the Master Servicer shall
have the right with the prior written consent of the Trustee and the Depositor
(which consent shall not be unreasonably withheld), to delegate or assign to or
subcontract with or authorize or appoint any qualified Person to perform and
carry out any duties, covenants or obligations to be performed and carried out
by the Master Servicer hereunder. Notice of such permitted assignment shall be
given promptly by the Master Servicer to the Depositor and the Trustee. If,
pursuant to any provision hereof, the duties of the Master Servicer are
transferred to a successor master servicer, the entire amount of the Master
Servicing Fee and other compensation payable to the Master Servicer pursuant
hereto shall thereafter be payable to such successor master servicer. Such
successor master servicer shall also pay the fees of the Securities
Administrator, as provided herein, and of the Custodian, as provided in the
Custodial Agreement.

 

- 111 -

 

 

 

Section 9.08          Limitation on Liability of the Master Servicer and Others.

 

Neither the Master Servicer nor any of the directors, officers, employees or
agents of the Master Servicer shall be under any liability to the Trust, the
Trustee or the Certificateholders for any action taken or for refraining from
the taking of any action in good faith pursuant to this Agreement, or for errors
in judgment; provided, however, that this provision shall not protect the Master
Servicer or any such person against any liability that would otherwise be
imposed by reason of willful misfeasance, bad faith or negligence in its
performance of its duties or by reason of reckless disregard for its obligations
and duties under this Agreement. The Master Servicer and any director, officer,
employee or agent of the Master Servicer may rely in good faith on any document
of any kind prima facie properly executed and submitted by any Person respecting
any matters arising hereunder. The Master Servicer shall be under no obligation
to appear in, prosecute or defend any legal action that is not incidental to its
duties to master service the Mortgage Loans in accordance with this Agreement
and that in its opinion may involve it in any expenses or liability; provided,
however, that the Master Servicer may in its sole discretion undertake any such
action that it may deem necessary or desirable in respect of this Agreement and
the rights and duties of the parties hereto and the interests of the
Certificateholders hereunder. In such event, the legal expenses and costs of
such action and any liability resulting therefrom shall be expenses, costs and
liabilities of the Trust Fund and the Master Servicer shall be entitled to be
reimbursed therefor out of the Distribution Account.

 

Section 9.09         Indemnification; Third-Party Claims.

 

The Master Servicer agrees to indemnify the Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person), the Trust and the Trustee, and hold them
harmless against any and all claims, losses, penalties, fines, forfeitures,
legal fees and related costs, judgments, and any other costs, liability, fees
and expenses that the Depositor, the Securities Administrator, the Trust or the
Trustee may sustain as a result of the Master Servicer’s willful misfeasance,
bad faith or negligence in the performance of its duties hereunder, including
its failure to deliver the annual statements of compliance and attestations
required pursuant to Sections 9.11, 9.12 and 9.13, or by reason of its reckless
disregard for its obligations and duties under this Agreement. The Depositor,
the Securities Administrator (to the extent that the Master Servicer and the
Securities Administrator are not the same Person), the Trust and the Trustee
shall immediately notify the Master Servicer if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans entitling the Depositor,
the Securities Administrator (to the extent that the Master Servicer and the
Securities Administrator are not the same Person) or the Trustee to
indemnification under this Section 9.09, whereupon the Master Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees, and promptly pay, discharge and satisfy any
judgment or decree which may be entered against it or them in respect of such
claim.

 

Section 9.10         Master Servicer Fidelity Bond and Master Servicer Errors
and Omissions Insurance Policy.

 

The Master Servicer, at its expense, shall maintain in effect a blanket fidelity
bond and an errors and omissions insurance policy, affording coverage with
respect to all directors, officers, employees and other Persons acting on such
Master Servicer’s behalf, and covering errors and omissions in the performance
of the Master Servicer’s obligations hereunder. The errors and omissions
insurance policy and the fidelity bond shall be in such form and amount
generally acceptable for entities serving as master servicers or trustees.

 

- 112 -

 

  

Section 9.11         Annual Statements of Compliance.

 

(a)          The Master Servicer and the Securities Administrator shall deliver
or otherwise make available to the Depositor, the Trustee and the Securities
Administrator on or before March 30 of each year, commencing in March 2016, an
Officer’s Certificate (an “Item 1123 Certificate”) stating, as to the signer
thereof, that (A) a review of such party’s activities during the preceding
calendar year or portion thereof and of such party’s performance under this
Agreement has been made under such officer’s supervision and (B) to the best of
such officer’s knowledge, based on such review, such party has fulfilled all its
obligations under this Agreement in all material respects throughout such year
or portion thereof, or, if there has been a failure to fulfill any such
obligation in any material respect, specifying each such failure known to such
officer and the nature and status thereof. Promptly after receipt of each such
Item 1123 Certificate, the Depositor shall review such Item 1123 Certificate
and, if applicable, consult with each such party, as applicable, as to the
nature of any failures by such party, in the fulfillment of any of such party’s
obligations hereunder.

 

(b)          In the event the Master Servicer or the Securities Administrator is
terminated or resigns pursuant to the terms of this Agreement, such party shall
provide an Item 1123 Certificate pursuant to this Section 9.11 or as required
under such other applicable agreement, as the case may be, notwithstanding any
such termination, assignment or resignation.

 

(c)          The Master Servicer shall enforce any obligation of the Servicers,
to the extent set forth in the applicable Servicing Agreement, to deliver to the
Depositor an Item 1123 Certificate.

 

Section 9.12         Annual Assessments of Compliance.

 

(a)          On or before March 30 of each calendar year, commencing in March
2016, each of the Master Servicer and the Securities Administrator, at its own
expense, shall furnish or otherwise make available, to the Securities
Administrator, the Trustee and the Depositor, a report on an assessment of
compliance with the Relevant Servicing Criteria (an “Assessment of Compliance”)
that contains (A) a statement by such party of its responsibility for assessing
compliance with the Relevant Servicing Criteria, (B) a statement that such party
used the Relevant Servicing Criteria to assess compliance with the Relevant
Servicing Criteria, (C) such party’s Assessment of Compliance with the Relevant
Servicing Criteria as of and for the related fiscal year, including, if there
has been any material instance of noncompliance with the Relevant Servicing
Criteria, a discussion of each such failure and the nature and status thereof,
and (D) a statement that a registered public accounting firm has issued an
Accountant’s Attestation on such party’s Assessment of Compliance with the
Relevant Servicing Criteria as of and for such period.

 

(b)          [Reserved].

 

(c)          Promptly after receipt of each Assessment of Compliance, (i) the
Depositor shall review each such report and, if applicable, consult with the
Master Servicer and the Securities Administrator, as applicable, as to the
nature of any material instance of noncompliance with the Relevant Servicing
Criteria by each such party, and (ii) the Securities Administrator shall confirm
that the Assessments of Compliance, taken individually, address the Relevant
Servicing Criteria for each party as set forth on Exhibit H hereto and notify
the Depositor of any exceptions.

 

(d)          In the event the Master Servicer or the Securities Administrator is
terminated, assigns its rights and obligations under or resigns pursuant to, the
terms of this Agreement, or any other applicable agreement, as the case may be,
such party shall provide an Assessment of Compliance pursuant to this Section
9.12, or to such other applicable agreement, notwithstanding any termination,
assignment or resignation.

 

- 113 -

 

  

(e)          The Master Servicer shall enforce any obligation of the Servicers
to the extent set forth in this Agreement or the applicable Servicing Agreement
to deliver to the Master Servicer an Assessment of Compliance within the time
frame set forth in, and in such form and substance as may be required pursuant
to, this Agreement or the related Servicing Agreement, as applicable. The Master
Servicer shall include all Assessments of Compliance received by it from the
Servicers with its own Assessment of Compliance to be submitted to the
Securities Administrator pursuant to this Section.

 

Section 9.13         Accountant’s Attestation.

 

(a)          On or before March 30 of each calendar year, commencing in 2016,
each of the Master Servicer and the Securities Administrator, at its own
expense, shall cause a registered public accounting firm (which may also render
other services to the Master Servicer and the Securities Administrator, as
applicable) and that is a member of the American Institute of Certified Public
Accountants to furnish a report (the “Accountant’s Attestation”) to the
Securities Administrator and to the Depositor, to the effect that (i) it has
obtained a representation regarding certain matters from the management of such
party, which includes an assertion that such party has complied with the
Relevant Servicing Criteria and (ii) on the basis of an examination conducted by
such firm in accordance with standards for attestation engagements issued or
adopted by the PCAOB, it is expressing an opinion as to whether such party’s
compliance with the Relevant Servicing Criteria was fairly stated in all
material respects, or it cannot express an overall opinion regarding such
party’s Assessment of Compliance with the Relevant Servicing Criteria. In the
event that an overall opinion cannot be expressed, such registered public
accounting firm shall state in such report why it was unable to express such an
opinion. Such report must be available for general use and not contain
restricted use language.

 

(b)          Promptly after receipt of each Accountant’s Attestation from the
Master Servicer and the Securities Administrator, (i) the Depositor shall review
such report and, if applicable, consult with such parties as to the nature of
any defaults by such parties, in the fulfillment of any of each such party’s
obligations hereunder or under any other applicable agreement and (ii) the
Securities Administrator shall confirm that each Assessment of Compliance is
coupled with an Accountant’s Attestation meeting the requirements of this
Section and notify the Depositor of any exceptions.

 

(c)          The Master Servicer shall include each Accountant’s Attestation
furnished to it by the Servicers with its own Accountant’s Attestation to be
submitted to the Securities Administrator pursuant to this Section.

 

(d)          In the event the Master Servicer or the Securities Administrator is
terminated, assigns its rights and duties under, or resigns pursuant to the
terms of, this Agreement, such party shall at its own expense cause a registered
public accounting firm to provide an Accountant’s Attestation pursuant to this
Section 9.13, or other applicable agreement, notwithstanding any such
termination, assignment or resignation.

 

(e)          The Master Servicer shall enforce any obligation of the Servicers,
to the extent set forth in this Agreement and the related Servicing Agreement,
as applicable, to deliver to the Master Servicer an Assessment of Compliance
within the timeframe set forth in, and in such form and substance as may be
required pursuant to, this Agreement or such Servicing Agreement, as applicable.

 

- 114 -

 

  

Article X

 

REMIC ADMINISTRATION

 

Section 10.01       REMIC Administration.

 

(a)          REMIC elections as set forth in the Preliminary Statement to this
Agreement shall be made by the Trustee at the direction of the Securities
Administrator on Forms 1066 or other appropriate federal tax or information
return for the taxable year ending on the last day of the calendar year in which
the Certificates are issued. The regular interests and residual interest in each
REMIC shall be as designated in the Preliminary Statement to this Agreement.

 

(b)          The Closing Date is hereby designated as the “Startup Day” of each
REMIC within the meaning of section 860G(a)(9) of the Code. The “latest possible
maturity date” for each REMIC for purposes of Treasury Regulation 1.860G-1(a)(4)
will be the Latest Possible Maturity Date.

 

(c)          The Securities Administrator shall represent the Trust in any
administrative or judicial proceeding relating to an examination or audit by any
governmental taxing authority with respect thereto. The Securities Administrator
shall pay any and all tax-related expenses (not including taxes) of each REMIC,
including but not limited to any professional fees or expenses related to audits
or any administrative or judicial proceedings with respect to such REMIC that
involve the Internal Revenue Service or state tax authorities, but only to the
extent that (i) such expenses are ordinary or routine expenses, including
expenses of a routine audit but not expenses of litigation (except as described
in (ii)); or (ii) such expenses or liabilities (including taxes and penalties)
are attributable to the negligence or willful misconduct of the Securities
Administrator in fulfilling its duties hereunder (including its duties as tax
return preparer). The Securities Administrator shall be entitled to
reimbursement of expenses of any such litigation described in clause (i) above
from the Distribution Account; provided, however, the Securities Administrator
shall not be entitled to reimbursement for expenses incurred in connection with
the preparation of tax returns and other reports required under Section 6.20 and
this Section.

 

(d)          The Securities Administrator shall prepare and file, and the
Trustee shall sign, all of each REMIC’s federal and appropriate state tax and
information returns as such REMIC’s direct representative. The Trustee shall,
however, be entitled to conclusively rely on such tax and information returns
and shall have no duty to review or monitor any returns prepared by the
Securities Administrator. The expenses of preparing and filing such returns
shall be borne by the Securities Administrator. In preparing such returns, the
Securities Administrator shall: (i) treat the accrual period for interests in
the Lower-Tier REMIC as the calendar month; (ii) account for distributions made
from the Lower-Tier REMIC as made on the first day of each succeeding calendar
month; (iii) use the aggregation method provided in Treasury Regulation section
1.1275-2(c) for calculating the income of the Lower-Tier REMICs; and (iv)
account for income and expenses related to the Lower-Tier REMIC in the manner
resulting in the lowest amount of excess inclusion income possible accruing to
the Holder of the residual interest in the Lower-Tier REMIC.

 

(e)          The Securities Administrator or its designee shall perform on
behalf of each REMIC all reporting and other tax compliance duties that are the
responsibility of such REMIC under the Code, the REMIC Provisions, or other
compliance guidance issued by the Internal Revenue Service or any state or local
taxing authority. Among its other duties, if required by the Code, the REMIC
Provisions, or other such guidance, the Securities Administrator shall provide
(i) to the Treasury or other governmental authority such information as is
necessary for the application of any tax relating to the transfer of a Residual
Certificate to any disqualified person or organization pursuant to Treasury
Regulation 1.860E-2(a)(5) and any person designated in Section 860E(e)(3) of the
Code and (ii) to the Trustee such information as is necessary for the Trustee to
provide to the Certificateholders such information or reports as are required by
the Code or REMIC Provisions.

 

- 115 -

 

 



 

(f)          The Trustee, the Securities Administrator, the Master Servicer and
the Holders of Certificates shall, to the extent within their knowledge and
control, take such actions as may be necessary to maintain the status of each
REMIC as a REMIC under the REMIC Provisions and shall assist each other as
necessary to maintain such status. None of the Trustee, the Securities
Administrator, the Master Servicer or the Holder of any Residual Certificate
shall knowingly take any action, cause any REMIC to take any action or fail to
take (or fail to cause to be taken) any action that, under the REMIC Provisions,
if taken or not taken, as the case may be, could result in an Adverse REMIC
Event unless the Trustee, the Securities Administrator and the Master Servicer
have received an Opinion of Counsel (at the expense of the party seeking to take
such action or not to take such action) to the effect that the contemplated
action (or inaction, as the case may be) will not cause an Adverse REMIC Event.
In addition, prior to taking any action with respect to any REMIC or the assets
therein, or causing any REMIC to take any action, which is not expressly
permitted under the terms of this Agreement, any Holder of a Residual
Certificate will consult with the Trustee, the Securities Administrator, the
Master Servicer or their respective designees, in writing, with respect to
whether such action could cause an Adverse REMIC Event to occur with respect to
any REMIC, and no such Person shall take any such action or cause any REMIC to
take any such action as to which the Trustee, the Securities Administrator or
the Master Servicer has advised it in writing that an Adverse REMIC Event could
occur; provided, however, that if no Adverse REMIC Event would occur but such
action could result in the imposition of additional taxes on the Residual
Certificateholders, no such Person shall take any such action, or cause any
REMIC to take any such action without the written consent of the other Residual
Certificateholders. The Trustee, the Securities Administrator and the Master
Servicer may consult with counsel (and conclusively rely upon the advice of such
counsel) to make such written advice, and the cost of the same shall be borne by
the party seeking to take the action not expressly permitted by this Agreement,
but in no event shall such cost be an expense of the Trustee, Securities
Administrator or the Master Servicer.

 

(g)          Each Holder of a Residual Certificate shall pay when due any and
all taxes imposed on the related REMIC by federal or state governmental
authorities. To the extent that such taxes are not paid by a Residual
Certificateholder, the Securities Administrator or the Paying Agent shall pay
any remaining REMIC taxes out of current or future amounts otherwise
distributable to the Holder of the Residual Certificate in any such REMIC or, if
no such amounts are available, out of other amounts held in the Distribution
Account, and shall reduce amounts otherwise payable to holders of regular
interests in any such REMIC, as the case may be.

 

(h)          The Securities Administrator shall, for federal income tax
purposes, maintain books and records with respect to each REMIC on a calendar
year and on an accrual basis.

 

(i)          No additional contributions of assets shall be made to any REMIC,
except as expressly provided in this Agreement.

 

(j)          None of the Trust, the Trustee, the Securities Administrator nor
the Master Servicer shall enter into any arrangement by which any REMIC will
receive a fee or other compensation for services.

 

(k)          None of the Trust, the Trustee, the Securities Administrator nor
the Master Servicer shall permit the creation of any “interests” in any REMIC
within the meaning of Section 860D(a)(2) of the Code, other than the regular
interests and residual interests specified in the Preliminary Statement to this
Agreement.

 

- 116 -

 

 

(l)          The Holder with the largest Percentage Interest of the Class LT-R
Certificate is hereby designated as Tax Matters Person with respect to the
Lower-Tier REMIC and such Holder shall be deemed by the acceptance of its
Certificate to have appointed the Securities Administrator to act as its agent
to perform the duties of the Tax Matters Person for such REMIC. The Holder with
the largest Percentage Interest of the Class R Certificate is hereby designated
as Tax Matters Person with respect the Upper-Tier REMIC and such Holder shall be
deemed by the acceptance of its Certificate to have appointed the Securities
Administrator to act as its agent to perform the duties of the Tax Matters
Person for each such REMIC.

 

Section 10.02         Prohibited Transactions and Activities.

 

None of the Depositor, the Master Servicer, the Trust or the Trustee shall sell,
dispose of, or substitute for any of the Mortgage Loans, except in a disposition
pursuant to (i) the default, imminent default or foreclosure of a Mortgage Loan,
(ii) the bankruptcy of the Trust, (iii) the termination of each REMIC pursuant
to Article VII of this Agreement, (iv) a repurchase of Mortgage Loans pursuant
to Article II of this Agreement or (v) a sale of a Mortgage Loan to a
governmental entity acquiring such Mortgage Loan through the exercise of its
power of eminent domain pursuant to Section 2.09 of this Agreement, nor acquire
any assets for any REMIC, nor sell or dispose of any investments in the
Distribution Account for gain, nor accept any contributions to any REMIC after
the Closing Date, unless it has received an Opinion of Counsel (at the expense
of the party causing such sale, disposition, or substitution) that such
disposition, acquisition, substitution, or acceptance will not (a) result in an
Adverse REMIC Event, (b) adversely affect the distribution of interest or
principal on the Certificates or (c) result in the encumbrance of the assets
transferred or assigned to the Trust Fund (except pursuant to the provisions of
this Agreement). In no event shall the Trust incur additional secured or
unsecured debt.

 

Section 10.03         Indemnification With Respect to Prohibited Transactions or
Loss of REMIC Status.

 

Upon the occurrence of an Adverse REMIC Event due to the negligent performance
by either the Securities Administrator or the Master Servicer of its duties and
obligations set forth herein, the Securities Administrator or the Master
Servicer, as applicable, shall indemnify the Certificateholders of the related
Residual Certificate against any and all losses, claims, damages, liabilities or
expenses (“Losses”) resulting from such negligence; provided, however, that
neither the Securities Administrator nor the Master Servicer shall be liable for
any such Losses attributable to the action or inaction of the Depositor, the
Trustee, the Servicing Administrator, the Servicers or the Holder of the
Residual Certificate, nor for any such Losses resulting from misinformation
provided by any of the foregoing parties on which the Securities Administrator
or the Master Servicer, as applicable, has relied. Notwithstanding the
foregoing, however, in no event shall the Securities Administrator or the Master
Servicer have any liability (1) for any action or omission that is taken in
accordance with and in compliance with the express terms of, or which is
expressly permitted by the terms of, this Agreement or under the applicable
Servicing Agreement, (2) for any Losses other than arising out of malfeasance,
willful misconduct or negligent performance by the Securities Administrator or
the Master Servicer, as applicable, of its duties and obligations set forth
herein, and (3) for any special or consequential damages to Certificateholders
of the related Residual Certificate (in addition to payment of principal and
interest on the Certificates).

 

- 117 -

 

 

Section 10.04         REO Property.

 

(a)          Notwithstanding any other provision of this Agreement, the Master
Servicer, acting on behalf of the Trust and the Trustee hereunder, shall not,
except to the extent provided in the applicable Servicing Agreement, knowingly
permit the Servicers to rent, lease, or otherwise earn income on behalf of any
REMIC with respect to any REO Property which might cause an Adverse REMIC Event
unless such Servicer has provided to the Trustee and the Securities
Administrator an Opinion of Counsel concluding that, under the REMIC Provisions,
such action would not result in an Adverse REMIC Event.

 

(b)          The Depositor shall, or shall cause the applicable Servicer (to the
extent provided in the related Servicing Agreement) to, dispose of any REO
Property prior to the close of the third calendar year following the year of its
acquisition by the Trust Fund unless the Depositor or the applicable Servicer
(on behalf of the Trust Fund) has received an extension from the Internal
Revenue Service to the effect that, under the REMIC Provisions and any relevant
proposed legislation and under applicable state law, the REMIC may hold REO
Property for a longer period without causing an Adverse REMIC Event. If such an
extension has been received, then the Depositor, acting on behalf of the Trustee
hereunder, shall, or shall cause the applicable Servicer to, continue to attempt
to sell the REO Property for its fair market value for such longer period as
such extension permits (the “Extended Period”). If such an extension has not
been received and the Depositor or the applicable Servicer, acting on behalf of
the Trust Fund hereunder, is unable to sell the REO Property within 3 months
prior to the close of the third calendar year following the year of its
acquisition by the Trust Fund, or if such an extension has been received and the
Depositor or the applicable Servicer is unable to sell the REO Property within
the period ending three months before the close of the Extended Period, the
Depositor shall cause the applicable Servicer, before the end of the initial
period or the Extended Period, as applicable, to auction the REO Property to the
highest bidder (which may be such Servicer) in an auction reasonably designed to
produce a fair price prior to the expiration of the initial period or the
Extended Period, as the case may be.

 

Article XI

MISCELLANEOUS PROVISIONS

 

Section 11.01         Binding Nature of Agreement; Assignment.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

Section 11.02         Entire Agreement.

 

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof.

 

- 118 -

 

 

Section 11.03         Amendment.

 

(a)          This Agreement may be amended from time to time by written
agreement between the Depositor, the Master Servicer, the Securities
Administrator and the Trustee, without notice to or the consent of any of the
Holders, (i) to cure any ambiguity or mistake, (ii) to cause the provisions
herein to conform to or be consistent with or in furtherance of the statements
made with respect to the Certificates, the Trust, the Trust Fund or this
Agreement in the Offering Memorandum, or to correct or supplement any provision
herein which may be inconsistent with any other provisions herein or with the
provisions of the applicable Servicing Agreement, (iii) to make any other
provisions with respect to matters or questions arising under this Agreement,
(iv) to add, delete, or amend any provisions to the extent necessary or
desirable to comply with any requirements imposed by the Code and the REMIC
Provisions, (v) if necessary in order to avoid a violation of any applicable law
or regulation or (vi) to change the reporting obligations of the Master
Servicer, with the consent of the Master Servicer. No such amendment effected
pursuant to the preceding sentence shall, as evidenced by an Opinion of Counsel,
result in an Adverse REMIC Event or Adverse Grantor Trust Event, nor shall such
amendment effected pursuant to clause (iii) of such sentence, as evidenced by an
Opinion of Counsel, adversely affect in any material respect the interests of
any Holder. Prior to entering into any amendment without the consent of Holders
pursuant to this paragraph, the Trustee and the Securities Administrator shall
be provided with an Opinion of Counsel (at the expense of the party requesting
such amendment) to the effect that such amendment is permitted under this
Agreement and, with respect to an amendment effected pursuant to clause (v)
above, to the effect that such amendment is necessary in order to avoid a
violation of such applicable law or regulation.

 

(b)          This Agreement may also be amended from time to time by the
Depositor, the Master Servicer, the Securities Administrator and the Trustee,
with the consent of the Holders of not less than 66-2/3% of the Certificate
Principal Amount or Notional Amount (or Percentage Interest) of each Class of
Certificates affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby. For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners.

 

(c)          Promptly after the execution of any such amendment, the Trustee
shall furnish written notification of the substance of such amendment to each
Holder, the Depositor and each Rating Agency through the Rule 17g-5 Information
Provider. The Securities Administrator and the Certificate Registrar shall
cooperate with the Trustee in connection with the Trustee's obligations under
this Section 11.03.

 

(d)          It shall not be necessary for the consent of Holders under this
Section 11.03 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Holders shall be subject to such reasonable regulations as
the Trustee may prescribe.

 

- 119 -

 

 

(e)          Notwithstanding anything to the contrary in any Servicing
Agreement, the Trustee will not consent to any amendment of any Servicing
Agreement except pursuant to the standards provided in this Section with respect
to amendment of this Agreement. In addition, none of the Trustee, the Master
Servicer, the Securities Administrator or the Depositor shall consent to any
amendment to the Servicing Agreements unless prior written notice of the
substance of such amendment has been delivered to each Rating Agency through the
Rule 17g-5 Information Provider.

 

(f)          Prior to the execution of any amendment to this Agreement, each of
the Trustee and the Securities Administrator shall be entitled to receive and
conclusively rely on an Opinion of Counsel (at the expense of the Person seeking
such amendment) stating that the execution of such amendment is authorized and
permitted by this Agreement. The Trustee and the Securities Administrator may,
but shall not be obligated to, enter into any such amendment which affects the
Trustee’s or the Securities Administrator’s own rights, duties or immunities
under this Agreement.

 

Section 11.04         Voting Rights.

 

The Voting Rights of Subordinate Certificates held by the Sponsor or an
affiliate will not be included in determining Directing Holders to the extent
any legal action in respect of a breach is being considered against the Sponsor.

 

Section 11.05         Provision of Information.

 

(a)          Upon the request of any Certificateholder, the Securities
Administrator shall promptly furnish to such Certificateholder or to a
prospective purchaser of any Certificate designated by such Certificateholder,
as the case may be, any Rule 144A Information requested by such
Certificateholder. The Securities Administrator shall cooperate with the
Depositor in mailing or otherwise distributing (at the Depositor's expense) to
such Certificateholders or prospective purchasers, the Rule 144A Information
prepared and provided by the Depositor; provided that the Securities
Administrator shall be entitled to affix thereto or enclose therewith such
disclaimers as the Securities Administrator shall deem reasonably appropriate,
at its discretion (such as, for example, a disclaimer that such Rule 144A
Information was assembled by the Depositor and not by the Securities
Administrator, that the Securities Administrator has not reviewed or verified
the accuracy thereof, and that it makes no representation as to the sufficiency
of such information under Rule 144A or for any other purpose).

 

(b)          On each Distribution Date, the Securities Administrator shall
deliver or cause to be delivered by first class mail or make available on its
website to the Depositor, Attention: Contract Finance, a copy of the report
delivered to Certificateholders pursuant to Section 4.02.

 

Section 11.06         Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS; PROVIDED, HOWEVER, THAT THERE SHALL NOT
BE APPLICABLE TO THE PARTIES HEREUNDER OR THIS AGREEMENT ANY PROVISION OF THE
LAWS (COMMON OR STATUTORY) OF THE STATE OF DELAWARE PERTAINING TO TRUSTS (OTHER
THAN THE DELAWARE STATUTORY TRUST ACT) THAT RELATE TO OR REGULATE, IN A MANNER
INCONSISTENT WITH THE TERMS HEREOF, (A) THE FILING WITH ANY COURT OR
GOVERNMENTAL BODY OR AGENCY OF TRUSTEE ACCOUNTS OR SCHEDULES OF TRUSTEE FEES AND
CHARGES, (B) AFFIRMATIVE REQUIREMENTS TO POST BONDS FOR TRUSTEES, OFFICERS,
AGENTS OR EMPLOYEES OF A TRUST, (C) THE NECESSITY FOR OBTAINING COURT OR OTHER
GOVERNMENTAL APPROVAL CONCERNING THE ACQUISITION, HOLDING OR DISPOSITION OF REAL
OR PERSONAL PROPERTY, (D) FEES OR OTHER SUMS PAYABLE TO TRUSTEES, OFFICERS,
AGENTS OR EMPLOYEES OF A TRUST, (E) THE ALLOCATION OF RECEIPTS AND EXPENDITURES
TO INCOME OR PRINCIPAL, (F) RESTRICTIONS OR LIMITATIONS ON THE PERMISSIBLE
NATURE, AMOUNT OR CONCENTRATION OF TRUST INVESTMENTS OR REQUIREMENTS RELATING TO
THE TITLING, STORAGE OR OTHER MANNER OF HOLDING OR INVESTING TRUST ASSETS OR (G)
THE ESTABLISHMENT OF FIDUCIARY OR OTHER STANDARDS OF RESPONSIBILITY OR
LIMITATIONS ON THE ACTS OR POWERS OF TRUSTEES THAT ARE INCONSISTENT WITH THE
LIMITATIONS OR AUTHORITIES AND POWERS OF ANY TRUSTEE NAMED HEREIN AS SET FORTH
OR REFERENCED IN THIS AGREEMENT. FURTHERMORE, SECTION 3540 OF TITLE 12 OF THE
DELAWARE CODE SHALL NOT APPLY TO THE TRUST.

 

- 120 -

 

 

Section 11.07         Notices.

 

(a)          All demands, notices and communications required to be delivered to
the Depositor, the Sponsor, the Trustee, the Master Servicer, the Securities
Administrator or the Certificate Registrar hereunder shall be in writing and
shall be deemed to have been duly given if (i) personally delivered, (ii) mailed
by registered mail, postage prepaid, (iii) delivered by overnight courier, or
(iv) transmitted via email, telegraph or facsimile, in each instance at the
address listed below, or such other address as may hereafter be furnished by any
party to the other parties in writing:

 

For posting by the Rule 17g-5 Information Provider:

 

rmbs17g5informationprovider@wellsfargo.com

 

In the case of the Depositor:

 

Oaks Funding LLC
540 Madison Ave.
New York, New York 10022
Attention: Darren Comisso
Email: dcomisso@oakcirclecapital.com

In the case of the Master Servicer and the Securities Administrator:

 

Wells Fargo Bank, N.A.
P.O. Box 98
Columbia, Maryland 21046

 

(or, for overnight deliveries:
9062 Old Annapolis Road
Columbia, Maryland 21045)
Telephone number: (410) 884-2000
Facsimile number: (410) 715-2380
Attention: Client Manager – Oaks Mortgage Trust Series 2015-1

 

In the case of the Certificate Registrar:

 

Wells Fargo Bank, N.A.
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Facsimile number: 1-866-614-1273
Attention: Corporate Trust Services – Oaks Mortgage Trust Series 2015-1

 

- 121 -

 

 

In the case of the Trustee:

 

Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust
500 Delaware Avenue, 11th Floor
Wilmington, DE 19801
Attention: Corporate Trust – Oaks Mortgage Trust Series 2015-1

 

Any such demand, notice or communication shall be deemed to have been received
on the date delivered to the premises of the addressee and (A) if delivered by
registered mail, overnight courier, or facsimile, as evidenced by the date noted
on a return or confirmation of receipt and (B) if delivered by electronic mail,
when sent to the address specified above, provided no error or rejection message
has been received by the sender.

 

(b)          Notices to any Certificateholder shall be deemed to be duly given
by any party hereto (i) in the case of any Holder of a Definitive Certificate,
on the date mailed, first class postage prepaid, to the address of such Holder
as included on the Certificate Register, or (ii) in the case of any Book-Entry
Certificate, on the date when such notice or communication is delivered to the
Clearing Agency, it being understood that the Clearing Agency shall give such
notices and communications to the related underlying participants in accordance
with its applicable rules, regulations and procedures.

 

All notices or communications to Certificateholders shall also be posted and
made available to all Certificateholders, whether definitive or book-entry, as
well as the Depositor, the Master Servicer, the Securities Administrator and the
Trustee, by the Securities Administrator on the Securities Administrator website
located at www.ctslink.com. Unless otherwise expressly provided for herein, all
notices and communications required to be delivered hereunder shall be delivered
to such parties and Certificateholders and posted by the Securities
Administrator on the Securities Administrator 's website, in each instance, as
soon as reasonably practicable.

 

Section 11.08         Severability of Provisions.

 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Certificates or the rights of the Holders thereof.

 

Section 11.09         Indulgences; No Waivers.

 

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

- 122 -

 

 

Section 11.10         Headings Not to Affect Interpretation.

 

The headings contained in this Agreement are for convenience of reference only,
and they shall not be used in the interpretation hereof.

 

Section 11.11         Benefits of Agreement.

 

Nothing in this Agreement or in the Certificates, express or implied, shall give
to any Person, other than the parties to this Agreement and their successors
hereunder and the Holders of the Certificates, any benefit or any legal or
equitable right, power, remedy or claim under this Agreement.

 

Section 11.12         Special Notices to the Rating Agencies.

 

(a)          The Depositor shall give prompt notice to each Rating Agency
through the Rule 17g-5 Information Provider of the occurrence of any of the
following events of which it has notice:

 

(i)          any amendment to this Agreement pursuant to Section 11.03,
including prior advance written notice of any amendment to this Agreement
pursuant to Section 11.03(a);

 

(ii)         any assignment by the Master Servicer of its rights hereunder or
delegation of its duties hereunder;

 

(iii)        the occurrence of any Event of Default or Servicer Event of Default
and any waiver of any Event of Default pursuant to Section 6.14;

 

(iv)        any notice of termination given to the Master Servicer pursuant to
Section 6.14 and any resignation of the Master Servicer hereunder;

 

(v)         the termination of any successor to any Master Servicer pursuant to
Sections 6.14; or 9.01, respectively;

 

(vi)        the making of a final payment pursuant to Section 7.01; and

 

(vii)       any termination of the rights and obligations of the Servicing
Administrator or a Servicer under the applicable Servicing Agreement and any
transfer of servicing under a Servicing Agreement.

 

(b)          All notices to the Rating Agencies provided for in this Section
shall be in writing and sent first to the Rule 17g-5 Information Provider and
then by first class mail, telecopy, electronic mail or overnight courier, as
follows:

 

If to Moody’s:

 

Moody’s Investor Services, Inc.

7 World Trade Center
at 250 Greenwich Street
New York, NY 10007
Attention: [___________]

 

- 123 -

 

 

If to Fitch:

 

Fitch Ratings

33 Whitehall Street

New York, New York 10004

Attention: OMTS 2015-1

 

(c)          The Securities Administrator shall provide or make available to
each Rating Agency through the Rule 17g-5 Information Provider reports prepared
pursuant to Section 4.02. In addition, the Securities Administrator shall, at
the expense of the Trust Fund, make available to each Rating Agency through the
Rule 17g-5 Information Provider such information as a Rating Agency may
reasonably request regarding the Certificates or the Trust Fund, to the extent
that such information is reasonably available to the Securities Administrator;
provided, the Securities Administrator shall not be required to post to the Rule
17g-5 Website any information previously posted to and available on the
Securities Administrator’s website.

 

Section 11.13         Conflicts.

 

To the extent that the terms of this Agreement conflict with the terms of the
applicable Servicing Agreement, such Servicing Agreement shall govern.

 

Section 11.14         Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all of which together shall constitute one and
the same instrument.

 

Section 11.15         No Petitions.

 

To the fullest extent permitted by applicable law, the Trustee and the Master
Servicer, by entering into this Agreement, and each Certificateholder, by
accepting a Certificate, hereby covenant and agree that they shall not at any
time institute against the Depositor or the Trust, or join in any institution
against the Depositor or the Trust of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Certificates, this Agreement or any of the
documents entered into by the Depositor or the Trust in connection with the
transactions contemplated by this Agreement.

 

Section 11.16         Certifications.

 

Under any circumstance in which any Certificateholder wishes to exercise its
rights under this Agreement, any such Certificateholder shall be required to
provide a written certification in the form of Exhibit F to the Trustee and
Securities Administrator, as applicable, certifying its ownership and its
Percentage Interest with respect to any Class or portion thereof. Each of the
Trustee and Securities Administrator shall be entitled to conclusively rely upon
such written certification in a form that is satisfactory to the Trustee and
Securities Administrator.

 

- 124 -

 

 

Section 11.17         Name of the Trustee.

 

In acting as Trustee hereunder, Wilmington Savings Fund Society, FSB, a federal
savings bank, will act through and perform its duties and obligations through
Christiana Trust, a division of Wilmington Savings Fund Society. In furtherance
of the foregoing, all documents to be executed by the Trustee shall be executed
in the name “Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, a
federal savings bank.”

 

Section 11.18         FATCA and other United States Withholding Tax
Considerations.

 

Each Holder and Certificate Owner, by the purchase of a Certificate or its
acceptance of a beneficial interest therein, acknowledges that interest on the
Certificates will be treated as United States source interest, and, as such,
United States withholding tax may apply. Each such Holder and Certificate Owner
further agrees, upon request, to provide any certifications that may be required
under applicable law, regulations or procedures to evidence such status and
understands that if it ceases to satisfy the foregoing requirements or provide
requested documentation, payments to it under the Certificates may be subject to
United States withholding tax (without any corresponding gross-up). Without
limiting the foregoing, if a payment made under this Agreement would be subject
to United States federal withholding tax imposed by FATCA if the recipient of
such payment were to fail to comply with FATCA (including the requirements of
Code Sections 1471(b) or 1472(b), as applicable), such recipient shall deliver
to the Paying Agent, with a copy to the Trustee, at the time or times prescribed
by the Code and at such time or times reasonably requested by the Paying Agent
or the Trustee, such documentation prescribed by the Code (including as
prescribed by Code Section 1471(b)(3)(C)(i)) and such additional documentation
reasonably requested by the Paying Agent or the Trustee to comply with their
respective obligations under FATCA, to determine that such recipient has
complied with such recipient’s obligations under FATCA, or to determine the
amount to deduct and withhold from such payment. For these purposes, “FATCA”
means Section 1471 through 1474 of the Code and any regulations or official
interpretations thereof (including any revenue ruling, revenue procedure, notice
or similar guidance issued by the U.S. Internal Revenue Service thereunder as a
precondition to relief or exemption from taxes under such Sections, regulations
and interpretations), any intergovernmental agreements or agreements entered
into pursuant to Code Section 1471(b)(1), and including any amendments made to
FATCA after the date of this Agreement.

 

- 125 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers hereunto duly authorized as of the day and
year first above written.

 

  OAKS FUNDING LLC,   as Depositor         By:  /s/ Darren Comisso   Name: 
Darren Comisso   Title: President

 

 

 

 



  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   as Trustee    
  By: /s/ Kristin L. Moore   Name:  Kristin L. Moore   Title: Vice President



 

 

 

 

  WELLS FARGO BANK, N.A.,   as Master Servicer      

  By: /s/ Alexander Novitski

  Name: Alexander Novitski

  Title: Assistant Vice President

 

 

  WELLS FARGO BANK, N.A.,   as Securities Administrator and Rule 17g-5
Information Provider      

  By: /s/ Alexander Novitski

  Name: Alexander Novitski

  Title: Assistant Vice President

 

 

 

 

  Accepted and agreed to by:       FIVE OAKS ACQUISITION CORP.,   as Sponsor    
 

  By: /s/ Darren Comisso

  Name:  Darren Comisso

  Title: EVP

 

 

 

 

EXHIBIT A

 

FORMS OF CERTIFICATES 

 

A-1

 

   

FORM OF SENIOR P&I CERTIFICATES (RULE 144A)

 

A-2

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-3

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-4

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-5

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-1

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-1 Principal Amount of this Certificates: $244,610,000 Certificate:
$116,024,414     Certificate Interest Rate: Variable Cut-off Date: April 1, 2015
    Final Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M
AA9

 

A-6

 

  

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-7

 

  

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:     Title:    
      Dated:  April ___, 2015  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,     as Authenticating Agent           By:        
AUTHORIZED SIGNATORY           Dated:  April ___, 2015  

 

A-8

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-9

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

A-10

 

  

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-11

 

  

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto


 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)


 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint


 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-12

 

  

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

      for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-13

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-14

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-15

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-16

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-2

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-2 Principal Amount of this Certificates: $244,610,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution Date: April 2046       NUMBER 1 CUSIP: 67389M AB7

 

A-17

 

  

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-18

 

  

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:     Title:    
      Dated:  April ___, 2015  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,     as Authenticating Agent           By:        
AUTHORIZED SIGNATORY           Dated:  April ___, 2015  

 

A-19

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-20

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

A-21

 

  

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-22

 

  

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto 


 
 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number) 


 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint 


 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-23

 

  

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

      for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-24

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-25

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-26

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-27

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-3

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-3 Principal Amount of this Certificates: $227,109,000 Certificate: $40,000,000
    Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution Date: April 2046       NUMBER 1 CUSIP: 67389M AC5

 

A-28

 

  

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-29

 

  

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:     Title:    
      Dated:  April ___, 2015  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,     as Authenticating Agent           By:        
AUTHORIZED SIGNATORY           Dated:  April ___, 2015  

 

A-30

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-31

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

A-32

 

  

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-33

 

  

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor       Authorized Officer
  Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-34

 

  

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

      for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-35

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-36

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-37

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-38

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-4

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-4 Principal Amount of this Certificates: $227,109,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AD3

 

A-39

 

  

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-40

 

  

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:     Title:    
      Dated:  April ___, 2015  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,     as Authenticating Agent           By:        
AUTHORIZED SIGNATORY           Dated:  April ___, 2015  

 

A-41

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-42

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

A-43

 

  

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-44

 

  

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto


 
 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 


the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint 


 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-45

 

  

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

      for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  



A-46

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-47

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-48

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-49

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-5

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-5 Principal Amount of this Certificates: $17,501,000 Certificate: $8,585,585  
  Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AE1

 

A-50

 

  

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-51

 

  

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:     Title:    
      Dated:  April ___, 2015  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,     as Authenticating Agent           By:        
AUTHORIZED SIGNATORY           Dated:  April ___, 2015  

 

A-52

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-53

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

A-54

 

  

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-55

 

  

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto 


 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number) 


 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint 


 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-56

 

  

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

      for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-57

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF A REMIC REGULAR INTEREST.
THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-58

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-59

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-60

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-6

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-6 Principal Amount of this Certificates: $17,501,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AF8

 

A-61

 

  

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-62

 

  

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:     Title:    
      Dated:  April ___, 2015  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,     as Authenticating Agent           By:        
AUTHORIZED SIGNATORY           Dated:  April ___, 2015  

 

A-63

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-64

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-65

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-66

 

  

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto 


 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)




 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint 


 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-67

 

  

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

      for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-68

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-69

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-70

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-71

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-7

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-7 Principal Amount of this Certificates: $244,610,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AG6

 

A-72

 

  

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-73

 

  

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:     Title:    
      Dated:  April ___, 2015  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,     as Authenticating Agent           By:        
AUTHORIZED SIGNATORY           Dated:  April ___, 2015  

 

A-74

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-75

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

A-76

 

  

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-77

 

  

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto


 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)


 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint


 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-78

 

  

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

      for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

  

A-79

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-80

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-81

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-82

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-8

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-8 Principal Amount of this Certificates: $170,332,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AH4

 

A-83

 

  

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-84

 

  

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:     Title:    
      Dated:  April ___, 2015  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,     as Authenticating Agent           By:        
AUTHORIZED SIGNATORY           Dated:  April ___, 2015  

 

A-85

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-86

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

A-87

 

  

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-88

 

  

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto 


 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-89

 

  

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

      for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-90

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF A REMIC REGULAR INTEREST.
THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-91

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-92

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-93

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-9

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-9 Principal Amount of this Certificates: $170,332,000 Certificate: $60,000,000
    Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AJ0

 

A-94

 

  

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-95

 

  

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:     Name:     Title:      
    Dated:  April ___, 2015  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,     as Authenticating Agent           By:        
AUTHORIZED SIGNATORY           Dated:  April ___, 2015  

 

A-96

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-97

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-98

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-99

 

  

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto


 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

  

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-100

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

      for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

  

A-101

 

 

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-102

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-103

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-104

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-10

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-10 Principal Amount of this Certificates: $56,777,000 Certificate: $20,000,000
    Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AK7

 

A-105

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-106

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015

 

A-107

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-108

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-109

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-110

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-111

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-112

 

 

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF A REMIC REGULAR INTEREST.
THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-113

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-114

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-115

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-11

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-11 Principal Amount of this Certificates: $56,777,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AL5

 

A-116

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-117

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015

 

A-118

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-119

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-120

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-121

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-122

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-123

 

 

FORM OF SENIOR P&I CERTIFICATES (REG S)

 

A-124

 

 

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-125

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-126

 

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT”).

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-127

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-1

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-1 Principal Amount of this Certificates: $244,610,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: U63097 AA4

 

A-128

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-129

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015

 

A-130

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-131

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-132

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-133

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-134

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-135

 

 

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-136

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-137

 

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT”).

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-138

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-2

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-2 Principal Amount of this Certificates: $244,610,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: U63097 AB2

 

A-139

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-140

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015

 

A-141

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-142

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-143

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-144

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-145

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-146

 

 

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-147

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-148

 

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT”).

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-149

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-3

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-3 Principal Amount of this Certificates: $227,109,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: U63097 AC0

 

A-150

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-151

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015

 

A-152

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-153

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-154

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-155

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-156

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-157

 

 

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-158

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-159

 

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT”).

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-160

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-4

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-4 Principal Amount of this Certificates: $227,109,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: U63097 AD8

 

A-161

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-162

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015

 

A-163

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-164

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-165

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-166

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-167

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-168

 

 

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-169

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-170

 

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT”).

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-171

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-5

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-5 Principal Amount of this Certificates: $17,501,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: U63097 AE6

 

A-172

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-173

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015

 

A-174

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-175

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-176

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-177

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-178

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-179

 

 

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF A REMIC REGULAR INTEREST.
THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-180

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT”).

 

A-181

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-182

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-6

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-6 Principal Amount of this Certificates: $17,501,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: U63097 AF3

 

A-183

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-184

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015

 

A-185

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-186

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-187

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-188

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-189

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-190

 

 

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-191

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-192

 

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT”).

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-193

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-7

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-7 Principal Amount of this Certificates: $244,610,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: U63097 AG1

 

A-194

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-195

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY     Dated:  April ___, 2015

 

A-196

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-197

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-198

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-199

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-200

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-201

 

 

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-202

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-203

 

  

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT”).

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-204

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-8

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-8 Principal Amount of this Certificates: $170,332,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: U63097 AH9

 

A-205

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-206

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-207

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-208

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-209

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-210

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-211

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

      for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-212

 

  

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF A REMIC REGULAR INTEREST.
THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-213

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT”).

 

A-214

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-215

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-9

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-9 Principal Amount of this Certificates: $170,332,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: U63097 AJ5

 

A-216

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-217

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-218

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-219

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-220

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-221

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-222

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

      for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-223

 

  

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-224

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-225

 

  

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT”).

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-226

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-10

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-10 Principal Amount of this Certificates: $56,777,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: U63097 AK2

 

A-227

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

A-228

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-229

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-230

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-231

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-232

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-233

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

      for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-234

 

  

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF A REMIC REGULAR INTEREST.
THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL
AMOUNT OF THIS CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE CERTIFICATE PRINCIPAL AMOUNT OR NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-235

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT”).

 

A-236

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-237

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-11

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
A-11 Principal Amount of this Certificates: $56,777,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: U63097 AL0

 

A-238

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-239

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-240

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-241

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-242

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-243

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-244

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

      for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 



A-245

 





 

FORM OF INTEREST-ONLY CERTIFICATES (RULE 144A)

 

A-246

 

 

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF A REMIC REGULAR INTEREST.
THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE NOTIONAL AMOUNT OF THIS CERTIFICATE WILL BE
REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-247

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-248

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

A-249

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-X-1

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Notional Initial Certificate Amount of the Class A-X-1
Notional Amount of this Certificates: $244,610,000 Certificate: $244,610,000    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AM3

 

A-250

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-251

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent         By:        
AUTHORIZED SIGNATORY       Dated:  April ___, 2015

 

A-252

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-253

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-254

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-255

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

       

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

       

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 



A-256

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-257

 

 

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE NOTIONAL AMOUNT OF THIS CERTIFICATE WILL BE
REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-258

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-259

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-260

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-X-2

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Notional Initial Certificate Amount of the Class A-X-2
Notional Amount of this Certificates: $244,610,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AN1

 

A-261

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-262

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent         By:        
AUTHORIZED SIGNATORY       Dated:  April ___, 2015

 

A-263

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-264

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-265

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-266

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

       

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

       

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.



 

A-267

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-268

 

 

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE NOTIONAL AMOUNT OF THIS CERTIFICATE WILL BE
REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-269

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-270

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-271

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-X-3

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Notional Initial Certificate Amount of the Class A-X-3
Notional Amount of this Certificates: $244,610,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AP6

 

A-272

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-273

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent         By:        
AUTHORIZED SIGNATORY       Dated:  April ___, 2015

 

A-274

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-275

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-276

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-277

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

       

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

       

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.



 

A-278

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-279

 

 

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE NOTIONAL AMOUNT OF THIS CERTIFICATE WILL BE
REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-280

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-281

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-282

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-X-4

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Notional Initial Certificate Amount of the Class A-X-4
Notional Amount of this Certificates: $227,109,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AQ4

 

A-283

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-284

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent         By:        
AUTHORIZED SIGNATORY       Dated:  April ___, 2015

 

A-285

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-286

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-287

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-288

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

       

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

       

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.



 

A-289

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-290

 

 

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF A REMIC REGULAR INTEREST.
THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE NOTIONAL AMOUNT OF THIS CERTIFICATE WILL BE
REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-291

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-292

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-293

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-X-5

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Notional Initial Certificate Amount of the Class A-X-5
Notional Amount of this Certificates: $17,501,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AR2

 

A-294

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-295

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent         By:        
AUTHORIZED SIGNATORY       Dated:  April ___, 2015

 

A-296

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-297

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-298

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-299

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

       

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

       

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.



 

A-300

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-301

 

 

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF A REMIC REGULAR INTEREST.
THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE NOTIONAL AMOUNT OF THIS CERTIFICATE WILL BE
REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-302

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-303

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-304

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-X-6

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Notional Initial Certificate Amount of the Class A-X-6
Notional Amount of this Certificates: $170,332,000 Certificate: $60,000,000    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AS0

 

A-305

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-306

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent         By:        
AUTHORIZED SIGNATORY       Dated:  April ___, 2015

 

A-307

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-308

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-309

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-310

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

       

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

       

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.



 

A-311

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-312

 

 

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF A REMIC REGULAR INTEREST.
THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE NOTIONAL AMOUNT OF THIS CERTIFICATE WILL BE
REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-313

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-314

 

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-315

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-X-7

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Notional Initial Certificate Amount of the Class A-X-7
Notional Amount of this Certificates: $56,777,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AT8

 

A-316

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-317

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent         By:        
AUTHORIZED SIGNATORY       Dated:  April ___, 2015

 

A-318

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-319

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-320

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-321

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

       

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

       

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.



 

A-322

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-323

 

 

FORM OF INTEREST-ONLY CERTIFICATES (REG S)

 

A-324

 

 

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF A REMIC REGULAR INTEREST.
THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE NOTIONAL AMOUNT OF THIS CERTIFICATE WILL BE
REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-325

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-326

 

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-327

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-X-1

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Notional Initial Notional Amount of this Amount of the Class
A-X-1 Certificate: $0 Certificates: $244,610,000     Certificate Interest Rate:
Variable Cut-off Date: April 1, 2015     Final Scheduled Distribution   Date:
April 2046       NUMBER 1 CUSIP: U63097 AM8

 

A-328

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-329

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015

 

A-330

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-331

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-332

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-333

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-334

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-335

 

 

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE NOTIONAL AMOUNT OF THIS CERTIFICATE WILL BE
REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-336

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-337

 

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-338

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-X-2

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Notional Initial Notional Amount of this Amount of the Class
A-X-2 Certificate: $0 Certificates: $244,610,000       Certificate Interest
Rate: Variable Cut-off Date: April 1, 2015     Final Scheduled Distribution  
Date: April 2046       NUMBER 1 CUSIP: U63097 AN6

 

A-339

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-340

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015

 

A-341

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-342

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-343

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-344

 





 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-345

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-346

 

 

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE NOTIONAL AMOUNT OF THIS CERTIFICATE WILL BE
REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-347

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-348

 

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-349

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-X-3

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Notional Initial Notional Amount of this Amount of the Class
A-X-3 Certificate: $0 Certificates: $244,610,000       Certificate Interest
Rate: Variable Cut-off Date: April 1, 2015     Final Scheduled Distribution  
Date: April 2046       NUMBER 1 CUSIP: U63097 AP1

 

A-350

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-351

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015

 

A-352

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-353

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-354

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-355

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-356

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-357

 

 

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF MULTIPLE REMIC REGULAR
INTERESTS. THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST
IN, AND IS NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES
ADMINISTRATOR, THE MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT
INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE NOTIONAL AMOUNT OF THIS CERTIFICATE WILL BE
REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS EXCHANGEABLE FOR OTHER CLASSES OF CERTIFICATES, AS MORE
FULLY DESCRIBED IN AND IN ACCORDANCE WITH THE TERMS OF, THE POOLING AND
SERVICING AGREEMENT.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-358

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-359

 

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-360

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-X-4

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Notional Initial Notional Amount of this Amount of the Class
A-X-4 Certificate: $0 Certificates: $227,109,000       Certificate Interest
Rate: Variable Cut-off Date: April 1, 2015     Final Scheduled Distribution  
Date: April 2046       NUMBER 1 CUSIP: U63097 AQ9

 

A-361

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-362

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015

 

A-363

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-364

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-365

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-366

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-367

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-368

 

 

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF A REMIC REGULAR INTEREST.
THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE NOTIONAL AMOUNT OF THIS CERTIFICATE WILL BE
REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-369

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-370

 

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-371

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-X-5

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Notional Initial Notional Amount of this Amount of the Class
A-X-5 Certificate: $0 Certificates: $17,501,000       Certificate Interest Rate:
Variable Cut-off Date: April 1, 2015     Final Scheduled Distribution   Date:
April 2046       NUMBER 1 CUSIP: U63097 AR7

 

A-372

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-373

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015

 

A-374

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-375

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-376

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-377

 





 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-378

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-379

 

 

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF A REMIC REGULAR INTEREST.
THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE NOTIONAL AMOUNT OF THIS CERTIFICATE WILL BE
REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-380

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-381

 

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-382

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-X-6

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Notional Initial Notional Amount of this Amount of the Class
A-X-6 Certificate: $0 Certificates: $170,332,000     Certificate Interest Rate:
Variable Cut-off Date: April 1, 2015     Final Scheduled Distribution   Date:
April 2046     NUMBER 1 CUSIP: U63097 AS5

 

A-383

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-384

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015

 

A-385

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-386

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-387

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-388

 



 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-389

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-390

 

  

(REG S)

 

THIS CERTIFICATE EVIDENCES BENEFICIAL OWNERSHIP OF A REMIC REGULAR INTEREST.
THIS CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS
NOT GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE NOTIONAL AMOUNT OF THIS CERTIFICATE WILL BE
REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE NOTIONAL AMOUNT OF THIS
CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-391

 

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-392

 

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

A-393

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-X-7

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 



Initial Aggregate Notional Initial Notional Amount of this Amount of the Class
A-X-7 Certificate: $0 Certificates: $56,777,000       Certificate Interest Rate:
Variable Cut-off Date: April 1, 2015     Final Scheduled Distribution   Date:
April 2046       NUMBER 1 CUSIP: U63097 AT3

 

A-394

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 



A-395

 

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 



  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee       By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent       By:         AUTHORIZED
SIGNATORY       Dated:  April ___, 2015



 

A-396

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-397

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-398

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-399

 

 





ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

     

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-400

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 

        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-401

 

 

 

FORM OF CLASS B CERTIFICATES (RULE 144A)

 

A-402

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES OWNERSHIP OF A REMIC REGULAR INTEREST. THIS
CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-403

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-404

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-405

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-1

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
B-1 Principal Amount of this Certificates: $7,748,000 Certificate: $7,748,000  
  Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution Date: April 2046       NUMBER 1 CUSIP: 67389M AU5

 

A-406

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-407

 

  

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY           Dated:  April ___, 2015

 

A-408

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-409

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-410

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-411

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 



A-412

 



 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account
of                                                                                                                                                             
      account number _______________________ or, if mailed by check,
to                                                                             
        Applicable reports and statements should be mailed
to_________________________________________________



            This information is provided
by                                                                                                                        
      the assignee named above, or
___________________________________________________________as its agent.  

 

A-413

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES OWNERSHIP OF A REMIC REGULAR INTEREST. THIS
CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-414

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-415

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-416

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-2

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
B-2 Principal Amount of this Certificates: $6,146,000 Certificate: $6,146,000  
  Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution Date: April 2046       NUMBER 1 CUSIP: 67389M AV3

 

A-417

 

  

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

A-418

 

  

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-419

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-420

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-421

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-422

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-423

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account
of                                                                                                                                                             
      account number _______________________ or, if mailed by check,
to                                                                             
        Applicable reports and statements should be mailed
to_________________________________________________               This
information is provided
by                                                                                                                        
      the assignee named above, or
___________________________________________________________as its agent.  

 

A-424

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES OWNERSHIP OF A REMIC REGULAR INTEREST. THIS
CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-425

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-426

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-427

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-3

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
B-3 Principal Amount of this Certificates: $3,740,000 Certificate: $3,740,000  
  Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution Date: April 2046       NUMBER 1 CUSIP: 67389M AW1

 

A-428

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

A-429

 

  

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-430

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-431

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-432

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-433

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-434

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account
of                                                                                                                                                             
      account number _______________________ or, if mailed by check,
to                                                                             
        Applicable reports and statements should be mailed
to_________________________________________________               This
information is provided
by                                                                                                                        
      the assignee named above,
or___________________________________________________________as its agent.  

 

A-435

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES OWNERSHIP OF A REMIC REGULAR INTEREST. THIS
CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-436

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-437

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-438

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-4

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
B-4 Principal Amount of this Certificates: $2,004,000 Certificate: $2,004,000  
  Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution Date: April 2046       NUMBER 1 CUSIP: 67389M AX9

 

A-439

 

  

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

A-440

 

  

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-441

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-442

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-443

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-444

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-445

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account
of                                                                                                                                                             
      account number _______________________ or, if mailed by check,
to                                                                             
        Applicable reports and statements should be mailed
to_________________________________________________



              This information is provided
by                                                                                                                        
      the assignee named above, or
___________________________________________________________as its agent.  

 

A-446

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES OWNERSHIP OF A REMIC REGULAR INTEREST. THIS
CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-447

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-448

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-449

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-5

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
B-5 Principal Amount of this Certificates: $1,336,000 Certificate: $1,336,000  
  Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution Date: April 2046       NUMBER 1 CUSIP: 67389M AY7

 

A-450

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-451

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-452

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-453

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-454

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-455

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-456

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account
of                                                                                                                                                             
      account number _______________________ or, if mailed by check,
to                                                                             
        Applicable reports and statements should be mailed
to_________________________________________________



              This information is provided
by                                                                                                                        
      the assignee named above, or
___________________________________________________________ as its agent.  

 

A-457

 

  

(RULE 144A)

 

THIS CERTIFICATE EVIDENCES OWNERSHIP OF A REMIC REGULAR INTEREST. THIS
CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-458

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (B) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER. ANY PURPORTED
CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST
THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING
AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE
TRUST FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES
INCURRED BY SUCH PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

A-459

 

  

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-460

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-6

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
B-6 Principal Amount of this Certificates: $1,603,616 Certificate: $1,603,616  
  Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution Date: April 2046       NUMBER 1 CUSIP: 67389M AZ4

 

A-461

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-462

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-463

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-464

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-465

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-466

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-467

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account
of                                                                                                                                                             
      account number _______________________ or, if mailed by check,
to                                                                             
        Applicable reports and statements should be mailed
to_______________________________________________               This information
is provided
by                                                                                                                        
      the assignee named above, or
___________________________________________________________ as its agent.  

 

A-468

 

  

FORM OF CLASS B CERTIFICATES (REG S)

 

A-469

 

  

(REG S)

 

THIS CERTIFICATE EVIDENCES OWNERSHIP OF A REMIC REGULAR INTEREST. THIS
CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-470

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-471

 

  

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-472

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-1

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
B-1 Principal Amount of this Certificates: $7,748,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution Date: April 2046       NUMBER 1 CUSIP: U63097 AU0

 

A-473

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

A-474

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-475

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-476

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-477

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-478

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-479

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account
of                                                                                                                                                             
      account number _______________________ or, if mailed by check,
to                                                                             
        Applicable reports and statements should be mailed
to_________________________________________________             This information
is provided
by                                                                                                                        
      the assignee named above, or
________________________________________________________ as its agent.  

 

A-480

 

  

(REG S)

 

THIS CERTIFICATE EVIDENCES OWNERSHIP OF A REMIC REGULAR INTEREST. THIS
CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-481

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-482

 

  

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-483

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-2

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
B-2 Principal Amount of this Certificates: $6,146,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution Date: April 2046       NUMBER 1 CUSIP: U63097 AV8

 

A-484

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

A-485

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-486

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-487

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-488

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-489

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-490

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account
of                                                                                                                                                             
      account number _______________________ or, if mailed by check,
to                                                                             
        Applicable reports and statements should be mailed
to_________________________________________________               This
information is provided
by                                                                                                                        
      the assignee named above, or
___________________________________________________________ as its agent.  

 

A-491

 

  

(REG S)

 

THIS CERTIFICATE EVIDENCES OWNERSHIP OF A REMIC REGULAR INTEREST. THIS
CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-492

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-493

 

  

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-494

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-3

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
B-3 Principal Amount of this Certificates: $3,740,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution Date: April 2046       NUMBER 1 CUSIP: U63097 AW6

 

A-495

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

A-496

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-497

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-498

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-499

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-500

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-501

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account
of                                                                                                                                                             
      account number _______________________ or, if mailed by check,
to                                                                             
        Applicable reports and statements should be mailed
to_________________________________________________               This
information is provided
by                                                                                                                        
      the assignee named above,
or___________________________________________________________ as its agent.  

 

A-502

 

  

(REG S)

 

THIS CERTIFICATE EVIDENCES OWNERSHIP OF A REMIC REGULAR INTEREST. THIS
CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-503

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-504

 

  

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-505

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-4

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
B-4 Principal Amount of this Certificates: $2,004,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution Date: April 2046       NUMBER 1 CUSIP: U63097 AX4

 

A-506

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

A-507

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-508

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-509

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-510

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-511

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-512

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account
of                                                                                                                                                             
      account number _______________________ or, if mailed by check,
to                                                                             
        Applicable reports and statements should be mailed
to_________________________________________________               This
information is provided
by                                                                                                                        
      the assignee named above, or
___________________________________________________________as its agent.  

 

A-513

 

  

(REG S)

 

THIS CERTIFICATE EVIDENCES OWNERSHIP OF A REMIC REGULAR INTEREST. THIS
CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-514

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-515

 

  

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-516

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-5

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
B-5 Principal Amount of this Certificates: $1,336,000 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution Date: April 2046       NUMBER 1 CUSIP: U63097 AY2

 

A-517

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

A-518

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-519

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-520

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-521

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-522

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-523

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account
of                                                                                                                                                             
      account number _______________________ or, if mailed by check,
to                                                                             
        Applicable reports and statements should be mailed
to_________________________________________________               This
information is provided
by                                                                                                                        
      the assignee named above,
or___________________________________________________________as its agent.  

 

A-524

 

  

(REG S)

 

THIS CERTIFICATE EVIDENCES OWNERSHIP OF A REMIC REGULAR INTEREST. THIS
CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHIN THE UNITED STATES (AS DEFINED IN RULES 901 THROUGH 905 OF THE
1933 ACT (“REGULATION S”)) OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S.
PERSON (AS DEFINED IN REGULATION S), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH
SECURITIES LAWS.

 

A-525

 

  

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT (A) UNTIL THE EXPIRATION OF THE APPLICABLE
“DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE MEANING OF REGULATION S, ANY OFFER,
SALE, PLEDGE OR OTHER TRANSFER OF THIS CERTIFICATE SHALL NOT BE MADE IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (EACH AS
DEFINED IN REGULATION S), (B) IF THIS CERTIFICATE IS HELD WITHIN THE UNITED
STATES OR SUCH HOLDER IS A U.S. PERSON OR THIS CERTIFICATES IS HELD FOR THE
ACCOUNT OR BENEFIT OF, A U.S. PERSON (EACH AS DEFINED IN REGULATION S) SUCH
CERTIFICATE WAS ACQUIRED ONLY (1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (2) BY SUCH HOLDER AS A
QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A OF THE SECURITIES ACT (A
“QUALIFIED INSTITUTIONAL BUYER”) THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OF THE SECURITIES ACT AND (C) IT
WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE EXCEPT
TO THE DEPOSITOR, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAW
OF ANY STATE OF THE UNITED STATES AND ANY OTHER JURISDICTION. IN ADDITION, THE
HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CERTIFICATE, REPRESENTS, ACKNOWLEDGES
AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE EXCEPT IN A TRANSACTION THAT DOES NOT CAUSE THE TRUST OR THE
MORTGAGE LOANS TO BE REQUIRED TO REGISTER UNDER THE INVESTMENT COMPANY ACT.

 

EACH TRANSFEREE OF A CERTIFICATE WILL BE DEEMED TO REPRESENT AT TIME OF TRANSFER
THAT SUCH TRANSFEREE IS EITHER (A) A QUALIFIED INSTITUTIONAL BUYER OR (B) A
NON-U.S. PERSON AS DEFINED IN REGULATION S. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS PROVIDED IN THE POOLING AND SERVICING
AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE REGISTRAR, THE
SECURITIES ADMINISTRATOR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

TRANSFERS OF THE CERTIFICATES MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE
POOLING AND SERVICING AGREEMENT.

 

ANY TRANSFER OF THIS CERTIFICATE IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT AND WILL BE NULL AND VOID AB INITIO AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE SECURITIES
ADMINISTRATOR OR ANY INTERMEDIARY.

 

A-526

 

  

IF THIS CERTIFICATE IS AN ERISA-RESTRICTED CERTIFICATE OR IS NOT SUBJECT TO AN
ERISA-QUALIFYING UNDERWRITING, THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS
NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), OR A
PERSON WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION
(EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B (I) THE TRANSFEREE IS AN
INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THIS
CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60), AND
(III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED OR (C) IT HAS PROVIDED THE OPINION OF COUNSEL AS SET FORTH IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT.

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PERMITTED PRECEDING TRANSFEREE SHALL BE TREATED AS THE BENEFICIAL OWNER
RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. IF THE
REQUIREMENTS ARE NOT SATISFIED WITH RESPECT TO ALL OR A PORTION OF THE
CERTIFICATES RECEIVED IN AN EXCHANGE, SUCH CERTIFICATES MUST BE SIMULTANEOUSLY
TRANSFERRED TO A PERSON THAT IS NOT A PLAN INVESTOR.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-527

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-6

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Initial Aggregate Certificate Principal Initial Certificate Amount of the Class
B-6 Principal Amount of this Certificates: $1,603,616 Certificate: $0    
Certificate Interest Rate: Variable Cut-off Date: April 1, 2015     Final
Scheduled Distribution Date: April 2046       NUMBER 1 CUSIP: U63097 AZ9

 

A-528

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount or Notional Amount of this Certificate by the
initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

A-529

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee           By:       Name:     Title:  
          Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent           By:        
AUTHORIZED SIGNATORY             Dated:  April ___, 2015

 

A-530

 

  

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-531

 

  

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-532

 

  

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-533

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

 

 

 

 

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-534

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account
of                                                                                                                                                             
      account number _______________________ or, if mailed by check,
to                                                                             
        Applicable reports and statements should be mailed
to_________________________________________________               This
information is provided
by                                                                                                                        
      the assignee named above, or
___________________________________________________________as its agent.  

 



A-535

 





 

FORM OF CLASS R CERTIFICATES

 

A-536

 



 

THIS CERTIFICATE EVIDENCES OWNERSHIP OF A REMIC RESIDUAL INTEREST. THIS
CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION, UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH SECURITIES LAWS.

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) TO THE DEPOSITOR OR AN AFFILIATE (AS
DEFINED IN RULE 405 UNDER THE 1933 ACT) OR (D) TO AN INSTITUTIONAL "ACCREDITED
INVESTOR" WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501
UNDER THE 1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR
THE ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.

 

A-537

 

 

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE CERTIFICATE REGISTRAR, ON BEHALF OF THE TRUSTEE THAT SUCH TRANSFEREE IS NOT
A “DISQUALIFIED ORGANIZATION” WITHIN THE MEANING OF SECTION 860E(e)(5) OF THE
CODE AND WILL NOT BE A “DISQUALIFIED ORGANIZATION” AS OF THE DATE OF TRANSFER,
AND THAT THE TRANSFEREE IS NOT ACQUIRING THIS CERTIFICATE FOR THE ACCOUNT OF, OR
AS AGENT (INCLUDING A BROKER, NOMINEE, OR OTHER MIDDLEMAN) FOR, ANY PERSON OR
ENTITY FROM WHICH IT HAS NOT RECEIVED A TRANSFER AFFIDAVIT SUBSTANTIALLY IN THE
FORM OF THE TRANSFER AFFIDAVIT PROVIDED BY SUCH TRANSFEREE. FOR THESE PURPOSES,
A “DISQUALIFIED ORGANIZATION” MEANS THE UNITED STATES, ANY STATE OR POLITICAL
SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, ANY
AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY
IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND A MAJORITY OF ITS BOARD OF
DIRECTORS IS NOT SELECTED BY SUCH GOVERNMENTAL ENTITY), ANY COOPERATIVE
ORGANIZATION FURNISHING ELECTRIC ENERGY OR PROVIDING TELEPHONE SERVICE TO
PERSONS IN RURAL AREAS AS DESCRIBED IN CODE SECTION 1381(a)(2)(C), ANY “ELECTING
LARGE PARTNERSHIP” WITHIN THE MEANING OF SECTION 775 OF THE CODE, OR ANY
ORGANIZATION (OTHER THAN A FARMERS’ COOPERATIVE DESCRIBED IN CODE SECTION 521)
THAT IS EXEMPT FROM FEDERAL INCOME TAX UNLESS SUCH ORGANIZATION IS SUBJECT TO
THE TAX ON UNRELATED BUSINESS INCOME IMPOSED BY CODE SECTION 511. SUCH AFFIDAVIT
SHALL INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE
PROPOSED TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IF APPLICABLE).
NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER,
SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR
AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE
OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE
A CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO,
THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THIS
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (“CODE”), OR ANY PERSON (INCLUDING AN INSURANCE COMPANY INVESTING ITS
GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY OR A TRUSTEE OF ANY
SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH
ACQUISITION. EACH INVESTOR IN THIS CERTIFICATE WILL BE DEEMED TO REPRESENT THAT
IT IS IN COMPLIANCE WITH THE FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT IT WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH
ERISA-RESTRICTED CERTIFICATE IN VIOLATION OF THE FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-538

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS R

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Percentage Interest of this Cut-off Date: April 1, 2015 Certificate: 100%      
Final Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M AA9

 

A-539

 

 

THIS CERTIFIES THAT BARCLAYS CAPITAL INC. is the registered owner of the
Percentage Interest evidenced by this Certificate (obtained by dividing the
initial Certificate Principal Amount or Notional Amount of this Certificate by
the initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-540

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent         By:        
AUTHORIZED SIGNATORY       Dated:  April ___, 2015

 

A-541

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-542

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-543

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-544

 



 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

   

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

   

 

Dated:           Signature by or on behalf of Assignor       Authorized Officer
  Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-545

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-546

 

 

FORM OF CLASS LT-R CERTIFICATES

 

A-547

 

 

THIS CERTIFICATE EVIDENCES OWNERSHIP OF A REMIC RESIDUAL INTEREST. THIS
CERTIFICATE DOES NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT
GUARANTEED BY, THE DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE
MASTER SERVICER OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS CERTIFICATE NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION, UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER SUCH SECURITIES LAWS.

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) TO THE DEPOSITOR OR AN AFFILIATE (AS
DEFINED IN RULE 405 UNDER THE 1933 ACT) OR (D) TO AN INSTITUTIONAL "ACCREDITED
INVESTOR" WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501
UNDER THE 1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR
THE ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.

 

A-548

 

 

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE CERTIFICATE REGISTRAR, ON BEHALF OF THE TRUSTEE THAT SUCH TRANSFEREE IS NOT
A “DISQUALIFIED ORGANIZATION” WITHIN THE MEANING OF SECTION 860E(e)(5) OF THE
CODE AND WILL NOT BE A “DISQUALIFIED ORGANIZATION” AS OF THE DATE OF TRANSFER,
AND THAT THE TRANSFEREE IS NOT ACQUIRING THIS CERTIFICATE FOR THE ACCOUNT OF, OR
AS AGENT (INCLUDING A BROKER, NOMINEE, OR OTHER MIDDLEMAN) FOR, ANY PERSON OR
ENTITY FROM WHICH IT HAS NOT RECEIVED A TRANSFER AFFIDAVIT SUBSTANTIALLY IN THE
FORM OF THE TRANSFER AFFIDAVIT PROVIDED BY SUCH TRANSFEREE. FOR THESE PURPOSES,
A “DISQUALIFIED ORGANIZATION” MEANS THE UNITED STATES, ANY STATE OR POLITICAL
SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, ANY
AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY
IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND A MAJORITY OF ITS BOARD OF
DIRECTORS IS NOT SELECTED BY SUCH GOVERNMENTAL ENTITY), ANY COOPERATIVE
ORGANIZATION FURNISHING ELECTRIC ENERGY OR PROVIDING TELEPHONE SERVICE TO
PERSONS IN RURAL AREAS AS DESCRIBED IN CODE SECTION 1381(a)(2)(C), ANY “ELECTING
LARGE PARTNERSHIP” WITHIN THE MEANING OF SECTION 775 OF THE CODE, OR ANY
ORGANIZATION (OTHER THAN A FARMERS’ COOPERATIVE DESCRIBED IN CODE SECTION 521)
THAT IS EXEMPT FROM FEDERAL INCOME TAX UNLESS SUCH ORGANIZATION IS SUBJECT TO
THE TAX ON UNRELATED BUSINESS INCOME IMPOSED BY CODE SECTION 511. SUCH AFFIDAVIT
SHALL INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE
PROPOSED TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IF APPLICABLE).
NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER,
SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR
AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE
OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE
A CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO,
THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THIS
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (“CODE”), OR ANY PERSON (INCLUDING AN INSURANCE COMPANY INVESTING ITS
GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY OR A TRUSTEE OF ANY
SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO EFFECT SUCH
ACQUISITION. EACH INVESTOR IN THIS CERTIFICATE WILL BE DEEMED TO REPRESENT THAT
IT IS IN COMPLIANCE WITH THE FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT IT WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH
ERISA-RESTRICTED CERTIFICATE IN VIOLATION OF THE FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS
THE CERTIFICATE REGISTRAR, THE DEPOSITOR, THE TRUSTEE, THE MASTER SERVICER, THE
SECURITIES ADMINISTRATOR, THE CUSTODIAN, THE SERVICERS, THE SERVICING
ADMINISTRATOR, ANY SUBSERVICERS, THE INITIAL PURCHASERS AND THE TRUST FROM AND
AGAINST ANY AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH
PARTIES AS A RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-549

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS LT-R

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

OAKS FUNDING LLC

 

Percentage Interest of this Cut-off Date: April 1, 2015 Certificate: 100%      
Final Scheduled Distribution   Date: April 2046       NUMBER 1 CUSIP: 67389M BB6

 

A-550

 

 

 

THIS CERTIFIES THAT BARCLAYS CAPITAL INC. is the registered owner of the
Percentage Interest evidenced by this Certificate (obtained by dividing the
initial Certificate Principal Amount or Notional Amount of this Certificate by
the initial aggregate Certificate Principal Amount or Notional Amount, both as
specified above, of all Certificates of the above-referenced Class) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Sponsor and the
Depositor assigned to the Trustee under the AAR Agreements, the Servicing
Agreements, the Mortgage Loan Purchase Agreement, the Insurance Policies
relating to the Mortgage Loans, all cash, instruments or property held or
required to be held in the Distribution Account, the Custodial Accounts and the
Escrow Agreement and property that secured a Mortgage Loan; and certain other
assets, if any, as described in the Pooling and Servicing Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in May 2015 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day of the calendar month preceding the month of such Distribution Date
or, for the first Distribution Date, the Closing Date (the “Record Date”), in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount, if any, required to be distributed to all
Certificates of the Class represented by this Certificate. All sums
distributable on this Certificate are payable in the coin or currency of the
United States of America which at the time of payment is legal tender for the
payment of public and private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-551

 

 

IN WITNESS WHEREOF, Wilmington Savings Fund Society, FSB, D/B/A Christiana
Trust, as Trustee, has caused this Certificate to be duly executed.

 

  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,   not in its
individual capacity but solely as Trustee         By:       Name:   Title:      
Dated:  April ___, 2015

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  Wells Fargo Bank, N.A.,   as Authenticating Agent         By:        
AUTHORIZED SIGNATORY       Dated:  April ___, 2015

 

A-552

 

 

OAKS MORTGAGE TRUST SERIES 2015-1

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates, Series
2015-1 (the “Certificates”), representing all or part of a beneficial ownership
interest in a Trust Fund established pursuant to a Pooling and Servicing
Agreement, dated as of April 1, 2015 (the “Pooling and Servicing Agreement”), by
and among Oaks Funding LLC, a Delaware limited liability company, as depositor
(the “Depositor”), Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust,
a federal savings bank, as trustee (the “Trustee”) and Wells Fargo Bank, N.A., a
national banking association, in its dual capacities as master servicer (the
“Master Servicer”) and securities administrator (the “Securities
Administrator”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: the Senior
Certificates, the Subordinate Certificates and the Residual Certificates.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by wire transfer in immediately
available funds to an account specified in the request and at the expense of
each Certificateholder or, upon request made to the Securities Administrator at
least five Business Days prior to the related Record Date by check mailed to
each Certificateholder’s address as it appears on the Certificate Register of
the Certificate Registrar; provided, however, that the final distribution in
respect of this Certificate shall be made only upon presentation and surrender
of this Certificate at the Certificate Registrar’s Corporate Trust Office;
provided, further, that the foregoing provisions shall not apply as long as this
Certificate remains a Book-Entry Certificate in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Wells Fargo Bank, N.A., Sixth Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services – Oaks
Mortgage Trust Series 2015-1, or at such other address as the Securities
Administrator may designate from time to time.

 

A-553

 

 

The Pooling and Servicing Agreement may be amended by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee with the consent of the
Holders of not less than 66-2/3% of the Certificate Principal Amount or Notional
Amount (or Percentage Interest) of each Class of Certificates affected thereby
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event or Adverse
Grantor Trust Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Certificate Principal Amount or Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Certificate Principal Amount or Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby.  For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners. Any
consent by the Holder of this Certificate will be conclusive and binding upon
all future Holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not consent
is made with respect to such Certificate. The Pooling and Servicing Agreement
also permits the amendment thereof in certain limited circumstances without the
consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

This Certificate does not purport to summarize the Pooling and Servicing
Agreement and reference is made to the Pooling and Servicing Agreement for the
interests, rights and limitations of rights, benefits, obligations and duties
evidenced hereby, and the rights, duties and immunities of the Trustee or the
Securities Administrator.

 

A-554

 

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, an Initial Exchangeable Certificate in a
permitted combination may generally be exchanged for a proportionate interest in
the related Exchangeable Certificates in such combination, and vice versa. In
connection with each such exchange, the Certificateholder shall pay the
Securities Administrator a fee equal to $5,000 for such exchange request. The
Securities Administrator shall make the first distribution on a Certificate in
such exchange transaction on the Distribution Date in the following month to the
Certificateholder of record as of the Record Date related to such Distribution
Date.

 

The Senior P&I Certificates and the Subordinate Certificates are issuable only
in registered form in minimum denominations of $100,000 in initial Certificate
Principal Amount, the Interest-Only Certificates are issuable only in registered
form in minimum denominations of $1,000,000 in initial Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Senior Certificates and the Subordinate Certificates, will be registered in the
name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities. The Class R and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form. The
Certificates shall remain outstanding until the final Distribution Date for the
Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans is less than 10% of the Aggregate Stated Principal Balance as of the
Cut-off Date, subject to satisfaction of the conditions described in the Pooling
and Servicing Agreement, the Sponsor may purchase all of the Mortgage Loans from
the Trust Fund, thereby causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflict of
laws principles applied in the State of Delaware. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-555

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

   

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

   

 

Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.



  

A-556

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



        for the account of        



account number _______________________ or, if mailed by check, to              
   



Applicable reports and statements should be mailed to                 



This information is provided by         the assignee named above, or
______________________________________ as its agent.  

 

A-557

 

  

EXHIBIT B

 

FORM OF RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEREE)

 

STATE OF )   )  ss.: COUNTY OF )

 

[NAME OF OFFICER], _________________ being first duly sworn, deposes and says
under penalties of perjury:

 

1.          That he [she] is [title of officer] ________________________ of
[name of Purchaser] _________________________________________ (the “Purchaser”),
a _______________________ [description of type of entity] duly organized and
existing under the laws of the [State of __________] [United States], on behalf
of which he [she] makes this affidavit.

 

2.          That the Purchaser’s Taxpayer Identification Number is [ ].

 

3.          That the Purchaser is not a “disqualified organization” within the
meaning of Section 860E(e)(5) of the Internal Revenue Code of 1986, as amended
(the “Code”) and will not be a “disqualified organization” as of [date of
transfer], and that the Purchaser is not acquiring a Residual Certificate (as
defined in the Agreement) for the account of, or as agent (including a broker,
nominee, or other middleman) for, any person or entity from which it has not
received an affidavit substantially in the form of this affidavit. For these
purposes, a “disqualified organization” means the United States, any state or
political subdivision thereof, any foreign government, any international
organization, any agency or instrumentality of any of the foregoing (other than
an instrumentality if all of its activities are subject to tax and a majority of
its board of directors is not selected by such governmental entity), any
cooperative organization furnishing electric energy or providing telephone
service to persons in rural areas as described in Code Section 1381(a)(2)(C),
any “electing large partnership” within the meaning of Section 775 of the Code,
or any organization (other than a farmers’ cooperative described in Code Section
521) that is exempt from federal income tax unless such organization is subject
to the tax on unrelated business income imposed by Code Section 511.

 

4.          That the Purchaser is not, and on __________________ [date of
transfer] will not be, an employee benefit plan or other retirement arrangement
subject to Section 406 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), or Section 4975 of the Code (“Code”), (collectively, a
“Plan”) or a person acting on behalf of any such Plan or investing the assets of
any such Plan to acquire a Residual Certificate.

 

5.          That the Purchaser hereby acknowledges that under the terms of the
Pooling and Servicing Agreement, dated as of April 1, 2015 (the “Agreement”), by
and among Oaks Funding LLC, as Depositor, Wells Fargo Bank, N.A., as Master
Servicer and Securities Administrator and Wilmington Savings Fund Society, FSB,
d/b/a Christiana Trust, as Trustee with respect to Oaks Mortgage Trust Series
2015-1 Mortgage Pass-Through Certificates, no transfer of the Residual
Certificates shall be permitted to be made to any person unless the Certificate
Registrar has received a Certificate from such transferee containing the
representations in paragraphs 3 and 4 hereof.

 

6.          That the Purchaser does not hold REMIC residual securities as
nominee to facilitate the clearance and settlement of such securities through
electronic book-entry changes in accounts of participating organizations (such
entity, a “Book-Entry Nominee”).

 

B-1

 

 

7.          That the Purchaser does not have the intention to impede the
assessment or collection of any federal, state or local taxes legally required
to be paid with respect to such Residual Certificate.

 

8.          That the Purchaser will not transfer a Residual Certificate to any
person or entity (i) as to which the Purchaser has actual knowledge that the
requirements set forth in paragraph 3, paragraph 6 or paragraph 10 hereof are
not satisfied or that the Purchaser has reason to believe does not satisfy the
requirements set forth in paragraph 7 hereof, and (ii) without obtaining from
the prospective Purchaser an affidavit substantially in this form and providing
to the Certificate Registrar a written statement substantially in the form of
Exhibit C to the Agreement.

 

9.          That the Purchaser understands that, as the holder of a Residual
Certificate, the Purchaser may incur tax liabilities in excess of any cash flows
generated by the interest and that the Purchaser has and expects to have
sufficient net worth and/or liquidity to pay in full any tax liabilities
attributable to ownership of a Residual Certificate and intends to pay taxes
associated with holding such Residual Certificate as they become due.

 

10.         That the Purchaser (i) is not a Non-U.S. Person or (ii) is a
Non-U.S. Person that holds a Residual Certificate in connection with the conduct
of a trade or business within the United States and has furnished the transferor
and the Certificate Registrar with an effective Internal Revenue Service Form
W-8ECI (Certificate of Foreign Person’s Claim for Exemption From Withholding on
Income Effectively Connected With the Conduct of a Trade or Business in the
United States) or successor form at the time and in the manner required by the
Code or (iii) is a Non-U.S. Person that has delivered to the transferor, the
Depositor and the Certificate Registrar an opinion of a nationally recognized
tax counsel to the effect that the transfer of such Residual Certificate to it
is in accordance with the requirements of the Code and the regulations
promulgated thereunder and that such transfer of a Residual Certificate will not
be disregarded for federal income tax purposes. “Non-U.S. Person” means an
individual, corporation, partnership or other person other than (i) a citizen or
resident of the United States; (ii) a corporation, partnership or other entity
created or organized in or under the laws of the United States or any state
thereof, including for this purpose, the District of Columbia; (iii) an estate
that is subject to U.S. federal income tax regardless of the source of its
income; (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of the trust and one or more United
States trustees have authority to control all substantial decisions of the
trust; and, (v) to the extent provided in Treasury regulations, certain trusts
in existence on August 20, 1996 that are treated as United States persons prior
to such date and elect to continue to be treated as United States persons.

 

11.         The Purchaser will not cause income from the Residual Certificate to
be attributable to a foreign permanent establishment or fixed base of the
Purchaser or another U.S. taxpayer.

 

12.         That the Purchaser agrees to such amendments of the Agreement as may
be required to further effectuate the restrictions on transfer of any Residual
Certificate to such a “disqualified organization,” an agent thereof, a
Book-Entry Nominee, or a person that does not satisfy the requirements of
paragraph 7 and paragraph 10 hereof.

 

13.         That the Purchaser consents to the designation of the Securities
Administrator to act as agent for the “tax matters person” of each related REMIC
created by the Trust Fund pursuant to the Agreement as specified therein.

 

B-2

 

 

IN WITNESS WHEREOF, the Purchaser has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [title of
officer] this _____ day of __________ 20__.

 



      [name of Purchaser]      



  By:  

  Name:  

  Title:  

 

Personally appeared before me the above-named [name of officer]
________________, known or proved to me to be the same person who executed the
foregoing instrument and to be the [title of officer] _________________ of the
Purchaser, and acknowledged to me that he [she] executed the same as his [her]
free act and deed and the free act and deed of the Purchaser.

 

Subscribed and sworn before me this _____ day of __________ 20__.

 

NOTARY PUBLIC

 

   

 

COUNTY OF    

 

STATE OF    

 

My commission expires the _____ day of __________ 20__.

 

B-3

 

 

EXHIBIT C

 

RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEROR)

 

                                           

Date

 

Re: Oaks Mortgage Trust Series 2015-1

 

Mortgage Pass-Through Certificates

 

_______________________ (the “Transferor”) has reviewed the attached affidavit
of _____________________________ (the “Transferee”), and has no actual knowledge
that such affidavit is not true and has no reason to believe that the
information contained in paragraph 7 thereof is not true, and has no reason to
believe that the Transferee has the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to a Residual Certificate. In addition, the Transferor has conducted a
reasonable investigation at the time of the transfer and found that the
Transferee had historically paid its debts as they came due and found no
significant evidence to indicate that the Transferee will not continue to pay
its debts as they become due.

 

  Very truly yours,           Name:      Title:  

 

C-1

 

 

EXHIBIT D

 

FORM OF CUSTODIAL AGREEMENT

 

D-1

 

 

EXHIBIT E-1

 

FORM OF RULE 144A TRANSFER CERTIFICATE

 

Re:Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates

 

Reference is hereby made to the Pooling and Servicing Agreement, dated as of
April 1, 2015 (the “Pooling and Servicing Agreement”), by and among Oaks Funding
LLC, as Depositor, Wells Fargo Bank, N.A., as Master Servicer and Securities
Administrator and Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,
as Trustee. Capitalized terms used but not defined herein shall have the
meanings given to them in the Pooling and Servicing Agreement.

 

This letter relates to $__________ initial Certificate Principal Amount or
Notional Amount or Percentage Interest, as applicable, of Class _____
Certificates which are held in the form of Definitive Certificates registered in
the name of ______________ (the “Transferor”). The Transferor has requested a
transfer of such Definitive Certificates for Definitive Certificates of such
Class registered in the name of [insert name of transferee].

 

In connection with such request, and in respect of such Certificates, the
Transferor hereby certifies that such Certificates are being transferred in
accordance with (i) the transfer restrictions set forth in the Pooling and
Servicing Agreement and the Certificates and (ii) Rule 144A under the Securities
Act to a purchaser that the Transferor reasonably believes is a “qualified
institutional buyer” within the meaning of Rule 144A purchasing for its own
account or for the account of a “qualified institutional buyer,” which purchaser
is aware that the sale to it is being made in reliance upon Rule 144A, in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Initial Purchasers, the Depositor and the Certificate
Registrar.

 

      [Name of Transferor]         By:     Name:     Title:  

 

Dated:                       , ____

 

E-1-1

 

 

EXHIBIT E-2

FORM OF REGULATION S TRANSFER CERTIFICATE

 

Re: Oaks Mortgage Trust Series 2015-1 Mortgage Pass-Through Certificates

 

Reference is hereby made to the Pooling and Servicing Agreement, dated as of
April 1, 2015 (the “Pooling and Servicing Agreement”), by and among Oaks Funding
LLC, as Depositor, Wells Fargo Bank, N.A., as Master Servicer and Securities
Administrator and Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,
as Trustee. Capitalized terms used but not defined herein shall have the
meanings given to them in the Pooling and Servicing Agreement.

 

This letter relates to $__________ initial Certificate Principal Amount or
Notional Amount, as applicable, of Class _____ Certificates which are held in
the form of Definitive Certificates registered in the name of  ______________
(the “Transferor”). The Transferor has requested a transfer of such Definitive
Certificates for Definitive Certificates of such Class registered in the name of
[insert name of transferee].

In connection with such request, and in respect of such Certificates, the
Transferor hereby certifies that such that such transfer has been effected in
accordance with the transfer restrictions set forth in the Pooling and Servicing
Agreement and the Certificates and pursuant to and in accordance with Regulation
S under the Securities Act, and accordingly the Transferor does hereby certify
that:

 

(1) the offer of the Certificates was not made to, or for the account or benefit
of, a person in the United States or a U.S. person outside of the United States
(as such terms are defined in Regulation S);

 

[(2) at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States and is not a U.S.
person;]*

 

[(2) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither the Transferor nor any person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States;]*

 

(3) no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or 904(b) of Regulation S, as applicable; and

 

(4) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Initial Purchaser, the Depositor and the Certificate
Registrar.

 

      [Name of Transferor]         By:     Name:     Title:  

 

Dated:                       , ____

 

E-2-1

 

 

EXHIBIT E-3

 

FORM OF PURCHASER’S LETTER FOR
QUALIFIED INSTITUTIONAL BUYER

 

                                           

Date

 

Ladies and Gentlemen:

 

In connection with our proposed purchase of $______________Certificate Principal
Amount or Notional Amount, as applicable, of Oaks Mortgage Trust Series 2015-1
Mortgage Pass-Through Certificates, Class [___] (the “Restricted Certificates”),
we confirm that:

 

(1)         We understand that the Restricted Certificates have not been, and
will not be, registered under the Securities Act of 1933, as amended (the
“Securities Act”), and may not be sold except as permitted in the following
sentence. We agree, on our own behalf and on behalf of any accounts for which we
are acting as hereinafter stated, that if we should sell any Restricted
Certificates we will do so only (A) to the Depositor, (B) to “qualified
institutional buyers” (within the meaning of Rule 144A under the Securities Act)
in accordance with Rule 144A under the Securities Act (“QIBs”), (C) pursuant to
the exemption from registration provided by Rule 144 under the Securities Act,
which, in the case of (B) above, prior to such transfer, delivers to the
Certificate Registrar under the Pooling and Servicing Agreement, dated as of
April 1, 2015 (the “Agreement”), by and among Oaks Funding LLC, as Depositor,
Wells Fargo Bank, N.A., as Master Servicer and Securities Administrator, and
Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, as Trustee, a
signed letter in the form of this letter; and we further agree, in the
capacities stated above, to provide to any person purchasing any of the
Restricted Certificates from us a notice advising such purchaser that resales of
the Restricted Certificates are restricted as stated herein.

 

(2)         We understand that, in connection with any proposed resale of any
Restricted Certificates to QIB, we will be required to furnish to the
Certificate Registrar a certification from such transferee in the form hereof to
confirm that the proposed sale is being made pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the Securities
Act. We further understand that the Restricted Certificates purchased by us will
bear a legend to the foregoing effect.

 

(3)         We are acquiring the Restricted Certificates for investment purposes
and not with a view to, or for offer or sale in connection with, any
distribution in violation of the Securities Act. We have such knowledge and
experience in financial and business matters and in investing in securities
similar to the Restricted Certificates as to be capable of evaluating the merits
and risks of our investment in the Restricted Certificates, and we and any
account for which we are acting are each able to bear the economic risk of such
investment.

 

(4)         We are a QIB and we are acquiring the Restricted Certificates
purchased by us for our own account or for one or more accounts (each of which
is a QIB) as to each of which we exercise sole investment discretion.

 

(5)         We have received such information and have made such inquiries as we
deem necessary in order to make our investment decision.

 

E-3-1

 

 

(6)         We are not a Plan or purchasing on behalf of or with “plan assets”
of a Plan within the meaning of the Plan Asset Regulations.

 

Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.

 

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

  Very truly yours,           [Purchaser]         By:     Name:     Title:  

 

E-3-2

 

 

EXHIBIT F

 

FORM OF CERTIFICATEHOLDER CERTIFICATION

 

THIS CERTIFICATE is provided pursuant to Section 11.16 of the Pooling and
Servicing Agreement, dated as of April 1, 2015 (the “Agreement”), by and among
Oaks Funding LLC, as depositor, Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, as trustee and Wells Fargo Bank, N.A., as master servicer and
securities administrator.

 

[____], a [___] [corporation/limited liability company/[____]] (the
“Certificateholder”) hereby certifies that it currently owns [____] Percentage
Interest of the Class [___] Certificates outstanding under the Agreement.

 

This Certificate is hereby given this __ day of ________________ 20[__].

 

  [____], as the Certificateholder       By:       Name:  [________________]    
Title: [________________]

 

F-1

 

 

EXHIBIT G

 

FORM OF ERISA TRANSFER AFFIDAVIT

 

STATE OF NEW YORK )   )  ss.: COUNTY OF NEW YORK )

 

The undersigned, being first duly sworn, deposes and says as follows:

 

1.          The undersigned is the ______________________ of ______________ (the
“Investor”), a [corporation duly organized] and existing under the laws of
__________, on behalf of which he makes this affidavit.

 

2.          The Investor either (x) is not, and on ___________ [date of
transfer] will not be, an employee benefit plan or other arrangement subject to
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), (collectively, a “Plan”) or a person acting on behalf of any such Plan
or investing the assets of any such Plan; (y) if the Certificate has been the
subject of an ERISA-Qualifying Underwriting and is an ERISA-Restricted
Certificate, it is an insurance company and the source of funds used to purchase
or hold the Certificate or interest therein that is an “insurance company
general account” as defined in Prohibited Transaction Class Exemption (“PTCE”)
95-60 and the conditions set forth in Sections I and III of PTCE 95-60 have been
satisfied; or (z) herewith delivers to the Certificate Registrar an opinion of
counsel (a “Benefit Plan Opinion”) satisfactory to the Certificate Registrar,
the Depositor and the Trustee, and upon which the Certificate Registrar, the
Trustee, the Master Servicer, the Depositor and the Securities Administrator
shall be entitled to rely, to the effect that the purchase or holding of such
Certificate by the Investor is permissible under applicable law, will not
constitute or result in any non-exempt prohibited transactions under Title I of
ERISA or Section 4975 of the Code and will not subject the Certificate
Registrar, the Trustee, the Master Servicer, the Depositor and the Securities
Administrator to any obligation in addition to those undertaken by such entities
in the Pooling and Servicing Agreement, dated as of April 1, 2015 (the
“Agreement”), by and among Oaks Funding LLC, as Depositor, Wells Fargo Bank,
N.A., as Master Servicer and Securities Administrator, and Wilmington Savings
Fund Society, FSB, d/b/a Christiana Trust, as Trustee, by which opinion of
counsel shall not be an expense of the Trust Fund or the above parties.

 

Capitalized terms used but not defined herein have the meanings given in the
Agreement.

 

IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to proper authority, by its duly authorized officer, duly
attested, this ____ day of _______________ 20___.

 

      [Investor]       By:     Name:      Title:           ATTEST:

 

G-1

 

 

STATE OF )   )  ss.: COUNTY OF )

 

Personally appeared before me the above-named ________________, known or proved
to me to be the same person who executed the foregoing instrument and to be the
____________________ of the Investor, and acknowledged that he executed the same
as his free act and deed and the free act and deed of the Investor.

 

Subscribed and sworn before me this _____ day of _________ 20___.

 

      NOTARY PUBLIC

 

My commission expires the _____ day of __________ 20___.

 

G-2

 

 

EXHIBIT H

 

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

 

The Assessment of Compliance to be delivered by the parties listed in the table
below shall address, at a minimum, the criteria identified below as “Applicable
Servicing Criteria” for each such party:

 

Regulation
AB Reference   Servicing Criteria   Master
Servicer   Securities
Administrator General Servicing Considerations 1122(d)(1)(i)   Policies and
procedures are instituted to monitor any performance or other triggers and
events of default in accordance with the transaction agreements.   X   X



1122(d)(1)(ii)   If any material servicing activities are outsourced to third
parties, policies and procedures are instituted to monitor the third party’s
performance and compliance with such servicing activities.   X   N/A
1122(d)(1)(iii)   Any requirements in the transaction agreements to maintain a
back-up servicer for the pool assets are maintained.   N/A   N/A 1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   X   N/A Cash Collection and Administration
1122(d)(2)(i)   Payments on pool assets are deposited into the appropriate bank
collection accounts and related bank clearing accounts no more than two business
days following receipt, or such other number of days specified in the
transaction agreements.   X   X

 



H-1

 

 

1122(d)(2)(ii)   Disbursements made via wire transfer on behalf of an obligor or
to an investor are made only by authorized personnel.   X   X 1122(d)(2)(iii)  
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   X  
N/A 1122(d)(2)(iv)   The related accounts for the transaction, such as cash
reserve accounts or accounts established as a form of over collateralization,
are separately maintained (e.g., with respect to commingling of cash) as set
forth in the transaction agreements.   X   X 1122(d)(2)(v)   Each collection
account is maintained at a federally insured depository institution as set forth
in the transaction agreements. For purposes of this criterion, “federally
insured depository institution” with respect to a foreign financial institution
means a foreign financial institution that meets the requirements of Rule
13k-1(b)(1) of the Securities Exchange Act.   X   X 1122(d)(2)(vi)   Unissued
checks are safeguarded so as to prevent unauthorized access.   X   X

 



H-2

 

 

1122(d)(2)(vii)   Reconciliations are prepared on a monthly basis for all
asset-backed securities related bank accounts, including collection accounts and
related bank clearing accounts. These reconciliations are (A) mathematically
accurate; (B) prepared within 30 calendar days after the bank statement cutoff
date, or such other number of days specified in the transaction agreements; (C)
reviewed and approved by someone other than the person who prepared the
reconciliation; and (D) contain explanations for reconciling items. These
reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.   X   X



Investor Remittances and Reporting 1122(d)(3)(i)   Reports to investors,
including those to be filed with the Commission, are maintained in accordance
with the transaction agreements and applicable Commission requirements.
Specifically, such reports (A) are prepared in accordance with timeframes and
other terms set forth in the transaction agreements; (B) provide information
calculated in accordance with the terms specified in the transaction agreements;
(C) are filed with the Commission as required by its rules and regulations; and
(D) agree with investors’ or the trustee’s records as to the total unpaid
principal balance and number of pool assets serviced by a Servicer.   X   N/A

 

H-3

 

 

1122(d)(3)(ii)   Amounts due to investors are allocated and remitted in
accordance with timeframes, distribution priority and other terms set forth in
the transaction agreements.   X   X 1122(d)(3)(iii)   Disbursements made to an
investor are posted within two business days to the applicable Servicer’s
investor records, or such other number of days specified in the transaction
agreements.   X   N/A 1122(d)(3)(iv)   Amounts remitted to investors per the
investor reports agree with cancelled checks, or other form of payment, or
custodial bank statements.   X   N/A Pool Asset Administration 1122(d)(4)(i)  
Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.   N/A   N/A
1122(d)(4)(ii)   Pool assets  and related documents are safeguarded as required
by the transaction agreements   N/A   N/A 1122(d)(4)(iii)   Any additions,
removals or substitutions to the asset pool are made, reviewed and approved in
accordance with any conditions or requirements in the transaction agreements.  
N/A   N/A 1122(d)(4)(iv)   Payments on pool assets, including any payoffs, made
in accordance with the related pool asset documents are posted to the applicable
Servicer’s obligor records maintained no more than two business days after
receipt, or such other number of days specified in the transaction agreements,
and allocated to principal, interest or other items (e.g., escrow) in accordance
with the related pool asset documents.   N/A   N/A

 

H-4

 

 

1122(d)(4)(v)   The applicable Servicer’s records regarding the pool assets
agree with the applicable Servicer’s records with respect to an obligor’s unpaid
principal balance.   N/A   N/A 1122(d)(4)(vi)   Changes with respect to the
terms or status of an obligor's pool assets (e.g., loan modifications or
re-agings) are made, reviewed and approved by authorized personnel in accordance
with the transaction agreements and related pool asset documents.   N/A   N/A
1122(d)(4)(vii)   Loss mitigation or recovery actions (e.g., forbearance plans,
modifications and deeds in lieu of foreclosure, foreclosures and repossessions,
as applicable) are initiated, conducted and concluded in accordance with the
timeframes or other requirements established by the transaction agreements.  
N/A   N/A 1122(d)(4)(viii)   Records documenting collection efforts are
maintained during the period a pool asset is delinquent in accordance with the
transaction agreements. Such records are maintained on at least a monthly basis,
or such other period specified in the transaction agreements, and describe the
entity’s activities in monitoring delinquent pool assets including, for example,
phone calls, letters and payment rescheduling plans in cases where delinquency
is deemed temporary (e.g., illness or unemployment).   N/A   N/A

 

H-5

 

 

1122(d)(4)(ix)   Adjustments to interest rates or rates of return for pool
assets with variable rates are computed based on the related pool asset
documents.   N/A   N/A 1122(d)(4)(x)   Regarding any funds held in trust for an
obligor (such as escrow accounts): (A) such funds are analyzed, in accordance
with the obligor’s pool asset documents, on at least an annual basis, or such
other period specified in the transaction agreements; (B) interest on such funds
is paid, or credited, to obligors in accordance with applicable pool asset
documents and state laws; and (C) such funds are returned to the obligor within
30 calendar days of full repayment of the related pool assets, or such other
number of days specified in the transaction agreements.   N/A   N/A
1122(d)(4)(xi)   Payments made on behalf of an obligor (such as tax or insurance
payments) are made on or before the related penalty or expiration dates, as
indicated on the appropriate bills or notices for such payments, provided that
such support has been received by the applicable Servicer at least 30 calendar
days prior to these dates, or such other number of days specified in the
transaction agreements.   N/A   N/A

 

H-6

 

 

1122(d)(4)(xii)   Any late payment penalties in connection with any payment to
be made on behalf of an obligor are paid from the applicable Servicer’s funds
and not charged to the obligor, unless the late payment was due to the obligor’s
error or omission.   N/A   N/A 1122(d)(4)(xiii)   Disbursements made on behalf
of an obligor are posted within two business days to the obligor’s records
maintained by the applicable Servicer, or such other number of days specified in
the transaction agreements.   N/A   N/A 1122(d)(4)(xiv)   Delinquencies,
charge-offs and uncollectible accounts are recognized and recorded in accordance
with the transaction agreements.   X   N/A 1122(d)(4)(xv)   Any external
enhancement or other support, identified in Item 1114(a)(1) through (3) or Item
1115 of Regulation AB, is maintained as set forth in the transaction agreements.
  N/A   N/A

 

H-7

 

 

EXHIBIT I

 

FORM OF CERTIFICATION FOR NRSROs AND DEPOSITOR

 

[Date]

 

Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: RMBS – Oaks Mortgage Trust Series 2015-1
Attention: Oaks Mortgage Trust Series 2015-1, Mortgage Pass-Through
Certificates, Series 2015-1

 

In accordance with the requirements for obtaining certain information pursuant
to the Pooling and Servicing Agreement, dated as of April 1, 2015 (the “Pooling
and Servicing Agreement”), by and among Oaks Funding LLC as Depositor, Wells
Fargo Bank, N.A., as Master Servicer and Securities Administrator, and
Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, as Trustee with
respect to the above-referenced certificates (the “Certificates”), the
undersigned hereby certifies and agrees as follows:

 

With respect to any Nationally Recognized Statistical Rating Organization
(“NRSRO”):

 

1.          The undersigned, an NRSRO, has provided the Depositor with the
appropriate certifications under Exchange Act Rule 17g-5(e).

 

2.          The undersigned has access to the Depositor's 17g-5 website, and any
confidentiality agreement applicable to the undersigned with respect to
information obtained from the Depositor's 17g-5 website shall also be applicable
to information obtained from the Rule 17g-5 Website.

 

3.          The undersigned shall be deemed to have recertified to the
provisions herein each time it accesses any information on the Rule 17g-5
Website maintained by the Securities Administrator.

 

With respect to the Depositor:

 

1.          The undersigned is the Depositor under the Pooling and Servicing
Agreement.

 

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Pooling and Servicing Agreement.

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

I-1

 

 

EXHIBIT J

 

PERMITTED EXCHANGES

 

Combination 

 

Initial Exchangeable
Class

 

Expected Initial Certificate
Principal Amount /

Class Notional Amount
($)(1)

   Exchangeable
Class  Expected Initial
Certificate Principal
Amount / Class
Notional Amount
($)(1)  1  Class A-6  $17,501,000   Class A-1  $244,610,000     Class A-9 
$170,332,000             Class A-11  $56,777,000             Class A-X-5 
$17,501,000(2)            Class A-X-6  $170,332,000(2)            Class A-X-7 
$56,777,000(2)                           2  Class A-6  $17,501,000   Class A-2 
$244,610,000     Class A-9  $170,332,000             Class A-11  $56,777,000  
                         3  Class A-X-1  $244,610,000(2)  Class A-X-2 
$244,610,000(2)    Class A-X-5  $17,501,000(2)            Class A-X-6 
$170,332,000(2)            Class A-X-7  $56,777,000(2)                          
4  Class A-9  $170,332,000   Class A-3  $227,109,000     Class A-11 
$56,777,000             Class A-X-6  $170,332,000(2)            Class A-X-7 
$56,777,000(2)                           5  Class A-X-5  $17,501,000(2)  Class
A-X-3  $244,610,000(2)    Class A-X-6  $170,332,000(2)            Class A-X-7 
$56,777,000(2)                           6  Class A-9  $170,332,000   Class A-4 
$227,109,000     Class A-11  $56,777,000                            7  Class
A-X-6  $170,332,000(2)  Class A-X-4  $227,109,000(2)    Class A-X-7 
$56,777,000(2)                           8  Class A-6  $17,501,000   Class A-5 
$17,501,000     Class A-X-5  $17,501,000(2)                           9  Class
A-6  $17,501,000   Class A-7  $244,610,000     Class A-9  $170,332,000         
   Class A-11  $56,777,000             Class A-X-1  $244,610,000(2)           
Class A-X-5  $17,501,000(2)            Class A-X-6  $170,332,000(2)        

 

Exhibit J-1

 

 

Combination 

 

Initial Exchangeable
Class

 

Expected Initial Certificate
Principal Amount /

Class Notional Amount
($)(1)

   Exchangeable
Class  Expected Initial
Certificate Principal
Amount / Class
Notional Amount
($)(1)     Class A-X-7  $56,777,000(2)                           10  Class A-9 
$170,332,000   Class A-8  $170,332,000     Class A-X-6  $170,332,000(2)        
                  11  Class A-11  $56,777,000   Class A-10  $56,777,000    
Class A-X-7  $56,777,000(2)        

 

(1)Exchange Certificates and Exchangeable Certificates in any combination shown
above may be exchanged only in the proportion that the maximum initial
Certificate Principal Amounts (or Class Notional Amount) of such Certificates
bear to one another as shown above.

 

(2)Class Notional Amount. Notional Certificates will not be entitled to
distributions of principal. The Notional Certificates will accrue interest on a
notional amount equal to the Certificate Principal Amount of the related Initial
Exchangeable or Exchangeable Certificates.

 

Exhibit J-2

 

 

EXHIBIT K

 

Form of Exchangeable Notice

 

[CERTIFICATEHOLDER’S LETTERHEAD]

 

[DATE]

 

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: RMBS – Oaks Mortgage Trust Series 2015-1  

 

RE: Oaks Mortgage Trust Series 2015-1, Mortgage Pass-Through Certificates,
Series 2015-1

 

Ladies and Gentlemen:

 

Pursuant to the terms of the Pooling and Servicing Agreement, dated as of April
1, 2015, (the “Agreement”), by and among Oaks Funding LLC, as Depositor, Wells
Fargo Bank, N.A., as Master Servicer and Securities Administrator and Wilmington
Savings Fund Society, FSB, d/b/a Christiana Trust, as Trustee, we hereby present
and surrender the certificates specified on Annex I attached hereto for
exchange, and transfer, assign, set over and otherwise convey to the Securities
Administrator, all of our right, title and interest in and to such certificates,
including all payments of interest thereon received after [insert date of
exchange], in exchange for the certificates to be received as specified on Annex
I attached hereto.

 

We agree that upon such exchange the portions of the certificates surrendered
for exchange shall be deemed cancelled and replaced by the certificates received
in exchange therefor. We confirm that we have paid a fee calculated in
accordance with Section 3.10 of the Agreement.

 

  Very truly yours,   [NAME OF TRANSFEREE]       By:      Authorized Officer  
Email Address:   [MEDALLION STAMP GUARANTEE]

 

Acknowledged by:

 

WELLS FARGO BANK, N.A.,

as Securities Administrator

 

By:     Name:      Title:    

 

Exhibit K-1

 

 

Annex I to Exhibit K

 

EXCHANGE CERTIFICATES

 

Certificates submitted for exchange

 

Certificates to be received from
exchange

  

Certificateholder’s
Clearing Agency
Participant
Number

  

Proposed
Exchange
Date

 

Certificate(s)

 

Outstanding
Certificate
Principal (or
Certificate
Notional)
Amount

  

CUSIP
Number

  

Percentage
Interest  

  

Certificate(s)

  

Outstanding
Certificate
Principal (or
Certificate
Notional)
Amount

  

CUSIP
Number

                                                                               
                                                       

 

Exhibit K-2

 

 

EXHIBIT L

 

FORM OF CERTIFICATE OF TRUST

 

CERTIFICATE OF TRUST

OF

OAKS MORTGAGE TRUST SERIES 2015-1

 

This CERTIFICATE OF TRUST of Oaks Mortgage Trust Series 2015-1 (the “Trust”) is
being duly executed and filed on behalf of the Trust by the undersigned, as
trustee, to form a statutory trust under the Delaware Statutory Trust Act (12
Del. C. § 3801 et seq.) (the “Act”).

 

1.Name. The name of the statutory trust formed by this Certificate of Trust is
Oaks Mortgage Trust Series 2015-1.

 

2.Trustee. The name and address of the trustee of the Trust with a principal
place of business in the State of Delaware are Wilmington Savings Fund Society,
FSB, 500 Delaware Avenue, 11th Floor, Wilmington, Delaware 19801.

 

3.Effective Date. This Certificate of Trust shall be effective upon filing.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate of Trust
in accordance with Section 3811(a)(1) of the Act.

 

  WILMINGTON SAVINGS FUND SOCIETY, FSB, not in its individual capacity, but
solely as Trustee of the Trust       By:       Name:     Title:

 

Exhibit L-1

 

 

SCHEDULE A

 

MORTGAGE LOAN SCHEDULE

 

Schedule A-1

 

 

SCHEDULE B

 

AAR AGREEMENTS

 

1.          Assignment, Assumption and Recognition Agreement dated April 1, 2015
among American Financial Network, Inc. (the “Company”), Five Oaks Acquisition
Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, not in its individual capacity but solely as trustee, as assignee, on
behalf of the Oaks Mortgage Trust Series 2015-1.

 

2.          Assignment, Assumption and Recognition Agreement dated April 1, 2015
among Berkshire Bank (the “Company”), Five Oaks Acquisition Corp., as assignor,
and Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity but solely as trustee, as assignee, on behalf of the Oaks
Mortgage Trust Series 2015-1.

 

3.          Assignment, Assumption and Recognition Agreement dated April 1, 2015
among Blue Hills Bank (the “Company”), Five Oaks Acquisition Corp., as assignor,
and Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity but solely as trustee, as assignee, on behalf of the Oaks
Mortgage Trust Series 2015-1.

 

4.          Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Caliber Home Loans, Inc. (the “Company”), Five Oaks
Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

5.          Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Cenlar, FSB (the “Company”), Five Oaks Acquisition
Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, not in its individual capacity but solely as trustee, as assignee, on
behalf of the Oaks Mortgage Trust Series 2015-1.

 

6.          Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Dubuque Bank and Trust Company (the “Company”), Five
Oaks Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB,
d/b/a Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

7.          Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Farmington Bank (the “Company”), Five Oaks Acquisition
Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, not in its individual capacity but solely as trustee, as assignee, on
behalf of the Oaks Mortgage Trust Series 2015-1.

 

8.          Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among First Bank of Georgia (the “Company”), Five Oaks
Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

9.          Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among First Choice Loan Services Inc. (the “Company”), Five
Oaks Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB,
d/b/a Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

Schedule B-1

 

 

10.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Freedom Mortgage Corporation (the “Company”), Five Oaks
Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

11.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among FSGBank, N.A. (the “Company”), Five Oaks Acquisition
Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, not in its individual capacity but solely as trustee, as assignee, on
behalf of the Oaks Mortgage Trust Series 2015-1.

 

12.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Grand Bank, N.A. (the “Company”), Five Oaks Acquisition
Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, not in its individual capacity but solely as trustee, as assignee, on
behalf of the Oaks Mortgage Trust Series 2015-1.

 

13.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among HomeStreet Bank, a Washington State chartered savings
bank (the “Company”), Five Oaks Acquisition Corp., as assignor, and Wilmington
Savings Fund Society, FSB, d/b/a Christiana Trust, not in its individual
capacity but solely as trustee, as assignee, on behalf of the Oaks Mortgage
Trust Series 2015-1 regarding mortgage loans purchased by assignor from
Barclays.

 

14.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among HomeStreet Bank, a Washington State chartered savings
bank (the “Company”), Five Oaks Acquisition Corp., as assignor, and Wilmington
Savings Fund Society, FSB, d/b/a Christiana Trust, not in its individual
capacity but solely as trustee, as assignee, on behalf of the Oaks Mortgage
Trust Series 2015-1 regarding mortgage loans purchased by assignor from Morgan
Stanley.

 

15.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Kinecta Federal Credit Union (the “Company”), Five Oaks
Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

16.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Mega Capital Funding, Inc. (the “Company”), Five Oaks
Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

17.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Nationstar Mortgage LLC (the “Company”), Five Oaks
Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

18.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Pacific Union Financial, LLC (the “Company”), Five Oaks
Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

Schedule B-2

 

 

19.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among PHH Mortgage Corporation (the “Company”), Five Oaks
Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

20.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Plaza Home Mortgage, Inc. (the “Company”), Five Oaks
Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

21.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among PMAC Lending Services, Inc. (the “Company”), Five Oaks
Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

22.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Prime Lending (the “Company”), Five Oaks Acquisition
Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, not in its individual capacity but solely as trustee, as assignee, on
behalf of the Oaks Mortgage Trust Series 2015-1.

 

23.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Provident Funding Associates, L.P. (the “Company”), Five
Oaks Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB,
d/b/a Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

24.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Provident Savings Bank, FSB (the “Company”), Five Oaks
Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

25.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Radius Bank (the “Company”), Five Oaks Acquisition
Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, not in its individual capacity but solely as trustee, as assignee, on
behalf of the Oaks Mortgage Trust Series 2015-1.

 

26.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among RPM Mortgage, Inc. (the “Company”), Five Oaks
Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

27.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Stonegate Mortgage Corporation (the “Company”), Five
Oaks Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB,
d/b/a Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

28.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Sun National Bank (the “Company”), Five Oaks Acquisition
Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, not in its individual capacity but solely as trustee, as assignee, on
behalf of the Oaks Mortgage Trust Series 2015-1.

 

Schedule B-3

 

 

29.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Sun West Mortgage Company, Inc. (the “Company”), Five
Oaks Acquisition Corp., as assignor, and Wilmington Savings Fund Society, FSB,
d/b/a Christiana Trust, not in its individual capacity but solely as trustee, as
assignee, on behalf of the Oaks Mortgage Trust Series 2015-1.

 

30.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Wilshire Bank (the “Company”), Five Oaks Acquisition
Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, not in its individual capacity but solely as trustee, as assignee, on
behalf of the Oaks Mortgage Trust Series 2015-1.

 

31.         Assignment, Assumption and Recognition Agreement dated April 1, 2015
(the “Agreement”) among Wintrust Mortgage (the “Company”), Five Oaks Acquisition
Corp., as assignor, and Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, not in its individual capacity but solely as trustee, as assignee, on
behalf of the Oaks Mortgage Trust Series 2015-1.

 

Schedule B-4

 